Exhibit 10.1

 

EXECUTION VERSION

 

 

Published Deal CUSIP Number:  55301HAA0
Published Revolver CUSIP Number:  55301HAL6
Published Term A CUSIP Number:  55301HAM4
Published Term B CUSIP Number:  55301HAN2

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of December 20, 2012

 

among

 

MGM RESORTS INTERNATIONAL

 

and

 

MGM GRAND DETROIT, LLC,
as the initial Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and an L/C Issuer,

 

BANK OF AMERICA, N.A.,
as an L/C Issuer

 

and

 

The Other Lenders Party Hereto

 

BANK OF AMERICA MERRILL LYNCH, DEUTSCHE BANK SECURITIES INC., BARCLAYS BANK PLC,
J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES CORP., RBS SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC., SMBC NIKKO CAPITAL MARKETS LTD. and CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK,
as Joint Lead Arrangers

 

BANK OF AMERICA MERRILL LYNCH, DEUTSCHE BANK SECURITIES INC., BARCLAYS BANK PLC,
J.P. MORGAN SECURITIES LLC, BNP PARIBAS, THE ROYAL BANK OF SCOTLAND PLC,
CITIBANK, N.A., SMBC NIKKO CAPITAL MARKETS LTD., CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, MORGAN STANLEY SENIOR FUNDING, INC., THE BANK OF NOVA SCOTIA
and UBS SECURITIES LLC,
as Co-Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

51

1.03

Accounting Terms

52

1.04

Rounding

53

1.05

Times of Day

53

1.06

Letter of Credit Amounts

53

1.07

Exchange Rates; Currency Equivalents Generally

53

1.08

Additional Alternative Currencies

54

1.09

Change of Currency

54

1.10

Amendment and Restatement

55

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

55

 

 

 

2.01

The Loans

55

2.02

Borrowings, Conversions and Continuations of Loans

56

2.03

Letters of Credit

58

2.04

Prepayments

69

2.05

Termination or Reduction of Commitments

73

2.06

Repayment of Loans

74

2.07

Interest

75

2.08

Fees

75

2.09

Computation of Interest and Fees

76

2.10

Evidence of Debt

76

2.11

Payments Generally; Administrative Agent’s Clawback

77

2.12

Sharing of Payments by Lenders

79

2.13

Incremental Facilities

80

2.14

Refinancing Amendments

83

2.15

Extensions of Loans and Commitments

84

2.16

Reverse Dutch Auction Repurchases

87

2.17

Additional Borrowers

89

2.18

Defaulting Lenders

90

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

93

 

 

 

3.01

Taxes

93

3.02

Illegality

97

3.03

Inability to Determine Rates

98

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

99

3.05

Compensation for Losses

100

3.06

Mitigation Obligations; Replacement of Lenders

101

3.07

Survival

101

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

102

 

 

 

4.01

Conditions of Initial Credit Extension

102

4.02

Conditions to all Credit Extensions

105

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

 

Page

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

106

 

 

 

5.01

Existence and Qualification; Power; Compliance With Laws

106

5.02

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

107

5.03

No Governmental Approvals Required

107

5.04

Subsidiaries

108

5.05

Financial Statements

108

5.06

No Other Liabilities

108

5.07

Litigation

108

5.08

Binding Obligations

109

5.09

No Default

109

5.10

ERISA

109

5.11

Regulations T, U and X; Investment Company Act

109

5.12

Disclosure

109

5.13

Tax Liability

109

5.14

Projections

110

5.15

Hazardous Materials

110

5.16

Solvency

110

5.17

Material Adverse Effect

110

5.18

Margin Stock

110

5.19

Ownership of Property; Liens

110

5.20

Security Interest; Absence of Financing Statements; Etc.

111

5.21

Licenses and Permits

111

5.22

Subordinated Debt

111

5.23

Intellectual Property

111

5.24

Regulation H

112

5.25

Mortgaged Real Property

112

5.26

Anti-Terrorism Laws

112

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

112

 

 

 

6.01

Preservation of Existence

112

6.02

Maintenance of Properties

113

6.03

Maintenance of Insurance

113

6.04

Compliance With Laws

114

6.05

Inspection Rights

114

6.06

Keeping of Records and Books of Account

115

6.07

Use of Proceeds

115

6.08

Additional Loan Parties

115

6.09

Collateral Matters; Pledge or Mortgage of Real Property

116

6.10

Security Interests; Further Assurances

116

6.11

Limitation on Designations of Unrestricted Subsidiaries

117

6.12

Taxes

118

6.13

Compliance with Environmental Law

118

 

 

 

ARTICLE VII

INFORMATION AND REPORTING COVENANTS

119

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

 

Page

 

 

 

7.01

Financial Statements, Etc.

119

7.02

Compliance Certificates

122

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS

122

 

 

 

8.01

Mergers, Consolidations and Asset Sales

122

8.02

Limitation on Lines of Business

124

8.03

Liens

124

8.04

Indebtedness

125

8.05

Payments of Certain Indebtedness

127

8.06

Investments, Loans and Advances

128

8.07

Restricted Payments

130

8.08

Limitation on Certain Restrictions Affecting Subsidiaries

130

8.09

Transactions with Affiliates

131

8.10

Limitation on Changes to Fiscal Year

131

8.11

Detroit Obligations

131

8.12

Minimum Borrower Group EBITDA

131

8.13

Capital Expenditures

132

 

 

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

133

 

 

 

9.01

Events of Default

133

9.02

Remedies upon Event of Default

135

9.03

Application of Funds

135

 

 

 

ARTICLE X

ADMINISTRATIVE AGENT

137

 

 

 

10.01

Appointment and Authority

137

10.02

Rights as a Lender

137

10.03

Exculpatory Provisions

137

10.04

Reliance by Administrative Agent

138

10.05

Delegation of Duties

139

10.06

Resignation of Administrative Agent or L/C Issuer

139

10.07

Non-Reliance on Administrative Agent, Other Lenders and Arrangers

141

10.08

No Other Duties, Etc.

141

10.09

Administrative Agent May File Proofs of Claim

141

10.10

Collateral and Guaranty Matters

142

10.11

Secured Cash Management Agreements and Secured Hedge Agreements

143

 

 

 

ARTICLE XI

MISCELLANEOUS

144

 

 

 

11.01

Amendments, Etc.

144

11.02

Notices; Effectiveness; Electronic Communications

147

11.03

No Waiver; Cumulative Remedies; Enforcement

149

11.04

Expenses; Indemnity; Damage Waiver

150

11.05

Payments Set Aside

153

11.06

Successors and Assigns

153

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

 

Page

 

 

 

11.07

Treatment of Certain Information; Confidentiality

159

11.08

Right of Setoff

160

11.09

Interest Rate Limitation

160

11.10

Counterparts; Integration; Effectiveness

161

11.11

Survival of Representations and Warranties

161

11.12

Severability

161

11.13

Replacement of Lenders

162

11.14

Governing Law; Jurisdiction; Etc.

163

11.15

Waiver of Jury Trial

164

11.16

No Advisory or Fiduciary Responsibility

164

11.17

Electronic Execution of Assignments and Certain Other Documents

165

11.18

USA PATRIOT Act

165

11.19

Joint and Several Obligations

165

11.20

Gaming Law

166

11.21

ENTIRE AGREEMENT

166

 

SCHEDULES

 

1.01

Mortgaged Real Property

1.02

Detroit Collateral

2.01

Commitments

2.16

Auction Procedures

5.04

Subsidiaries

5.24

Flood Zone Properties

8.03

Circus Circus Property

11.02

Notice Addresses

 

 

EXHIBITS

 

A

Form of Committed Loan Notice

B

Form of Joint Borrower Provisions

C-1

Form of Term A Note

C-2

Form of Term B Note

C-3

Form of Revolving Note

D

Form of Compliance Certificate

E-1

Form of Administrative Questionnaire

E-2

Form of Assignment and Assumption

F

Form of Assumption Agreement

G

Forms of U.S. Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
December 20, 2012, among MGM RESORTS INTERNATIONAL, a Delaware corporation (the
“Company”), MGM GRAND DETROIT, LLC, a Delaware limited liability company
(“Detroit” and, together with the Company and each other Subsidiary of the
Company that is designated a Borrower pursuant to Section 2.17, individually, a
“Borrower” and collectively, the “Borrowers”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent and an L/C Issuer.  The Parties
hereto hereby agree with reference to the following facts:

 

A.                                    Pursuant to the Existing Credit Agreement
referred to herein, certain credit facilities have been extended to the
Borrowers, including the Class C and Class E Term Loans referred to therein. 
Prior to the effectiveness of this Agreement, such Class C and Class E Term
Loans have been repaid in full using cash balances of the Company.

 

B.                                    In connection with the issuance of the New
Senior Notes described herein, the remaining obligations of the Borrowers under
the Existing Credit Agreement will be refinanced in their entirety by the credit
facilities described herein, and the proceeds of the New Senior Notes and
certain proceeds of the Loans made hereunder will be used to repay the
obligations under the Senior Secured Notes described herein.

 

C.                                    The obligations of Detroit under the
Existing Credit Agreement shall be refinanced pursuant to this Agreement on the
Closing Date and shall remain outstanding on the Closing Date in the aggregate
principal amount of $450,000,000, and shall continue to be secured by the
Detroit Collateral (which does not secure the other Obligations).  The Detroit
Loans and the Detroit Collateral remain subject to the Detroit Orders.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby amend and restate the Existing Credit Agreement in its
entirety as set forth herein, and covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Act” has the meaning specified in Section 11.18.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any person, any other person that directly or
indirectly controls, or is under common control with, or is controlled by, such
person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided, that the Creditor
Parties and their Affiliates shall not be deemed to be Affiliates of the Company
or any of its Affiliates.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“ALTA” means American Land Title Association.

 

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) approved in accordance with Section 1.08.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the relevant
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Anti-Terrorism Law” has the meaning specified in Section 5.26.

 

“Applicable Fee Rate” means, at any time, in respect of the Revolving Facility,
(a) from the Closing Date through the date that is six months after the Closing
Date, 0.375% per annum and (b) thereafter, the applicable percentage per annum
set forth below determined by reference to the Rating as set forth below:

 

Pricing
Level

 

Ratings
S&P/Moody’s

 

Applicable Fee Rate

 

1

 

B/B2 or better

 

0.25

%

2

 

B-/B2 or worse

 

0.375

%

 

Each change in the Applicable Fee Rate resulting from a publicly announced
change in the Rating shall be effective during the period commencing on the date
of the public announcement of such change in the Rating and ending on the date
immediately preceding the effective date of the next such change in the
Applicable Fee Rate.  Notwithstanding anything to

 

2

--------------------------------------------------------------------------------


 

the contrary contained in this definition, the determination of the Applicable
Fee Rate for any period shall be subject to the provisions of Section 2.09.

 

“Applicable Percentage” means, as to each Lender, the percentage of the
Commitments and Loans under a given Facility held by that Lender.  If the
commitment of each Revolving Lender to make Revolving Loans and the obligation
of each L/C Issuer to make L/C Credit Extensions have been terminated pursuant
to Section 9.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of the Revolving Facility most recently in effect,
giving effect to any subsequent assignments.  The initial Applicable Percentage
of each Lender in respect of each Facility is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, (a) in respect of the Term A Facility and the Revolving
Facility, from time to time, the following percentages per annum, based upon the
Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Ratings
S&P/Moody’s

 

Eurodollar Rate +
Letters of Credit

 

Base Rate +

 

1

 

B/B2 or better

 

2.75

%

1.75

%

2

 

B-/B2 or worse

 

3.00

%

2.00

%

 

and (b) in respect of the Term B Facility, 2.25% per annum for Base Rate Loans
and 3.25% per annum for Eurodollar Rate Loans.

 

“Rating” means, as of any date of determination, the rating as determined by
either S&P or Moody’s (collectively, the “Ratings”) for the Company’s corporate
family; provided that (i) if the Company has only one Rating or the Company does
not have any Rating, Pricing Level 2 shall apply and (ii) if only one Rating
meets the requirement specified for Pricing Level 1, Pricing Level 2 shall
apply.

 

From and after the Closing Date through the date that is six months after the
Closing Date, with respect to each of the Term A Facility and the Revolving
Facility, Pricing Level 2 shall apply.  Thereafter, each change in the
Applicable Rate resulting from a publicly announced change in the Rating shall
be effective during the period commencing on the date of the public announcement
of such change in the Rating and ending on the date immediately preceding the
effective date of the next such change in the Applicable Rate.

 

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer, as the

 

3

--------------------------------------------------------------------------------


 

case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or Loan thereunder at
such time and (b) with respect to the Letter of Credit Sublimit, (i) an L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, the Joint Lead Arrangers and the
Co-Documentation Agents.  The Arrangers are not parties to this Agreement or the
other Loan Documents (other than the Fee Letters, to which certain Joint Lead
Arrangers are party) in their capacities as Arrangers, and their sole
contractual relationship in relation to the Loan Documents is with the Company
(and not with any other Loan Party).

 

“Asset Sale” means (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any person owned by the Borrowers or the Restricted
Subsidiaries but not any Debt Issuance), whether owned on the Closing Date or
thereafter acquired, by the Borrowers or the Restricted Subsidiaries to any
Person and (b) any issuance or sale by any Restricted Subsidiary of its Equity
Interests to any Person, in the case of clauses (a) and (b), to the extent that
the aggregate value of the interest in such Property conveyed, sold, leased,
transferred, or otherwise disposed of or the Equity Interests issued or sold, in
each case whether in any single transaction or related series of transactions,
is greater than or equal to $100,000,000.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent and Company.

 

“Associated EBITDA” means, in respect of any Asset Sale, the EBITDA attributable
to the assets or Person which are the subject of such Asset Sale for the twelve
month period ending on the Fiscal Quarter end date immediately preceding the
date of such Asset Sale.

 

“Assumption Agreement” means each Assumption Agreement executed by a Borrower
pursuant to Section 2.17, substantially in the form of Exhibit F.

 

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses and disbursements of any law firm or other external legal counsel.

 

“Auction” has the meaning specified in Section 2.16(a).

 

4

--------------------------------------------------------------------------------


 

“Auction Manager” has the meaning specified in Section 2.16(a).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company for the Fiscal Year ended December 31, 2011, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
such Fiscal Year of the Company, including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(ii).

 

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.05, and (iii) the date of termination of the
commitment of each Revolving Lender to make Revolving Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.

 

“Available Amount” means, as of any date of determination, the sum, without
duplication, of (A) $100,000,000 plus (B) the amount of dividends, distributions
and returns of capital (excluding any expense reimbursements, indemnification
payments and any dividends, distributions or returns of capital by the Borgata
Trustee that result in mandatory prepayments hereunder) actually received in
cash by the Borrowers or any Restricted Subsidiary after December 15, 2012 and
prior to such date of determination from any Person which is not a Restricted
Subsidiary plus (C) the net cash proceeds of any issuance by the Company of
common Equity Interests or other Qualified Equity Interests after the Closing
Date and prior to such date of determination.  The Available Amount will be
decreased by any amounts thereof (i) used to make Investments pursuant to
Section 8.06(m), (ii) used to prepay, redeem, purchase, defease or satisfy
Indebtedness pursuant to Section 8.05(e) and (iii) used to make Capital
Expenditures pursuant to Section 8.13, effective immediately upon any such use.

 

“Bank of America” means Bank of America, N.A.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided that when used in
connection with the Term B Facility, the Base Rate shall in no event be less
than 2.00% per annum.  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borgata Property” means (i) the 50% membership interest of MAC, Corp., a New
Jersey corporation, in Marina District Development Holdings Co., LLC (“MDDHC”),
(ii) the real property owned by MAC, Corp. which underlies the Borgata Resorts
and Casino in Atlantic City, New Jersey (including the real property leased by
MAC Corp. to MDDHC for use as surface parking and (iii) cash from operations
held in the Borgata Trust.

 

5

--------------------------------------------------------------------------------


 

“Borgata Settlement Agreement” means the Stipulation of Settlement dated as of
March 11, 2010, between the Company and the New Jersey Division of Gaming
Enforcement, as amended by an Amendment No. 1 dated as of July 22, 2011 and as
at any time may be amended, restated, modified, supplemented, extended, renewed,
refunded or replaced.

 

“Borgata Trust” means the disposition trust established pursuant to the Borgata
Settlement Agreement.

 

“Borgata Trustee” means trustee of the Borgata Trust.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Group” means each Borrower and the Restricted Subsidiaries.

 

“Borrower Group EBITDA” means, for any fiscal period, the EBITDA of the Borrower
Group for that fiscal period, after eliminating EBITDA of the Borrower Group
attributable to Unconsolidated Affiliates plus, without duplication, the
aggregate amount of any cash dividends or other cash distributions received by
the Borrower Group from Unconsolidated Affiliates or from cost method
investments.  For the avoidance of doubt, as of the Closing Date, MGM China
Holdings Limited and its Subsidiaries are Unrestricted Subsidiaries that are not
Unconsolidated Affiliates, and neither the EBITDA attributable to them nor any
cash dividends or other cash distributions received from them shall be included
in Borrower Group EBITDA so long as they remain Unrestricted Subsidiaries that
are not Unconsolidated Affiliates.

 

“Borrower Materials” has the meaning specified in Section 7.01.

 

“Borrowing” means, in respect of any Facility, a borrowing under that Facility.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the State of New York or (ii) the state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

 

“Capital Expenditures” means, for any period, with respect to any Person, any
expenditures by such person for the acquisition or leasing of fixed or capital
assets that should be capitalized in accordance with GAAP and any expenditures
by such person for maintenance, repairs, restoration or refurbishment of the
condition or usefulness of Property of such person that should be capitalized in
accordance with GAAP; provided that Capital Expenditures shall not include
(i) any such expenditures funded with the proceeds of insurance received in
connection with any Casualty Event, (ii) the purchase price of equipment
purchased during such period to the extent the consideration therefor consists
of any combination of (x) used or surplus equipment traded in at the time of
such purchase and (y) the proceeds of a concurrent sale of used or surplus
equipment, in each case, in the ordinary course of business or (iii) any
Investment made under Section 8.06 (other than any amounts specifically applied
to Capital Expenditures pursuant to Section 8.06(n)).

 

6

--------------------------------------------------------------------------------


 

“Capital Lease” as applied to any Person, means any lease of any Property by
that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, that for the avoidance of doubt, any lease that is accounted
for by any Person as an operating lease as of the Closing Date and any similar
lease entered into after the Closing Date by any Person may, in the sole
discretion of the Company, be accounted for as an operating lease and not as a
Capital Lease.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Collateral” and Cash Collateralize” have the meanings specified in
Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments:

 

(a)           Government Securities due within one year after the date of the
making of the Investment;

 

(b)           readily marketable direct obligations of any State of the United
States of America or any political subdivision of any such State or any public
agency or instrumentality thereof given on the date of such Investment a credit
rating of at least Aa by Moody’s or AA by S&P in each case due within one year
from the making of the Investment;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States of America, any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(d)           certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers’ acceptances of, and repurchase agreements covering
Government Securities executed by any bank incorporated under the Laws of the
United States of America, any State thereof or the District of Columbia and
having on the date of such Investment combined capital, surplus and undivided
profits of at least $250,000,000, or total assets of at least $5,000,000,000, in
each case due within one year after the date of the making of the Investment;

 

(e)           certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers’ acceptances of, and repurchase agreements covering
Government Securities executed by any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided

 

7

--------------------------------------------------------------------------------


 

profits of at least $500,000,000, or total assets of at least $15,000,000,000,
in each case due within one year after the date of the making of the Investment;

 

(f)            repurchase agreements covering Government Securities executed by
a broker or dealer registered under Section 15(b) of the Securities Exchange Act
of 1934, as amended, having on the date of the Investment capital of at least
$50,000,000, due within 90 days after the date of the making of the Investment;
provided that the maker of the Investment receives written confirmation of the
transfer to it of record ownership of the Government Securities on the books of
a “primary dealer” in such Government Securities or on the books of such
registered broker or dealer, as soon as practicable after the making of the
Investment;

 

(g)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(h)           “money market preferred stock” issued by a corporation
incorporated under the Laws of the United States of America or any State thereof
(i) given on the date of such Investment a credit rating of at least Aa by
Moody’s and AA by S&P, in each case having an investment period not exceeding
50 days or (ii) to the extent that investors therein have the benefit of a
standby letter of credit issued by a Lender or a bank described in
clauses (c) or (d) above;

 

(i)            a readily redeemable “money market mutual fund” sponsored by a
bank described in clause (d) or (e) hereof, or a registered broker or dealer
described in clause (f) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (h) hereof and given on the date of such Investment a credit
rating of at least Aa by Moody’s and AA by S&P;

 

(j)            corporate notes or bonds having an original term to maturity of
not more than one year issued by a corporation incorporated under the Laws of
the United States of America or any State thereof, or a participation interest
therein; provided that any commercial paper issued by such corporation is given
on the date of such Investment a credit rating of at least Aa by Moody’s and AA
by S&P; and

 

(k)           Investments, classified in accordance with GAAP as current assets,
in money market investment programs registered under the Investment Company Act
of 1940, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a), (c) and (g) of this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

8

--------------------------------------------------------------------------------


 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Cash Management Obligations” means all obligations of any Loan Party under a
Cash Management Agreement.

 

“Casualty Event” means any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any Property for which the Borrowers or the
Restricted Subsidiaries receive cash insurance proceeds or proceeds of a
condemnation award or other similar compensation (excluding proceeds of business
interruption insurance); provided, no such event shall constitute a “Casualty
Event” if such proceeds or other compensation in respect thereof is less than
$25,000,000.  “Casualty Event” shall include, but not be limited to, any taking
of all or any part of any Real Property of the Borrowers or the Restricted
Subsidiaries or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any Law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of the Borrowers or
the Restricted Subsidiaries or any part thereof by any Governmental Authority.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or implementation of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “Person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person or its subsidiaries, any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan,
or any Person formed as a holding company for the Company (in a transaction
where the voting stock of the Company outstanding prior to such transaction is
converted into or exchanged for the voting stock of the surviving or transferee
Person constituting all or substantially all of the outstanding shares of such
voting stock of such surviving or transferee Person (immediately after giving
effect to such issuance)) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person or group
shall be deemed to have “beneficial ownership” of all securities that such
Person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than 35% of the equity securities

 

9

--------------------------------------------------------------------------------


 

of the Company entitled to vote for members of the board of directors or
equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such “Person” or “group” has the right to
acquire pursuant to any option right); or

 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other direct or indirect equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any Person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“CityCenter” means the real estate development of that name owned by CityCenter
Holdings and its Subsidiaries in Las Vegas, Nevada.

 

“CityCenter Completion Guarantee” means the Second Amended and Restated Sponsor
Completion Guarantee, dated as of January 21, 2011, by and between the Company
and Bank of America (in its capacity as Collateral Agent under the Collateral
Agent and Intercreditor Agreement referred to in the CityCenter Credit
Agreement) in favor of U.S. Bank National Association, in its capacity as First
Lien Collateral Trustee and Second Lien Collateral Trustee, as amended prior to
the Closing Date and as further amended or restated.

 

“CityCenter Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of March 29, 2012, among CityCenter Holdings, the lenders
from time to time party thereto, and Bank of America, as Administrative Agent,
and any successive refinancings of such credit agreement.

 

“CityCenter Holdings” means CityCenter Holdings, LLC, a Delaware limited
liability company.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans, Incremental Term Loans, Other Loans, Extended Term Loans or Extended
Revolving Loans (and the commitments, if any, to which such Loan or Borrowings
relates).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

10

--------------------------------------------------------------------------------


 

“CNTA Basket” means the amount of liens which may be incurred pursuant to
Section 4.10(c) of the Indenture governing the Company’s 6.750% senior unsecured
notes due 2020 (the “Indenture”) and the similar provisions contained in the
Company’s other indentures governing its senior unsecured notes, in relation to
Principal Property (as defined in such Indenture or such other indentures), in
an amount equal to 15% of the Company’s Consolidated Net Tangible Assets (as
defined in such Indenture or such other indentures).

 

“Co-Documentation Agents” means, collectively, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Deutsche Bank Securities Inc., Barclays Bank PLC, J.P.
Morgan Securities LLC, BNP Paribas, The Royal Bank of Scotland plc, Citibank,
N.A., SMBC Nikko Capital Markets Ltd., Credit Agricole Corporate and Investment
Bank, Morgan Stanley Senior Funding, Inc., The Bank of Nova Scotia, and UBS
Securities LLC.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means, at any date, all of the “Collateral”, “Mortgage Estates” and
“Trust Estates” then referred to in the Collateral Documents, including the
Mortgaged Real Property.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, and any supplements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.09, Section 6.10 and
Section 10.10(g), and each other agreement, instrument or document that creates
or purports to create a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

“Commitment” means a commitment to make Loans (and, in the case of the Revolving
Facility, to participate in Letters of Credit) under a Facility.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Borrowing, (c) an Other Revolving Borrowing, (d) an Extended Revolving
Borrowing, (e) a conversion of Loans from one Type to the other, or (f) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Party” means the Company or any of its Subsidiaries.

 

“Competitor” means a Person or Affiliate of any Person (other than, subject to
the other limitations set forth in this definition, an Affiliate of any Loan
Party) which is among the top 25 global gaming companies by annual revenues, or
any lodging company having any material hotel business in Las Vegas, or any
person proposing to build a casino resort in any jurisdiction in which the
Company or any of its Subsidiaries does any material business or proposes to do
business; provided that the foregoing shall not include commercial or corporate
banks, and any funds that are managed or controlled by such commercial or
corporate banks which funds principally invest in commercial loans or debt
securities.

 

11

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D with such amendments or modifications as may be approved by the
Administrative Agent and Company.

 

“continuing” means, with respect to any Default or Event of Default, that such
default or event of default has not been cured or waived.

 

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any contractual obligation to which such Person is a
party or by which it or any of its Property is bound or subject.

 

“Convertible Debt” means any Indebtedness of the Company that is convertible
into or exchangeable for Equity Interests of the Company.

 

“Credit Agreement Refinancing Indebtedness” means other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans), in each case, issued, incurred or otherwise obtained (including by means
of the extension or renewal of Existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, then existing Term Loans
or Revolving Commitments, or any then existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
later maturity and a Weighted Average Life to Maturity equal to or greater than
the Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees and premiums (if any) thereon and reasonable fees and expenses associated
with the refinancing, (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged on a dollar-for-dollar basis, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained
and (iv) the aggregate unused revolving commitments under such Credit Agreement
Refinancing Indebtedness shall not exceed the unused Revolving Commitments being
replaced.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Creditor Parties” means each of the Administrative Agent, each L/C Issuer and
each Lender, and to the extent relevant, each Cash Management Bank, Hedge Bank
and Arranger.

 

“Cumulative Net Income” means, as of any date of determination, the greater of
(1) zero and (2) (x) 50% multiplied by (y) the Company’s cumulative consolidated
Net Income (excluding any Net Income attributable to MGM China Holdings Limited
and its Subsidiaries or any successor entities whose primary asset, directly or
indirectly, is MGM Macau or a development in Cotai, Macau), determined in
accordance with GAAP, for the period (taken as one accounting period) from
December 31, 2012 to the end of the Company’s most recently ended Fiscal Quarter
for which internal financial statements are available as of such date of
determination; provided, that, without duplication, in determining Net Income
for this clause (y): (a) any after-tax effect, whether gains or losses, of items
classified as extraordinary or any non-cash item classified as nonrecurring
shall be excluded, (b) the cumulative effect of a change in accounting
principles during such period shall be excluded, (c) any after-tax effect of
income

 

12

--------------------------------------------------------------------------------


 

(loss) from disposed, abandoned, transferred, closed or discontinued operations
and any net after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed or discontinued operations shall be excluded, (d) any
after-tax effect of gains or losses attributable to asset dispositions other
than in the ordinary course of business, as determined in good faith by the
Company, shall be excluded, (e) any after-tax effect, whether gains or losses
attributable to the early extinguishment of Indebtedness, hedging obligations or
other derivative instruments shall be excluded, (f) the Net Income for such
period of any Person that is not a Subsidiary or is an Unrestricted Subsidiary
or that is accounted for by the equity method of accounting, shall be excluded;
provided that Net Income of the Company shall be increased by the aggregate
amount of Net Income of any such Person in respect of such period distributed to
the Company or any Restricted Subsidiary in the form of cash dividends or
distributions (to the extent such dividends or distributions are not included in
the determination of Available Amount), (g) any non-cash expense realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans of the Company or grants or sales of stock, stock appreciation or
similar rights, stock options, restricted stock, preferred stock or other rights
shall be excluded, (h) effects of purchase accounting adjustments (including the
effects of such adjustments pushed down to such Person and such Restricted
Subsidiaries) in amounts required or permitted by GAAP, resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded, (i) after-tax effect of any impairment charges or asset write-offs, in
each case pursuant to GAAP, and the amortization of intangibles arising pursuant
to GAAP shall be excluded, and (j) the Net Income for such period of any
Restricted Subsidiary shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
its Net Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived, provided that Net Income of the Company will be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
to the extent converted into cash) or Cash Equivalents by such Restricted
Subsidiary to the Company or a Restricted Subsidiary not subject to such
restriction in respect of such period, to the extent not already included
therein.

 

Cumulative Net Income will be decreased by any amounts thereof (A) used to make
Investments pursuant to Section 8.06(m), (B) used to prepay, redeem, purchase,
defease or satisfy Indebtedness pursuant to Section 8.05(e), (C) used to make
Capital Expenditures pursuant to Section 8.13 and (D) used to make Restricted
Payments pursuant to Section 8.07(e), effective immediately upon any such use.

 

“Debt Issuance” means the incurrence by the Borrowers or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 8.04).  The issuance or sale of any debt instrument convertible into
or exchangeable or exercisable for any Equity Interests shall be deemed a Debt
Issuance for purposes of Section 2.04(b)(ii).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the

 

13

--------------------------------------------------------------------------------


 

United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Declined Proceeds” has the meaning specified in Section 2.04(d).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means subject to Section 2.18, any Lender (a) that has
failed to fund any portion of the Term Loans, Revolving Loans or participations
in L/C Obligations required to be funded by it hereunder within two Business
Days of the date required to be funded by it hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) that has otherwise failed to pay over to the Administrative
Agent, L/C Issuer or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, unless the subject of a
good faith dispute, (c) for which the Administrative Agent has received
notification that such Lender has, or has a direct or indirect parent company
that is (i) insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors or (ii) the subject
of a bankruptcy, insolvency, reorganization, liquidation or similar proceeding,
or a receiver, trustee, conservator, intervenor or sequestrator or the like has
been appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender, (d) that has notified any Borrower, the Administrative Agent or L/C
Issuer, in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lenders’ obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied) or (e) that has
failed, within three Business Days after written request by the Administrative
Agent or a

 

14

--------------------------------------------------------------------------------


 

Borrower, to confirm in writing to the Administrative Agent and such Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (e) upon receipt of such written confirmation by the Administrative Agent
and such Borrower).  Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (e) above,
and of the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the L/C Issuers and each
Lender promptly following such determination.

 

“Designation” has the meaning specified in Section 6.11.

 

“Detroit” has the meaning specified in the introductory paragraph hereto.

 

“Detroit Amount” means the outstanding amount of the Obligations which may be
extended to Detroit pursuant to the Detroit Orders; provided, however, that the
Detroit Amount shall not exceed the portion of the Obligations actually incurred
and received by Detroit.

 

“Detroit Collateral” the Collateral described on Schedule 1.02.

 

“Detroit Loans” means the Loans made to Detroit pursuant to Section 2.01(b) and
any other Obligations hereafter incurred by Detroit pursuant to this Agreement
in accordance with the Detroit Orders.

 

“Detroit Orders” means the Order Approving Debt Transactions of MGM Grand
Detroit, LLC, issued by the Michigan Gaming Control Board on October 14, 2003 as
their file number MGM-2003-03, as at any time amended, and any order hereafter
issued by the Michigan Gaming Control Board of similar import replacing such
Order.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely for Qualified Equity
Interest or upon a sale of assets or a change of control that constitutes an
Asset Sale or a Change of Control and is subject to the prior payment in full of
the Obligations or as a result of a redemption required by Gaming Law), pursuant
to a sinking fund obligation or otherwise (other than solely for Qualified
Equity Interest) or exchangeable or convertible into debt securities of the
issuer thereof at the sole option of the holder thereof, in whole or in part, on
or prior to the date that is 181 days after the Final Maturity Date then in
effect at the time of issuance thereof.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate

 

15

--------------------------------------------------------------------------------


 

(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

“EBITDA” means, with respect to any fiscal period and with respect to any
Person, the sum of (a) Net Income of such Person for that period, plus (b) any
extraordinary loss reflected in such Net Income, and, without duplication, any
loss associated with the early retirement of Indebtedness and with any
disposition not in the ordinary course of business, minus (c) any extraordinary
gain reflected in such Net Income, and, without duplication, any gains
associated with the early retirement of Indebtedness and with any disposition
not in the ordinary course of business, plus (d) Interest Charges of such Person
for that period, plus (e) the aggregate amount of expense for federal, foreign,
state and local taxes on or measured by income of such Person for that period
(whether or not payable during that period), minus (f) the aggregate amount of
benefit for federal, foreign, state and local taxes on or measured by income of
such Person for that period (whether or not receivable during that period), plus
(g) depreciation, amortization and all non-recurring and/or other non-cash
expenses to the extent deducted in arriving at Net Income for that period, plus
(h) expenses classified as “pre-opening and start-up expenses” on the applicable
financial statements of that Person for that fiscal period, plus (i) minority
interest reflected in Net Income, in each case as determined in accordance with
GAAP.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 11.06(b)(iii)); provided, no
Defaulting Lender shall be an Eligible Assignee for the purposes of any
assignment in respect of the Revolving Facility or the Term A Facility.

 

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata or natural resources.

 

“Environmental Action” means any notice of violation, written notice, claim, or
demand alleging liability of the Borrowers or the Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, injury to a Person due to alleged
exposure to Hazardous Materials, fines or penalties resulting from, related to
or arising out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation of
Environmental Law, and shall include, without limitation, any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged exposure to
Hazardous Materials.

 

“Environmental Law” means any and all applicable treaties, Federal, state,
local, and foreign laws, statutes, ordinances, regulations, rules, decrees,
judgments, directives, orders, consent orders, consent decrees, permits,
licenses, and the common law, relating to pollution or protection of public
health or the Environment, the Release or threatened Release of Hazardous
Material, natural resource damages or occupational safety or health to the
extent related to exposure to Hazardous Materials.

 

16

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

 

“ERISA Affiliate” means, with respect to any Person, any other Person (or any
trade or business, whether or not incorporated) that is under common control
with that Person within the meaning of Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived);
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Affiliate from the PBGC or a plan administrator of any
notice indicating an intent to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan; (f) the occurrence of any event or
condition which would reasonably constitute grounds under ERISA for the
termination of or the appointment of a trustee to administer, any Pension Plan;
(g) the incurrence by any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan;
(h) the receipt by an ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability on any ERISA Affiliate or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the making of any
amendment to any Pension Plan which would be reasonably likely to result in the
imposition of a lien or the posting of a bond or other security under ERISA or
the Code; (j) the withdrawal of any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such ERISA Affiliate was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a

 

17

--------------------------------------------------------------------------------


 

cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; or (k) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to the
Borrowers or the Restricted Subsidiaries.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate or
the successor thereto if the British Bankers Association is no longer making a
LIBOR rate available (“LIBOR”), as published by Reuters (or other commercially
available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; provided, that when used
in connection with the Term B Facility, the Eurodollar Rate for any Interest
Period shall in no event be less than 1.00% per annum; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m.,
London time, two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made or
maintained by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Assets” means (i) any real property other than the Mortgaged Real
Property; (ii) any asset or property (other than those described in clauses
(vi) below) to the extent the grant

 

18

--------------------------------------------------------------------------------


 

of a security interest is prohibited by Law or requires a consent not obtained
of any Governmental Authority pursuant to such Law; (iii) Equity Interests in
any Person which is not (x) the owner of any of the Mortgaged Real Property or
any interest therein or (y) an Unrestricted Subsidiary or Joint Venture
described in Section 8.06(p)(v); provided that in any event, for the avoidance
of doubt, the following Equity Interests shall also constitute Excluded Assets:
(x) in excess of 65% of the voting Equity Interests of (A) any Foreign
Subsidiaries or (B) any FSHCO; and (y) any of the Equity Interests of
(A) indirect Foreign Subsidiaries (other than, for the avoidance of doubt, first
tier Foreign Subsidiaries) of the Borrowers, (B) any direct or indirect
Subsidiary organized under the laws of the United States, any state thereof or
the District of Columbia, that is a Subsidiary of a Foreign Subsidiary or
(C) any Immaterial Subsidiary or Unrestricted Subsidiary; (iv) any lease,
license or other agreement or contract or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or contract or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than a Borrower or a
Wholly Owned Subsidiary); (v) assets as to which the Administrative Agent and
the Borrowers reasonably agree in writing that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby; (vi) any governmental
licenses or state or local franchises, charters and authorizations but only to
the extent creation, attachment or perfection of security interests in such
licenses, franchises, charters or authorizations are prohibited or restricted by
applicable Law or the terms thereof; (vii) the interests of MGM Resorts
Mississippi, Inc. in the commonly owned parcel serving the Gold Strike Hotel and
certain adjoining competitive properties in Tunica, Mississippi shall not be
Mortgaged Real Property; provided that the common tenancy interest of any
Grantor in such parking lot shall be Collateral; provided, further, that such
Grantor shall not be required to take any action to perfect the security
interest of the Administrative Agent, on behalf of the Secured Parties, in such
common tenancy interest other than the filing of financing statements under the
UCC; (viii) any aircraft and assets directly related to the operation thereof
and any limited liability company or other special purpose vehicle that has been
organized solely to own any aircraft and related assets; and (ix) any assets
subject to a Capital Lease or a purchase money Indebtedness to the extent that,
and for so long as, granting a security interest in such assets would violate
the terms of such Capital Lease or such purchase money Indebtedness secured by
such assets.  The determination as to whether a Lien is prohibited, restricted,
requires consent or creates a right of termination under applicable Law or the
terms of any applicable lease, license, agreement, arrangement, contract,
charter or authorization shall be made after giving effect to the applicable
provisions of the UCC.

 

“Excluded Swap Obligations” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty Obligation thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act.

 

19

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured in
whole or in part by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) income or
franchise taxes imposed on any Lender by (I) any jurisdiction (or political
subdivision thereof) in which it is organized or maintains its principal office
or applicable Lending Office or (II) any jurisdiction (or political subdivision
thereof) in which it is “doing business,” (c) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which such Borrower is located, (d) any backup withholding tax that is required
by the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii), (e) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 11.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
clause (B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from such Borrower
with respect to such withholding tax pursuant to Section 3.01(a)(i) or (ii), and
(f) any taxes imposed by FATCA.

 

“Existing Credit Agreement” means the Seventh Amended and Restated Loan
Agreement dated as of February 24, 2012 among the Company, Detroit, Bank of
America, N.A., as administrative agent, and a syndicate of lenders.

 

“Existing Indebtedness” means Indebtedness outstanding on the Closing Date.

 

“Existing Letters of Credit” means the Letters of Credit heretofore issued under
the Existing Credit Agreement and remaining outstanding on the Closing Date.

 

“Existing Revolving Loans” has the meaning specified in Section 2.15(b).

 

“Existing Revolving Tranche” has the meaning specified in Section 2.15(b).

 

“Existing Term Loan Tranche” has the meaning specified in Section 2.15(a).

 

“Extended Loans” means Extended Revolving Loans or Extended Term Loans.

 

“Extended Revolving Borrowing” means a borrowing consisting of simultaneous
Extended Revolving Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Extended Revolving
Lenders pursuant to the relevant Refinancing Amendment.

 

“Extended Revolving Commitments” has the meaning specified in Section 2.15(b).

 

20

--------------------------------------------------------------------------------


 

“Extended Revolving Facility” means a credit facility comprising a series of
Extended Revolving Commitments and the corresponding Extended Revolving Loans,
if any.

 

“Extended Revolving Lender” means a Lender in respect of Extended Revolving
Loans.

 

“Extended Revolving Loans” has the meaning specified in Section 2.15(b).

 

“Extended Revolving Note” means any promissory note executed and delivered in
connection with any Extended Revolving Commitments and the related Extended
Revolving Loans, the form of which shall be specified in the applicable
Extension Amendment.

 

“Extended Term Borrowing” means a borrowing consisting of simultaneous Extended
Term Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Extended Term Lenders pursuant to
the relevant Refinancing Amendment.

 

“Extended Term Facility” means a credit facility comprising a series of Extended
Term Loans, if any.

 

“Extended Term Lender” means a Lender in respect of Extended Term Loans.

 

“Extended Term Loans” has the meaning specified in Section 2.15(a).

 

“Extended Term Note” means any promissory note executed and delivered in
connection with any Extended Term Loans, the form of which shall be specified in
the applicable Extension Amendment.

 

“Extending Lender” has the meaning specified in Section 2.15(c).

 

“Extension Amendment” has the meaning specified in Section 2.15(d).

 

“Extension Date” means any date on which any Existing Term Loan Tranche or any
Existing Revolving Tranche is modified to extend the related scheduled maturity
dates in accordance with Section 2.15 (with respect to Lenders under such
Existing Term Loan Tranche or such Existing Revolving Tranche which agree to
such modification).

 

“Extension Election” has the meaning specified in Section 2.15(c).

 

“Extension Request” means any Term Loan Extension Request or Revolving Extension
Request.

 

“Extension Series” means all Extended Term Loans that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
provided for therein are intended to be a part of any previously established
Extension Series).

 

“Facility” means any Term Facility or the Revolving Facility, as the context may
require.

 

21

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means, collectively, (1) the letter agreement, dated December 20,
2012, among the Company and Bank of America, and (2) the letter agreement, dated
December 20, 2012, among the Company, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank Securities Inc., Barclays Bank PLC, and J.P. Morgan
Securities LLC.

 

“Final Maturity Date” means, as of any date of determination, the latest
Maturity Date for any of the Facilities or Loans then governed by this
Agreement.

 

“Financial Covenant Event of Default” has the meaning specified in
Section 9.01(d).

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“First Priority” means, with respect to any Lien purported to be created in any
collateral pursuant to any Loan Document, that such Lien is the only Lien to
which such collateral is subject, other than any Lien permitted under this
Agreement, Liens arising by operation of Law and Liens described under a title
policy delivered in accordance with this Agreement.

 

“Fiscal Quarter” means the fiscal quarter of the Company consisting of the three
calendar month periods ending on each March 31, June 30, September 30 and
December 31.

 

“Fiscal Year” means the fiscal year of the Company consisting of the
twelve-month period ending on each December 31.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

 

22

--------------------------------------------------------------------------------


 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of an L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof, or the District
of Columbia.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to L/C Issuer, such Defaulting Lender’s pro rata portion of the L/C
Obligations issued by L/C Issuer other than such L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“FSHCO” means any Restricted Subsidiary (i) that is organized under the laws of
the United States, any state thereof or the District of Columbia and
(ii) substantially all of whose assets consists of the capital stock of one or
more Foreign Subsidiaries.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board (FASB) Accounting Standards
Codification® and rules and interpretive releases of the Securities and Exchange
Commission under authority of federal securities laws, that are applicable to
the circumstances as of the date of determination, consistently applied.

 

“Gaming Approval” means any and all licenses, findings of suitability,
approvals, authorizations, permits, consents, rulings, orders or directives of
any Governmental Authority (a) necessary to enable Borrowers or the Restricted
Subsidiaries to engage in the casino, gambling or gaming business or otherwise
continue to conduct its business substantially as is presently conducted or
contemplated to be conducted following the Closing Date (after giving effect to
the Transactions), (b) required by any Gaming Law or (c) required to accomplish
the financing and other transactions contemplated hereby after giving effect to
the Transactions.

 

“Gaming Authority” means any governmental agency, authority, board, bureau,
commission, department, office or instrumentality with regulatory, licensing or
permitting authority or jurisdiction over any gaming business or enterprise or
any Gaming Facility or with regulatory, licensing or permitting authority or
jurisdiction over any gaming operation (or proposed gaming operation) owned,
managed or operated by the Borrowers or the Restricted Subsidiaries.

 

“Gaming Facility” means any casino, hotel, resort, race track, off-track
wagering site, venue at which gaming or wagering is conducted, and all related
or ancillary property and assets.

 

“Gaming Laws” means all applicable provisions of all (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari

 

23

--------------------------------------------------------------------------------


 

mutual race tracks) and rules, regulations, codes and ordinances of, and all
administrative or judicial orders or decrees or other laws pursuant to which,
any Gaming Authority possesses regulatory, licensing or permit authority over
gambling, gaming or Gaming Facility activities conducted by the Borrowers or the
Restricted Subsidiaries within its jurisdiction; (b) Gaming Approvals; and
(c) orders, decisions, determinations, judgments, awards and decrees of any
Gaming Authority.

 

“Gaming License” means any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

 

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

 

“Governmental Authority” means any government or political subdivision of the
United States or any other country, whether national, federal, state, provincial
or local, or any agency, authority, board, bureau, central bank, commission,
department or instrumentality thereof or therein, including, without limitation,
any court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic, or any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to such government or political
subdivision (including any supra-national bodies such as the European Union or
the European Central Bank) including, without limitation, any Gaming Authority.

 

“Granting Lender” has the meaning specified in Section 11.06(h).

 

“Grantor” means, as of any date of determination, each Loan Party that has
granted a Lien to the Administrative Agent for the benefit of the Secured
Parties in any of its Property pursuant to any Collateral Document.

 

“Guarantors” means, collectively, each wholly-owned Restricted Subsidiary (other
than an Immaterial Subsidiary) of the Company that is a party to the Guaranty on
the Closing Date or a Restricted Subsidiary that is required to execute and
deliver the Guaranty pursuant to Section 6.08; provided (i) Detroit shall not be
a Guarantor and (ii) prior to receipt of approval from the Illinois Gaming
Board, Nevada Landing Partnership shall not be a Guarantor.

 

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties on the Closing Date together with each guaranty supplement
delivered pursuant to Section 6.08.

 

“Guaranty Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency

 

24

--------------------------------------------------------------------------------


 

of the primary obligor; (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, that the term
Guaranty Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made (or, if less, the maximum amount of such primary obligation for which such
Person may be liable pursuant to the terms of the instrument evidencing such
Guaranty Obligation) or, if not stated or determinable, the maximum reasonably
anticipated potential liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Hazardous Material” means any hazardous or toxic material, substance, waste,
constituent, compound, pollutant or contaminant including, without limitation,
petroleum (including, without limitation, crude oil or any fraction thereof or
any petroleum product or waste) listed under any Environmental Law or subject to
regulation under Environmental Law.

 

“Hazardous Materials Laws” mean all Laws governing the treatment, transportation
or disposal of Hazardous Materials applicable to any of the Real Property.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means, at any time, any Restricted Subsidiary that, as
of the last day of the most recently ended Test Period on or prior to the date
of determination, does not have assets (when combined with the assets of all
other Immaterial Subsidiaries, after eliminating intercompany obligations) in
excess of $100,000,000.

 

“Incremental Effective Date” has the meaning specified in Section 2.13(b).

 

“Incremental Joinder Agreement” has the meaning specified in Section 2.13(b).

 

“Incremental Lender” has the meaning specified in Section 2.13(a).

 

“Incremental Term A Commitment” has the meaning specified in Section 2.13(a)(i).

 

“Incremental Term A Loans” has the meaning specified in Section 2.13(a)(i).

 

“Incremental Term B Commitment” has the meaning specified in
Section 2.13(a)(ii).

 

“Incremental Term B Loans” has the meaning specified in Section 2.13(a)(ii).

 

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the

 

25

--------------------------------------------------------------------------------


 

same Interest Period made by each of the Incremental Lenders pursuant to the
relevant Incremental Joinder Agreement.

 

“Incremental Term Commitments” has the meaning specified in Section 2.13(a).

 

“Incremental Term Facility” means the credit facility comprising the Incremental
Term Commitments and the Incremental Term Loans, if any.

 

“Incremental Term Loans” means the Incremental Term A Loans, the Incremental
Term B Loans and any New Term Loans.

 

“Incremental Term Note” means any promissory note executed and delivered in
connection with any Incremental Term Commitments and the related Incremental
Term Loans, the form of which shall be specified in the applicable Incremental
Joinder Agreement.

 

“Incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (x) trade accounts payable and accrued obligations incurred
in the ordinary course of business or other accounts payable in the ordinary
course of business in accordance with ordinary trade terms and (y) financing of
insurance premiums in the ordinary course of business); (e) all Indebtedness of
others to the extent secured by any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed;
provided, that if such obligations have not been assumed, the amount of such
Indebtedness included for the purposes of this definition will be the amount
equal to the lesser of the fair market value of such property and the amount of
the Indebtedness secured; (f) all Capital Lease Obligations of such Person;
(g) the net amount of the obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (including Swap Contracts); (h) all
obligations of such Person as an account party in respect of letters of credit
and bankers’ acceptances, except obligations in respect of letters of credit
issued in support of obligations not otherwise constituting Indebtedness shall
not constitute Indebtedness except to the extent such letter of credit is drawn
and not reimbursed within ten Business Days; and (i) all Guaranty Obligations of
such Person in respect of Indebtedness of others of the kinds referred to in
clauses (a) through (h) above; provided, that for purposes of this definition,
deferred purchase obligations shall be calculated based on the net present value
thereof.  The Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner unless recourse is
limited, in which case the amount of such Indebtedness shall be the amount such
Person is liable therefor (except to the extent the terms of such Indebtedness
expressly provide that such Person is not liable therefor).  The amount of
Indebtedness of the type referred to in clause (g) above of

 

26

--------------------------------------------------------------------------------


 

any Person shall be zero unless and until such Indebtedness becomes due, in
which case the amount of such Indebtedness shall be the amount due that is
payable by such Person.  The amount of Indebtedness of the type described in
clause (d) shall be calculated based on the net present value thereof.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Insurance Subsidiaries” means, collectively, MGMM Insurance Company, a Nevada
corporation, M3 Nevada Insurance Company, a Nevada corporation, and any
Subsidiaries of such entities formed for the purpose of facilitating and
providing insurance coverage and claims services for the Company and its
Subsidiaries.

 

“Intellectual Property” has the meaning specified in Section 5.23.

 

“Intellectual Property License Agreements” has the meaning specified in the
Security Agreement.

 

“Interest Charges” means, for any Person, as of the last day of any fiscal
period, the sum of (a) all interest, fees, prepayment premiums, debt discount,
charges and related expenses paid or payable (without duplication) for that
fiscal period by that Person to a lender in connection with borrowed money
(including any obligations for fees, charges and related expenses payable to the
issuer of any letter of credit) or the deferred purchase price of assets that
are considered “interest expense” under GAAP, plus (b) the portion of rent paid
or payable (without duplication) for that fiscal period by that Person under
Capital Lease Obligations that should be treated as interest in accordance with
Financial Accounting Standards Board Statement No. 13.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or, in the case of Term A Loans and Revolving Loans only, one week
thereafter, as selected by the Borrowers in the relevant Committed Loan Notice,
or such other period that is twelve months or less requested by the Borrowers
and consented to by all Appropriate Lenders; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such

 

27

--------------------------------------------------------------------------------


 

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investments” of any Person means (a) any loan or advance of funds or credit by
such Person to any other Person, (b) any Guaranty Obligation by such Person in
respect of the Indebtedness or other obligation of any other Person (provided
that upon termination of any such Guaranty Obligation, no Investment in respect
thereof shall be deemed outstanding, except as contemplated in
clause (e) below), (c) any purchase or other acquisition of any Equity Interests
or indebtedness or obligations of any other Person, (d) any capital contribution
by such Person to any other Person, (e) any payment under any Guaranty
Obligation by such Person in respect of the Indebtedness or other obligation of
any other Person, (f) the acquisition of Cash Equivalents or (g) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  The amount of any Investment
shall be the amount actually invested (minus any return of capital with respect
to such investment which has actually been received in cash or Cash Equivalents
or has been converted into cash or Cash Equivalents), without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and any Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

 

“Joint Lead Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Deutsche Bank Securities Inc., Barclays Bank PLC, J.P.
Morgan Securities LLC, BNP Paribas Securities Corp., RBS Securities Inc.,
Citigroup Global Markets Inc., SMBC Nikko Capital Markets Ltd. and Credit
Agricole Corporate and Investment Bank.

 

“Joint Venture” means any Person, other than an individual or a Wholly Owned
Subsidiary of the Company, in which the Company or a Restricted Subsidiary holds
or acquires an ownership interest (whether by way of capital stock, partnership
or limited liability company interest, or other evidence of ownership).

 

28

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America and each other L/C Issuer designated pursuant
to Section 2.03(m), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 11.06(a).  An L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.  In the event that there is more than one
L/C Issuer at any time, references herein and in the other Loan Documents to the
L/C Issuer shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit or to all L/C Issuers, as the context requires.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any Incremental Lender from time to time party
hereto pursuant to Section 2.13 and any person that becomes an Other Revolving
Lender or Other Term Lender from time to time party hereto pursuant to
Section 2.14.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby

 

29

--------------------------------------------------------------------------------


 

letter of credit; provided, that commercial letters of credit will only be
issued for cash payment upon presentation of a sight draft and other customary
terms acceptable to the L/C Issuer for that Letter of Credit.  Letters of Credit
may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Facility (or, if such day is not
a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $500,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Facility.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
aggregate amount of the Net Funded Indebtedness as of such date to (b) Borrower
Group EBITDA for the most recently ended Test Period.

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any Gaming License covering any Gaming Facility owned, leased, operated or used
by the Borrowers or the Restricted Subsidiaries.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance or lien of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable Law of any jurisdiction with respect to any Property.

 

“Liquor Authority” has the meaning specified in Section 11.20(a).

 

“Liquor Laws” has the meaning specified in Section 11.20(a).

 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Term Loan, a Revolving Loan, an Other Revolving Loan
or an Extended Term Loan.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letters and each Issuer Document.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

30

--------------------------------------------------------------------------------


 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandalay” means Mandalay Resort Group, a Nevada corporation (formerly known as
Circus Circus Enterprises, Inc.).

 

“Mandalay Stub Notes” means collectively (a) the Senior Notes of Mandalay due
2036, (b) the Senior Notes of Mandalay due 2096 and (c) the Convertible Notes of
Mandalay due 2033 the aggregate remaining unpaid principal amount of which is
approximately $5,000,000 as of the Closing Date.

 

“Mandatory Prepayment Date” has the meaning specified in Section 2.04(d).

 

“Margin Stock” means margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means an event, circumstance, occurrence or condition
which has caused any of (a) a material adverse effect on the operations,
business, assets, properties, liabilities (actual or contingent), or financial
condition of the Company and its Subsidiaries, taken as a whole, (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Documents, or of the ability of any Borrower or any Guarantor,
taken as a whole, to perform its obligations under any Loan Document to which it
is a party or (c) a material adverse effect on the Collateral, taken as a whole,
or the Liens on the Collateral in favor of the Administrative Agent, taken as a
whole.

 

“Material Indebtedness” means any Indebtedness the outstanding principal amount
of which is in excess of $250,000,000.

 

“Material Subsidiary” means any Restricted Subsidiary that is not an Immaterial
Subsidiary.

 

“Maturity Date” means (a) (i) with respect to the Revolving Facility,
December 20, 2017 or the maturity is extended pursuant to Section 2.15, such
extended maturity date as determined pursuant to such Section, (ii) with respect
to the Term A Facility, December 20, 2017 or the maturity is extended pursuant
to Section 2.15, such extended maturity date as determined pursuant to such
Section, and (iii) with respect to the Term B Facility, December 20, 2019 or the
maturity is extended pursuant to Section 2.15, such extended maturity date as
determined pursuant to such Section, and (d) with respect to any Incremental
Term Facility, Other Term Facility, Other Revolving Facility, Extended Term
Facility or Extended Revolving Facility, such maturity date as is specified in
the relevant Incremental Joinder Agreement, Refinancing Amendment or Extension
Amendment; provided, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

31

--------------------------------------------------------------------------------


 

“Mortgage” means any deed of trust, trust deed, deed to secure debt, mortgage,
leasehold mortgage or leasehold deed of trust covering Mortgaged Real Property.

 

“Mortgaged Real Property” means (a) each of the fee and leasehold parcels of
Real Property identified on Schedule 1.01, (b) each fee or leasehold parcel of
Real Property, if any, which shall be subject to a Mortgage delivered after the
Closing Date pursuant to Section 6.09 and (c) each fee or leasehold parcel of
Real Property added to the Collateral after the Closing Date pursuant to
Section 10.10(g), other than any such property subsequently released from the
Lien of the Collateral Documents in accordance with the terms of this Agreement.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Affiliate is then making or
accruing an obligation to make contributions, (b) to which any ERISA Affiliate
has within the preceding five plan years made or had an obligation to make
contributions, including any Person which ceased to be an ERISA Affiliate during
such five-year period or (c) with respect to which the Company or any Restricted
Subsidiary is reasonably likely to incur liability under Title IV of ERISA.

 

“Net Available Proceeds” means:

 

(a)           in the case of any Asset Sale, the aggregate amount of all cash
payments (including any cash payments received by way of deferred payment of
principal pursuant to a note or otherwise, but only as and when received)
received by the Company or any Restricted Subsidiary directly or indirectly in
connection with such Asset Sale, net (without duplication) of (A) the amount of
all fees and expenses and transaction costs paid by or on behalf of the Company
or any Restricted Subsidiary in connection with such Asset Sale (including,
without limitation, any underwriting, brokerage or other customary selling
commissions and legal, advisory and other fees and expenses, including survey,
title and recording expenses, transfer taxes and expenses incurred for preparing
such assets for sale, associated therewith); (B) any Taxes paid or estimated in
good faith to be payable by or on behalf of any Company Party as a result of
such Asset Sale (after application of all credits and other offsets that arise
from such Asset Sale); (C) any repayments by or on behalf of any Company Party
of Indebtedness (other than the Obligations) to the extent that such
Indebtedness is secured by a Permitted Encumbrance or any other Lien permitted
by Section 8.03 on the subject Property required to be repaid as a condition to
the purchase or sale of such Property; (D) amounts required to be paid to any
Person (other than any Company Party) owning a beneficial interest in the
subject Property; and (E) amounts reserved, in accordance with GAAP, against any
liabilities associated with such Asset Sale and retained by the Company or any
of its Subsidiaries after such Asset Sale and related thereto, including pension
and other post-employment benefit liabilities, purchase price adjustments,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale, all as reflected in
an Officer’s Certificate delivered to the Administrative Agent;

 

(b)           in the case of any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation (excluding
proceeds constituting business interruption insurance or other similar
compensation for loss of

 

32

--------------------------------------------------------------------------------


 

revenue) received by the Person whose Property was subject to such Casualty
Event in respect of such Casualty Event net of (A) fees and expenses incurred by
or on behalf of the Company or any Restricted Subsidiary in connection with
recovery thereof, (B) repayments of Indebtedness (other than Indebtedness
hereunder) to the extent secured by a Lien on such Property that is permitted by
the Loan Documents, and (C) any Taxes paid or payable by or on behalf of the
Company or any Restricted Subsidiary in respect of the amount so recovered
(after application of all credits and other offsets arising from such Casualty
Event) and amounts required to be paid to any Person (other than any Company
Party) owning a beneficial interest in the subject Property; and

 

(c)           in the case of any Debt Issuance, the aggregate amount of all cash
received in respect thereof by the Person consummating such Debt Issuance in
respect thereof net of all investment banking fees, discounts and commissions,
legal fees, consulting fees, accountants’ fees, underwriting discounts and
commissions and other fees and expenses, actually incurred in connection
therewith.

 

“Net Funded Indebtedness” means, as of each date of determination, (a) the sum,
without duplication of (i) all obligations of the Borrower Group for borrowed
money; (ii) all obligations of the Borrower Group evidenced by bonds,
debentures, notes, loan agreements or similar instruments; (iii) all
Indebtedness of others to the extent secured by any Lien on property owned or
acquired by the Borrower Group, whether or not the obligations secured thereby
have been assumed; provided, that if such obligations have not been assumed, the
amount of such Indebtedness included for the purposes of this definition will be
the amount equal to the lesser +of the fair market value of such property and
the amount of the Indebtedness secured; (iv) all Capital Lease Obligations of
the Borrower Group; and (v) without duplication, (x) all Guaranty Obligations
with respect to outstanding Indebtedness of the types specified in clauses
(i) through (iv) above of Persons other than the Borrower Group and (y) all
Indebtedness of the types specified in clauses (i) through (iv) above of Persons
other than the Borrower Group that are secured by Liens on any property of the
Borrower Group (in amount equal to the lesser of the fair market value of such
property and the amount of the Indebtedness secured), minus (ii) Unrestricted
Cash.

 

“Net Income” means, with respect to any fiscal period and with respect to any
Person, the net income (or net loss) of that Person from continuing operations
for that period, determined in accordance with GAAP, consistently applied.

 

“New Financing” has the meaning specified in Section 2.04(a).

 

“New Senior Notes” means the 6.625% senior notes of the Company due 2021 in an
aggregate principal amount of $1,250,000,000 issued on the Closing Date pursuant
to the New Senior Note Documents.

 

“New Senior Note Documents” means the Indenture governing the New Senior Notes,
the New Senior Notes and all other agreements, instruments and other documents
pursuant to which the New Senior Notes have been or will be issued or otherwise
setting forth the terms of the New Senior Notes.

 

33

--------------------------------------------------------------------------------


 

“New Term Commitments” has the meaning specified in Section 2.13(a)(iii).

 

“New Term Loans “ has the meaning specified in Section 2.13(a)(iii).

 

“Non-Compliant Lender” has the meaning specified in Section 11.13.

 

“Non-Consenting Lender” has the meaning specified in Section 11.13.

 

“Non-Control Subsidiaries” means each Subsidiary of the Company in respect of
which the Company and its other Subsidiaries do not have the collective right to
elect a majority of the board of directors or other equivalent governing body,
or otherwise lack the power to direct the management of such Subsidiary, and
which is identified by the Company as a “Non-Control Subsidiary” in a notice to
the Administrative Agent; provided, that the failure to give such notice shall
not affect such designation.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(ii).

 

“Note” means a Term A Note, a Term B Note, a Revolving Note, an Incremental Term
Note, an Other Term Note, an Other Revolving Note, an Extended Term Note or an
Extended Revolving Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, excluding, in each case, Excluded Swap
Obligations.

 

“Officer’s Certificate” means, as applied to any entity, a certificate executed
on behalf of such entity by its Responsible Officer.

 

“Other Revolving Borrowing” means a borrowing consisting of simultaneous Other
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Other Revolving Lenders
pursuant to the relevant Refinancing Amendment.

 

“Other Revolving Commitments” means one or more Tranches of revolving
commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Facility” means any credit facility comprising Other Revolving
Commitments and Other Revolving Loans, if any.

 

34

--------------------------------------------------------------------------------


 

“Other Revolving Lender” means a Lender in respect of Other Revolving Loans.

 

“Other Revolving Loans” means one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

 

“Other Revolving Note” means any promissory note executed and delivered in
connection with any Other Revolving Commitments and related Other Revolving
Loans, the form of which shall be specified in the applicable Refinancing
Amendment.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Other Term Borrowing” means a borrowing consisting of simultaneous Other Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Other Term Lenders pursuant to the
relevant Refinancing Amendment.

 

“Other Term Commitments” means one or more Tranches of Term Commitments
hereunder that result from a Refinancing Amendment.

 

“Other Term Facility” means any credit facility comprising Other Term
Commitments and Other Term Loans, if any.

 

“Other Term Lender” means a Lender in respect of Other Term Loans.

 

“Other Term Loans” means one or more Tranches of Term Loans that result from a
Refinancing Amendment.

 

“Other Term Note” means any promissory note executed and delivered in connection
with any Other Term Commitments and the related Other Term Loans, the form of
which shall be specified in the applicable Refinancing Amendment.

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans, New
Term Loans, Other Term Loans, Extended Term Loans, Other Revolving Loans and
Extended Revolving Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term Loans, Revolving Loans, Incremental Term Loans, Other Term Loans, Extended
Term Loans, Other Revolving Loans and Extended Revolving Loans, as the case may
be, occurring on such date; and (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

35

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning specified in Section 11.06(e).

 

“Party” means any Person other than the Administrative Agent, any Lender or any
L/C Issuer which now or hereafter is a party to any of the Loan Documents.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan”, as such term is
defined in Section 3(2) of ERISA (other than a Multiemployer Plan), which is
subject to Title IV of ERISA and is maintained by the Borrowers, the Restricted
Subsidiaries or any of their ERISA Affiliates or to which the Borrowers, the
Restricted Subsidiaries or any of their ERISA Affiliates contributes or has an
obligation to contribute.

 

“Permits” has the meaning specified in Section 5.21.

 

“Permitted Acquisitions” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrowers or the Restricted Subsidiaries of
all or substantially all the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person or any
Joint Venture, or which results in the Company owning (directly or indirectly)
more than 50% of the Equity Interests in a Person, provided that (a) such
acquisition shall not have been consummated pursuant to a tender offer that has
not been approved by the board of directors (or functional equivalent) of such
Person, (b) where the acquisition is for a consideration in excess of
$50,000,000, the Leverage Ratio, on a pro forma basis after giving effect to
such acquisition (and the related incurrence or assumption of any Indebtedness),
as of the most recently ended Test Period, as if such acquisition (and any
related incurrence or assumption of Indebtedness) had occurred on the first day
of such relevant Test Period, does not exceed the greater of (i) the Leverage
Ratio as of the most recently ended Test Period and (ii) 6.00:1.00, (c) with
respect to an acquisition for consideration in excess of $250,000,000, the
Company has delivered to the Administrative Agent an Officer’s Certificate to
the effect set forth in clauses (a) and (b) above, together with all relevant
financial information for the Person or assets to be acquired and (d) each
Person acquired or formed in connection with, or holding the assets acquired
pursuant to, such acquisitions shall become a Guarantor to the extent required
by, and in accordance with, Section 6.08.

 

“Permitted Debt Conditions” means, in respect of any Indebtedness, that such
Indebtedness (i) is not scheduled to mature prior to the date that is 91 days
after the Final Maturity Date in effect at the time of issuance of that
Indebtedness (excluding bridge facilities allowing extensions on customary terms
to at least 91 days after such Final Maturity Date), (ii) does not mature or
have scheduled amortization payments of principal or payments of principal and
is not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations
and as required by Gaming Laws and in connection with escrowed proceeds or
similar special mandatory redemption provisions) (excluding bridge facilities
allowing extensions on customary terms to at least 91 days after such Final
Maturity Date), in each case prior to the Final Maturity Date then in effect at
the time of issuance, (iii) such Indebtedness is not at any time guaranteed by
any Subsidiaries other than Subsidiaries that are Guarantors, (iv) has no
financial maintenance covenants and (v) has

 

36

--------------------------------------------------------------------------------


 

covenants and default and remedy provisions that in the good faith determination
of the Company are not materially more restrictive, taken as a whole, than those
set forth in this Agreement; it being agreed that covenants substantially
similar to those in the existing senior secured notes indentures are not
materially more restrictive than those set forth in this Agreement.

 

“Permitted Encumbrances” means:

 

(a)                                 inchoate Liens incident to construction on
or maintenance of Property; or Liens incident to construction on or maintenance
of Property now or hereafter filed of record for which adequate reserves have
been established in accordance with GAAP (or deposits made pursuant to
applicable Law) and which are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
nonpayment of the obligations secured by such Liens, no such Property is subject
to a material risk of loss or forfeiture;

 

(b)                                 Liens for taxes and assessments on Property
which are not yet past due; or Liens for taxes and assessments on Property for
which adequate reserves have been set aside and are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no such
Property is subject to a material risk of loss or forfeiture;

 

(c)                                  minor defects and irregularities in title
to any Property which individually or in the aggregate do not materially impair
or burden the fair market value or use of the Property for the purposes for
which it is or may reasonably be expected to be held;

 

(d)                                 easements, exceptions, reservations, or
other agreements for the purpose of pipelines, conduits, cables, wire
communication lines, power lines and substations, streets, trails, walkways,
drainage, irrigation, water, and sewerage purposes, dikes, canals, ditches, the
removal of oil, gas, coal, or other minerals, and other like purposes affecting
Property, facilities, or equipment which individually or in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;

 

(e)                                  easements, exceptions, reservations, or
other agreements for the purpose of facilitating the joint or common use of
Property in or adjacent to a shopping center, utility company, public facility
or similar project affecting Property which individually or in the aggregate do
not materially burden or impair the fair market value or use of such Property
for the purposes for which it is or may reasonably be expected to be held;

 

(f)                                   rights reserved to or vested in any
Governmental Authority to control or regulate, or obligations or duties to any
Governmental Authority with respect to, the use of any Property;

 

(g)                                  rights reserved to or vested in any
Governmental Authority to control or regulate, or obligations or duties to any
Governmental Authority with respect to, any right, power, franchise, grant,
license, or permit;

 

37

--------------------------------------------------------------------------------


 

(h)                                 present or future zoning laws and ordinances
or other laws and ordinances restricting the occupancy, use, or enjoyment of
Property;

 

(i)                                     statutory Liens, other than those
described in clauses (a) or (b) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith, provided that, if delinquent, adequate reserves have
been set aside with respect thereto and, by reason of nonpayment, no Property is
subject to a material risk of loss or forfeiture;

 

(j)                                    covenants, conditions, and restrictions
affecting the use of Property which individually or in the aggregate do not
materially impair or burden the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

 

(k)                                 rights of tenants under leases and rental
agreements covering Property entered into in the ordinary course of business of
the Person owning such Property;

 

(l)                                     Liens consisting of pledges or deposits
to secure obligations under workers’ compensation laws or similar legislation,
including Liens of judgments thereunder which are not currently dischargeable;

 

(m)                             Liens consisting of pledges or deposits of
Property to secure performance in connection with operating leases made in the
ordinary course of business to which a Borrower or a Restricted Subsidiary is a
party as lessee, provided the aggregate value of all such pledges and deposits
in connection with any such lease does not at any time exceed 20% of the annual
fixed rentals payable under such lease;

 

(n)                                 Liens consisting of deposits of Property to
secure bids made with respect to, or performance of, contracts (other than
contracts creating or evidencing an extension of credit to the depositor);

 

(o)                                 Liens consisting of any right of offset, or
statutory bankers’ lien, on bank deposit accounts maintained in the ordinary
course of business so long as such bank deposit accounts are not established or
maintained for the purpose of providing such right of offset or bankers’ lien;

 

(p)                                 Liens consisting of deposits of Property to
secure statutory obligations of a Borrower or a Restricted Subsidiary of any
Borrower;

 

(q)                                 Liens consisting of deposits of Property to
secure (or in lieu of) surety, appeal or customs bonds in proceedings to which a
Borrower or a Restricted Subsidiary is a party;

 

(r)                                    Liens created by or resulting from any
litigation or legal proceeding involving the Company or a Restricted Subsidiary
in the ordinary course of its business which is currently being contested in
good faith by appropriate proceedings, provided that adequate reserves have been
set aside by the relevant Borrower or Restricted Subsidiary and no material
Property is subject to a material risk of loss or forfeiture;

 

38

--------------------------------------------------------------------------------


 

(s)                                   non-consensual Liens incurred in the
ordinary course of business but not in connection with an extension of credit,
which do not in the aggregate, when taken together with all other Liens,
materially impair the value or use of the Property of the Borrowers and the
Restricted Subsidiaries of the Borrowers, taken as a whole;

 

(t)                                    Liens arising under applicable Gaming
Laws;

 

(u)                                 Liens on each Mortgaged Real Property, which
Liens are identified in the title policies delivered on the Closing Date
pursuant to Section 4.01(a)(iv);

 

(v)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by a Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

(w)                               Liens arising from precautionary UCC financing
statements filings regarding operating leases or consignment of goods entered
into in the ordinary course of business; and

 

(x)                                 Liens on cash and Cash Equivalents deposited
to discharge, redeem or defease Indebtedness.

 

“Permitted Non-Contemporaneous Refinancing” means, with respect to any
Indebtedness, a financing consummated within the period beginning 12 months
prior to and ending three months following the final maturity date of such
Indebtedness, the proceeds of which are used to repay, prepay, redeem, retire or
discharge such Indebtedness (it being understood that if such financing takes
place within three months following such final maturity date, the proceeds
thereof shall be deemed to have been used to repay such Indebtedness so long as
Revolving Loans are repaid contemporaneously with the consummation of such
financing in an amount at least equal to the amount of any Revolving Loans used
to repay, prepay, redeem or discharge such Indebtedness); provided, that: (a) no
Event of Default shall have occurred and be continuing or would arise therefrom;
(b) any such refinancing Indebtedness shall (i) not have a stated maturity or
Weighted Average Life to Maturity that is shorter than that of the Indebtedness
being refinanced (provided that the stated maturity or Weighted Average Life to
Maturity may be shorter if the stated maturity of any principal payment
(including any amortization payments) is not earlier than the earlier of (1) the
stated maturity in effect prior to such refinancing or (2) 91 days after the
Final Maturity Date then in effect at the time of issuance), (ii) if the
Indebtedness being refinanced is subordinated by its terms or by the terms of
any agreement or instrument, be at least as subordinate to the Obligations as
the Indebtedness being refinanced, (iii) be in a principal amount that does not
exceed the principal amount so refinanced, plus accrued interest, plus any
premium or other payment required to be paid in connection with such
refinancing, plus, in either case, the amount of fees and expenses of the
Borrower Group incurred in connection with such refinancing and (iv) in the case
of the refinancing of any unsecured Indebtedness, the Permitted Debt Conditions
are satisfied; and (c) the sole obligor on such refinancing Indebtedness shall
be the Company or the original obligor on such Indebtedness being refinanced;
provided, that (i) any guarantor of the Indebtedness being refinanced shall be
permitted to guarantee the refinancing Indebtedness and (ii) any Loan Party
shall be permitted to guarantee any such refinancing Indebtedness of any other
Loan Party.

 

39

--------------------------------------------------------------------------------


 

“Permitted Open Market Purchases” means the purchase by the Borrowers of Term
Loans in consensual transactions with Lenders; provided that (i) (x) the
aggregate principal amount of Term Loans of any given Term Facility so
purchased, when combined with the aggregate amount of Term Loans of such Term
Facility purchased through Auctions at or prior to the time of determination,
shall not exceed 20% of the original aggregate principal amount of such Term
Facility and (y) the aggregate principal amount of Term Loans of any given Term
Facility so purchased shall not exceed 10% of the original aggregate principal
amount of such Term Facility and (ii) the aggregate principal amount (calculated
on the face amount thereof) of all Term Loans so purchased by the Borrowers
shall automatically be cancelled and retired by the Borrowers on the settlement
date of the relevant purchase (and may not be resold).

 

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof substantially contemporaneous with the application of the proceeds of
the Indebtedness incurred to effect the refinancing (excluding, for the
avoidance of doubt, any Permitted Non-Contemporaneous Refinancing); provided,
that: (a) no Event of Default shall have occurred and be continuing or would
arise therefrom; (b) any such refinancing Indebtedness shall (i) not have a
stated maturity or Weighted Average Life to Maturity that is shorter than that
of the Indebtedness being refinanced (provided that the stated maturity or
Weighted Average Life to Maturity may be shorter if the stated maturity of any
principal payment (including any amortization payments) is not earlier than the
earlier of (1) the stated maturity in effect prior to such refinancing or
(2) 91 days after the Final Maturity Date then in effect at the time of
issuance), (ii) if the Indebtedness being refinanced is subordinated by its
terms or by the terms of any agreement or instrument relating to such
Indebtedness, be at least as subordinate to the Obligations as the Indebtedness
being refinanced, (iii) be in a principal amount that does not exceed the
principal amount so refinanced, plus accrued interest, plus any premium or other
payment required to be paid in connection with such refinancing, plus, in either
case, the amount of fees and expenses of the Borrower Group incurred in
connection with such refinancing and (iv) in the case of the refinancing of any
unsecured Indebtedness, the Permitted Debt Conditions are satisfied; and (c) the
sole obligor on such refinancing Indebtedness shall be the Company or the
original obligor on such Indebtedness being refinanced; provided, that (i) any
guarantor of the Indebtedness being refinanced shall be permitted to guarantee
the refinancing Indebtedness and (ii) any Loan Party shall be permitted to
guarantee any such refinancing Indebtedness of any other Loan Party.

 

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Company
or any of the Restricted Subsidiaries pursuant to Section 8.01(n); provided,
that no property constituting Collateral shall be subject to any such Sale
Leaseback.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 7.01.

 

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).

 

40

--------------------------------------------------------------------------------


 

“Prepayment Restricted Indebtedness” means any series, class or issue of
Indebtedness the original aggregate principal amount of which is in excess of
$100,000,000 on the date of issuance thereof.

 

“Projections” has the meaning specified in Section 5.14.

 

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, Personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person owned by the first Person.

 

“Public Lender” has the meaning specified in Section 7.01.

 

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interests of such Person that are not Disqualified Equity Interests.

 

“Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Real Property” means (i) each parcel of real property leased or operated by the
Borrowers or the Restricted Subsidiaries, whether by lease, license or other use
or occupancy agreement, and (ii) each parcel of real property owned by the
Borrowers or the Restricted Subsidiaries, together with all buildings,
structures, improvements and fixtures located thereon, together with all
easements, licenses, rights, privileges, appurtenances, interests and
entitlements related thereto.

 

“Reduction Amount” has the meaning set forth in Section 2.04(b)(vi).

 

“Refinance” means refinance, renew, extend, exchange, replace, defease (covenant
or legal) (with proceeds of Indebtedness), discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by each of (a) the Borrowers, (b) the Administrative Agent and (c) each
additional Lender and each existing Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.14.

 

“Register” has the meaning specified in Section 11.06(e).

 

“Regulations T, U and X” means Regulation T (12 C.F.R. Part 220), Regulation U
(12 C.F.R. Part 221) and Regulation X (12 C.F.R. Part 224), respectively, of the
Board of Governors of the Federal Reserve System of the United States (or any
successor), as the same may be amended, modified or supplemented and in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Rejection Notice” has the meaning specified in Section 2.04(d).

 

41

--------------------------------------------------------------------------------


 

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled Affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled Affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled Affiliate; provided that each reference to a controlled
Affiliate or controlling person in this definition shall be limited to a
controlled Affiliate or controlling person involved in the negotiation or
syndication of the Facility.

 

“Related Parties” means, with respect to any Person, that Person, its Affiliates
and their respective partners, directors, officers, employees, agents, trustees
and advisors.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material, into, the
Environment.

 

“Removal Effective Date” has the meaning specified in Section 10.06(b).

 

“Repricing Event” means (i) any prepayment or repayment of Term B Loans with the
proceeds of any Specified Bank Financing with an “effective yield” (taking into
account, for example, upfront fees, interest rate spreads, interest rate
benchmark floors and original issue discount) less than the “effective yield”
applicable to the Term B Loans and (ii) a transaction pursuant to which any Term
B Lender that does not consent to an amendment or other modification or waiver
to this Agreement which effectively reduces the “effective yield” applicable to
the Term B Loans is replaced as a Lender under Section 11.13.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice, and
(b) with respect to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Extended Revolving Lenders” means, as of any date of determination,
Extended Revolving Lenders holding more than 50% of the sum of the (a) the
aggregate outstanding principal amount of Extended Revolving Loans as of such
date and (b) aggregate unused Extended Revolving Commitments; provided that the
unused Extended Revolving Commitment of, and the portion of the aggregate
outstanding principal amount of Extended Revolving Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Extended Revolving Lenders.

 

“Required Extended Term Lenders” means, as of any date of determination, for
each Extended Term Facility, Lenders holding more than 50% of the sum of the
aggregate relevant Extended Term Loans on such date; provided that the portion
of such Extended Term Loans held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Extended Term Lenders.

 

“Required Incremental Term Lenders” means, as of any date of determination, for
each Incremental Term Facility, Lenders holding more than 50% of the sum of the
aggregate relevant Incremental Term Loans and Incremental Term Commitments on
such date; provided that the portion of such Incremental Term Loans and
Incremental Term Commitments held by any

 

42

--------------------------------------------------------------------------------


 

Defaulting Lender shall be excluded for purposes of making a determination of
Required Incremental Term Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Lender for purposes of this
definition) and (b) aggregate unused Revolving Commitments, Other Revolving
Commitments and Extended Revolving Commitments; provided that Commitments of,
and the Obligations held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Required Other Revolving Lenders” means, as of any date of determination, Other
Revolving Lenders holding more than 50% of the sum of the (a) the aggregate
outstanding principal amount of Other Revolving Loans as of such date and
(b) aggregate unused Other Revolving Commitments; provided that the unused Other
Revolving Commitment of, and the portion of the aggregate outstanding principal
amount of Other Revolving Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Other
Revolving Lenders.

 

“Required Other Term Lenders” means, as of any date of determination, for each
Other Term Facility, Lenders holding more than 50% of the sum of the aggregate
relevant Other Term Loans and Other Term Commitments on such date; provided that
the portion of such Other Term Loans and Other Term Commitments held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Other Term Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition) and (b) aggregate unused Revolving
Commitments; provided that the unused Revolving Commitment of, and the portion
of the Total Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

 

“Required Revolving/Tranche A Lenders” means, as of any date of determination,
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition), (b) aggregate unused Revolving
Commitments and (c) the Term A Facility and Incremental Term A Loans on such
date; provided that the unused Revolving Commitment of, and the portion of the
Total Revolving Outstandings and the portion of the Term A Facility and
Incremental Term A Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving/Tranche A
Lenders.

 

“Required Term A Lenders” means, as of any date of determination, for each Term
A Facility, Term A Lenders and Incremental Lenders holding more than 50% of the
aggregate sum of the Term A Facility and Incremental Term A Loans on such date;
provided that the portion of

 

43

--------------------------------------------------------------------------------


 

the Term A Facility and Incremental Term A Loans held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term A
Lenders.

 

“Required Term B Lenders” means, as of any date of determination, for each Term
B Facility, Term B Lenders and Incremental Lenders holding more than 50% of the
aggregate sum of Term B Facility and Incremental Term B Loans on such date;
provided that the portion of the Term B Facility held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term B
Lenders.

 

“Requirement of Law” means, as to any Person, any Law or determination of an
arbitrator or any Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

 

“Responsible Officer” means the Company’s chief executive officer, chief
operating officer, treasurer, assistant treasurer, secretary, assistant
secretary, executive vice presidents and senior vice presidents and, regardless
of designation, the chief financial officer of the Company, provided that the
Company may designate one or more other officers as Responsible Officers for the
purpose of executing requests for credit extensions under this Agreement by
delivery of an incumbency certificate to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer on behalf of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and other action, as applicable, on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the holders of the
Equity Interests in such Person; provided that (i) the exercise by the Company
of rights under derivative securities linked to Equity Interests underlying
Convertible Debt or similar products purchased by the Company in connection with
the issuance of such Convertible Debt and (ii) any termination fees or similar
payments in connection with the termination of warrants or other Equity
Interests issued in connection with such Convertible Debt shall not be
considered to be a “Restricted Payment.”

 

“Restricted Subsidiaries” means all existing and future Subsidiaries of the
Company other than the Unrestricted Subsidiaries.

 

“Revaluation Date” means with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof and (iii) each date of
any payment by an L/C Issuer under any Letter of Credit denominated in an
Alternative Currency; provided that if no such revaluation has occurred

 

44

--------------------------------------------------------------------------------


 

during any calendar quarter, the “Revaluation Date” shall mean the last day of
such calendar quarter.

 

“Revocation” has the meaning specified in Section 6.11.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(c).

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(c), and
(b) purchase participations in L/C Obligations, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.  The aggregate amount of
the Revolving Commitments as of the Closing Date is $1,200,000,000.

 

“Revolving Extension Request” has the meaning specified in Section 2.15(b).

 

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

 

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01(c).

 

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-3.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Company or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Borrower and any Cash Management Bank.

 

45

--------------------------------------------------------------------------------


 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VIII
that is entered into by and between any Borrower and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Senior Secured Notes” means, collectively, the 13.000% Senior Secured Notes of
the Company due 2013, the 10.375% Senior Secured Notes of the Company due 2014,
the 11.125% Senior Secured Notes of the Company due 2017 and the 9.000% Senior
Secured Notes of the Company due 2020.

 

“Solvent” and “Solvency” means, for any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable.  For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

 

“SPC” has the meaning specified in Section 11.06(h).

 

“SPC Register” has the meaning specified in Section 11.06(i).

 

“Specified Bank Financing” means any bank or institutional loan financing
(including any Incremental Term Loans, Other Term Loans, Other Revolving Loans,
Extended Term Loans and Extended Revolving Loans) incurred by the Borrowers or
the Restricted Subsidiaries, the primary purpose of which is a lower “effective
yield” (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount)  than the “effective
yield” on the Term B Loans in each case, other than in connection with a Change
of Control or an acquisition or investment or other transaction not otherwise
permitted by the Loan Documents.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the

 

46

--------------------------------------------------------------------------------


 

Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

For the avoidance of doubt, and only by way of example, as of the Closing Date,
CityCenter Holdings is only 50% owned by the Company and therefore is not a
Subsidiary of the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation”.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

 

47

--------------------------------------------------------------------------------


 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The aggregate
amount of the Term A Commitment as of the Closing Date is $1,050,000,000.

 

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term A Note” means a promissory note made by the Borrowers in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

 

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(a).

 

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The aggregate
amount of the Term B Commitment as of the Closing Date is $1,750,000,000.

 

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

 

“Term B Lender” means at any time, (a) on the Closing Date, Bank of America,
N.A. and (b) at any time after the Closing Date, any Lender that holds Term B
Loans at such time.

 

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

 

48

--------------------------------------------------------------------------------


 

“Term B Note” means a promissory note made by the Borrowers in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-2.

 

“Term Borrowing” means any of a Term A Borrowing, a Term B Borrowing, an
Incremental Term Borrowing, an Other Term Borrowing and an Extended Term
Borrowing.

 

“Term Commitment” means any of a Term A Commitment, a Term B Commitment, an
Incremental Term A Commitment, an Incremental Term B Commitment and an Other
Term Commitment.

 

“Term Facilities” means, at any time, the Term A Facility, the Term B Facility,
any Incremental Term Facilities, any Other Term Facility and any Extended Term
Facility.

 

“Term Loan” means a Term A Loan, a Term B Loan, an Incremental Term Loan, an
Other Term Loan or an Extended Term Loan.

 

“Term Loan Extension Request” has the meaning specified in Section 2.15(a).

 

“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) and (b) the termination of the
Commitments and the termination or expiration of all Letters of Credit under
this Agreement (unless backstopped or Cash Collateralized in an amount equal to
103% of L/C Obligations with respect to any such Letter of Credit or otherwise
in an amount and/or in a manner reasonably acceptable to the applicable L/C
Issuer).

 

“Test Period” means for any date of determination the period of the four most
recently ended consecutive Fiscal Quarters of Borrowers and the Restricted
Subsidiaries for which financial statements are available.

 

“Total Assets” means, as of any date of determination, the total assets of the
Borrowers and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the Company delivered in
accordance with Section 7.01(a) or Section 7.01(b).

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means (i) in respect of the Revolving Facility,
the aggregate Outstanding Amount of all Revolving Loans and L/C Obligations,
(ii) in respect of any Other Revolving Facility, the aggregate Outstanding
Amount of all applicable Other Revolving Loans and (iii) in respect of any
Extended Revolving Facility, the aggregate Outstanding Amount of all applicable
Extended Revolving Loans.

 

“Tranche” means (i) when used with respect to Lenders, each of the following
classes of Lenders:  (a) Lenders having Revolving Loans or Revolving
Commitments, (b) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an

 

49

--------------------------------------------------------------------------------


 

Extension Amendment, Incremental Joinder Agreement or Refinancing Amendment,
(c) Lenders having Term A Commitments, Incremental Term A Commitments or Term A
Loans, (d) Lenders having Term B Commitments, Incremental Term B Commitments or
Term B Loans and (e) Lenders having such other Tranche of Term Commitments or
Term Loans created pursuant to an Extension Amendment, Incremental Joinder
Agreement or Refinancing Amendment, and (ii) when used with respect to Loans or
Commitments, each of the following classes of Loans or Commitments: 
(a) Revolving Loans or Revolving Commitments, (b) such other Tranche of
Revolving Commitments or Revolving Loans created pursuant to an Extension
Amendment or Incremental Joinder Agreement, (c) Term A Commitments, Incremental
Term A Commitments or Term A Loans, (d) Term B Commitments, Incremental Term B
Commitments or Term B Loans and (e) such other Tranche of Term Commitments or
Term Loans created pursuant to an Extension Amendment, an Incremental Joinder
Agreement or a Refinancing Amendment.

 

“Transaction” means, collectively, (a) the issuance and sale of the New Senior
Notes, (b) the entering into by the Loan Parties and their applicable
Subsidiaries of the Loan Documents, the New Senior Note Documents to which they
are or are intended to be a party, (c) the refinancing (including through
defeasance or satisfaction and discharge) of the Senior Secured Notes and
(d) the payment of certain fees and expenses incurred in connection with the
consummation of the foregoing.

 

“Transfer Agreement” means any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance).

 

“Unconsolidated Affiliate” means any Person for which a Borrower or a Restricted
Subsidiary accounts for its interests in such person under the equity method of
accounting in accordance with GAAP.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash” means, as of any date of determination, all cash and Cash
Equivalents included in the balance sheets of the Borrowers and the Restricted
Subsidiaries as of

 

50

--------------------------------------------------------------------------------


 

such date that, in each case, are free and clear of all Liens, other than Liens
in favor of the Administrative Agent for the benefit of the Secured Parties and
non-consensual Liens that are Permitted Encumbrances, but excluding all cash and
Cash Equivalents of the Borrowers and the Restricted Subsidiaries held in casino
cages.

 

“Unrestricted Subsidiaries” means (a) Foreign Subsidiaries, (b) MGM Grand
Detroit II, LLC, a Delaware limited liability company, (c) the Insurance
Subsidiaries, (d) Non-Control Subsidiaries, (e) the Subsidiaries listed on
Schedule 5.04 as a “Specified Unrestricted Subsidiary”, (f) each Subsidiary of
the Company designated as an “Unrestricted Subsidiary” pursuant to and in
compliance with Section 6.11 and Section 8.06, and (g) any Subsidiary of a
Person that is an Unrestricted Subsidiary of the type described in
clauses (a) through (f) above.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(IV).

 

“Weighted Average Life to Maturity” means, on any date and with respect to the
aggregate amount of the Term Loans, an amount equal to (a) the scheduled
repayments of such Term Loans to be made after such date, multiplied by the
number of days from such date to the date of such scheduled repayments divided
by (b) the aggregate principal amount of such Term Loans.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than directors’ qualifying shares, nominee shares or
other similar securities) are directly or indirectly owned or controlled by such
Person.  Unless the context clearly requires otherwise, all references to any
Wholly Owned Subsidiary means a Wholly Owned Subsidiary of the Company.

 

“Withdrawal Liability” means liability by an ERISA Affiliate to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part 1 of Subtitle E of Title IV of ERISA.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, modified, supplemented, extended, renewed, refunded, replaced
or refinanced from time to time in one or more agreements (in each case with the
same or new lenders, institutional investors or agents), including any agreement
extending the maturity thereof or otherwise restructuring all or any portion of
the Indebtedness thereunder, (ii) any reference herein to any Person shall be
construed to include such Person’s

 

51

--------------------------------------------------------------------------------


 

successors and permitted assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis (except as
otherwise disclosed in such financial statements), as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Company or the Required Revolving/Tranche A
Lenders shall so request, the Administrative Agent, the Required
Revolving/Tranche A Lenders and the Borrowers shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required
Revolving/Tranche A Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar

 

52

--------------------------------------------------------------------------------


 

reference shall, in each case, be deemed to include each variable interest
entity that the Company is required to consolidate pursuant to FASB Accounting
Standards Codification 810 “Consolidation,” as if such variable interest entity
were a Subsidiary as defined herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Company pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

1.07                        Exchange Rates; Currency Equivalents Generally.

 

(a)                                 Any amount specified in this Agreement
(other than in the definitions of “Revolving Commitment,” “Term A Commitment,”
“Term B Commitment,” and Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate for the purchase of such currency with Dollars.

 

(b)                                 The applicable L/C Issuer shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Letters of Credit denominated in Alternative Currencies. 
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.  Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
applicable L/C Issuer.

 

(c)                                  Wherever in this Agreement in connection
with the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be.

 

53

--------------------------------------------------------------------------------


 

1.08                        Additional Alternative Currencies.

 

(a)                                 The Company may from time to time request
that Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.  Such request shall be subject
to the reasonable approval of the Administrative Agent and the applicable L/C
Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., 10 Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and the applicable L/C Issuer, in their
reasonable discretion).  The Administrative Agent shall promptly notify such L/C
Issuer of such request.  Such L/C Issuer shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its reasonable discretion, to the issuance of Letters of
Credit in such requested currency.

 

(c)                                  Any failure by any L/C Issuer to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such L/C Issuer to permit Letters of Credit to be
issued in such requested currency.  If the Administrative Agent and such L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrowers and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances by such L/C Issuer. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Company.

 

1.09                        Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may, with the consent of the Borrower, from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to

 

54

--------------------------------------------------------------------------------


 

reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.

 

1.10                        Amendment and Restatement.  On the Closing Date, the
Class A Loans (as defined in the Existing Credit Agreement) shall be repaid with
proceeds of the Term B Loans and the Class A Funding Requirements (as defined in
the Existing Credit Agreement) shall be amended and restated in their entirety
as Revolving Commitments hereunder as set forth on Schedule 2.01.  On the
Closing Date and immediately prior to the effectiveness of this Agreement, no
Class B Loans (as defined in the Existing Credit Agreement) or Class D Loans (as
defined in the Existing Credit Agreement) are outstanding pursuant to the
Existing Credit Agreement.  On the Closing Date, the Class C Loans (as defined
in the Existing Credit Agreement) and the Class E Loans (as defined in the
Existing Credit Agreement) will be repaid with proceeds of the New Senior Notes
and cash on hand.  The parties acknowledge and agree that this Agreement and the
other Loan Documents do not constitute a novation, payment and reborrowing or
termination of the obligations under the Existing Credit Agreement and that all
such obligations are in all respects continued and outstanding as Obligations
under this Agreement except to the extent such Obligations are modified from and
after the Closing Date as provided in this Agreement and the other Loan
Documents.  Each Lender that was a Lender (as defined in the Existing Credit
Agreement) party to the Existing Credit Agreement hereby agrees that this
Agreement amends and restates the Existing Credit Agreement in its entirety
effective as of the Closing Date.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.

 

(a)                                 The Term A Borrowing.  Subject to the terms
and conditions set forth herein, each Term A Lender severally agrees to make a
single loan to the Company on the Closing Date in an amount not to exceed such
Term A Lender’s Term A Commitment Percentage of the Term A Facility.  The Term A
Borrowing shall consist of Term A Loans made simultaneously by the Term A
Lenders in accordance with their respective Applicable Percentage of the Term A
Facility.  Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed.  Term A Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

(b)                                 The Term B Borrowing.  Subject to the terms
and conditions set forth herein, on the Closing Date, Bank of America, N.A. will
make Term B Loans in the aggregate principal amount of $1,750,000,000.  A
$450,000,000 portion of such Term B Loans will be made to the Company and
Detroit (on a joint and several basis pursuant to Section 11.19) and will be
made to refinance the obligations of Detroit under the Existing Credit
Agreement, and the remaining $1,300,000,000 will be advanced to the Company
(without liability to Detroit).  Amounts borrowed under this Section 2.01(b) and
repaid or prepaid may not be reborrowed.  Term B Loans may be Base Rate Loans or
Eurodollar Rate Loans as further provided herein.

 

55

--------------------------------------------------------------------------------


 

(c)                                  The Revolving Borrowings.  Subject to the
terms and conditions set forth herein, each Revolving Lender severally agrees to
make loans (each such loan, a “Revolving Loan”) to the Borrowers from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, that after giving effect to any Revolving Borrowing,
(i) the Total Revolving Outstandings shall not exceed the Revolving Facility,
and (ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender,
plus such Revolving Lender’s Applicable Revolving Percentage of the Outstanding
Amount of all L/C Obligations shall not exceed such Revolving Lender’s Revolving
Commitment.  Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(c), prepay under Section 2.04, and reborrow under this
Section 2.01(c).  Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

(d)                                 The Detroit Loans and other Detroit
Obligations.  Detroit shall initially be deemed to be a Borrower solely with
respect to the $450,000,000 of Term B Loans referred in in clause (b) of this
Section 2.01, and the Company shall be jointly and severally obligated with
respect to the Detroit Loans as set forth in Section 11.19.  From time to time
following the Closing Date, Detroit shall thereafter be deemed to be a Borrower
in respect of an undivided portion of the outstanding Loans equal to the Detroit
Amount.  The outstanding obligations of Detroit (but not the Company or any
other Loan Party) in respect of the Obligations shall reduce to reflect any
reduction in the Detroit Amount required by the Detroit Orders.  From time to
time, as and to the extent permitted by the Detroit Orders, Detroit may also
borrow additional Loans and obtain additional Letters of Credit, however each
Loan made to Detroit and each Letter of Credit issued hereunder to Detroit shall
be used solely and directly to finance and/or refinance the development,
construction or operation of hotel/casino properties owned by Detroit, and the
Company shall be jointly and severally obligated with respect to such additional
Loans and Letters of Credit as set forth in Section 11.19.

 

(e)                                  Detroit Collateral.  Notwithstanding
anything to the contrary set forth in this Agreement, with respect to the Liens
in the Detroit Collateral and any Proceeds or other distributions with respect
to the Detroit Collateral, each of the Secured Parties shall have an equal and
ratable right and interest therein, provided that the amount of Obligations so
secured shall in no event exceed the Detroit Amount.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Term Borrowing, each Revolving
Borrowing, each conversion of Term Loans or Revolving Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
applicable Borrowers’ irrevocable notice to the Administrative Agent, which may
be given by telephone.  Each such notice must be received by the Administrative
Agent not later than 10:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, or (ii) on the
requested date of any Borrowing of Base Rate Loans; provided that, if the
Borrowers wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent not later than 10:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them, and not later than 10:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrowers (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all Appropriate Lenders. 
Each telephonic notice by the Borrowers pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Section 2.03(c)(ii), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrowers
are requesting a Term Borrowing, a Revolving Borrowing, a conversion of Term
Loans or Revolving Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrowers fail to specify a Type of Loan in a Committed
Loan Notice or if the Borrowers fail to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrowers request a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fail to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage under the applicable Facility of the applicable
Term Loans or Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Borrowers, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  In the case of a Term Borrowing or a Revolving
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 11:00 a.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers, as
specified in such Committed Loan Notice, on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by such Borrower; provided, that if, on the date a
Committed Loan Notice with respect to a Revolving Borrowing is given by the
Borrowers, there are L/C Borrowings outstanding, then

 

57

--------------------------------------------------------------------------------


 

the proceeds of such Revolving Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrowers as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  Upon the occurrence and during
the continuation of an Event of Default, the Required Lenders may require by
notice to the Borrowers that no Loans may be converted to or continued as
Eurodollar Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrowers and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Term A
Borrowings, all conversions of Term A Loans from one Type to the other, and all
continuations of Term A Loans as the same Type, there shall not be more than 10
Interest Periods in effect in respect of the Term A Facility.  After giving
effect to all Term B Borrowings, all conversions of Term B Loans from one Type
to the other, and all continuations of Term B Loans as the same Type, there
shall not be more than 10 Interest Periods in effect in respect of the Term B
Facility.  After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than 12 Interest Periods in
effect in respect of the Revolving Facility.  The maximum number of Interest
Periods in respect of any Incremental Term Facility, Other Term Facility, Other
Revolving Facility, Extended Term Facility or Extended Revolving Facility shall
be set forth in the relevant Incremental Joinder Agreement, Refinancing
Amendment or Extension Amendment, as applicable.

 

2.03                         Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Lenders severally agree to participate in
Letters of Credit issued under this Agreement and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Revolving Facility, (y) the aggregate Outstanding Amount of the Revolving Loans
of any Revolving Lender, plus such Lender’s Applicable Revolving Percentage of
the Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Revolving Commitment, and (z) the

 

58

--------------------------------------------------------------------------------


 

Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrowers for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by each Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)                                No L/C Issuer shall issue any Letter of
Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders have approved such expiry date.

 

(iii)                             No L/C Issuer shall be under any obligation to
issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000, in the case of a commercial Letter of Credit,
or $250,000, in the case of a standby Letter of Credit;

 

59

--------------------------------------------------------------------------------


 

(D)                               except as otherwise agreed by the
Administrative Agent and the relevant L/C Issuer, the Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                the L/C Issuer does not as of the issuance
date of the requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(F)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

(G)                               a default of any Lender’s obligations to fund
under Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless such L/C Issuer has entered into satisfactory arrangements,
including the delivery of Cash Collateral in an amount equal to 103% of L/C
Obligations with respect to any such Letter of Credit or otherwise in an amount
and/or in a manner reasonably acceptable to such L/C Issuer, with the Borrowers
or such Lender to eliminate such L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.18(a)(iii)) with respect to such
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its reasonable
discretion.

 

(iv)                              No L/C Issuer shall amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.

 

(v)                                 No L/C Issuer shall have any obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrowers delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible
Officer.  Such Letter of Credit Application may

 

60

--------------------------------------------------------------------------------


 

be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer.  Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least three Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their reasonable discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer: 
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to such L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date
of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may reasonably
require.  Additionally, each Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrowers and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless such L/C Issuer has received written notice from any Revolving
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the applicable Borrower (or the applicable Subsidiary), as specified in such
Letter of Credit Application, or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.

 

(iii)                               If the Borrowers so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit

 

61

--------------------------------------------------------------------------------


 

must permit such L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
such L/C Issuer, the Borrowers shall not be required to make a specific request
to such L/C Issuer for any such extension.  Once an Auto-Extension Letter of
Credit has been issued, the Revolving Lenders shall be deemed to have authorized
(but may not require) such L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (unless each Revolving Lender has approved such expiry date and
such Issuing Bank shall be satisfied with the arrangements with respect to the
period commencing on the Letter of Credit Expiration Date and ending on such
expiry date); provided, that such L/C Issuer shall not permit any such extension
if (A) such L/C Issuer has determined that it would not be permitted, or would
have no obligation at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that any Revolving Lender has elected to not permit such
extension or (2) from the Administrative Agent, any Revolving Lender or the
Borrowers that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to each Borrower and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrowers and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrowers shall reimburse the applicable L/C Issuer through the
Administrative Agent in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrowers shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrowers will
reimburse such L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrowers of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 11:00 a.m. on the date of any payment by such L/C
Issuer under a Letter of Credit to be reimbursed in Dollars, or the Applicable
Time on the date of any payment by such L/C Issuer under a Letter of Credit to
be reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrowers shall reimburse such L/C Issuer through the Administrative Agent in an

 

62

--------------------------------------------------------------------------------


 

amount equal to the amount of such drawing and in the applicable currency.  In
the event that (I) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (II) the Dollar amount paid by the Borrowers, whether on
or after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Borrowers agree, as a separate
and independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing.  If the Borrowers fail to so reimburse such
L/C Issuer by such time, the applicable L/C Issuer shall promptly notify the
Administrative Agent who shall promptly notify each Revolving Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Applicable Revolving Percentage thereof.  In
such event, the Borrowers shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by such L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Revolving Lender (including each
Revolving Lender that is an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral for this purpose) for the account of the applicable L/C Issuer
at the Administrative Agent’s Office in Dollars in an amount equal to its
Applicable Revolving Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrowers in such amount.  The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrowers shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of such
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

63

--------------------------------------------------------------------------------


 

(iv)                              Until each Revolving Lender funds its
Revolving Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the
applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of such Lender’s Applicable Revolving Percentage of such amount shall
be solely for the account of such L/C Issuer.

 

(v)                                 Each Revolving Lender’s obligation to make
Revolving Loans or L/C Advances to reimburse each L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, a Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrowers of a Committed
Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrowers to reimburse such L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)                              If any Revolving Lender fails to make
available to the Administrative Agent for the account of any L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then,
without limiting the other provisions of this Agreement, such L/C Issuer shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be.  A certificate of such L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from any Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Percentage thereof
in the same funds as those received by the Administrative Agent.

 

64

--------------------------------------------------------------------------------


 

(ii)                                  If any payment received by the
Administrative Agent for the account of any L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Revolving Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Applicable Revolving
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrowers to reimburse each L/C Issuer for each drawing under each Letter of
Credit issued by such L/C Issuer and to repay each L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
such L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by such L/C Issuer of any requirement
that exists for such L/C Issuer’s protection and not the protection of any
Borrower or any waiver by such L/C Issuer which does not in fact materially
prejudice the Borrowers;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by such L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable;

 

(vii)                           any payment by such L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for

 

65

--------------------------------------------------------------------------------


 

the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to the Borrowers or
any Subsidiary or in the relevant currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any of its Subsidiaries.

 

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, the
Borrowers will immediately notify the applicable L/C Issuer.  Each Borrower
shall be conclusively deemed to have waived any such claim against such L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and each
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of such L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of
such L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Lenders or the Required Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Each Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, that this assumption is not intended to, and shall not,
preclude any Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of such L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, that anything in such clauses to the contrary
notwithstanding, any Borrower may have a claim against such L/C Issuer, and such
L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such L/C
Issuer’s willful misconduct, gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificates strictly complying with the terms
and conditions of a Letter of Credit.  In furtherance and not in limitation of
the foregoing, such L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the

 

66

--------------------------------------------------------------------------------


 

rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason.  Each L/C Issuer may send
a Letter of Credit or conduct any communication to or from the beneficiary via
the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)                                  Cash Collateral.  Upon the request of the
Administrative Agent, (i) if any L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations in an amount equal to 103% of such L/C Obligations or otherwise in
an amount and/or in a manner reasonably acceptable to the applicable L/C
Issuer.  Sections 2.04 and 9.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder.  For purposes of this Section 2.03,
Section 2.04 and Section 9.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of any L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and such L/C Issuer (which documents are hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.  Each Borrower hereby grants to the Administrative Agent, for the
benefit of such L/C Issuer and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.  If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent and Liens arising by
operation of Law that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrowers will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse such L/C Issuer.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP at the time of issuance shall
apply to each commercial Letter of Credit.  Notwithstanding the foregoing, no
L/C Issuer shall be responsible to the Borrowers for, and no L/C Issuer’s rights
and remedies against the Company shall be impaired by, any action or inaction of
any L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where any L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA),

 

67

--------------------------------------------------------------------------------


 

or the Institute of International Banking Law & Practice, whether or not any
Letter of Credit chooses such law or practice.

 

(i)                                     Letter of Credit Fees.  The Borrowers
shall pay to the Administrative Agent for the account of each Revolving Lender
in accordance with its Applicable Revolving Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) (i) for each commercial Letter of Credit equal to
the amounts set forth from time to time as that Issuing Lender’s published
scheduled fees for such services and (ii) for each standby Letter of Credit
equal to the Applicable Rate with respect to the Revolving Facility times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (A) due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(B) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect.  Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrowers shall pay directly to
each L/C Issuer for its own account a fronting fee (i) with respect to each
commercial Letter of Credit, at the rate per annum specified in the applicable
Fee Letter between the Company and such L/C Issuer, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrowers and such L/C Issuer, computed on
the Dollar Equivalent of the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum specified in the applicable Fee Letter between
the Company and such L/C Issuer, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the last Business Day of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrowers shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(k)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

68

--------------------------------------------------------------------------------


 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrowers shall be obligated to reimburse each L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  Each Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of such Borrower, and that such Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(m)                             Additional L/C Issuers.  From time to time, the
Borrowers may by notice to the Administrative Agent with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and the applicable Revolving Facility Lender designate such Revolving Facility
Lender (in addition to Bank of America) to act as an L/C Issuer hereunder.  In
the event that there shall be more than one L/C Issuer hereunder, each reference
to “the L/C Issuer” hereunder with respect to any L/C Issuer shall refer to the
person that issued such Letter of Credit and each such additional L/C Issuer
shall be entitled to the benefits of this Agreement as an L/C Issuer to the same
extent as if it had been originally named as the L/C Issuer hereunder.  Promptly
after its delivery of any Letter of Credit or any amendment to a Letter of
Credit (including any Existing Letter of Credit) to an advising bank with
respect thereto or to the beneficiary thereof, each L/C Issuer (other than Bank
of America) will also deliver to the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.  On the last Business Day of each
March, June, September and December (and on such other dates as the
Administrative Agent may request), each L/C Issuer shall provide the
Administrative Agent a list of all Letters of Credit (including any Existing
Letter of Credit) issued by it that are outstanding at such time together with
such other information as the Administrative Agent may reasonably request.

 

2.04                        Prepayments.

 

(a)                                 Optional.  Subject to the last sentence of
this Section 2.04(a) and to Section 8.11, any Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 9:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B)
any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Types of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Periods of
such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility).  If such notice is given by any Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the outstanding Term Loans pursuant to this
Section 2.04(a) shall be applied

 

69

--------------------------------------------------------------------------------


 

(x) ratably to the Term A Facility, the Term B Facility, each Incremental Term
Facility, each Other Term Facility and each Extended Term Facility and (y) to
the principal repayment installments thereof in forward order of maturity, and
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant
Facilities.  Notwithstanding anything to the contrary contained herein, (i) the
Borrowers shall not be permitted to prepay the Term B Facility pursuant to this
Section 2.04(a) during the period from the Closing Date through the date ten
Business Days thereafter and (ii) any prepayment of the Term B Facility made
after the date that is ten Business Days after the Closing Date but on or prior
to the first anniversary of the Closing Date in connection with a Repricing
Event shall be accompanied by the payment of the fee described in
Section 2.08(c).  Notwithstanding the foregoing, if such notice of prepayment
indicates that such prepayment is to be funded with the proceeds of a new
financing that would result in the repayment of all Obligations in connection
therewith, the termination of the Loans and Commitments under this Agreement and
the release or termination of all Liens securing the Obligations hereunder (a
“New Financing”), such notice of prepayment may be revoked if such New Financing
is not consummated.

 

(b)                                 Mandatory.

 

(i)                                     Within ten Business Days after receipt
by any Borrower or any Restricted Subsidiary of any Net Available Proceeds from
any Asset Sale or series of related Asset Sales permitted by Section 8.01(a),
(d), (e), (f), (l), (m) or (n), the Borrowers shall either (1) prepay an
aggregate principal amount of Loans or (2) irrevocably commit to prepay, redeem,
purchase, defease or otherwise satisfy other term Indebtedness of the Borrowers
to the extent permitted by Section 8.05 (and thereafter consummate such
prepayment, redemption, purchase, defeasance or satisfaction within an
additional 45 days), or any combination of the foregoing in an aggregate amount
equal to 100% of such Net Available Proceeds (with any prepayments of the Loans
to be applied as set forth in clauses (iv) and (vi) below); provided, that at
the election of the Borrowers (as notified by the Borrowers to the
Administrative Agent within ten Business Days following the date of such Asset
Sale), the Company and its Restricted Subsidiaries may reinvest all or any
portion of such Net Available Proceeds in assets that are used or useful in the
business of the Borrowers and the Restricted Subsidiaries (including by way of
merger or Investment) (x) within 365 days following the date of such Asset Sale
or (y) if the Company and its Restricted Subsidiaries enter into a legally
binding commitment to use such Net Available Proceeds before the expiration of
the 365-day period referred to in preceding clause (x), within 180 days after
the end of such 365-day period; provided further, however, that any Net
Available Proceeds not subject to such legally binding commitment or so
reinvested within such 365-day period (as such period may be extended as
permitted above)(or, in either case, such earlier date, if any, as the Company
or such Restricted Subsidiary determines not to reinvest the Net Available
Proceeds from such Asset Sale as set forth above) shall be immediately applied
to the prepayment of the Loans or other term Indebtedness as set forth in this
Section 2.04(b)(i).

 

(ii)                                  Within ten days after the receipt by any
Borrower or any Restricted Subsidiary of any Net Available Proceeds from any
Debt Issuance, the Borrowers shall

 

70

--------------------------------------------------------------------------------


 

prepay an aggregate principal amount of Loans equal to 100% of all such Net
Available Proceeds (such prepayments to be applied as set forth in
clauses (iv) and (vi) below).

 

(iii)                             Within ten days after the receipt by any
Borrower or any Restricted Subsidiary of any Net Available Proceeds of any
Casualty Event (other than Casualty Events in respect of assets or property that
are not Collateral or where the Net Available Proceeds therefrom do not exceed
$50,000,000), the Borrowers shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Available Proceeds received therefrom (such prepayments
to be applied as set forth in clauses (iv) and (vi) below); provided, that, with
respect to any Net Available Proceeds realized with respect to any such Casualty
Event, at the election of the Borrowers (as notified by the Borrowers to the
Administrative Agent within 45 days following such Casualty Event, the Company
or such Restricted Subsidiary may reinvest all or any portion of such Net
Available Proceeds in the replacement or restoration of any properties or assets
in respect of which such Net Available Proceeds were paid or in assets that are
used or useful in the business of the Borrowers and the Restricted Subsidiaries
(including by way of merger or Investment) (x) within 365 days following the
date of such Asset Sale or (y) if the Company or such Restricted Subsidiary
enters into a legally binding commitment to use such Net Available Proceeds
before the expiration of the 365-day period referred to in preceding clause (x),
within 180 days after the end of such 365-day period; and provided further,
however, that any Net Available Proceeds not subject to such legally binding
commitment or so reinvested within such 365-day period (as such period may be
extended as permitted above)(or, in either case, such earlier date, if any, as
the Company or such Restricted Subsidiary determines not to reinvest such Net
Available Proceeds as set forth above) shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.04(b)(iii)); and provided
further, however, that with respect to any such replacement or restoration of
property or assets constituting Collateral, the Company shall take all actions
specified in Section 6.09 in order that such property or asset shall constitute
Collateral upon the acquisition or construction thereof.

 

(iv)                              Each prepayment of Loans pursuant to the
foregoing provisions of this Section 2.04(b) shall be applied (a) ratably to
each of the Term A Facility and the Term B Facility, any Incremental Term
Facility, any Other Term Facility or any Extended Term Facility and (b) to the
principal repayment installments thereof on a pro-rata basis.  Any prepayment of
the Term B Facility on or prior to the first anniversary of the Closing Date
pursuant to Section 2.04(b)(ii) in connection with a Repricing Event described
in clause (i) of the definition thereof shall be accompanied by the payment of
the fee described in Section 2.08(c).

 

(v)                                 If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrowers shall immediately prepay Revolving Loans and L/C Borrowings and/or
Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to 103% of such excess or otherwise in an amount and/or
in a manner reasonably acceptable to the applicable L/C Issuer.

 

(vi)                              Prepayments of the Revolving Facility made
pursuant to this Section 2.04(b), first, shall be applied ratably to the L/C
Borrowings, second, shall be

 

71

--------------------------------------------------------------------------------


 

applied ratably to the outstanding Revolving Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Facility required pursuant to clause (i), (ii), or
(iii) of this Section 2.04(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings and Revolving Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full
(the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Borrowers for use in the ordinary course of their business.  Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from any Borrower or any other Loan Party) to reimburse the
applicable L/C Issuer or the Revolving Lenders, as applicable.

 

(c)                                  If the terms of any agreement, instrument
or indenture pursuant to which any Indebtedness (other than the Obligations)
pari passu with or junior in right of payment to the Loans is outstanding (or
pursuant to which such Indebtedness is guaranteed) require prepayment of such
Indebtedness out of the Net Available Proceeds of any Asset Sale unless such Net
Available Proceeds are used to prepay other Indebtedness, then, to the extent
not otherwise required by this Section 2.04(c), if the Borrowers and the
Restricted Subsidiaries shall not have reinvested the Net Available Proceeds
thereof as permitted by Section 2.04(b)(i) within the time frame permitted
thereby (but prior to the date required to be applied to such Indebtedness), the
Loans shall be repaid in an amount not less than the minimum amount that would
be required to be prepaid not later than the latest time as and upon such terms
so that such other Indebtedness will not be required to be prepaid pursuant to
the terms of the agreement, indenture or instrument or guarantee governing such
other Indebtedness.

 

(d)                                 Right to Decline Proceeds.  Company shall
deliver to the Administrative Agent (who will notify each Lender) notice of each
prepayment required under Section 2.04(b) not less than three Business Days
prior to the date such prepayment shall be made (each such date, a “Mandatory
Prepayment Date”).  Such notice shall set forth (i) the Mandatory Prepayment
Date, (ii) the principal amount of each Loan (or portion thereof) to be prepaid
and (iii) the Type of each Loan being prepaid.  Company shall deliver to the
Administrative Agent, at the time of each prepayment required under
Section 2.04(b) a certificate signed by a Responsible Officer setting forth in
reasonable detail the calculation of the amount of such prepayment. 
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of Company’s repayment notice and of such Lender’s Pro Rata Share of
any repayment.  Each such Lender may reject all or a portion of its Pro Rata
Share of any mandatory repayment of Term Loans required to be made pursuant to
Section 2.04(b) (such declined amounts, the “Declined Proceeds”) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and
Company no later than 5:00 p.m. (New York City time) on the Business Day after
the date of such Lender’s receipt of notice from Administrative Agent regarding
such repayment.  Each Rejection Notice shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender.  If a Lender
fails to deliver such Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory

 

72

--------------------------------------------------------------------------------


 

repayment of Term Loans to which such Lender is otherwise entitled.  Any
Declined Proceeds remaining thereafter shall be retained by the Company.

 

2.05                        Termination or Reduction of Commitments.

 

(a)                                 Optional.  The Company may, upon notice to
the Administrative Agent, terminate the Revolving Facility or the Letter of
Credit Sublimit, or from time to time permanently reduce the Revolving Facility
or the Letter of Credit Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 9:00 a.m. 3 Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Company shall not terminate or reduce
(A) the Revolving Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Revolving Facility, or (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
(in an amount equal to 103% of such Outstanding Amount or otherwise in an amount
and/or in a manner reasonably acceptable to the applicable L/C Issuer)
thereunder would exceed the Letter of Credit Sublimit.  Notwithstanding the
foregoing, if such notice of reduction indicates that such reduction is to be
funded with the proceeds of a New Financing, such notice of reduction may be
revoked if such New Financing is not consummated.

 

(b)                                 Mandatory.

 

(i)                                     The aggregate Term A Commitments shall
be automatically and permanently reduced to zero after giving effect to the Term
A Loans (if any) on the Closing Date.

 

(ii)                                  The aggregate Term B Commitments shall be
automatically and permanently reduced to zero after giving effect to the Term B
Loans (if any) on the Closing Date.

 

(iii)                               If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.05, the Letter of
Credit Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit shall be automatically reduced by the amount of such excess.

 

(iv)                              After any Incremental Term Loans, Other Term
Loans or Extended Term Loans are made, the relevant portion of any Incremental
Term A Commitments, Incremental Term B Commitments or Other Term Commitments
shall be automatically and permanently reduced to zero.

 

(v)                                 With respect to any Other Revolving Facility
or Extended Revolving Facility, as provided in the applicable Incremental
Joinder Agreement, Refinancing Amendment or Extension Amendment.

 

(c)                                  Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Letter of Credit Sublimit or the Revolving
Commitment under this Section 2.05.  Upon any reduction of the

 

73

--------------------------------------------------------------------------------


 

Revolving Commitments, the Revolving Commitment of each Revolving Lender shall
be reduced by such Lender’s Applicable Revolving Percentage of such reduction
amount.  All fees in respect of the Revolving Facility accrued until the
effective date of any termination of the Revolving Facility shall be paid on the
effective date of such termination.

 

2.06                        Repayment of Loans.

 

(a)                                 Term A Loans.  The Borrowers shall repay to
the Term A Lenders on the last day of each calendar quarter from and after
March 31, 2013, an amount equal to 0.25% of the aggregate principal amount of
the Term A Loans outstanding as of the Closing Date; provided, that (i) such
principal repayment installments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.04 and (ii) the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

 

(b)                                 Term B Loans.  The Borrowers shall repay to
the Term B Lenders on the last day of each calendar quarter from and after
March 31, 2013, an amount equal to 0.25% of the aggregate principal amount of
the Term B Loans outstanding as of the Closing Date; provided, that (i) such
principal repayment installments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.04 and (ii) the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
B Loans outstanding on such date.

 

(c)                                  Revolving Loans.  The Borrowers shall repay
to the Revolving Lenders on the Maturity Date for the Revolving Facility the
aggregate principal amount of all Revolving Loans outstanding on such date.

 

(d)                                 Incremental Term Loans; Extended Term Loans;
Other Term Loans.  Incremental Term Loans shall mature in installments as
specified in the related Incremental Joinder Agreement pursuant to which such
Incremental Term Loans were made, subject, however, to Section 2.13(b). Extended
Term Loans shall mature in installments as specified in the applicable Extension
Amendment pursuant to which such Extended Term Loans were established, subject,
however, to Section 2.15(a).  Other Term Loans shall mature in installments as
specified in the related Refinancing Amendment pursuant to which such Other Term
Loans were made, subject, however, to Section 2.14(a).

 

(e)                                  Extended Revolving Loans; Other Revolving
Loans.  The Borrowers shall repay to the Extending Lenders and the Other
Revolving Lenders, as applicable, the aggregate principal amount of all Extended
Revolving Loans and Other Revolving Loans, respectively, outstanding on the
Maturity Date for such Extended Revolving Facility and such Other Revolving
Facility, as specified in the applicable Incremental Joinder Agreement,
Extension Amendment or Refinancing Amendment.

 

(f)                                   Limitations as to Detroit. 
Notwithstanding the foregoing provisions of this Section 2.06, the obligations
of Detroit shall be limited as set forth in Section 2.01.

 

74

--------------------------------------------------------------------------------


 

2.07        Interest.

 

(a)           Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; and (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default (other than as set forth in clauses (b)(i) and (b)(ii) above) exists,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08        Fees.  In addition to certain fees described in Sections 2.03(i) and
(j):

 

(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee equal to the Applicable Fee Rate times
the actual daily amount by which the Revolving Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of
L/C Obligations.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Facility.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change

 

75

--------------------------------------------------------------------------------


 

in the Applicable Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Fee Rate separately for each period
during such quarter that such Applicable Fee Rate was in effect.

 

(b)           Other Fees.  The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(c)           Repricing Fee.  If a Repricing Event is consummated on or prior to
the first anniversary of the Closing Date, the Company agrees to pay to the
Administrative Agent, for the ratable account of each Term B Lender with Term B
Loans that are either repaid or Term B Loans of any Term B Lender that withholds
its consent to such Repricing Event and is replaced as a Lender under
Section 11.13, a fee in an amount equal to 1.00% of (x) in the case of a
Repricing Event described in clause (i) of the definition thereof, the aggregate
principal amount of all Term B Loan prepaid in connection with such Repricing
Event and (y) in the case of a Repricing Event described in clause (ii) of the
definition thereof, the aggregate principal amount of all Term B Loans of any
Term B Lender that withholds its consent to such Repricing Event and is replaced
as a Lender under Section 11.13.  Such fees shall be earned, due and payable
upon the date of the effectiveness of such Repricing Event.

 

2.09        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.10        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of any Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in

 

76

--------------------------------------------------------------------------------


 

addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.10(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.11        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by each Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by each
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
12:00 p.m. on the date specified herein.  If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received (i) by the Administrative
Agent after 12:00 p.m., in the case of payments in Dollars, or (ii) by the
Administrative Agent or the applicable L/C Issuer after the Applicable Time in
the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 10:00 a.m. on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender (severally) and each Borrower (jointly and
severally with the other Borrower but severally and not jointly with the
applicable Lender) agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the

 

77

--------------------------------------------------------------------------------


 

Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by such Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
any Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from any Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or any L/C Issuer hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or such L/C Issuer,
as the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or such L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to any Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 11.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

78

--------------------------------------------------------------------------------


 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

2.12        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section 2.12 shall not be construed to
apply to (A) any payment made by any Borrower pursuant to and in accordance with
the express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to

 

79

--------------------------------------------------------------------------------


 

any Borrower or any Subsidiary thereof (as to which the provisions of this
Section 2.12 shall apply except in connection with Permitted Open Market
Purchases).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.13        Incremental Facilities.

 

(a)           Borrower Request.  The Borrowers may, at any time, by written
notice to the Administrative Agent, request:

 

(i)            the establishment of additional Term A Loans with terms and
conditions identical to the terms and conditions of existing Term A Loans
hereunder (“Incremental Term A Loans” and the related commitments, the
“Incremental Term A Commitments”), provided, that, upfront fees or original
issue discount may be paid to Lenders providing such Incremental Term A
Commitments,

 

(ii)           the establishment of additional Term B Loans with terms and
conditions identical to the terms and conditions of existing Term B Loans
hereunder (“Incremental Term B Loans” and the related commitments, the
“Incremental Term B Commitments”); provided, that, upfront fees or original
issue discount may be paid to Lenders providing such Incremental Term B
Commitments, and/or

 

(iii)          the establishment of one or more new term loans (“New Term Loans”
and the related commitments, “New Term Commitments”);

 

provided, that (x) the aggregate principal amount of all Incremental Term A
Loans, Incremental Term B Loans and New Term Loans (collectively, “Incremental
Term Loans”) and Incremental Term A Commitments, Incremental Term B Commitments
and New Term Commitments (collectively, “Incremental Term Commitments”) shall
not exceed $500,000,000 and (y) any such request for Incremental Term
Commitments shall be in a minimum amount of $50,000,000.  Each such notice shall
specify the identity of each Eligible Assignee (and any existing Lender) to whom
the Borrowers propose any portion of such Incremental Term Commitments be
allocated and the amounts of such allocations; provided, that (A) any existing
Lender approached to provide all or a portion of the Incremental Term
Commitments may elect or decline, in its sole discretion, to provide all or any
portion of such Incremental Term Commitment offered to it and (B) any Eligible
Assignee that is not an existing Lender which agrees to make available an
Incremental Term Commitment shall be approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed) (each Incremental Lender or

 

80

--------------------------------------------------------------------------------


 

existing Lender which agrees to make available an Incremental Term Commitment
shall be referred to as an “Incremental Lender”).

 

(b)           Incremental Effective Date.  The Incremental Term Commitments
shall be effected by a joinder agreement to this Agreement (the “Incremental
Joinder Agreement”) executed by the Borrowers, the Administrative Agent and each
Incremental Lender making or providing such Incremental Term Commitment, in form
and substance reasonably satisfactory to each of them (including, without
limitation, such technical amendments as may be necessary or advisable, in the
reasonable opinion of the Administrative Agent and the Borrowers, to give effect
to the terms and provisions of any Incremental Term Commitments (and any Loans
made in respect thereof)), subject, however, to the satisfaction of the
conditions precedent set forth in this Section 2.13.  The Incremental Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.13.  If the Incremental Term Commitments are
provided in accordance with this Section 2.13, the Borrowers shall determine the
effective date (each, an “Incremental Effective Date”) and the final allocation
of such Incremental Term Commitments.  As a condition precedent to any such
Incremental Term Commitments the following shall have been satisfied:

 

(i)            the conditions set forth in Section 4.02(a) and (b) shall be
satisfied with respect to the borrowing of the applicable Incremental Term
Loans;

 

(ii)           the Borrowers shall deliver ALTA mortgagee’s title insurance
policies in favor of Administrative Agent, in customary form and substance, with
respect to each Mortgaged Real Property which, in the aggregate together with
all other title insurance policies with respect to Mortgaged Real Property, is
in the full amount of the Obligations under this Agreement after giving effect
to such Incremental Term Commitments and Incremental Term Loans (but subject to
limitations as to coverage which are materially consistent with those contained
in the ALTA mortgagee’s title insurance policies delivered pursuant to
Section 4.01);

 

(iii)          all fees required to be paid in connection therewith at the time
of such effectiveness shall have been paid;

 

(iv)          the Borrowers shall deliver or cause to be delivered any legal
opinions reasonably requested by the Administrative Agent relating to the
matters described above covering matters similar to those covered in the
opinions delivered on the Closing Date with respect to such Guarantor reasonably
in connection with any such Incremental Term Commitments;

 

(v)           an Incremental Joinder Agreement shall have been duly executed and
delivered by the Borrowers, the Administrative Agent and each applicable
Incremental Lender making or providing such Incremental Term Commitment; and

 

81

--------------------------------------------------------------------------------


 

(vi)          either: (A) the Company shall deliver a certificate of a
Responsible Officer certifying that, as of the Incremental Effective Date,
(1) the Detroit Collateral is subject to the perfected First Priority Liens of
the Administrative Agent to secure at least $450,000,000 of the Obligations, and
(2) the amount of the Detroit Collateral that is subject to such Liens is not
subject to any scheduled reduction pursuant to any Requirement of Law or
otherwise; or (B) the Leverage Ratio, on a pro forma basis after giving effect
to the incurrence of such Indebtedness, as of the end of the most recently ended
Test Period as if the incurrence of such Indebtedness had occurred on the first
day of such relevant Test Period, does not exceed 6.00:1.00.

 

Notwithstanding the foregoing, no Incremental Term Commitment shall become
effective under this Section 2.13 unless on the date of such effectiveness,
(i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) the Incremental Term Commitments and the Loans thereunder are
secured by the Collateral, and (iii) the incurrence of such Loans will not
require the granting of Liens on the Collateral or any other material property
of the Loan Parties to the holder of any Material Indebtedness (including
pursuant to the equal and ratable lien requirements in certain of the Company’s
existing senior unsecured notes).

 

Upon the effectiveness of any Incremental Term Commitment pursuant to this
Section 2.13, any Incremental Lender that was not a Lender hereunder at such
time shall become a Lender hereunder.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of any Incremental Term Commitments,
and (i) any Incremental Term A Loans (to the extent funded) shall be deemed to
be Term A Loans hereunder, (ii) any Incremental Term B Loans (to the extent
funded) shall be deemed to be Term B Loans hereunder and (iii) any Incremental
Term Loans shall be deemed to be additional Term Loans hereunder. 
Notwithstanding anything to the contrary contained herein, the Borrowers and the
Administrative Agent may (and the Administrative Agent is authorized by each
Lender to) execute such amendments and/or amendments and restatements of any
Loan Documents as may be necessary or advisable to effectuate the provisions of
this Section 2.13.

 

(c)           Terms of Incremental Term Commitments and Loans.  The terms and
provisions of the Incremental Term Commitments and Loans made pursuant thereto
shall be as follows:

 

(i)            the terms and provisions of Incremental Term A Loans (other than
yield) shall be identical to the existing Term A Loans, with appropriate
adjustments to the amortization schedule set forth in Section 2.06(a) to address
such Incremental Term A Loans;

 

(ii)           the terms and provisions of Incremental Term B Loans (other than
yield) shall be identical to the existing Term B Loans, with appropriate
adjustments to the amortization schedule set forth in Section 2.06(b) to address
such Incremental Term B Loans;

 

(iii)          the terms and provisions of any New Term Loans shall be as set
forth in this Agreement or as otherwise determined by the Borrowers and Lenders

 

82

--------------------------------------------------------------------------------


 

under such Tranche of New Term Loans and set forth in the related Incremental
Joinder Agreement and reasonably satisfactory to the Administrative Agent;
provided, the Weighted Average Life to Maturity of any Tranche of New Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the existing
Term B Loans; and

 

(iv)          the maturity date of the New Term Loans shall not be earlier than
the Final Maturity Date;

 

(v)           the yield applicable to the Incremental Term Loans shall be
determined by the Borrowers and the applicable Lenders and shall be set forth in
each applicable Incremental Joinder Agreement; provided, that, with respect to
Term B Loans only, the yield applicable to such Incremental Term Loans (after
giving effect to all upfront or similar fees, original issue discount payable or
interest rate floors with respect to such Incremental Term Loans) shall not be
greater than the applicable interest rate payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to Term B
Loans (including any upfront or similar fees or original issue discount paid and
payable to the Lenders hereunder), plus 50 basis points per annum unless the
interest rate with respect to the Term B Loans is increased so as to cause the
then applicable interest rate under this Agreement on the Term B Loans
(including any upfront or similar fees or original issue discount paid and
payable to the Lenders hereunder and the adjustment of any interest rate floor)
to equal the yield then applicable to such Incremental Term Loans (after giving
effect to all upfront or similar fees, original issue discount payable or
interest rate floors with respect to such Incremental Term Loans) minus 50 basis
points.

 

(d)           Equal and Ratable Benefit.  The Loans and Commitments established
pursuant to this Section 2.13 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and the security interests created by the Collateral
Documents.  The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any Incremental
Term Commitments or the funding of Loans thereunder.

 

(e)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.12 or Section 11.01 to the contrary.

 

2.14        Refinancing Amendments.

 

(a)           At any time after the Closing Date, the Borrowers may obtain
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Term Loans and the Revolving Loans (or unused Revolving Commitments) then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans, Incremental Term Loans,
Other Revolving Loans, Extended Term Loans and Extended

 

83

--------------------------------------------------------------------------------


 

Revolving Loans), in the form of Other Term Loans, Other Term Commitments, Other
Revolving Loans or Other Revolving Commitments pursuant to a Refinancing
Amendment; provided that, notwithstanding anything to the contrary in this
Section 2.14 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Other Revolving Commitments after
the date of obtaining any Other Revolving Commitments shall be made on a pro
rata basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Other Revolving Commitments
after the date of obtaining any Other Revolving Commitments shall be made on a
pro rata basis with all other Revolving Commitments, except that the Borrowers
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (3) assignments and participations of
Other Revolving Commitments and Other Revolving Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Commitments
and Revolving Loans.  The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02, and to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions
reasonably requested by the Administrative Agent relating to the matters
described above covering matters similar to those covered in the opinions
delivered on the Closing Date.  Each issuance of Credit Agreement Refinancing
Indebtedness under this Section 2.14(a) shall be in an aggregate principal
amount that is (x) not less than $5,000,000 and (y) an integral multiple of
$1,000,000 in excess thereof.

 

(b)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Loans, Other Term Commitments and Other Revolving Commitments, as
applicable).  Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.14.

 

(c)           This Section shall supersede any provisions in Section 2.12,
Section 11.01 or Section 11.08 to the contrary.

 

2.15        Extensions of Loans and Commitments.

 

(a)           The Borrowers may, at any time request that all or a portion of
the Term Loans of any Tranche (an “Existing Term Loan Tranche”) be modified to
constitute another Tranche of Term Loans in order to extend the scheduled final
maturity date thereof (any such Term Loans which have been so modified,
“Extended Term Loans”) and to provide for other terms

 

84

--------------------------------------------------------------------------------


 

consistent with this Section 2.15.  In order to establish any Extended Term
Loans, the Borrowers shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders of the applicable
Existing Term Loan Tranche) (a “Term Loan Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which terms shall
be identical to those applicable to the Term Loans of the Existing Term Loan
Tranche from which they are to be modified except (i) the scheduled final
maturity date shall be extended to the date set forth in the applicable
Extension Amendment, (ii) (A) the yield with respect to the Extended Term Loans
may be higher or lower than the yield for the Term Loans of such Existing Term
Loan Tranche and/or (B) additional fees may be payable to the Lenders providing
such Extended Term Loans in addition to or in lieu of any increased yield
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment, (iii) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any optional or mandatory prepayments or prepayment of
Term Loans hereunder in each case as specified in the respective Extension
Amendment, (iv) the amortization schedule set forth in Section 2.06 or the
applicable Incremental Joinder Agreement or Refinancing Amendment applicable to
such Existing Term Loan Tranche shall be adjusted to reflect the scheduled final
maturity date of the Extended Term Loans and the amortization
schedule (including the principal amounts payable pursuant thereto) in respect
of such Extended Term Loans set forth in the applicable Extension Amendment;
provided, that the Weighted Average Life to Maturity of such Extended Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the Term Loans
of such Existing Term Loan Tranche and (v) the covenants set forth in
Section 8.12 and Section 8.13 may be modified in a manner acceptable to the
Borrower, the Administrative Agent and the Lenders party to the applicable
Extension Amendment, such modifications to become effective only after the Final
Maturity Date in effect immediately prior to giving effect to such Extension
Amendment (it being understood that each Lender providing Extended Term Loans,
by executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 2.12 or Section 11.08). 
Each Lender holding Extended Term Loans shall be entitled to all the benefits
afforded by this Agreement (including, without limitation, the provisions set
forth in Section 2.04(a) and 2.04(b)(iv) applicable to Term Loans) and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranties and the Liens created by the Collateral Documents. 
No Lender shall have any obligation to agree to have any of its Term Loans of
any Existing Term Loan Tranche modified to constitute Extended Term Loans
pursuant to any Term Loan Extension Request.  Any Extended Term Loans of any
Extension Series shall constitute a separate Tranche of Term Loans from the
Existing Term Loan Tranche from which they were modified.

 

(b)           The Borrowers may, at any time request that all or a portion of
the Revolving Commitments of any Tranche (an “Existing Revolving Tranche” and
any related Revolving Loans thereunder, “Existing Revolving Loans”) be modified
to constitute another Tranche of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.15.  In order to establish any Extended Revolving Commitments, the
Borrowers shall provide a notice to the Administrative Agent (who shall provide
a copy of such notice to each of the Lenders of the applicable Existing
Revolving Tranche) (a

 

85

--------------------------------------------------------------------------------


 

“Revolving Extension Request”) setting forth the proposed terms of the Extended
Revolving Commitments to be established, which terms shall be identical to those
applicable to the Revolving Commitments of the Existing Revolving Tranche from
which they are to be modified except (i) the scheduled termination date of the
Extended Revolving Commitments and the related scheduled maturity date of the
related Extended Revolving Loans shall be extended to the date set forth in the
applicable Extension Amendment, (ii) (A) the yield with respect to the Extended
Revolving Loans may be higher or lower than the yield for the Revolving Loans of
such Existing Revolving Tranche and/or (B) additional fees may be payable to the
Lenders providing such Extended Revolving Commitments in addition to or in lieu
of any increased yield contemplated by the preceding clause (A), in each case,
to the extent provided in the applicable Extension Amendment, (iii) the
Applicable Fee Rate with respect to the Extended Revolving Commitments may be
higher or lower than the Applicable Fee Rate for the Revolving Commitments of
such Existing Revolving Tranche and (iv) the covenants set forth in Section 8.12
and Section 8.13 may be modified in a manner acceptable to the Borrowers, the
Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the Final Maturity
Date in effect immediately prior to giving effect to such Extension Amendment
(it being understood that each Lender providing Extended Revolving Commitments,
by executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 2.12 or Section 11.08). 
Each Lender holding Extended Revolving Commitments shall be entitled to all the
benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.04(a) and 2.04(b)(iv) applicable to Existing
Revolving Loans) and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranties and security
interests created by the Collateral Documents.  No Lender shall have any
obligation to agree to have any of its Revolving Commitments of any Existing
Revolving Tranche modified to constitute Extended Revolving Commitments pursuant
to any Revolving Extension Request.  Any Extended Revolving Commitments of any
Extension Series shall constitute a separate Tranche and Class of Revolving
Commitments from the Existing Revolving Tranche from which they were modified. 
If, on any Extension Date, any Revolving Loans of any Extending Lender are
outstanding under the applicable Existing Revolving Tranche, such Revolving
Loans (and any related participations) shall be deemed to be allocated as
Extended Revolving Loans (and related participations) and Existing Revolving
Loans (and related participations) in the same proportion as such Extending
Lender’s Extended Revolving Commitments bear to its remaining Revolving
Commitments of the Existing Revolving Tranche.  In addition, if so provided in
the relevant Extension Amendment and with the consent of the applicable L/C
Issuer, participations in Letters of Credit expiring on or after the latest
Maturity Date for any Revolving Loans then in effect shall be re-allocated from
Lenders of the Existing Revolving Tranche to Lenders holding Extended Revolving
Commitments in accordance with the terms of such Extension Amendment; provided,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Extended Revolving Commitments, be deemed to be participation
interests in respect of such Extended Revolving Commitments and the terms of
such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

 

(c)           Borrowers shall provide the applicable Extension Request at least
five Business Days prior to the date on which Lenders under the existing Tranche
are requested to respond.

 

86

--------------------------------------------------------------------------------


 

Any Lender wishing to have all or a portion of its Term Loans or Revolving
Commitments of the existing Tranche subject to such Extension Request modified
to constitute Extended Loans/Commitments (an “Extending Lender”) shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans or Revolving
Commitments of the existing Tranche which it has elected to modify to constitute
Extended Loans/Commitments.  In the event that the aggregate amount of Term
Loans or Revolving Commitments of the existing Tranche subject to Extension
Elections exceeds the amount of Extended Loans/Commitments requested pursuant to
the Extension Request, Term Loans or Revolving Commitments subject to such
Extension Elections shall be modified to constitute Extended Loans/Commitments
on a pro rata basis based on the amount of Term Loans or Revolving Commitments
included in such Extension Elections.  The Borrowers shall have the right to
withdraw any Extension Request upon written notice to the Administrative Agent
in the event that the aggregate amount of Term Loans or Revolving Commitments of
the existing Tranche subject to such Extension Request is less than the amount
of Extended Loans/Commitments requested pursuant to such Extension Request.

 

(d)           Extended Loans/Commitments shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement.  Each Extension
Amendment shall be executed by the Borrowers, the Administrative Agent and the
Extending Lenders (it being understood that such Extension Amendment shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby).  An Extension Amendment
may, subject to Sections 2.15(a) and (b), without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or advisable, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.15 (including, without limitation, such technical amendments as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrowers, to give effect to the terms and provisions of any Extended
Loans/Commitments); provided that each Lender whose Loans or Commitments are
affected by such Extension Amendment shall have approved such Extension
Amendment.

 

(e)           In addition to any conditions precedent set forth in any
applicable Extension Amendment, no Extension Amendment shall be effective unless
no Event of Default shall have occurred and be continuing at the time of such
extension or after giving effect thereto.

 

(f)            This Section shall supersede any provisions in Section 2.12 or
Section 11.01 to the contrary.

 

2.16        Reverse Dutch Auction Repurchases.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, the applicable Borrowers may, at any time
and from time to time after the Closing Date, conduct reverse Dutch auctions in
order to purchase Term Loans with respect to any Term Facility (each, an
“Auction”), each such Auction to be managed exclusively by an investment bank of
recognized standing selected by the Borrowers following consultation with the
Administrative Agent in such capacity (the “Auction Manager”), so long as the
following conditions are satisfied:

 

87

--------------------------------------------------------------------------------


 

(i)            each Auction shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 2.16 and
Schedule 2.16;

 

(ii)           no Event of Default shall have occurred and be continuing on the
date of the delivery of each auction notice and at the time of purchase of any
Term Loans in connection with any Auction;

 

(iii)          the minimum principal amount (calculated on the face amount
thereof) of all Term Loans that the Borrowers offer to purchase in any such
Auction shall be no less than $25,000,000 (unless another amount is agreed to by
the Administrative Agent) and the offered purchase price shall be at a discount
to par;

 

(iv)          the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans so purchased by the Borrowers shall automatically be
cancelled and retired by the Borrowers on the settlement date of the relevant
purchase (and may not be resold);

 

(v)           no more than one Auction may be ongoing at any one time;

 

(vi)          no more than three Auctions may be effected in any twelve month
period (unless a higher number is agreed to by the Administrative Agent);

 

(vii)         each Auction shall be open and offered to all Lenders of the
relevant Term Facility on a pro rata basis and shall be revocable and/or
conditional at the Borrower’s option;

 

(viii)        an aggregate amount not to exceed 20% of the original principal
amount of each Term Facility may be purchased through Auctions less the
aggregate amount of Permitted Open Market Purchases consummated at or prior to
the time of determination; and

 

(ix)          at the time of each purchase of Term Loans through an Auction, the
Borrowers shall have delivered to the Auction Manager and the Administrative
Agent an officer’s certificate of a Responsible Officer certifying compliance
with preceding clauses (ii) and (viii).

 

(b)           With respect to all purchases of Term Loans made by the Borrowers
pursuant to this Section 2.16, (x) the Borrowers shall pay on the settlement
date of each such purchase all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant offering documents), if any, on the
purchased Term Loans up to, but not including (if paid prior to 12:00 p.m. the
settlement date of such purchase and (y) such purchases (and the payments made
by the Borrowers and the cancellation of the purchased Term Loans, in each case
in connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of this Agreement (including Sections 2.04(a), 2.04(b),
2.11 and 11.03) (although the par principal amount of Term Loans of the
respective Tranche so purchased pursuant to this Section 2.16 shall be applied
to reduce the remaining scheduled amortization payments with respect to such
Term Facility of the applicable Lenders being repaid on a pro rata basis).

 

88

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section 2.16 (provided
that no Lender shall have an obligation to participate in any such Auctions) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.05(a), 2.05(b), 2.13 and 11.03 (it being
understood and acknowledged that purchases of the Term Loans by the Borrowers
contemplated by this Section 2.16 shall not constitute Investments by the
Borrowers)) or any other Loan Document that may otherwise prohibit or conflict
with any Auction or any other transaction contemplated by this Section 2.16 or
result in an Event of Default as a result of the Auction or purchase of Term
Loans pursuant to this Section 2.16.  The Auction Manager acting in its capacity
as such hereunder shall be entitled to the benefits of the provisions of
Article X and Section 11.04 mutatis mutandis as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

 

2.17        Additional Borrowers.  Subject to the limitations set forth from
time to time to the terms and conditions of the Detroit Orders, Detroit shall
continue to have the right to request Loans and Letters of Credit through the
Administrative Agent directly from the Lenders and the L/C Issuers.  Upon
30 days prior notice to the Administrative Agent (or such shorter period of time
to which the Administrative Agent may agree), the Company may designate one or
more Guarantors to be additional joint and several direct Borrowers hereunder by
written request to the Administrative Agent accompanied by (a) an executed
Assumption Agreement and appropriate Notes (to the extent requested by any
Lender) executed by the designated Guarantor, (b) a certificate of good standing
of the designated Guarantor in the jurisdiction of its incorporation or
organization, (c) a certified resolutions of such Guarantor’s board of directors
or other governing body authorizing the execution and delivery of the Assumption
Agreement and such Notes, (d) a written consent to the Assumption Agreement
executed by each Guarantor, (e) appropriate written legal opinions reasonably
requested by the Administrative Agent with respect to such new Borrower and the
Assumption Agreement covering matters similar to those covered in the opinions
delivered on the Closing Date and (f) such documentation and other evidence as
is reasonably requested by the Administrative Agent or any Lender in order for
the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under the Act and under similar regulations and is not otherwise
prohibited by Law from making Loans to such new Borrower.  The Obligations of
any additional Borrowers designated pursuant to this Section 2.17 may be limited
as to amount as directed by the Company.  The Administrative Agent shall
promptly notify the Lenders of such request, together with copies of such of the
foregoing as any Lender may request and the designated Guarantor shall become a
Borrower hereunder. Notwithstanding the other provisions of this Section 2.17,
each Loan made and Letter of Credit issued hereunder to Detroit shall be used
solely and directly to finance and/or refinance the development, construction or
operation of hotel/casino properties owned by Detroit.

 

89

--------------------------------------------------------------------------------


 

2.18        Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to L/C Issuer hereunder; third, to Cash Collateralize
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.18(d); fourth, as any Borrower may request (so long as
no Default or Event of Default shall have occurred and be continuing), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and a
Borrower, to be held in a Deposit Account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize L/C Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.18(d); sixth, to the payment of any amounts owing to the Lenders or
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or L/C Issuer against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to a Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to

 

90

--------------------------------------------------------------------------------


 

Section 2.18(a)(iii).  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(ii)           Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.08(a) for any period during which that Lender is a Defaulting
Lender (and no Borrower shall be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender); provided
such Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.08 for any period during which that Lender is a Defaulting Lender only
to extent allocable to its pro rata portion of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.18(d).

 

(B)          With respect to any fees not required to be paid to any Defaulting
Lender pursuant to clause (A) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit that have been reallocated to such Non-Defaulting Lender
pursuant to clause (iii) below, (y) pay to L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iii)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letters of Credit shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective pro rata portion of the L/C Obligations but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless a Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Total Revolving Outstandings
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(A)          Cash Collateral.  If the reallocation described in
clause (iii) above cannot, or can only partially, be effected, the Borrowers
shall,

 

91

--------------------------------------------------------------------------------


 

without prejudice to any right or remedy available to it hereunder or under law,
Cash Collateralize L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.18(d).

 

(b)           Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent and each L/C Issuer agrees in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.18(a)(iii), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender.

 

(c)           New Letters of Credit.  So long as any Lender is a Defaulting
Lender, the L/C Issuer shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that the participations in any
Existing Letters of Credit as well as the new, extended, renewed or increased
Letter of Credit have been or will be fully allocated among the Non-Defaulting
Lenders in a manner consistent with clause (a)(iii) above and such Defaulting
Lender shall not participate therein except to the extent such Defaulting
Lender’s participation has been or will be fully Cash Collateralized in
accordance with Section 2.18(d).

 

(d)           Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or L/C Issuer (with a copy to the Administrative Agent) the
Borrowers shall Cash Collateralize L/C Issuer’s Fronting Exposure in an amount
equal to 103% of such Fronting Exposure or otherwise in an amount and/or in a
manner reasonably acceptable to the applicable L/C Issuer with respect to such
Defaulting Lender (determined after giving effect to Section 2.18(a)(iii) and
any Cash Collateral provided by such Defaulting Lender).

 

(i)            Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of L/C Issuer, and agree to maintain, a
First Priority Lien in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letters of Credit, to
be applied pursuant to clause (ii) below.  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and L/C Issuer as herein provided,
the Borrowers will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to

 

92

--------------------------------------------------------------------------------


 

eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(ii)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.18 in respect
of Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(iii)          Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce L/C Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.18
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or (y) the
determination by the Administrative Agent and L/C Issuer that there exists
excess Cash Collateral; provided that, subject to the other provisions of this
Section 2.18, the Person providing Cash Collateral and L/C Issuer may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided further that to the extent that such Cash Collateral
was provided by the Borrowers, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to clause (e) below.

 

(ii)           If any Borrower or the Administrative Agent shall be required by
applicable Laws to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent or such Borrower (as applicable) shall withhold or make
such deductions as are determined by the Administrative Agent or such Borrower
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent or such Borrower
(as applicable)

 

93

--------------------------------------------------------------------------------


 

shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes or
Other Taxes, the sum payable by such Borrower shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of clause (a) above, each Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of clause (a) or (b) above, the
Borrowers shall, and do hereby, jointly and severally, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) withheld or deducted by any Borrower or the Administrative Agent
or paid by the Administrative Agent, such Lender or such L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Borrowers shall also, and do hereby, jointly and severally,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 30 days after demand therefor, for any amount which a Lender or any L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this clause (c).  A certificate as to the amount of
any such payment or liability delivered to the Borrowers by a Lender or any L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or any L/C Issuer, shall be
conclusive absent manifest error.

 

(ii)           Without limiting the provisions of clause (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify the Borrowers and
the Administrative Agent, and shall make payment in respect thereof within
30 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrowers or the
Administrative Agent) incurred by or asserted against any Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the
Borrowers or the Administrative Agent pursuant to clause (e).  Each Lender and
such L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this

 

94

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or any L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by any
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to the Borrowers and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by any Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if a Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States Person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Borrower and the
Administrative Agent executed originals of IRS Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

 

(B)          each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
such Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign

 

95

--------------------------------------------------------------------------------


 

Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(I)            executed originals of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(II)          executed originals of IRS Form W-8ECI,

 

(III)        executed originals of IRS Form W-8IMY and all required supporting
documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of such Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN,

 

(V)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner, or

 

(VI)         executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify the Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any

 

96

--------------------------------------------------------------------------------


 

requirement of applicable Laws of any jurisdiction that any Borrower or the
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.

 

(f)            Treatment of Certain Refunds or Credits.  If the Administrative
Agent, any Lender or any L/C Issuer determines, in its reasonable discretion,
that it has received a refund or credit of any Taxes or Other Taxes as to which
any Borrower has paid additional amounts pursuant to this Section 3.01, it shall
pay to such Borrower an amount equal to such refund or credit (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 3.01 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Borrower, upon the request of the
Administrative Agent, such Lender or such L/C Issuer, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such L/C Issuer in the event the Administrative Agent, such
Lender or such L/C Issuer is required to repay such refund to such Governmental
Authority.  This clause (f) shall not be construed to require the Administrative
Agent, any Lender or any L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

 

(g)           FATCA.  If a payment made to the Administrative Agent or any
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if the Administrative Agent or such Lender were to fail to
comply with the applicable reporting requirements necessary for an exemption
from withholding under such provisions (including those contained in
Sections 1471(b) or Section 1472(b) of the Code, as applicable), the
Administrative Agent or such Lender, as the case may be, shall deliver to the
Borrowers (and in the case of a Lender, the Administrative Agent) at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent as may be necessary for the Borrowers and
the Administrative Agent to comply with their obligations under Section 1471 or
Section 1472 of the Code (or any successor provisions) and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(h)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender or any L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice

 

97

--------------------------------------------------------------------------------


 

thereof by such Lender to the Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

98

--------------------------------------------------------------------------------


 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;

 

(ii)           subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer); or

 

(iii)          impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrowers will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

 

99

--------------------------------------------------------------------------------


 

(c)           Certificates for Reimbursement.  A certificate of a Lender or any
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section 3.04 and delivered to the
Borrowers shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 30 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or such L/C
Issuer’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or an L/C Issuer pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar funds or
deposits (currently known as “Eurodollar liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrowers shall have received at least 30 days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 30 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 30 days from
receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower;

 

(c)           any failure by any Borrower to make payment of any drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

 

100

--------------------------------------------------------------------------------


 

(d)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by any
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.  A certificate of a
Lender setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender as specified in this Section 3.05 and delivered to the
Borrowers shall be conclusive absent manifest error.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The Borrowers hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 11.13.

 

3.07        Survival.  All of each Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent. 
Notwithstanding the foregoing, (a) the Borrowers shall not be required to make
any payments to any Lender under Section 3.01, 3.02 or 3.04 for any costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of the circumstances giving rise to such costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided that if the event giving rise to such costs or reductions is given
retroactive effect, then the 180-day period referred to above shall be extended

 

101

--------------------------------------------------------------------------------


 

to include the period of retroactive effect therefor; (b) the Borrowers shall
not be obligated to compensate any Lender under Section 3.05 for any such
losses, expenses or liabilities attributable to any such circumstance occurring
prior to the date that is 30 days prior to the date on which such Lender
requested such compensation from the Borrowers.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuers and the Lenders to make the initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer on behalf
of the signing Loan Party to the extent execution thereof is contemplated
thereby (and, if applicable, by the Administrative Agent and/or the Lenders)
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement and the Guaranty;

 

(ii)           a Note executed by each Borrower in favor of each Lender
requesting a Note;

 

(iii)          (x) a security agreement (together with each other security
agreement and security agreement supplement delivered pursuant to Section 6.09,
in each case as amended, the “Security Agreement”) and (y) a pledge agreement
(together with each other pledge agreement and pledge agreement supplement
delivered pursuant to Section 6.09 or Section 8.06(p), in each case as amended,
the “Pledge Agreement”), in each case duly executed by each Loan Party, together
with:

 

(A)          to the extent certificated, certificates representing the Pledged
Equity referred to therein accompanied by undated stock powers executed in
blank,

 

(B)          proper Financing Statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement and the Pledge Agreement, covering the Collateral described
in the Security Agreement and the Pledge Agreement,

 

(C)          evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby, and

 

102

--------------------------------------------------------------------------------


 

(D)          evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters and UCC-3 termination statements);

 

provided, however, notwithstanding the foregoing or anything to the contrary in
the Pledge Agreement, receipt of the approval of the Nevada Gaming Commission to
the pledge of the Equity Interests in each Subject Grantor (as defined in the
Pledge Agreement) that is licensed by or registered with the Nevada Gaming
Commission shall not be a condition to closing;

 

(iv)          the Mortgages, duly executed and in a form suitable for
recordation, along with:

 

(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and fees have been paid or shall be paid
substantially concurrently with the Closing Date,

 

(B)          for each Mortgaged Real Property, ALTA mortgagee’s title insurance
policies in favor of Administrative Agent, in customary form and substance,
dated as of the date of recording such Mortgage,

 

(C)          for each Mortgaged Real Property either (I) a new and current ALTA
survey (or equivalent) certified to the Administrative Agent in form and
substance sufficient for the issuers of the title insurance delivered pursuant
to Section 4.01(a)(iv)(B) above to remove all standard survey exceptions and
issue the customary survey-related endorsements, or (II) the most recent ALTA
survey (or equivalent) of such premises, together with an affidavit from Company
or such Restricted Subsidiary, as applicable, stating that there has been no
change, in each case of clauses (I) and (II) such documentation being sufficient
for the issuers of such title insurance policies to remove all standard survey
exceptions and issue the customary survey-related endorsements,

 

(D)          evidence of the insurance required by the terms of this Agreement
and the other Loan Documents (which evidence the Administrative Agent has
received and acknowledges being satisfied with),

 

(E)           an appraisal of each of the properties described in the Mortgages
complying with the requirements of FIRREA, and

 

103

--------------------------------------------------------------------------------


 

(F)           opinions of counsel in customary form and substance confirming
that each Mortgage creates a Lien on the Mortgaged Real Property purported to be
covered by the related Mortgage, which shall be from local counsel in each state
where a Mortgaged Real Property is located covering the enforceability of the
relevant Mortgages and any other opinions reasonably requested by Administrative
Agent;

 

(v)           executed copies of each Intellectual Property License Agreement;

 

(vi)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer authorized to act in connection with this Agreement
and the other Loan Documents;

 

(vii)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

 

(viii)        a favorable opinion of Milbank, Tweed, Hadley & McCloy LLP,
counsel to the Loan Parties, and of local counsel to the Loan Parties in each
jurisdiction in which the Loan Parties are formed, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent;

 

(ix)          a certificate signed by a Responsible Officer certifying (A) that
the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (C) the
current Ratings and (D) the accuracy of the representation and warranty set
forth in Section 5.16 and the extent of the inquiry made by such Responsible
Officer in connection therewith;

 

(x)           environmental assessment reports in respect of the Mortgaged Real
Property in form and substance acceptable to the Administrative Agent (which
reports the Administrative Agent has received and acknowledges being satisfied
with);

 

(xi)          a business plan and budget of the Company and its Subsidiaries on
a consolidated basis, including forecasts prepared by management of the Company,
of consolidated balance sheets and statements of operations and cash flows of
the Company and its Subsidiaries on a quarterly basis for the first year
following the Closing Date (which business plan and budget the Administrative
Agent has received and acknowledges being satisfied with);

 

104

--------------------------------------------------------------------------------


 

(xii)         evidence that the Administrative Agent, on behalf of the Lenders,
has been named as an additional insured or loss payee, as the case may be, under
all insurance policies maintained with respect to the assets and properties of
the Grantors that constitute Collateral pursuant to endorsements in form and
substance reasonably satisfactory to the Administrative Agent;

 

(xiii)        a certificate executed by the chief financial officer of the
Company setting forth the amount of the CNTA Basket as of September 30, 2012;

 

(xiv)        evidence that the Class C and Class E Term Loans under the Existing
Credit Agreement have been paid in full; and

 

(xv)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, any L/C Issuer or any Lender reasonably
may require.

 

(b)           (i) All fees required to be paid to the Administrative Agent and
the Arrangers on or before the Closing Date shall concurrently be paid and
(ii) all fees required to be paid to the Lenders on or before the Closing Date
shall concurrently be paid.

 

(c)           Unless waived by the Administrative Agent, the Borrowers shall
have paid all reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced three Business Days prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).

 

(d)           The issuance of the New Senior Notes shall be in a position to be
concurrently consummated; and

 

(e)           Substantially concurrently with the transactions contemplated to
take place on the Closing Date hereunder, any Senior Secured Notes tendered in
the tender offers therefor made by the Company shall have been accepted for
payment and retired, and arrangements reasonably acceptable to the
Administrative Agent for the satisfaction and discharge of the indentures
governing any untendered Senior Secured Notes shall have been made.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03(e), for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion

 

105

--------------------------------------------------------------------------------


 

of Loans to the other Type, or a continuation of Eurodollar Rate Loans) is
subject to the following conditions precedent:

 

(a)           The representations and warranties of each Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties refer to an earlier date, in which case they
shall be true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05 and Section 5.06 shall be deemed to refer
to the most recent financial statements furnished pursuant to
Sections 7.01(a) and (b).

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the applicable L/C
Issuer shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

(d)           In the case of a Letter of Credit to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which, in the reasonable opinion of the
Administrative Agent or the applicable L/C Issuer,  would make it impracticable
for such Letter of Credit to be denominated in the relevant Alternative
Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01        Existence and Qualification; Power; Compliance With Laws.

 

(a)           The Company is a corporation duly incorporated, validly existing
and in good standing under the Laws of Delaware.  Detroit is a limited liability
company duly formed, validly existing and in good standing under the Laws of
Delaware.

 

(b)           Each Borrower and each Guarantor is duly qualified or registered
to transact business and is in good standing in each other jurisdiction in which
the conduct of its business or the ownership or leasing of its Properties makes
such qualification or registration necessary, except where the failure so to
qualify or register and to be in good standing would not constitute a Material
Adverse Effect.  Each Borrower and each Guarantor has all requisite corporate or
other organizational power and authority to conduct its business, to own and
lease its Properties

 

106

--------------------------------------------------------------------------------


 

and to execute and deliver each Loan Document to which each is a party and to
perform the Obligations, except where the failure to have such power and
authority would not constitute a Material Adverse Effect.

 

(c)           All outstanding Equity Interests of each Borrower are duly
authorized, validly issued, fully paid and non-assessable, and no holder thereof
has any enforceable right of rescission under any applicable state or federal
securities Laws.  To the extent any Equity Interests constitute Collateral, such
Equity Interests are free and clear of Liens other than Liens securing the
Obligations and other Liens permitted pursuant to Section 8.03.

 

(d)           Each Borrower and each Guarantor is in compliance with all
Requirements of Law applicable to its business as at present conducted, has
obtained all authorizations, consents, approvals, orders, licenses and permits
from, and has accomplished all filings, registrations and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business as at present
conducted, except where the failure so to comply, file, register, qualify or
obtain exemptions would not constitute a Material Adverse Effect.

 

5.02        Authority; Compliance With Other Agreements and Instruments and
Government Regulations.  The execution, delivery and performance by each
Borrower and each Guarantor of the Loan Documents to which it is a party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not:

 

(a)           require any consent or approval not heretofore obtained of any
member, partner, director, stockholder, security holder or creditor of such
party;

 

(b)           violate or conflict with any provision of such party’s charter,
articles of incorporation, operating agreement or bylaws, as applicable, any
provision of the indentures governing the public Indebtedness of the Borrowers
and the Restricted Subsidiaries;

 

(c)           result in or require the creation or imposition of any Lien upon
or with respect to any Property of the Borrowers and the Restricted
Subsidiaries, other than Liens permitted by Section 8.03;

 

(d)           violate any Requirement of Law applicable to such Party; and

 

none of the Borrowers or Guarantors is in violation of, or default under, any
Requirement of Law or Contractual Obligation, or any indenture, loan or credit
agreement, in any respect that constitutes a Material Adverse Effect.

 

5.03        No Governmental Approvals Required.  Except as obtained or made on
or prior to the Closing Date and the approval of the Illinois Gaming Control
Board with respect to Nevada Landing Partnership and the Nevada Gaming
Commission, no authorization, consent, approval, order, license or permit from,
or filing, registration or qualification with, any Governmental Authority is or
will be required to authorize or permit under applicable Laws the execution,
delivery and performance by the Company or any Restricted Subsidiary of the Loan
Documents to which it is a party or for the legality, validity or enforceability
hereof or thereof or for the consummation of the transactions herein and therein
contemplated.

 

107

--------------------------------------------------------------------------------


 

5.04        Subsidiaries.

 

(a)           As of the Closing Date, Schedule 5.04 correctly sets forth the
names, form of legal entity, ownership and jurisdictions of organization of all
Restricted Subsidiaries, all Unrestricted Subsidiaries and all Non-Control
Subsidiaries.

 

(b)           As of the Closing Date, each Restricted Subsidiary is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, is duly qualified or registered to transact
business and is in good standing as such in each jurisdiction in which the
conduct of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, and has all requisite corporate or
other organizational power and authority to conduct its business and to own and
lease its Properties, except where the failure to qualify or register, to be in
good standing or to have such power and authority would not constitute a
Material Adverse Effect.

 

(c)           As of the Closing Date, each Restricted Subsidiary is in
compliance with all Requirements of Law applicable to its business as at present
conducted, has obtained all authorizations, consents, approvals, orders,
licenses, and permits from, and has accomplished all filings, registrations, and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Authority that are necessary for the transaction of its business as
at present conducted, except where the failure to so comply, file, register,
qualify or obtain exemptions would not constitute a Material Adverse Effect.

 

5.05        Financial Statements.  Each of the most recently quarterly, and
audited annual, financial statements filed by the Company with the SEC fairly
present in all material respects the financial condition, results of operations
and changes in financial position of the Company and its Subsidiaries as of
their respective dates and for the covered periods in conformity with GAAP,
consistently applied (except, in the case of quarterly financial statements, for
the absence of certain footnotes and other informational disclosures customarily
omitted from interim financial statements).

 

5.06        No Other Liabilities.  The Company and its Subsidiaries do not have
any material liability or material contingent liability required under GAAP to
be reflected or disclosed and not reflected or disclosed in the most recent
financial statements filed by the Company with the SEC, other than liabilities
and contingent liabilities arising in the ordinary course of business since the
date of such financial statements.

 

5.07        Litigation.  As of the Closing Date, except as disclosed in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011
and the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2012, there are no actions, suits, proceedings or investigations
pending as to which the Borrowers or the Restricted Subsidiaries have been
served or have received notice or, to the best knowledge of the Borrowers,
threatened against or affecting the Borrowers or the Restricted Subsidiaries or
any Property of any of them before any Governmental Authority which could
reasonably be expected to have a Material Adverse Effect.

 

108

--------------------------------------------------------------------------------


 

5.08        Binding Obligations.  This Agreement and each other Loan Document
has been duly and validly executed and delivered by each Loan Party thereto. 
Each of the Loan Documents to which the Borrowers or the Restricted Subsidiaries
is a party will, when executed and delivered by such Person, constitute the
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws, Gaming Laws or equitable principles relating to the granting
of specific performance and other equitable remedies as a matter of judicial
discretion.

 

5.09        No Default.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.10        ERISA.

 

With respect to each Pension Plan:

 

(a)           (i) such Pension Plan complies in all material respects with ERISA
and any other applicable Laws to the extent that noncompliance could reasonably
be expected to have a Material Adverse Effect; (ii) no ERISA Event has occurred
or is reasonably likely to occur that could reasonably be expected to have a
Material Adverse Effect; and (iii) neither Borrower nor any of the Restricted
Subsidiaries has engaged in any non-exempt “prohibited transaction” (as defined
in Section 4975 of the Code) that could reasonably be expected to have a
Material Adverse Effect.

 

(b)           Neither Borrower nor any of the Restricted Subsidiaries has
incurred or expects to incur any Withdrawal Liability to any Multiemployer Plan
that could reasonably be expected to have a Material Adverse Effect.

 

5.11        Regulations T, U and X; Investment Company Act.  No part of the
proceeds of any extension of credit (including any Loans and Letters of Credit)
hereunder will be used directly or indirectly and whether immediately,
incidentally or ultimately to purchase or carry any Margin Stock or to extend
credit to others for such purpose or to refund Indebtedness originally incurred
for such purpose or for any other purpose, in each case, that entails a
violation of, or is inconsistent with, the provisions of Regulation T,
Regulation U or Regulation X.   Neither Borrowers nor the Restricted
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.12        Disclosure.  All written statements made by a Responsible Officer to
the Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof, taken as a whole, and when
taken as a whole together with the periodic, current and other reports filed
with the Securities and Exchange Commission with respect to the Borrowers and
the Restricted Subsidiaries, do not contain any untrue statement of a material
fact or omit a material fact necessary to make the statements made not
misleading in light of all the circumstances existing at the date any statement
was made; provided that, with respect to the Projections, the Company only makes
the representations set forth in Section 5.14.

 

5.13        Tax Liability.  Except as would not, individually or in the
aggregate, have a Material Adverse Effect, the Borrowers and the Restricted
Subsidiaries have filed all tax returns which are required to be filed, and have
paid, or made provision for the payment of, all taxes

 

109

--------------------------------------------------------------------------------


 

with respect to the periods, Property or transactions covered by said returns,
or pursuant to any assessment received by the Borrowers and the Restricted
Subsidiaries, except such taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been established
and maintained, and so long as no Property of the Borrowers and the Restricted
Subsidiaries is in jeopardy of being seized, levied upon or forfeited.  As of
the Closing Date, there are no Tax sharing agreements or similar arrangements
(including Tax indemnity arrangements) with respect to or involving the
Borrowers or the Restricted Subsidiaries, other than (i) those that are between
the Company and its Restricted Subsidiaries and (ii) those that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

5.14        Projections.  As of the date of the preparation of any of the
projections and pro forma financial information furnished at any time by any
Loan Party to any Lenders pursuant to this Agreement (collectively, the
“Projections”), to the best knowledge of the Company, the assumptions set forth
in such Projections were believed by the preparers thereof to be reasonable and
consistent with each other and with all facts known to the Borrowers and the
Restricted Subsidiaries as of that date, and such Projections prepared in good
faith and were reasonably based on such assumptions. As of the Closing Date, no
fact or circumstance has come to the attention of the Company since the
preparation of the Projections delivered to the Administrative Agent on
November 15, 2012 that is in material conflict with the assumptions set forth in
the Projections. Nothing in the Loan Documents shall be construed as a
representation or covenant that any Projections in fact will be achieved. The
Administrative Agent, Lenders and L/C Issuers acknowledge that the Projections
are forward-looking statements and that actual financial results for the
Borrowers and the Restricted Subsidiaries could differ materially from those set
forth in the Projections.

 

5.15        Hazardous Materials.  To the best knowledge of the Borrowers, no
condition exists that violates any Hazardous Materials Law affecting any Real
Property except for such violations that would not individually or in the
aggregate have a Material Adverse Effect.

 

5.16        Solvency.  As of the Closing Date, immediately following the
consummation of the Transactions and the extensions of credit to occur on such
date, the Company (on a combined basis with Detroit and the Restricted
Subsidiaries) is and will be Solvent.

 

5.17        Material Adverse Effect.  Since December 31, 2011, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have, Material Adverse Effect.

 

5.18        Margin Stock.  None of the Company or any Restricted Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock.  No part of the proceeds of any extension of
credit (including any Loans and Letters of Credit) hereunder will be used in a
manner which violates Regulation T, Regulation U or Regulation X.

 

5.19        Ownership of Property; Liens.  Borrowers and the Restricted
Subsidiaries each have good and valid title to, or valid leasehold interest in,
all material Property owned by it, and all such assets and Property are subject
to no Liens other than Permitted Encumbrances and other Liens permitted by
Section 8.03.  Borrowers and each of the Restricted Subsidiaries have good

 

110

--------------------------------------------------------------------------------


 

record and marketable title in fee simple with respect to owned Real Property
that is Mortgaged Real Property.

 

5.20        Security Interest; Absence of Financing Statements; Etc.  The
Collateral Documents, once executed and delivered, will create, in favor of
Administrative Agent for the benefit of the Secured Parties, as security for the
obligations purported to be secured thereby, a valid and enforceable security
interest in and Lien upon all of the Collateral, and upon (i) filing, recording,
registering or taking such other actions as may be necessary with the
appropriate Governmental Authorities (including payment of applicable filing and
recording taxes), (ii) the taking of possession or control by the Administrative
Agent of the Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Administrative Agent to the extent possession or control by the
Administrative Agent is required by the Security Agreement) and (iii) delivery
of the applicable documents to the Administrative Agent in accordance with the
provisions of the applicable Collateral Documents, for the benefit of the
Secured Parties, such security interest shall be a perfected security interest
in and Lien upon all of the Collateral (subject to any applicable provisions set
forth in the Security Agreement with respect to limitations as to perfection of
Liens on the Collateral described therein) prior to all Liens other than
(x) Permitted Encumbrances and (y) any other Liens permitted by Section 8.03, in
each case having priority by operation of Law.

 

5.21        Licenses and Permits.  The Borrowers and the Restricted Subsidiaries
hold all material governmental permits, licenses, authorizations, consents and
approvals necessary for Borrowers and the Restricted Subsidiaries to own, lease,
and operate their respective Properties and to operate their respective
businesses as now being conducted (collectively, the “Permits”), except for
Permits the failure of which to obtain would not reasonably be expected to have
a Material Adverse Effect.  None of the Permits has been modified in any way
since the Closing Date that would reasonably be expected to have a Material
Adverse Effect.  All Permits are in full force and effect except where the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect.  Neither the Borrowers nor any of the Restricted
Subsidiaries has received written notice that any Gaming Authority has commenced
proceedings to suspend, revoke or not renew any such Permits where such
suspensions, revocations or failure to renew would reasonably be expected to
have a Material Adverse Effect.

 

5.22        Subordinated Debt.  The Obligations are senior debt with respect to
all Material Indebtedness that is contractually subordinated in right of payment
to any other Indebtedness of the Company and entitled to the full benefits of
all subordination provisions therein and such subordination provisions are in
full force and effect.

 

5.23        Intellectual Property.  Each Borrower and each of the Restricted
Subsidiaries own or possesses adequate valid licenses or otherwise have the
valid right to use all of the patents, patent applications, trademarks,
trademark applications, service marks, service mark applications, trade names,
URLs, copyrights, computer software, trade secrets, know-how and processes
(collectively, “Intellectual Property”) that are necessary for the operation of
their business as presently conducted except where failure to own or have such
right would not reasonably be expected to have a Material Adverse Effect.  No
claim is pending or, to the knowledge of any Responsible Officer, threatened to
the effect that Borrowers or the Restricted

 

111

--------------------------------------------------------------------------------


 

Subsidiaries infringes or conflicts with the asserted rights of any other Person
under any material Intellectual Property, nor is there, to the knowledge of any
Responsible Officer, any basis for such a claim, except for such claims that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No claim is pending or, to the knowledge of any
Responsible Officer, threatened to the effect that any such material
Intellectual Property owned or licensed by the Borrowers or the Restricted
Subsidiaries or which the Borrowers or the Restricted Subsidiaries otherwise
have the right to use is invalid or unenforceable, nor is there, to the
knowledge of any Responsible Officer, any basis for such a claim, except for
such claims that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.24        Regulation H.  Except for the Real Property listed on Schedule 5.24
attached hereto, as of the Closing Date, no Mortgage encumbers improved real
property which is located in an area that has been identified by the Secretary
of Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968.

 

5.25        Mortgaged Real Property.  With respect to each Mortgaged Real
Property, as of the Closing Date, to the knowledge of the Company (a) there has
been issued a valid and proper certificate of occupancy or other local
equivalent, if any, for the use then being made of such Mortgaged Real Property
to the extent required by applicable Requirements of Law and there is no
outstanding citation, notice of violation or similar notice indicating that the
Mortgaged Real Property contains conditions which are not in compliance with
local codes or ordinances relating to building or fire safety or structural
soundness and (b) there are no material disputes regarding boundary lines,
location, encroachment or possession of such Mortgaged Real Property.

 

5.26        Anti-Terrorism Laws.

 

(a)           No Loan Party is in material violation of any Requirement of Law
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

(b)           No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as the Termination Conditions have not been satisfied each Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

 

6.01        Preservation of Existence.  Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges,

 

112

--------------------------------------------------------------------------------


 

consents, approvals, orders, licenses, permits, or registrations from any
Governmental Authority that are necessary for the transaction of their
respective business except (a) where the failure to so preserve and maintain the
existence of any Restricted Subsidiary and such authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations would not constitute a Material Adverse Effect, and (b) that a
merger or Asset Sale permitted by Section 8.01 shall not constitute a violation
of this covenant; and qualify and remain qualified to transact business in each
jurisdiction in which such qualification is necessary in view of their
respective business or the ownership or leasing of their respective Properties
except where the failure to so qualify or remain qualified would not constitute
a Material Adverse Effect.

 

6.02        Maintenance of Properties.  Maintain, preserve and protect all of
their respective material Properties in good order and condition, subject to
wear and tear in the ordinary course of business, and not permit any waste of
their respective Properties, except that the failure to maintain, preserve and
protect a particular item of Property that is not of significant value, either
intrinsically or to the operations of the Borrowers and the Restricted
Subsidiaries, taken as a whole, shall not constitute a violation of this
covenant or where the failure to do so would not constitute a Material Adverse
Effect.  In respect of any Mortgaged Real Property, the Borrowers and the
Restricted Subsidiaries shall not (a) initiate or acquiesce in any change in
zoning or any other land classification in a manner that would prohibit any
casino gaming or hotel business conducted on such Mortgaged Real Property or
would otherwise materially impact the value of such Mortgaged Real Property as
collateral, or (b) demolish any of the primary gaming or hotel features of such
Mortgaged Real Property (except in connection with refreshments or remodeling
thereof within their existing core and shell and temporary construction
disruption which is reasonable in relation to the anticipated benefits of the
development or redevelopment thereof), provided that the Borrowers and the
Restricted Subsidiaries shall be permitted to demolish any portion of such
Mortgaged Real Property in connection with the expansion or renovation of such
Mortgaged Real Property or the construction of adjacent or adjoining features,
provided that the Company has determined in good faith that such expansion,
renovation, construction or similar project would not be expected to
unreasonably interfere with the business conducted at such Mortgaged Real
Property or materially impair its value as Collateral.

 

6.03        Maintenance of Insurance.  Maintain liability, casualty and other
insurance (subject to customary deductibles and retentions), including with
respect to each Mortgaged Real Property, with responsible insurance companies in
such amounts and against such risks as is carried by responsible companies
engaged in similar businesses and owning similar assets in the general areas in
which the Borrowers and the Restricted Subsidiaries operate; and furnish to the
Administrative Agent, upon written request, information as to the insurance
carried.  The Administrative Agent shall be named as an additional insured on
all liability insurance policies of each Loan Party (other than directors and
officers liability insurance, insurance policies relating to employment
practices liability, crime or fiduciary duties, kidnap and ransom insurance
policies, and insurance as to fraud, errors and omissions) and the
Administrative Agent shall be named as an mortgagee/loss payee on all property
insurance policies of each such Person relating to Property which is Collateral.

 

If any portion of any Mortgaged Real Property at any time is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National

 

113

--------------------------------------------------------------------------------


 

Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Company shall, or shall cause the applicable Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer (determined at the time such insurance is obtained), flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.  The Borrowers shall, and
will cause each of the Restricted Subsidiaries to, do or cause to be done all
things necessary to obtain, preserve, renew, extend and keep in full force and
effect the rights, privileges, licenses, permits, franchises, authorizations,
patents, copyrights, trademarks and trade names material to the conduct of its
business except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 6.03 shall prevent (A) sales,
conveyances, transfers or other dispositions of assets, consolidations or
mergers by or any other transaction in accordance with Section 8.01; (B) the
withdrawal of qualification as a foreign corporation in any jurisdiction where
such withdrawal, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; or (C) the abandonment of any
rights, permits, authorizations, copyrights, trademarks, trade names,
franchises, licenses and patents that the Company reasonably determines are not
useful to its business.

 

In the event that the proceeds of any insurance claim are paid after
Administrative Agent has exercised its right to foreclose after an Event of
Default, such proceeds shall be paid to the Administrative Agent to satisfy any
deficiency remaining after such foreclosure.  Administrative Agent shall retain
its interest in the policies required to be maintained pursuant to this
Section 6.03 during any redemption period.

 

6.04        Compliance With Laws.  Comply, within the time period, if any, given
for such compliance by the relevant Governmental Authority with enforcement
authority, with all Requirements of Law (including ERISA, federal tax laws and
Gaming Laws and any and all zoning, building, ordinance, code or approval or any
building permits or any restrictions of record or agreements affecting the Real
Property) to the extent non-compliance with such Requirements of Law constitutes
a Material Adverse Effect, except that the Borrowers and the Restricted
Subsidiaries need not comply with a Requirement of Law then being contested by
any of them in good faith by appropriate proceedings.

 

6.05        Inspection Rights.  Upon reasonable notice, at any time during
regular business hours and as often as reasonably requested (but not so as to
materially interfere with the business of the Borrowers or the Restricted
Subsidiaries) permit the Administrative Agent or any Lender, or any authorized
employee, agent or representative thereof, to examine, audit and make copies and
abstracts from the records and books of account of, and to visit and inspect the
Properties of, the Borrowers and the Restricted Subsidiaries and to discuss the
affairs, finances and accounts of the Borrowers and the Restricted Subsidiaries
with any of their officers, managers, key employees (subject to such
accountants’ customary policies and procedures) and, upon request, furnish
promptly to the Administrative Agent, any Lender or any advisor of the
Administrative Agent or any Lender true copies of all financial information made
available to the board of directors or audit committee of the board of directors
of the Company, provided that no Company Party will be required to disclose,
permit the inspection, examination or making of

 

114

--------------------------------------------------------------------------------


 

extracts, or discussion of, any document, information or other matter in respect
of which disclosure is then prohibited by law or contract.  Notwithstanding
anything to the contrary in this Agreement, none of the Borrowers or the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter with any Competitor that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

6.06                        Keeping of Records and Books of Account.  Keep
adequate records and books of account in conformity with GAAP, consistently
applied, and in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrowers or any
Restricted Subsidiary.

 

6.07                        Use of Proceeds.

 

(a)                                 Use the proceeds of Loans made on the
Closing Date to refinance the obligations under the Existing Credit Agreement
and to redeem or defease the Senior Secured Notes.

 

(b)                                 Use the proceeds of each Loan and other
credit extension made hereunder for corporate purposes and working capital.

 

provided that any Loans made to Detroit shall be used solely and directly to
finance or refinance the development, construction or operation of hotel and
casino properties owned by Detroit or other purposes consistent with the Detroit
Orders.

 

6.08                        Additional Loan Parties.  Upon (i) any Loan Party
creating or acquiring any Subsidiary that is a wholly-owned Restricted
Subsidiary (other than an Immaterial Subsidiary) after the Closing Date,
(ii) any Subsidiary that is a Restricted Subsidiary of a Loan Party ceasing to
be an Immaterial Subsidiary, or (iii) any Subsidiary that is an Unrestricted
Subsidiary becoming a wholly-owned Restricted Subsidiary (other than an
Immaterial Subsidiary) pursuant to Section 6.11, such Loan Party shall, to the
extent that it does not violate any Gaming Law, (A) cause each such Subsidiary
that is a Restricted Subsidiary (other than an Immaterial Subsidiary) to
promptly (but in any event within 180 days after the later of such event
described in clause (i), (ii) or (iii) above or receipt of such approval (or
such longer period of time as Administrative Agent may agree to in its
reasonable discretion or as required to obtain any necessary Gaming Approval),
execute and deliver a Guaranty and all such other documents and certificates as
Administrative Agent may reasonably request in order to have such Restricted
Subsidiary become a Guarantor and (B) deliver to the Administrative Agent all
legal opinions reasonably requested by the Administrative Agent relating to the
matters described above covering matters similar to those covered in the
opinions delivered on the Closing Date with respect to such Guarantor; provided
that, notwithstanding anything in this Section 6.08 to the contrary, any
Immaterial Subsidiary that is a guarantor of any Material Indebtedness of the
Borrowers or the Restricted Subsidiaries shall only be required to be a
Guarantor until such time as its guaranty of such Material Indebtedness is
released (at which time it shall be released by the Administrative

 

115

--------------------------------------------------------------------------------


 

Agent from the Guaranty on the request of the Company without further action by
the Creditor Parties).  To the extent approvals of any Gaming Authorities for
any actions required by this Section are required by applicable Gaming Laws, the
Company and/or applicable Loan Party shall, at their own expense, promptly apply
for and thereafter diligently pursue such approvals.

 

6.09                        Collateral Matters; Pledge or Mortgage of Real
Property.  Subject to compliance with applicable Gaming Laws, if any Grantor
shall acquire any Property (other than any Excluded Assets or any Property that
is subject to a Lien permitted under Section 8.03(f) to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such Property after giving effect
the applicable provisions of the UCC) after the Closing Date as to which
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien and as to which the Collateral Documents purport to grant a Lien
or the Loan Documents require the grant of a Lien, that Grantor shall (subject
to any applicable provisions set forth in the Security Agreement with respect to
limitations on grant of security interests in certain types of assets or
Collateral and perfections of Liens on such assets or Collateral) promptly (and
in any event within 180 days or such longer period of time as Administrative
Agent may agree to in its reasonable discretion or as required to obtain any
necessary Gaming Approval) (i) execute and deliver to the Administrative Agent
such amendments to the Collateral Documents or such other documents as
Administrative Agent deems reasonably necessary in order to grant to the
Administrative Agent, for the benefit of the Secured Parties, security interests
in such Property and (ii) take all actions reasonably necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected First
Priority Lien; provided, that with respect to any property acquired pursuant to
Section 10.10(g), all such actions shall be taken prior to or concurrently with
the release of Collateral contemplated by Section 10.10(g).  To the extent
approvals of any Gaming Authorities for any actions required by this Section are
required by applicable Gaming Laws, the Company and/or applicable Loan Party
shall, at their own expense, promptly apply for and thereafter diligently pursue
such approvals.

 

6.10                        Security Interests; Further Assurances.  Each
Grantor shall, promptly, upon the reasonable request of Administrative Agent,
and assuming the request does not violate any Gaming Law or, if necessary, is
approved by the Gaming Authority, at Company’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any mortgage, deed of trust (or similar
instrument), assignment of leases and rents or financing statement, or deliver
to the Administrative Agent any certificates representing Equity Interests,
which are reasonably necessary to create, protect or perfect or for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby (subject to any applicable provisions set forth in the
Collateral Documents with respect to limitations on grant of security interests
in certain types of Collateral and perfections of Liens on such Collateral)
subject to no Liens other than Permitted Encumbrances and other Liens permitted
pursuant to Section 8.03.  With respect to the Pledge Agreement, to the extent
approvals of any Gaming Authorities for any actions required by the Pledge
Agreement are required by applicable Gaming Laws, the Company and/or applicable
Loan Party shall, at their own expense, promptly apply for and thereafter
diligently pursue such approvals. Upon the exercise by the Administrative Agent
or the Lenders of any power, right, privilege or remedy pursuant to any Loan
Document following the occurrence and during the continuation of an

 

116

--------------------------------------------------------------------------------


 

Event of Default which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority, Borrowers and the
Restricted Subsidiaries shall use commercially reasonable efforts to execute and
deliver all applications, certifications, instruments and other documents and
papers that Administrative Agent or the Lenders may be so required to obtain. 
The Administrative Agent shall have the right to order, at the Company’s
expense, appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA (i) no more than once with respect to each
Mortgaged Real Property at any time after September 30, 2014 (excluding,
however, any appraisals delivered pursuant to Section 10.10(g)) and (ii) at any
time after the occurrence and during the continuation of an Event of Default.

 

Notwithstanding anything to the contrary in this Agreement or in any Collateral
Document, no Grantor shall be required to (a) perfect any security interests, or
make any filings or take any other actions necessary or desirable to perfect and
protect security interests, in (i) any leasehold interests in any Real Property
(other than any assignment of rents and leases with respect to any Mortgaged
Real Property), (ii) any motor vehicles and other assets subject to certificates
of title or (iii) any letter of credit rights and commercial tort claims or
(b) enter into any control agreement or control or similar arrangement with
respect to deposit or securities accounts. Notwithstanding anything contained in
Section 6.09 or this Section 6.10 to the contrary, this Section 6.10 shall not
require the creation, perfection or maintenance of pledges of or security
interests in, or the obtaining of title insurance, surveys, abstracts or
appraisals with respect to, Excluded Assets, or the taking of any actions to
perfect security interests in Excluded Assets apart from the filing of financing
statements under the UCC.

 

Furthermore, the Administrative Agent (as defined in the Collateral Documents)
may grant extensions of time for the perfection of security interests in or the
obtaining of title insurance and surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrowers, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

6.11                        Limitation on Designations of Unrestricted
Subsidiaries.

 

(a)                                 The Company may hereafter designate any
Restricted Subsidiary (other than a Restricted Subsidiary which, as of the date
of designation, owns any Collateral) as an “Unrestricted Subsidiary” under this
Agreement (a “Designation”) only if: (i) no Event of Default shall have occurred
and be continuing at the time of or immediately after giving effect to such
Designation; and (ii) such Designation complies with Section 8.06. If the
Company designates a Guarantor as an Unrestricted Subsidiary in accordance with
this Section 6.11, the Obligations of such Guarantor under the Loan Documents
shall terminate and be of no further force and effect without any action
required by the Administrative Agent; and, at the Company’s request, the
Administrative Agent will execute and deliver any instrument evidencing such
termination.

 

(b)                                 The Company may hereafter designate any
Unrestricted Subsidiary as a “Restricted Subsidiary” under this Agreement or
revoke any Designation of a Subsidiary as an

 

117

--------------------------------------------------------------------------------


 

Unrestricted Subsidiary (in either case, a “Revocation”), whereupon such
Subsidiary shall then constitute a Restricted Subsidiary, if: (i) no Event of
Default shall have occurred and be continuing at the time and immediately after
giving effect to such Revocation; (ii) after giving effect to such Revocation as
of the end of the most recently ended Fiscal Quarter for which financial
statements were required to have been delivered under Section 7.01(a) or
Section 7.01(b) on a pro forma basis, no Event of Default would exist under the
financial covenants set forth in Section 8.12 and Section 8.13; and (iii) all
Liens and Indebtedness of such Unrestricted Subsidiary and its Subsidiaries
outstanding immediately following such Revocation would, if incurred at the time
of such Revocation, have been permitted to be incurred for all purposes of this
Agreement. All Designations and Revocations must be evidenced by an Officer’s
Certificate of the Company delivered to the Administrative Agent with the
Responsible Officer so executing such certificate certifying compliance with the
foregoing provisions of this Section 6.11.

 

6.12                        Taxes.  Except as would not, individually or in the
aggregate, have a Material Adverse Effect, the Borrowers and the Restricted
Subsidiaries shall timely file all tax returns, statements, reports and forms or
other documents (including estimated Tax or information returns and including
any required, related or supporting information) required to be filed by it and
pay and discharge promptly when due all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the Borrowers and the Restricted Subsidiaries shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien and, in the case of Collateral, the Borrowers
and the Restricted Subsidiaries shall have otherwise complied with the
provisions of the applicable Collateral Document in connection with such
nonpayment.

 

6.13                        Compliance with Environmental Law.  The Borrowers
and the Restricted Subsidiaries shall (a) comply with Environmental Law, and
Hazardous Materials Law, and will keep or cause all Real Property to be kept
free of any Liens under Environmental Law, unless, in each case, failure to do
so would not reasonably be expected to have a Material Adverse Effect; (b) in
the event of any Release of Hazardous Material at, on, under or emanating from
any Real Property which would result in liability under or a violation of any
Environmental Law, in each case which would reasonably be expected to have a
Material Adverse Effect, undertake, and/or take reasonable efforts to cause any
of their respective tenants or occupants to undertake, at no cost or expense to
Administrative Agent or any Creditor Party, any action required pursuant to
Environmental Law to mitigate and eliminate such condition; provided, however,
that no Company Party shall be required to comply with any order or directive
then being contested by any of them in good faith by appropriate proceedings;
and (c) if a Release of Hazardous Materials has occurred at any Mortgaged Real
Property that reasonably could be expected to form the basis of an Environmental
Action against any applicable Borrower, Restricted Subsidiary or Mortgaged Real
Property and which would reasonably be expected to have a Material Adverse
Effect, provide, at the written request of Administrative Agent, in its
reasonable discretion, and at no cost or expense to Administrative Agent or any
Creditor Party, an environmental site assessment (including, without limitation,
the results of any soil or

 

118

--------------------------------------------------------------------------------


 

groundwater or other testing conducted at Administrative Agent’s request)
concerning such Mortgaged Real Property, conducted by an environmental
consulting firm proposed by the Company and approved by Administrative Agent in
its reasonable discretion, indicating the presence or absence of Hazardous
Material and the potential cost of any required action in connection with any
Hazardous Material on, at, under or emanating from such Mortgaged Real Property.

 

ARTICLE VII
INFORMATION AND REPORTING COVENANTS

 

So long as the Termination Conditions have not been satisfied, each Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

 

7.01                        Financial Statements, Etc.  Deliver to the
Administrative Agent (for distribution by the Administrative Agent to the
Lenders):

 

(a)                                 Quarterly Financials. As soon as
practicable, and in any event within 60 days after the end of each Fiscal
Quarter (other than the fourth Fiscal Quarter in any Fiscal Year), the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such Fiscal Quarter and the consolidated statement of operations for such Fiscal
Quarter, and its consolidated statement of cash flows for the portion of the
Fiscal Year ended with such Fiscal Quarter, all in reasonable detail;

 

(b)                                 Annual Financials.  Commencing with the
Fiscal Year ending December 31, 2012, as soon as practicable, and in any event
within 105 days after the end of each Fiscal Year, the consolidated balance
sheet of the Company and its Subsidiaries as at the end of such Fiscal Year and
the consolidated statements of operations, shareholders’ equity and cash flows,
in each case of the Company and its Subsidiaries for such Fiscal Year, in each
case as at the end of and for the Fiscal Year, all in reasonable detail. Such
financial statements shall be prepared in accordance with GAAP, consistently
applied, and such consolidated balance sheet and consolidated statements shall
be accompanied by a report of one of the four largest public accounting firms in
the United States of America or other independent public accountants of
recognized standing selected by the Company and reasonably satisfactory to the
Administrative Agent, which report shall be prepared in accordance with
generally accepted auditing standards as at such date, and shall not be subject
to any qualification or exception expressing substantial doubt about the ability
of the Company and its Subsidiaries to continue as a “going concern” or any
exception as to the scope of such audit;

 

(c)                                  Annual Budgets. As soon as practicable, and
in any event within 90 days after the commencement of each Fiscal Year
(commencing with the Fiscal Year ending December 31, 2014), a budget and
projection by Fiscal Quarter for that Fiscal Year and by Fiscal Year for the
next two succeeding Fiscal Years, including for the first such Fiscal Year,
projected consolidated balance sheets, statements of operations and statements
of cash flow and, for the second and third such Fiscal Years, projected
consolidated condensed balance sheets and statements of operations and cash
flows, of the Company and its Subsidiaries, all in reasonable detail;

 

119

--------------------------------------------------------------------------------


 

(d)                                 SEC Filings. Promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of Borrower, and copies of all
annual, regular, periodic and special reports (including reports on Form 8-K)
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant to other
provisions of this Section 7.01;

 

(e)                                  Environmental Matters.  Promptly after the
assertion or occurrence thereof, written notice of any Environmental Action or
Release of Hazardous Material which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect

 

(f)                                   Default. Promptly after a Responsible
Officer becomes aware of the existence of any condition or event which
constitutes an Event of Default, telephonic notice specifying the nature and
period of existence thereof, and, no more than three Business Days after such
telephonic notice, written notice again specifying the nature and period of
existence thereof and specifying what action the Borrowers or the Restricted
Subsidiaries are taking or propose to take with respect thereto;

 

(g)                                  Change in Rating.  Promptly after any
announcement by Moody’s or S&P of any change or possible change in a Rating, a
notice of such announcement;

 

(h)                                 Auditors’ Reports.  Promptly upon receipt
thereof, copies of all annual, interim or special reports issued to Company or
any Restricted Subsidiary by independent certified public accountants in
connection with each annual, interim or special audit of Company’s or such
Restricted Subsidiary’s books made by such accountants, including any management
letter commenting on Company’s or such Restricted Subsidiary’s internal controls
issued by such accountants to management in connection with their annual audit;

 

(i)                                     Mandatory Prepayment Events.  Promptly
after the (i) occurrence of any Asset Sale for which the Borrowers are required
to make a mandatory prepayment pursuant to Section 2.04(b)(i), (ii) incurrence
or issuance of any Indebtedness for which the Borrowers are required to make a
mandatory prepayment pursuant to Section 2.04(b)(ii), or (iii) receipt of any
Net Available Proceeds with respect to any Casualty Event for which the
Borrowers are required to make a mandatory prepayment pursuant to
Section 2.04(b)(iii), written notice thereof;

 

(j)                                    ERISA Information.  Promptly after the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, would reasonably be expected to result in liability
to Borrowers and the Restricted Subsidiaries in an aggregate amount exceeding
$250,000,000, a written notice specifying the nature thereof; and

 

(k)                                 Other Information.  Such other data and
information as from time to time may be reasonably requested by the
Administrative Agent or any Lender (through the Administrative Agent) or by the
Required Lenders.

 

Documents required to be delivered pursuant to Section 7.01(a),
Section 7.01(b) or Section 7.01(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been

 

120

--------------------------------------------------------------------------------


 

delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  the Company shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Except for such Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Company with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Company hereby agrees that so long as the Company is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) only by marking Borrower
Materials “PUBLIC” (or by expressly authorizing their posting as such in
writing), will the Company be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, the Company shall be under no
Obligation to mark any Borrower Materials “PUBLIC”.

 

Notwithstanding anything to the contrary in this Section 7.01, (a) neither the
Company nor its Subsidiaries will be required to make any disclosure to any
Creditor Party that (i) is prohibited by law or any bona fide confidentiality
agreement in favor of a Person (other than the Borrowers or any of their
Subsidiaries or Affiliates) (the prohibition contained in which was not entered
into in contemplation of this provision), or (ii) is subject to attorney-client
or similar privilege or constitutes attorney work product or (iii) in the case
of Section 7.01(k) only, creates

 

121

--------------------------------------------------------------------------------


 

an unreasonably excessive expense or burden on the Company or any of its
Subsidiaries to produce or otherwise disclose; and (b)(i) in the event that the
Company delivers to the Administrative Agent an Annual Report for the Company on
Form 10-K for any fiscal year, as filed with the SEC, within 90 days after the
end of such fiscal year, such Form 10-K shall satisfy all requirements of
paragraph (a) of this Section 7.01 with respect to such fiscal year and (ii) in
the event that the Company delivers to the Administrative Agent a Quarterly
Report for the Company on Form 10-Q for any fiscal quarter, as filed with the
SEC, within 45 days after the end of such fiscal quarter, such Form 10-Q shall
satisfy all requirements of paragraph (b) of this Section 7.01 with respect to
such fiscal quarter to the extent that it contains the information required by
such paragraph (b); in each case to the extent that information contained in
such Form 10-K or Form 10-Q satisfies the requirements of paragraphs (a) or
(b) of this Section 7.01, as the case may be.

 

7.02                        Compliance Certificates.  Commencing with the
delivery of the financial statements required pursuant to Section 7.01(a) for
the Fiscal Quarter ending March 31, 2013, deliver to the Administrative Agent
for distribution to the Lenders concurrently with the financial statements
required pursuant to Section 7.01(a) and Section 7.01(b), Compliance
Certificates signed by a Responsible Officer.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

So long as the Termination Conditions have not been satisfied, each Borrower
shall, and shall cause each of the Restricted Subsidiaries to comply with the
following covenants:

 

8.01                        Mergers, Consolidations and Asset Sales.  Neither
the Borrowers nor any Restricted Subsidiary will wind up, liquidate or dissolve
its affairs or enter into any transaction of merger or consolidation (other than
solely to change the jurisdiction of organization), or make any Asset Sale,
except for:

 

(a)                                 Asset Sales of obsolete, surplus or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business and Asset Sales of property no longer used, useful or economically
practicable to maintain in the conduct of the business of the Borrowers and the
Restricted Subsidiaries; provided, that the Net Available Proceeds thereof shall
be applied as set forth in Section 2.04(b)(i);

 

(b)                                 Asset Sales of inventory and other property
in the ordinary course of business;

 

(c)                                  Asset Sales of equipment to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Asset Sale are applied to the
purchase price of such replacement property, in each case within 180 days of
receiving the proceeds of such Asset Sale;

 

(d)                                 Asset Sales of any property which does not
then comprise Collateral; provided that (i) at the time of such Asset Sale, no
Event of Default then exists or would arise therefrom, (ii) such Asset Sale
shall be, in the good faith determination of the Company, for fair market value,
(iii) Borrowers or the Restricted Subsidiaries shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents, and (iv) the Net
Available Proceeds

 

122

--------------------------------------------------------------------------------


 

therefrom shall be applied as specified in Section 2.04(b)(i); provided,
further, that clauses (ii), (iii) and (iv) in the foregoing proviso in this
clause (d) shall not apply to operating leases;

 

(e)                                  Asset Sales of any of the Property subject
to the Borgata Trust to a purchaser which is not an Affiliate of the Company (it
being acknowledged that distributions for the payment of (1) interest, taxes and
other similar amounts, (2) trustee and counsel fees incurred in the ordinary
course of business, and (3) the costs of the sale of the Property subject to the
Borgata Trust, including trustee, counsel and brokerage fees, shall not be
deemed to constitute an Asset Sale); provided that any distributions by the
Borgata Trustee to the Borrowers and the Restricted Subsidiaries as a result of
the sale of all or any substantial portion of shares of stock or tangible assets
which are subject to the Borgata Trust shall require the resulting prepayments
under Section 2.04(b)(i) (as if such distributions were the Net Available
Proceeds of an Asset Sale by the Company); provided further, that funds received
from the liquidation of the Borgata Trust which represent income derived from
the Borgata Property shall not be construed as Net Available Proceeds;

 

(f)                                   Asset Sales of any of the Company’s direct
or indirect ownership interests in any undeveloped land in Atlantic City, New
Jersey; provided, that not less than 75% of the aggregate consideration received
therefrom shall be paid in cash and the Net Available Proceeds thereof shall be
applied as set forth in Section 2.04(b)(i);

 

(g)                                  any Restricted Subsidiary may merge with
(i) the Company, provided that the Company shall be the continuing or surviving
Person, or (ii) any one or more other Restricted Subsidiaries;

 

(h)                                 mergers and consolidations solely to effect
a mere change in the state or form of organization of a Borrower or any
Restricted Subsidiary;

 

(i)                                     dissolutions and liquidations of
Restricted Subsidiaries provided that if the transferor of any assets subject to
such dissolution and liquidation is a Loan Party, then (x) the transferee must
be a Loan Party, (y) if the transferee is a Restricted Subsidiary that is not a
Loan Party, then the transfer pursuant to such dissolution or liquidation shall
be deemed to be an Investment which must be incurred in accordance with
Section 8.06 or (z) if the transferee is not a Restricted Subsidiary, then the
transfer pursuant to such dissolution or liquidation shall be deemed to be an
Asset Sale and must be made in accordance with another clause of this
Section 8.01;

 

(j)                                    the Borrowers or any Restricted
Subsidiary may merge with any Person, provided that (i) the Company or a
Restricted Subsidiary is the surviving Person, (ii) such merger is otherwise
permitted as an Investment under Section 8.06, (iii) no Event of Default shall
have occurred and be continuing or result therefrom, (iv) the financial
condition of the Company and its Subsidiaries is determined by the Company to
not be adversely affected thereby, as evidenced by a certificate of a
Responsible Officer and (v) the Borrowers and the Restricted Subsidiaries
execute such amendments to the Loan Documents as may be requested by the
Administrative Agent to assure the continued effectiveness of the Guarantee and
the continued priority and perfection of any Liens granted in favor of the
Administrative Agent by such Persons;

 

123

--------------------------------------------------------------------------------


 

(k)                                 Asset Sales of any Property to the extent
constituting an Investment permitted by Section 8.06;

 

(l)                                     Asset Sales of (x) assets (other than
Collateral) hereafter acquired pursuant to a Permitted Acquisition or Investment
which assets are not used or useful to the principal business of the Company and
the Restricted Subsidiaries or (y) any existing assets (other than Collateral)
of the Company or its Subsidiaries which are divested in order to effectuate a
Permitted Acquisition or Investment; provided, that not less than 75% of the
aggregate consideration received therefrom shall be paid in cash and the Net
Available Proceeds thereof shall be applied as set forth in Section 2.04(b)(i);

 

(m)                             any sale, transfer or other Asset Sales required
pursuant to any Transfer Agreement; provided, that the Net Available Proceeds
thereof shall be applied as set forth in Section 2.04(b)(i);

 

(n)                                 any Asset Sales by the Company or any
Restricted Subsidiary of property pursuant to a Permitted Sale Leaseback;
provided, that the Net Available Proceeds thereof shall be applied as set forth
in Section 2.04(b)(i);

 

(o)                                 any Asset Sale by any Borrower or any
Restricted Subsidiary to any Borrower or any Restricted Subsidiary;

 

(p)                                 any sale, transfer or other Asset Sales of
any aircraft and any assets directly related to the operation thereof and any
limited liability company or other special purpose vehicle that has been
organized solely to own any aircraft and related assets; and

 

(q)                                 any sales or other dispositions of assets
that do not constitute Asset Sales.

 

8.02                        Limitation on Lines of Business.  Neither the
Borrowers nor any Restricted Subsidiary shall make any material change in the
general nature of the business of the Company and its Subsidiaries as conducted
on the Closing Date.

 

8.03                        Liens.  Neither the Borrowers nor any Restricted
Subsidiary shall create, incur, grant, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 Liens securing the Obligations under the
Loan Documents;

 

(c)                                  Liens in existence on the Closing Date and
Liens relating to any refinancing of the obligations secured by such Liens;
provided, that such Liens do not encumber any Property other than the Property
(including proceeds) subject thereto on the Closing Date;

 

(d)                                 purchase money Liens securing Indebtedness
and Capital Lease Obligations permitted under Section 8.04(d); provided, that
any such Liens attach only to the property being financed pursuant to such
purchase money Indebtedness or Capital Lease Obligations (or refinancings
thereof and) directly related assets, including proceeds and replacements
thereof;

 

124

--------------------------------------------------------------------------------


 

(e)                                  Liens granted on the Equity Interests in a
Person which is not a Borrower or a Restricted Subsidiary;

 

(f)                                   Liens securing Indebtedness incurred in
accordance with Section 8.04(g); provided that (i) such Liens do not apply to
any other Property of the Borrowers or the Restricted Subsidiaries not securing
such Indebtedness at the date of the related Permitted Acquisition or Investment
and (ii) such Lien is not created in contemplation of or in connection with such
Permitted Acquisition or Investment;

 

(g)                                  Liens existing on the Closing Date on the
property described on Schedule 8.03 to secure the CityCenter Completion
Guarantee, and any replacement Liens on such collateral to secure the CityCenter
Completion Guarantee;

 

(h)                                 Liens in respect of Permitted Sale
Leasebacks, limited to the Property subject to such Permitted Sale Leaseback;

 

(i)                                     Liens securing Indebtedness incurred in
accordance with Section 8.04(i); provided that such Liens shall not extend to
any Collateral; and

 

(j)                                    other Liens securing Indebtedness
outstanding in an aggregate principal amount of $25,000,000;

 

provided that this Section 8.03 shall not be effective to prohibit the Liens
with respect to securities issued by any gaming licensee to the extent that
appropriate or required approvals of this covenant have not been obtained under
applicable Gaming Laws.

 

8.04                        Indebtedness.  Neither the Borrowers nor any of the
Restricted Subsidiaries will incur any Indebtedness, except:

 

(a)                                 Existing Indebtedness (including any Senior
Secured Notes not tendered, to the extent arrangements have been made for the
satisfaction and discharge of the indentures governing such Senior Secured
Notes, and any unpaid consent fees payable in connection therewith) and any
Permitted Refinancings or Permitted Non-Contemporaneous Refinancings thereof;

 

(b)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract entered into for the purpose of
mitigating risks associated with fluctuations in interest rates (including both
fixed to floating and floating to fixed contracts), foreign exchange rates or
commodity price fluctuations in a non-speculative manner;

 

(c)                                  Indebtedness under the Loan Documents and
Secured Cash Management Agreements;

 

(d)                                 Capital Lease Obligations and Indebtedness
secured by purchase money Liens in an aggregate outstanding principal amount not
to exceed $100,000,000 at any time;

 

(e)                                  Indebtedness incurred in connection with
any Permitted Sale Leaseback and any Permitted Refinancing in respect thereof;

 

125

--------------------------------------------------------------------------------


 

(f)                                   Indebtedness of any Borrower or Restricted
Subsidiary owed to a Borrower or Restricted Subsidiary; provided, that
Indebtedness of any Restricted Subsidiary that is not a Loan Party owing to any
Borrower or any Loan Party shall be subject to Section 8.06(d);

 

(g)                                  Indebtedness (x) of a Person that becomes a
Restricted Subsidiary after the date hereof, that existed at the time such
Person became a Restricted Subsidiary and was not created in anticipation or
contemplation thereof and (y) assumed in connection with any Investment
permitted under this Agreement which was not incurred to finance that Investment
or created, incurred or assumed in contemplation of that Investment; provided,
that (i) the Leverage Ratio, on a pro forma basis after giving effect to such
acquisition (and the related incurrence or assumption of any Indebtedness), as
of the end of the most recently ended Test Period, as if such acquisition (and
any related incurrence or assumption of Indebtedness) had occurred on the first
day of such relevant Test Period, does not exceed the greater of (A) the
Leverage Ratio as of the most recently ended Test Period and (B) 6.00:1.00 and
(ii) with respect to any Indebtedness in excess of $250,000,000, the Company has
delivered to the Administrative Agent an Officer’s Certificate to the effect set
forth in clause (i) above (and Permitted Refinancings or Permitted
Non-Contemporaneous Refinancings thereof);

 

(h)                                 unsecured Indebtedness of the Company or any
Restricted Subsidiary (and any Permitted Refinancings or Permitted
Non-Contemporaneous Refinancings thereof); provided that (i) the Permitted Debt
Conditions are satisfied as to such Indebtedness and (ii) the Leverage Ratio, on
a pro forma basis after giving effect to the incurrence of such Indebtedness, as
of the end of the most recently ended Test Period as if the incurrence of such
Indebtedness had occurred on the first day of such relevant Test Period, does
not exceed 6.00:1.00 and, with respect to any such issuance of Indebtedness in
excess of $250,000,000, the Company has delivered to the Administrative Agent an
Officer’s Certificate to the effect set forth in clauses (i) and (ii) above;

 

(i)                                     so long as no Event of Default shall
have occurred and be continuing on the date of the incurrence thereof, or would
result therefrom, Indebtedness in an aggregate principal amount not to exceed at
any time outstanding $1,000,000,000 (and any Permitted Refinancings or Permitted
Non-Contemporaneous Refinancings thereof); provided that the Permitted Debt
Conditions are satisfied as to such Indebtedness;

 

(j)                                    Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts;

 

(k)                                 Guaranty Obligations of Borrowers or any
Restricted Subsidiary in respect of any Indebtedness of the Borrower Group not
prohibited hereunder;

 

(l)                                     Guaranty Obligations of the Company
pursuant to the CityCenter Completion Guarantee and the matters described in any
indemnity agreement entered into for the benefit of a title company that has
been engaged by the Borrowers and their Restricted Subsidiaries; and

 

(m)                             subject to the conditions set forth in
Section 8.06(m) or 8.06(n), as applicable, Guaranty Obligations incurred when no
Event of Default has occurred and is continuing of the Indebtedness of
Unrestricted Subsidiaries (which Guaranty Obligations shall for the avoidance

 

126

--------------------------------------------------------------------------------


 

of doubt reduce amounts available pursuant to Section 8.06(m) or 8.06(n), as
applicable, on a dollar-for-dollar basis), if (i) both before and after giving
effect to the incurrence of such Guaranty Obligations, no Event of Default has
occurred or is continuing, and (ii) the applicable dollar limitations set forth
in Section 8.06(m) or 8.06(n), as the case may be, would not be exceeded after
giving effect to such incurrence when aggregated (without duplication) with all
Guaranty Obligation incurred pursuant to this clause (m) in reliance on the
applicable clause of Section 8.06 if such Guaranty Obligation were being
incurred as an Investment thereunder.

 

8.05                        Payments of Certain Indebtedness.  The Borrowers or
the Restricted Subsidiaries will not, nor will they permit any Restricted
Subsidiary to, voluntarily prepay, redeem, purchase, defease or otherwise
satisfy any Prepayment Restricted Indebtedness, except:

 

(a)                                 regularly scheduled or required repayments
or redemptions of such Indebtedness;

 

(b)                                 to the extent exchanged for Equity Interests
in the Company or using the proceeds of the issuance of Equity Interests in the
Company, in each case provided that, after giving effect thereto, no Change of
Control occurs;

 

(c)                                  additional Prepayment Restricted
Indebtedness in an aggregate principal amount not to exceed $200,000,000;

 

(d)                                 so long as no Event of Default has occurred
and is continuing or result therefrom, the Mandalay Stub Notes in an aggregate
principal amount not to exceed $10,000,000;

 

(e)                                  the sum, without duplication, of (i) the
portion, if any, of the Available Amount on the date of such prepayment,
redemption, purchase, defeasance or satisfaction that the Company elects to
apply to this Section 8.05(e), such election to be specified in a written notice
of a Responsible Officer calculating in reasonable detail the amount of
Available Amount immediately prior to such election and the amount thereof
elected to be so applied and (ii) the portion, if any, of Cumulative Net Income
on the date of such prepayment, redemption, purchase, defeasance or satisfaction
that the Company elects to apply to this Section 8.05(e), such election to be
specified in a written notice of a Responsible Officer calculating in reasonable
detail the amount of Cumulative Net Income immediately prior to such election
and the amount thereof elected to be so applied; provided that in each case
(A) no Event of Default has occurred and is continuing or would result
therefrom, and (B) with respect to a prepayment, redemption, purchase,
defeasance or satisfaction in excess of $50,000,000, the Company has delivered
to the Administrative Agent an Officer’s Certificate to the effect set forth in
clause (A) above;

 

(f)                                   pursuant to refinancings of such
Indebtedness permitted under Section 8.04, including pursuant to Permitted
Refinancings and Permitted Non-Contemporaneous Refinancings;

 

(g)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom, prepayments, redemptions,
purchases, defeasances or satisfactions of any Prepayment Restricted
Indebtedness within 364 days prior to the final maturity date of such Prepayment
Restricted Indebtedness; and

 

127

--------------------------------------------------------------------------------


 

(h)                                 the prepayment of the Loans in accordance
with the terms of this Agreement.

 

8.06                        Investments, Loans and Advances.  Neither Borrowers
nor any Restricted Subsidiary will make any Investment, except for the
following:

 

(a)                                 Investments consisting of Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of Borrowers or the Restricted Subsidiaries in the ordinary course of
business for travel, entertainment, relocation and analogous ordinary business
purposes;

 

(c)                                  Investments outstanding on the Closing
Date;

 

(d)                                 Investments by the Company and its
Subsidiaries in Loan Parties and Investments in Indebtedness of any member of
the Borrower Group permitted by Section 8.04(f);

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f)                                   Guaranty Obligations permitted by
Section 8.04 (other than pursuant to clause (m) thereof);

 

(g)                                  Investments in Swap Contracts permitted
under Section 8.04(b);

 

(h)                                 Investments made pursuant to the CityCenter
Completion Guarantee;

 

(i)                                     obligations of the Company with respect
to indemnifications of title insurance companies issuing title insurance
policies in relation to construction liens at CityCenter and similar matter,
including in respect of policies issued to purchasers of residential condominium
units at CityCenter;

 

(j)                                    Investments in CityCenter Holdings (in
addition to those otherwise permitted by this Section 8.06) in an amount not to
exceed $50,000,000 following the Closing Date;

 

(k)                                 Permitted Acquisitions;

 

(l)                                     Investments made substantially
contemporaneously with the issuance by the Company of any Convertible Debt in
derivative securities or similar products purchased by the Company in connection
therewith linked to Equity Interests underlying such Convertible Debt;

 

(m)                             Investments in an aggregate outstanding amount
not at any time in excess of the sum, without duplication, of (i) the portion,
if any, of the Available Amount on the date of such Investment that the Company
elects to apply to this Section 8.06(m), such election to be specified in a
written notice of a Responsible Officer calculating in reasonable detail the

 

128

--------------------------------------------------------------------------------


 

amount of Available Amount immediately prior to such election and the amount
thereof elected to be so applied and (ii) the portion, if any, of Cumulative Net
Income on the date of such Investment that the Company elects to apply to this
Section 8.06(m), such election to be specified in a written notice of a
Responsible Officer calculating in reasonable detail the amount of Cumulative
Net Income immediately prior to such election and the amount thereof elected to
be so applied; provided that upon the Revocation of a Subsidiary that was
Designated as an Unrestricted Subsidiary, the Company may add back to this
clause the aggregate amount of any Investment in such Subsidiary that was made
pursuant to this Section 8.06 at the time of such Investment;

 

(n)                                 Investments which, when aggregated with
Capital Expenditures pursuant to Section 8.13(iv), do not exceed $500,000,000;

 

(o)                                 any acquisition or Investment to the extent
made using Equity Interests of the Company (other than Disqualified Equity
Interests);

 

(p)                                 Investments consisting of the transfer of
any Real Property to an Unrestricted Subsidiary or Joint Venture for the purpose
of facilitating its development or re-development, provided that (i) no Event of
Default exists or would result therefrom, (ii) the aggregate fair market value
of all Real Property subject to this Section 8.06(p) does not exceed
$100,000,000 in the aggregate, (iii) such Property does not, in the reasonable
opinion of the Company, constitute a material functional element of the
developed footprint any Mortgaged Real Property, (iv) such development or
re-development, in the reasonable opinion of the Company, may not reasonably be
expected to materially interfere with the operation of the business conducted at
the remainder of Mortgaged Real Property (other than temporary construction
disruption which is reasonable in relation to the anticipated benefits of the
development or re-development) or materially impair the value of the remaining
Mortgaged Real Property and (v) to the extent such Real Property is Mortgaged
Real Property, the Administrative Agent, for the benefit of the Secured Parties,
is granted a perfected First Priority Lien in the Equity Interests in such
Unrestricted Subsidiary or Joint Venture prior to or concurrently with such
Investment;

 

(q)                                 to the extent constituting Investments,
transactions expressly permitted under Sections 8.01(including the receipt of
permitted noncash consideration for the dispositions of assets permitted
thereunder), 8.03, 8.04 and 8.07;

 

(r)                                    Investments arising as a result of
Permitted Sale Leasebacks;

 

(s)                                   Investments in the Insurance Subsidiaries,
provided, that Investments in the Insurance Subsidiaries pursuant to this
Section 8.06(s) following the Closing Date shall not exceed $200,000,000 in the
aggregate.

 

For purposes of this Section 8.06, (i) at the time of any Designation of any
Subsidiary as an Unrestricted Subsidiary, the Company shall be deemed to have
made an Investment in an amount equal to its direct or indirect pro rata
ownership interest in the fair market value of the net assets of such Subsidiary
at the time of such Designation and (ii) at the time of Revocation of any such
Designation, the amount of Investments otherwise then available to be made under
clauses (m) or (n) of this Section 8.06 shall be deemed increased by (x) the
amount of deemed Investment

 

129

--------------------------------------------------------------------------------


 

made under such clauses (m) and (n) pursuant to the immediately preceding clause
(i) plus (y) the amount of Investments in such Subsidiary made since its
Designation as an Unrestricted Subsidiary pursuant to such clauses (m) and (n).

 

8.07                        Restricted Payments.  Neither the Borrowers nor the
Restricted Subsidiaries shall at any time, directly or indirectly, declare or
make any Restricted Payment, or incur any obligation (contingent or otherwise)
to do so, except that, so long as no Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom,
and without duplication:  (a) each Subsidiary may make Restricted Payments to
the Company, any of the Company’s Subsidiaries that are Guarantors and any other
Person that owns a direct Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrowers and their
Restricted Subsidiaries and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests and to the
extent required under the Organizational Documents of any non-wholly owned
Restricted Subsidiary, based on the formulation required in such Organizational
Documents); (b) the Company and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person; (c)  a Restricted Subsidiary may issue
Equity Interests to the extent constituting an Asset Sale permitted by
Section 8.01 or Investment permitted by Section 8.06; (d) a Restricted
Subsidiary may issue Equity Interests in additional, newly formed Restricted
Subsidiaries; and (e) the Borrowers and the Restricted Subsidiaries may make
Restricted Payments from and after the Closing Date in an aggregate amount not
to exceed the sum of (i) $100,000,000 plus (ii) the portion, if any, of
Cumulative Net Income on the date of such Restricted Payment that the Company
elects to apply to this Section 8.07(e), such election to be specified in a
written notice of a Responsible Officer calculating in reasonable detail the
amount of Cumulative Net Income immediately prior to such election and the
amount thereof elected to be so applied provided in the case of this clause
(e) that (A) no Event of Default has occurred and is continuing or would result
therefrom and (B) with respect to a Restricted Payment in excess of $50,000,000
pursuant to this clause (e), the Company has delivered to the Administrative
Agent an Officer’s Certificate to the effect set forth in clauses (A) and
(B) above.

 

8.08                        Limitation on Certain Restrictions Affecting
Subsidiaries. Except for any agreement in effect (i) on the date hereof or
(ii) at the time any Subsidiary becomes a Restricted Subsidiary, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary, none of the Borrowers or the Restricted Subsidiaries
shall enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability (a) of any
Restricted Subsidiary to make Restricted Payments to the Company or to otherwise
transfer property to or invest in the Company, (b) of any Restricted Subsidiary
to guaranty the Obligations of the Borrowers or (c) of the Borrowers or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, that this clause (c) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Sections 8.04(d) or (g) solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness
or Sections 8.04(h) or (i).

 

130

--------------------------------------------------------------------------------


 

8.09                        Transactions with Affiliates.  Neither the Borrowers
nor any of the Restricted Subsidiaries shall hereafter enter into any
transaction of any kind with any of their Affiliates with a value in excess of
$15,000,000 in the aggregate for any transaction or series of related
transactions, whether or not in the ordinary course of business, other than on
fair and reasonable terms that are substantially as favorable to the Company or
such Restricted Subsidiary as would be obtainable by the Company or such
Restricted Subsidiary at the time in a comparable arm’s length transaction with
a Person other than an Affiliate; provided, the Borrowers and the Restricted
Subsidiaries may enter into (i) license or lease agreements with any
Unrestricted Subsidiary or Joint Venture on terms which, taken as a whole
together with all related transactions with such Unrestricted Subsidiary or
Joint Venture, are commercially reasonable, (ii) other agreements and
transactions in the ordinary course of business (and reasonable extensions of
such course of business) with any Unrestricted Subsidiary or Joint Venture on
terms which are materially consistent with the past practices of the Company,
and (iii) any agreement by an Unrestricted Subsidiary to pay management,
development or other similar fees to the Loan Parties directly or indirectly.

 

8.10                        Limitation on Changes to Fiscal Year.  The Company
shall not change its Fiscal Year end (December 31 of each year) unless required
to do so by law or by then prevailing auditing standards or at the request of
any Governmental Authority.

 

8.11                        Detroit Obligations.  Except (a) in connection with
the repayment in full of the Obligations or (b) the sale, transfer or other
disposition of Detroit by the Company in a transaction permitted hereunder, the
Company will not permit Detroit to prepay the Detroit Loans in a manner which
reduces the aggregate principal amount thereof to less than the maximum amount
permitted by the Detroit Orders.

 

8.12                        Minimum Borrower Group EBITDA. So long as there are
any outstanding Revolving Commitments or any amounts outstanding under the Term
A Facility, the Borrowers shall not permit Borrower Group EBITDA as of the last
day of any Fiscal Quarter and for the period of four consecutive Fiscal Quarters
ending on such date, to be less than the amount set forth below opposite such
date:

 

Fiscal Quarters Ending

 

Minimum Borrower Group EBITDA

 

March 31, 2013 through June 30, 2013

 

$

1,000,000,000

 

September 30, 2013 through December 31, 2013

 

$

1,050,000,000

 

March 31, 2014 through June 30, 2014

 

$

1,100,000,000

 

September 30, 2014 through December 31, 2014

 

$

1,200,000,000

 

March 31, 2015 through June 30, 2015

 

$

1,250,000,000

 

September 30, 2015 through December 31, 2015

 

$

1,300,000,000

 

March 31, 2016 through December 31, 2016

 

$

1,350,000,000

 

 

131

--------------------------------------------------------------------------------


 

Fiscal Quarters Ending

 

Minimum Borrower Group EBITDA

 

March 31, 2017 and thereafter

 

$

1,400,000,000

 

 

; provided that the Minimum Borrower Group EBITDA for each Fiscal Quarter ending
on or following the date of any Asset Sale consummated by the Borrowers or the
Restricted Subsidiaries shall be reduced by the amount of the Associated EBITDA
for such Asset Sale if, within ten Business Days following such date, (a) the
Borrowers either (i) prepay the Term Loans or (ii) irrevocably commit to prepay,
redeem, purchase, defease or otherwise satisfy any other term Indebtedness of
the Borrowers and the Restricted Subsidiaries (and thereafter consummate such
prepayment, redemption, purchase, defeasance or satisfaction within an
additional 45 days), or any combination thereof, in an aggregate amount equal to
the Net Available Proceeds from such Asset Sale and in accordance with
Section 2.04(b)(i) and (b) the Company notifies the Administrative Agent and the
Lenders that it has irrevocably waived its right to reinvest such Net Available
Proceeds in the manner contemplated by Section 2.04(b)(i).

 

8.13                        Capital Expenditures

 

.  So long as there are any outstanding Revolving Commitments and any amounts
outstanding under the Term A Facility, the Borrowers and the Restricted
Subsidiaries shall not make any Capital Expenditure, except for Capital
Expenditures not exceeding the sum, without duplication, of (i) $500,000,000 in
the aggregate during each Fiscal Year (commencing with the Fiscal Year ending
December 31, 2013); provided, that any portion of the $500,000,000 amount set
forth above, if not expended in the Fiscal Year for which it is permitted above,
may be carried over for expenditure in the next following Fiscal Year; and
provided, further, if any such amount is so carried over, it will be deemed used
in the applicable subsequent Fiscal Year before the $500,000,000 amount set
forth above for such subsequent Fiscal Year, (ii) the portion, if any, of the
Available Amount on the date of such Capital Expenditure that the Company elects
to apply to this Section 8.13, such election to be specified in a written notice
of a Responsible Officer calculating in reasonable detail the Available Amount
immediately prior to such election and the amount thereof elected to be so
applied, (iii) the portion, if any, of Cumulative Net Income on the date of such
Capital Expenditure that the Company elects to apply to this Section 8.13, such
election to be specified in a written notice of a Responsible Officer
calculating in reasonable detail Cumulative Net Income immediately prior to such
election and the amount thereof elected to be so applied and (iv) the portion,
if any, of the amount set forth in Section 8.06(n) on the date of such Capital
Expenditure that the Company elects to apply to this Section 8.13, such election
to be specified in a written notice of a Responsible Officer calculating in
reasonable detail the amount of Section 8.06(n) available immediately prior to
such election and the amount thereof elected to be so applied.

 

132

--------------------------------------------------------------------------------


 

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 any Borrower fails to pay any amount of
principal on any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations on the date when due; or

 

(b)                                 any Borrower fails to pay any interest on
any Loan or L/C Obligation made hereunder, or any fees, or any portion thereof,
within five Business Days after the date when due; or fails to pay any other fee
or amount payable to the Lenders under any Loan Document, or any portion
thereof, within five Business Days following written demand by the applicable
Creditor Party entitled to such payment; or

 

(c)                                  any Borrower fails to comply with the
covenants contained in Section 7.01(f) or Article VIII (other than the covenant
contained in Section 8.02); or

 

(d)                                 the Company or any other Loan Party fails to
perform or observe any other covenant or agreement (not specified in clause (a),
(b) or (c) above) contained in any Loan Document on its part to be performed or
observed within thirty days after notice thereof by the Administrative Agent to
the Borrowers; provided, that a Default by the Borrowers under Section 8.12 or
Section 8.13 (a “Financial Covenant Event of Default”) shall not constitute a
Default with respect to any Loan (other than the Revolving Facility and the Term
A Facility) unless and until the Required Revolving/Tranche A Lenders have
terminated the Revolving Commitments and declared all amounts outstanding under
the Revolving Facility and the Term A Facility to be due and payable; or

 

(e)                                  any representation or warranty of a Loan
Party made in any Loan Document shall prove to have been incorrect in any
material respect when deemed made; or

 

(f)                                   the Borrowers or the Restricted
Subsidiaries (i) fails to pay the principal, or any principal installment, of
any present or future Indebtedness of $250,000,000 or more, or any guaranty of
present or future Indebtedness of $250,000,000 or more, on its part to be paid,
when due (or within any stated grace period), whether at the stated maturity,
upon acceleration, by failure to make any required prepayment or otherwise or
(ii) fails to perform or observe any other term, covenant or agreement on its
part to be performed or observed, or suffers any event of default to occur, in
connection with any present or future Indebtedness of $250,000,000 or more, or
of any guaranty of present or future Indebtedness of $250,000,000 or more, if as
a result of such failure or sufferance of any holder or holders thereof (or an
agent or trustee on its or their behalf) has the right to declare such
Indebtedness due before the date on which it otherwise would become due or the
right to require the Borrowers or the Restricted Subsidiaries to be redeemed,
purchased, prepaid, defeased or otherwise become due (automatically or
otherwise) or an offer to prepay, defease, redeem or purchase, all or any
portion of such Indebtedness; or

 

(g)                                  any Loan Document, at any time after its
execution and delivery and for any reason other than (i) as expressly permitted
hereunder, (ii) the agreement or action (or omission to act) of the
Administrative Agent or any of the Lenders, or (iii) satisfaction in full of all

 

133

--------------------------------------------------------------------------------


 

Obligations, ceases to be in full force and effect and, in the reasonable
judgment of the Required Lenders, such circumstance is materially adverse to the
interests of the Lenders; or is declared by a court of competent jurisdiction to
be null and void, invalid or unenforceable in any respect which, in any such
event in the reasonable opinion of the Required Lenders, is materially adverse
to the interests of the Lenders; or the Borrowers or the Restricted Subsidiaries
denies in writing that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(h)                                 a final judgment against the Company or any
of its Material Subsidiaries is entered for the payment of money in excess of
$250,000,000 (to the extent not paid, and not covered by independent third-party
insurance as to which the insurer has been notified of such judgment or order
and does not dispute coverage) and, absent procurement of a stay of execution,
such judgment remains unsatisfied as of the earlier to occur of (x) thirty
calendar days after the date of entry of judgment and (y) five days prior to the
date of any proposed sale thereunder; or any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the Property of any such Person and is not released, vacated or fully
bonded within thirty calendar days after its issue or levy; or

 

(i)                                     any Loan Party or any Material
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 90 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

 

(j)                                    any Pension Plan maintained by the
Borrowers, the Restricted Subsidiaries or any of their ERISA Affiliates is
determined to have failed to satisfy the minimum funding standard set forth in
Section 412 of the Code and Section 302 of ERISA or the incurrence of any
Withdrawal Liability to any Multiemployer Plan, in each case that could
reasonably be expect to result in a current liability of the Borrowers and the
Restricted Subsidiaries in an aggregate amount exceeding $250,000,000; or

 

(k)                                 the occurrence of a License Revocation that
continues for (i) fifteen consecutive calendar days with respect to gaming
operations at any Gaming Facility accounting for ten percent or more of the
Total Assets or consolidated gross revenues of the Borrowers and Restricted
Subsidiaries or (ii) 60 consecutive calendar days with respect to gaming
operations at any Gaming Facility operated on Mortgaged Real Property outside of
the State of Nevada; provided that, if the Company replaces such Mortgaged Real
Property before the end of such 60 day period in accordance with
Section 10.10(g) with substitute Mortgaged Real Property that is not subject to
a License Revocation, such License Revocation shall not result in an Event of
Default under this clause (k)(ii); or

 

134

--------------------------------------------------------------------------------


 

(l)                                     Any Collateral Document after delivery
thereof shall for any reason (other than pursuant to the terms thereof) ceases
to create a valid and perfected First Priority Lien on the Collateral purported
to be covered thereby with respect to any material portion of the Collateral; or

 

(m)                             a Change of Control occurs.

 

9.02                        Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall at the request
of the Required Lenders (or, if a Financial Covenant Event of Default occurs and
is continuing, at the request of, or with the consent of, the Required
Revolving/Tranche A Lenders only, and in such case, without limiting
Section 9.01(d), only with respect to the Revolving Facility and any Letters of
Credit, L/C Credit Extensions, L/C Obligations and Term A Facility), take any or
all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Borrower;

 

(c)                                  require that the Company Cash Collateralize
the L/C Obligations (in an amount equal to an amount equal to 103% of such
Outstanding Amount or otherwise in an amount and/or in a manner reasonably
acceptable to the applicable L/C Issuer); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents;

 

provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

9.03                        Application of Funds.  After the exercise of
remedies provided for in Section 9.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 9.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the

 

135

--------------------------------------------------------------------------------


 

Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

136

--------------------------------------------------------------------------------


 

ARTICLE X
ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Borrower shall
have any rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the L/C Issuers hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and such L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

10.02                 Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

10.03                 Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

137

--------------------------------------------------------------------------------


 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Company
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                                 the Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
10.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by any Borrower, a Lender or an L/C Issuer; and

 

(e)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

10.04                 Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have

 

138

--------------------------------------------------------------------------------


 

been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

10.05                 Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

10.06                 Resignation of Administrative Agent or L/C Issuer.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrowers.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right to appoint a successor;
provided that, if no Event of Default shall have occurred and be continuing,
then the successor agent shall be subject to the consent of the Borrowers (which
consent of the Borrowers shall not be unreasonably withheld or delayed if such
successor is a commercial bank organized under the laws of the United States of
America or any political subdivision thereof which has combined capital and
reserves in excess of $5,000,000,000).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (c) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrowers and such Person remove such Person as Administrative
Agent and, in consultation with the Borrowers, appoint a successor; provided
that, if no Event of Default shall have occurred and be continuing, then the
successor agent shall be subject to the consent of the Borrowers (which consent
of the Borrowers shall not be unreasonably withheld or delayed if such successor
is a commercial bank organized under the

 

139

--------------------------------------------------------------------------------


 

laws of the United States of America or any political subdivision thereof which
has combined capital and reserves in excess of $5,000,000,000).  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date, as applicable, (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by, or in the name of, the Administrative Agent on
behalf of the Lenders or any L/C Issuer under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 10.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Administrative Agent (other than as provided in
Section 3.01(h) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.06).  The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section 10.06 shall also constitute its
resignation as an L/C Issuer.  If Bank of America or any other L/C Issuer
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). Upon the appointment by the Borrowers of a
successor L/C Issuer hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender) and acceptance by such successor of such
appointment, (i) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of such retiring L/C Issuer, (ii) such
retiring L/C Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at

 

140

--------------------------------------------------------------------------------


 

the time of such succession or make other arrangements satisfactory to such
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.

 

10.07                 Non-Reliance on Administrative Agent, Other Lenders and
Arrangers.  Each Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Lender, any Arranger or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender, any Arranger or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

10.08                 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers are parties to this Agreement or any of
the other Loan Documents or have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents in their capacity as such,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an L/C Issuer hereunder.

 

10.09                 Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03, 2.08 and 11.04)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

 

141

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

10.10                 Collateral and Guaranty Matters.  Each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
satisfaction of the Termination Conditions, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii)  if approved, authorized or ratified in writing in
accordance with Section 11.01;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary or
Restricted Subsidiary as a result of a transaction permitted hereunder;

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary that is
a Material Subsidiary;

 

(d)                                 to release any Guarantor, other than any
Person that is a Grantor, from its obligations under the Guaranty if such Person
is a guarantor of any Material Indebtedness of the Borrowers or the Restricted
Subsidiaries, at such time as its guaranty of such Material Indebtedness and any
other Material Indebtedness is released;

 

(e)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.04(d);

 

(f)                                   to execute and deliver customary
subordination, non-disturbance and attornment agreements to tenants on Mortgaged
Real Property;

 

(g)                                  to release any Mortgaged Real Property (and
any related Collateral and Guaranty Obligations), or any portion thereof, in
connection with the exchange of such Real Property for any other Real Property
of any Borrower or Restricted Subsidiary as Mortgaged Real Property; provided,
that (i) the fair market value of the Real Property received shall be equal to
at least 110% of the fair market value of the Real Property transferred,
(ii) all Real Property received in such exchange shall concurrently become
Collateral as provided in Section 6.09 (and the Person owning such Real Property
shall become a Grantor), (iii) the fair market value of the Real Property
received shall be determined with reference to appraisals reasonably
satisfactory to the Administrative Agent conducted by appraisal firms reasonably
satisfactory to the Administrative Agent, (iv) if (x) all or substantially all
of such Mortgaged Real Property is released, the fair market value of such
released Mortgaged Real Property shall be determined pursuant to the appraisals
delivered to the Administrative Agent pursuant to Section 4.01(a)(iv)(E) on the
Closing Date and (y) if a portion constituting less than

 

142

--------------------------------------------------------------------------------


 

substantially all of such Mortgaged Real Property is transferred the fair market
value of such released Mortgaged Real Property shall be determined with
reference to additional appraisals reasonably satisfactory to the Administrative
Agent conducted by appraisal firms reasonably satisfactory to the Administrative
Agent, (v) where any personal property or equity securities are so released,
they are replaced as Collateral by the similar property or securities of a
Borrower or Restricted Subsidiary owning the replacement Real Property, (vi) no
Event of Default shall have occurred and be continuing or would result therefrom
and (vii) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received an environmental site assessment
relating to the Real Property received covering matters similar to those covered
in the environmental site assessment in connection with the Closing Date; and

 

(h)                                 to release any Mortgaged Real Property (and
any related Collateral) to the extent that such Mortgaged Real Property is the
subject of an Investment of the type described in Section 8.06(p) (it being
understood that the Company shall have the right, in its reasonable judgment, to
make lot line adjustments in parcels and subdivide parcels with respect to the
released Mortgaged Real Property to the extent necessary in order to effectuate
the transactions contemplated in this clause (h), so long as the applicable
Grantor retains the legal parcel).

 

The Administrative Agent hereby agrees to use its commercially reasonable
efforts to take any of the foregoing actions requested by the Company to
facilitate any transaction permitted hereunder within ten Business Days
following request by the Company (or such shorter period of time as
Administrative Agent may agree to in its reasonable discretion), in a form
reasonably requested by the Company.

 

In each case as specified in this Section 10.10, the Administrative Agent will,
at the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.10.

 

10.11                 Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein or in any Guaranty
or any Collateral Document, no Cash Management Bank or Hedge Bank that obtains
the benefits of Section 9.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

143

--------------------------------------------------------------------------------


 

ARTICLE XI
MISCELLANEOUS

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (other than with respect to any amendment or waiver
contemplated in clause (a) below) and the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no such amendment, waiver or consent
shall:

 

(a)                                 (i) amend or otherwise modify Section 8.12
or 0, or (ii) waive or consent to any Default or Event of Default resulting from
a breach of Section 8.12 or 0, without the written consent of the Required
Revolving/Tranche A Lenders; provided, that the amendments, modifications,
waivers and consents described in this clause (a) shall not require the consent
of any Lenders other than the Required Revolving/Tranche A Lenders;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to a Lender under any Loan
Document without the written consent of the Lender entitled to such payment;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to
clause (iii) of the second proviso to this Section 11.01) any fees or other
amounts payable hereunder or under any other Loan Document, or change the manner
of computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender entitled to such amount; provided, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

 

(e)                                  change (x) Section 9.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (y) the order of application of any reduction
in the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.04(b) or
2.05(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term A Facility, the Required Term A Lenders, (ii) if such Facility is the
Term B Facility, the Required Term B Lenders, (iii) if such Facility is the
Revolving Facility, the Required Revolving Lenders, (iv) if such Facility is an
Incremental Term Facility, the Required Incremental Term Lenders, (v) if such
Facility is an Other Term Facility, the Required Other Term Lenders, (vi) if
such Facility is an Other Revolving Facility, the Required Other Revolving
Lenders, (vii) if such Facility is an

 

144

--------------------------------------------------------------------------------


 

Extended Term Facility, the Required Extended Term Lenders and (viii) if such
Facility is an Extended Revolving Facility, the Required Extended Revolving
Lenders;

 

(f)                                   change (i) any provision of this
Section 11.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders,” Required Revolving/Tranche A
Lenders,” “Required Term A Lenders,” “Required Term B Lenders”, “Required
Incremental Term Lenders”, “Required Other Term Lenders”, “Required Other
Revolving Lenders”, “Required Extended Term Lenders” or “Required Extended
Revolving Lenders” without the written consent of each Lender under the
applicable Facility;

 

(g)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(h)                                 release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone, and shall be made promptly upon the request of the Company);

 

(i)                                     impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is the
Term A Facility, the Required Term A Lenders, (ii) if such Facility is the Term
B Facility, the Required Term B Lenders, (iii) if such Facility is the Revolving
Facility, the Required Revolving Lenders, (iv) if such Facility is an
Incremental Term Facility, the Required Incremental Term Lenders, (v) if such
Facility is an Other Term Facility, the Required Other Term Lenders, (vi) if
such Facility is an Other Revolving Facility, the Required Other Revolving
Lenders, (vii) if such Facility is an Extended Term Facility, the Required
Extended Term Lenders and (viii) if such Facility is an Extended Revolving
Facility, the Required Extended Revolving Lenders; or

 

(j)                                    subordinate all or substantially all of
the Liens securing the Obligations except as expressly permitted pursuant to
this Agreement as of the Closing Date without the written consent of (i) Lenders
holding at least 75% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Lender
for purposes of this definition) and (b) aggregate unused Revolving Commitments,
Other Revolving Commitments and Extended Revolving Commitments; provided that
the Obligations held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders and (ii) the Required
Term A Lenders, the Required Term B Lenders, the Required Revolving Lenders, the
Required Incremental Term Lenders, the Required Other Term Lenders, the Required
Other Revolving Lenders, the Required Extended Term Lenders and the Required
Extended Revolving Lenders;

 

145

--------------------------------------------------------------------------------


 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) any Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) the
Administrative Agent may, with the consent of the Borrowers only, amend, modify
or supplement this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by the
Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender (or any L/C Issuer, if
applicable) or the Lenders shall have received at least five Business Days’
prior written notice thereof and Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment and (v) the Administrative Agent and the Borrowers shall be
permitted to amend any provision of any Collateral Document to better implement
the intentions of this Agreement and the other Loan Documents and to add
Collateral.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of such Lender may not be increased or extended and the
principal amount of any Loan of such Lender may not be decreased without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

 

The Administrative Agent and the Borrowers may (without the consent of Lenders)
amend any Loan Document to the extent (but only to the extent) necessary to
reflect (i) the existence and terms of Incremental Term Loans, Other Term Loans,
Extended Term Loans, Other Revolving Loans and Extended Revolving Loans and
(ii) any amendment or modification of the Detroit Orders following the Closing
Date to permit additional Loans to be made and Letters of Credit to be issued to
Detroit. Notwithstanding anything to the contrary contained herein, such
amendment shall become effective without any further consent of any other party
to such Loan Document. In addition, upon the effectiveness of any Refinancing
Amendment, the Administrative Agent, the Borrowers and the Lenders providing the
relevant Credit Agreement Refinancing Indebtedness may amend this Agreement to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and

 

146

--------------------------------------------------------------------------------


 

Commitments subject thereto as Other Term Loans, Other Term Commitments, Other
Revolving Loans and/or Other Revolving Commitments). The Administrative Agent
and the Borrowers may effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrowers, to effect the terms of any
Refinancing Amendment. The Administrative Agent may enter into amendments to
this Agreement and the other Loan Documents with the Borrowers as may be
necessary in order to establish new tranches or sub-tranches in respect of the
Loans and/or Commitments extended pursuant to Section 2.15 or incurred pursuant
to Sections 2.13 or Section 2.14 and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with Section 2.15, Section 2.13
or Section 2.14.

 

11.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to any Borrower, the Administrative
Agent or any L/C Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrowers).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by

 

147

--------------------------------------------------------------------------------


 

electronic communication.  The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, that in no event shall any Agent Party have any liability to any
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                                 Change of Address, Etc.  Each of each
Borrower, the Administrative Agent and any L/C Issuer may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to each Borrower, the Administrative Agent and any L/C Issuer.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore,

 

148

--------------------------------------------------------------------------------


 

each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders. The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Committed Loan Notices and Letter of Credit Applications) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  Each
Borrower shall indemnify the Administrative Agent, each L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, any L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as any L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in

 

149

--------------------------------------------------------------------------------


 

addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.12, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  Borrowers agree (a) if
the Closing Date occurs, to pay or reimburse all reasonable and documented in
reasonable detail out-of-pocket expenses (including the allocated cost of
internal counsel) incurred on or after the Closing Date by the Administrative
Agent and its Affiliates in connection with the preparation, execution, delivery
and administration of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
limited, in the case of legal fees and expenses, to the Attorney Costs of
O’Melveny & Myers LLP and, if reasonably necessary, one local counsel in each
relevant jurisdiction material to the interests of the Lenders taken as a whole
(which may be a single local counsel acting in multiple material jurisdictions),
and (b) to pay or reimburse the Administrative Agent, any Lender or any L/C
Issuer for all reasonable and documented in reasonable detail out-of-pocket
costs and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
counsel to the Administrative Agent, any Lender and any L/C Issuer taken as a
whole (and, if reasonably necessary, one local counsel in any relevant material
jurisdiction (which may be a single local counsel acting in multiple material
jurisdictions) and, solely in the event of a conflict of interest between the
Administrative Agent, any Lender or any L/C Issuer, where the Person or Persons
affected by such conflict of interest inform the Borrowers in writing of such
conflict of interest, one additional counsel in each relevant material
jurisdiction to each group of affected Persons similarly situated taken as a
whole)).  The agreements in this Section 11.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.  All amounts
due under this Section 11.04 shall be paid promptly following receipt by the
Borrowers of an invoice relating thereto setting forth such expenses in
reasonable detail.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
reasonable discretion.

 

(b)                                 Indemnification by Borrowers.  Borrowers
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender, each L/C Issuer, each Arranger, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any other Loan Party arising out
of, in connection with, or as a result of (but limited, in the case of legal
fees and expenses, to the Attorney Costs of one counsel to all Indemnitees taken
as a whole and, if reasonably necessary, a special counsel for all Indemnitees
taken as a whole in each subject matter area that is material to the interests
of such Indemnitees, a single local counsel for all

 

150

--------------------------------------------------------------------------------


 

Indemnitees taken as a whole in each relevant jurisdiction that is material to
the interest of such Indemnitees (which may be a single local counsel acting in
multiple material jurisdictions), and solely in the case of a conflict of
interest between Indemnitees (where the Indemnitee affected by such conflict of
interest informs the Borrowers in writing of such conflict of interest), one
additional counsel in each relevant jurisdiction to each group of affected
Indemnitees similarly situated taken as a whole) (i) the execution or delivery
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any Borrower’s or such Loan Party’s directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that a court of competent jurisdiction determines in a
final-non-appealable judgment that any such liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
or disbursements resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or of any Related Indemnified Person of such Indemnitee, (y) a
material breach of any obligations of such Indemnitee under any Loan Document by
such Indemnitee or (z) any dispute solely among Indemnitees or of any Related
Indemnified Person of such Indemnitee other than any claims against an
Indemnitee in its capacity or in fulfilling its role as Administrative Agent
(and any sub-agent thereof), Lender, L/C Issuer or Arranger under the Facility
and other than any claims arising out of any act or omission of the Borrowers or
any of their Affiliates.  No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, except to the extent resulting from the willful misconduct or
gross negligence of such Indemnitee or any Related Indemnified Person (as
determined by a final and non-appealable judgment of a court of competent
jurisdiction), nor shall any Indemnitee or any Loan Party have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party).  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 11.04(b) (after
the determination of a court of competent jurisdiction, if required

 

151

--------------------------------------------------------------------------------


 

pursuant to the terms of this Section 11.04(b) shall be paid within twenty
Business Days after written demand therefor.  The agreements in this
Section 11.04(b) shall survive the resignation of the Administrative Agent, the
L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.  This Section 11.04(b) shall not apply to Taxes, Other Taxes, taxes
covered by Section 3.04 or amounts excluded from the definition of Taxes
pursuant to Section 3.01, which shall be governed by Section 3.01 or
Section 3.04, except it shall apply to any taxes (other than taxes imposed on or
measured by net income (however denominated, and including branch profits and
similar taxes) and franchise or similar taxes) that represent losses, claims,
damages, etc. arising from a non-tax claim (including a value added tax or
similar tax charged with respect to the supply of legal or other services).

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under clause (a) or (b) of this Section 11.04 to be paid by them to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or any L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or such L/C Issuer in connection with such capacity.  The obligations
of the Lenders under this clause (c) are subject to the provisions of
Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Borrower shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section 11.04 shall be payable not later than twenty Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section 11.04 and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent and any L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

152

--------------------------------------------------------------------------------


 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and each L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of
Section 11.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement and the other Loan Documents, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section 11.06 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each L/C Issuer, each Lender and each Arranger) any legal or equitable right,
remedy or claim under or by reason of this Agreement or the other Loan
Documents.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an

 

153

--------------------------------------------------------------------------------


 

Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)                               in any case not described in
clause (b)(i)(A) of this Section 11.06, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Facility, or $1,000,000, in
the case of any assignment in respect of either Term Facility, unless each of
the Administrative Agent and, with respect to the Revolving Facility only and so
long as no Event of Default has occurred and is continuing, each Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)                                Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

 

(iii)                             Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (b)(i)(B) of
this Section 11.06 and, in addition:

 

(A)                               with respect to the Revolving Facility and the
Term A Facility only, the consent of the Borrowers (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment, (2) such
assignment is to a Lender, or (3) with respect to the Term A Facility only, such
assignment is to an Affiliate of a Lender or an Approved Fund;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term Commitment or Revolving Commitment if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of any L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the

 

154

--------------------------------------------------------------------------------


 

obligation of the assignee to participate in exposure under one or more of its
Letters of Credit (whether or not then outstanding).

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Borrowers.  No such
assignment shall be made to any Borrower or any Affiliate or Subsidiary of any
Borrower.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           No Assignment to a Competitor or Disqualified
Lender.  No such assignment shall be made to (x) a Competitor or (y) any Person
specified to the Administrative Agent in writing prior to the Closing Date.

 

(viii)                        Assignments from Defaulting Lenders.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and Administrative Agent, the applicable pro rata
portion of Loans previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, L/C Issuer and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata portion of all Loans and participations in
Letters of Credit.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party

 

155

--------------------------------------------------------------------------------


 

hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 11.06(d) and, for the avoidance of doubt, such sale shall not be
effective until it is recorded in the applicable Participant Register pursuant
to Section 11.06(e).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrowers (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and stated interest on) the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by any Borrower and any Lender (with
respect to (i) any entry relating to such Lender’s Loans, and (ii) the identity
of the other Lenders (but not any information with respect to such other
Lenders’ Loans)), at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Participations.  Subject to the requirements
of clause (e) of this Section 11.06, any Lender may at any time, without the
consent of, or notice to, any Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, a Defaulting Lender,
a Competitor or any Borrower or any Affiliate or Subsidiary of any Borrower)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent, the Lenders and the L/C Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
that affects such Participant.  Subject to clause (f) of this Section 11.06,
each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant

 

156

--------------------------------------------------------------------------------


 

agrees to be subject to Section 2.12 as though it were a Lender.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

(e)                                  Participant Register.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers (and such agency being solely for tax purposes), maintain
a register on which it enters the name and address of each participant and the
principal amounts of (and stated interest on) each participant’s interest in
Loans made hereunder (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
Obligations under any Loan Document) to any Person except to the extent such
disclosure is necessary to establish that any such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Participant Register as a participant for all purposes
of this Agreement.  No sale or other transfer of any participation or other
beneficial ownership interest in any Loan shall be effective until such sale or
transfer is recorded in the applicable Participant Register and, prior to such
recordation, all amounts owing to the selling Lender with respect to any Loan
shall remain owing to the selling Lender.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                                   Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(e) as though it were a Lender.

 

(g)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

(h)                                 Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may, subject to the requirements of clause (i) of this
Section 11.06, grant to a special purpose funding vehicle identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrowers (an “SPC”) the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise

 

157

--------------------------------------------------------------------------------


 

such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.11(b)(ii).  Each party hereto hereby agrees
that (A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (B) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(C) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (I) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (II) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guaranty or credit
or liquidity enhancement to such SPC. Each SPC shall be entitled to the benefits
of Sections 3.01, 3.04, 11.04(a) and 11.04(b) and this Section 11.06 to the same
extent as if it were a Lender.

 

(i)                                     SPC Register.  Each Granting Lender
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each SPC to which
it has granted a funding option pursuant to clause (h) of this Section 11.06
(the “SPC Register”).  Upon the funding of all or any portion of any Loan by an
SPC, the Granting Lender with respect to such SPC shall enter the principal
amounts of (and stated interest on) each Loan or portion thereof funded by such
SPC on the SPC Register.  The entries in the SPC Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrowers, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the SPC Register as an SPC for all purposes of this Agreement.  For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining an SPC
Register.  Any funding of all or any portion of any Loan by an SPC with respect
to which the requirements of this clause (i) are not satisfied shall be treated
for purposes of this Agreement as a sale by the Granting Lender of a
participation in such Granting Lender’s rights and obligations under this
Agreement in accordance with Section 11.06(d) and, for the avoidance of doubt,
such sale shall not be effective until it is recorded in the applicable
Participant Register pursuant to Section 11.06(e).

 

(j)                                    Resignation as L/C Issuer after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time any L/C Issuer assigns all of its Revolving Commitment and Revolving
Loans pursuant to Section 11.06(b), such L/C Issuer may, upon 30 days’ notice to

 

158

--------------------------------------------------------------------------------


 

the Borrowers and the Lenders, resign as L/C Issuer.  In the event of any such
resignation of an L/C Issuer, the Borrowers shall be entitled to appoint from
among the Lenders a successor L/C Issuer hereunder; provided, that no failure by
the Borrowers to appoint any such successor shall affect the resignation of such
L/C Issuer; provided, further, that no Lender shall be required to serve as an
L/C Issuer unless such Lender consents in its sole discretion.  If an L/C Issuer
resigns, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it outstanding
as of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  Upon the appointment of a successor L/C Issuer,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (ii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of such retiring L/C Issuer with respect to such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.13(c) or 2.14(b) or (ii) any actual
or prospective counterparty (or its advisors) to any swap, derivative or similar
transaction under which payments are to be made by reference to any Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating any Borrower or their
Restricted Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrowers,
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 11.07 or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than any Borrower or
(j) to any credit insurance provider relating to the Borrowers and their
obligations.  Nothing herein shall permit the disclosure of confidential
Information regarding the Loan Parties or their Affiliates to any Competitor of
Company or any of its Subsidiaries except to the extent required, directly or
indirectly, by Law or compulsory legal process or any regulatory authority.

 

159

--------------------------------------------------------------------------------


 

For purposes of this Section 11.07, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 11.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent and
Required Lenders, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have.  Each Lender and each L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not

 

160

--------------------------------------------------------------------------------


 

exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good

 

161

--------------------------------------------------------------------------------


 

faith by the Administrative Agent and the applicable L/C Issuer, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13                 Replacement of Lenders.  If (a) any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (b) any Lender is a Defaulting Lender,
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 11.01, the consent of Required Lenders shall have been obtained but the
consent of one or more of such other Lenders whose consent is required shall not
have been obtained, any such Lender (a “Non-Consenting Lender”), (d) any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto or (e) as a result of a redemption required by Gaming
Law, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing right to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(i)                                     such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts,
including, in the case of a Repricing Event described in clause (ii) of the
definition thereof on or prior to the first anniversary of the Closing Date, the
fee described in Section 2.08(c));

 

(ii)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(iii)                               such assignment does not conflict with
applicable Laws; and

 

(iv)                              in the case of an assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.  Notwithstanding the foregoing, each Lender agrees that if a
Borrower exercises its option pursuant to this Section 11.13 to cause an
assignment by such Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 11.06.  In the event that
a Lender does not comply

 

162

--------------------------------------------------------------------------------


 

with the requirements of the immediately preceding sentence within one Business
Day after receipt of such notice (a “Non-Compliant Lender”), each Lender hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 11.06 on behalf of such Non-Compliant Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 11.06.  Any removal of
Bank of America or its successor as a Defaulting Lender pursuant to this
Section 11.13 shall also constitute the removal of Bank of America or its
successor as the Administrative Agent pursuant to Section 10.06.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (OTHER THAN ANY LOAN DOCUMENT WHICH EXPRESSLY STATES THAT IT
SHALL BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL EACH BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST SUCH BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

163

--------------------------------------------------------------------------------


 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION 11.14.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

 

11.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower acknowledges and agrees, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent are arm’s-length commercial transactions between such
Borrower and its Affiliates, on the one hand, and the Administrative Agent, on
the other hand, (B) the arranging and other services regarding this Agreement
provided by the Arrangers are arm’s-length commercial transactions between the
Company, on the one hand, and the Arrangers, on the other hand, (C) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (D) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, each Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Company Parties, their Affiliates or any other Person
and (B) neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to the Company

 

164

--------------------------------------------------------------------------------


 

Parties or their Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company Parties and their
Affiliates, and neither the Administrative Agent nor any Arranger nor any Lender
has any obligation under the Loan Documents to disclose any of such interests to
the Company Parties or their Affiliates.  To the fullest extent permitted by
Law, each Borrower hereby waives and releases any claims that it may have
against the Administrative Agent and each Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.  Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.19                 Joint and Several Obligations.  The Company, Detroit and
each other Person that becomes a Borrower in accordance with Section 2.17 shall
be obligated for all of the Obligations on a joint and several basis,
notwithstanding which of them may have directly received the proceeds or benefit
of any particular Credit Extension, provided that, anything to the contrary
herein notwithstanding (including Exhibit B), (i) the liability of Detroit,
including, without limitation, indemnification obligations pursuant to Section
11.04, shall be limited to the Detroit Amount, and (ii) the liability of each
Person hereafter formed and designated as an additional borrower in accordance
with Section 2.17 may be limited in a similar manner if so provided in the
Assumption Agreement executed by that Borrower.  Each Borrower acknowledges and
agrees that, for purposes of the Loan Documents, the Company, Detroit, each
other Borrower and the Guarantors constitute a single integrated financial
enterprise and that each receives a benefit from the availability of credit
under this Agreement.  Each Borrower hereby waives all

 

165

--------------------------------------------------------------------------------


 

defenses arising under the Laws of suretyship, to the extent such Laws are
applicable, in connection with their joint and several obligations under this
Agreement. Without limiting the foregoing, each Borrower agrees to the Joint
Borrower Provisions set forth in Exhibit B, incorporated by this reference.

 

11.20                 Gaming Law.

 

(a)                                 This Agreement and the other Loan Documents
are subject to the Gaming Laws and the laws involving the sale, distribution and
possession of alcoholic beverages (the “Liquor Laws”).  Without limiting the
foregoing, each of the Administrative Agent, the Lenders and participants
acknowledges that (i) it is subject to being called forward by the Gaming
Authorities or Governmental Authorities enforcing the Liquor Laws (each a
“Liquor Authority”), in the discretion of each of them, for licensing or a
finding of suitability or to file or provide other information, and (ii) all
rights, remedies and powers under this Agreement and the other Loan Documents,
including with respect to the entry into and ownership and operation of the
Gaming Facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor license, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the requisite Governmental
Authorities.

 

(b)                                 Each Creditor Party agrees to cooperate with
the Gaming Authority or Liquor Authority (or, in each case, to be subject to
Section 11.13) in connection with the provisions of such documents or other
information as may be requested by such Gaming Authority or Liquor Authority
relating to any Company Party or to the Loan Documents.

 

(c)                                  Notwithstanding anything to the contrary
herein, (i) any obligation on Nevada Landing Partnership to provide a Guaranty
hereunder, and the obligation to provide a lien on the direct and indirect
Equity Interests in Nevada Landing Partnership, will each be subject to the
approval of the Illinois Gaming Control Board and (ii) the pledge of any Equity
Interests of any Loan Party that is licensed by or registered with the Nevada
Gaming Commission is not effective until such pledge has been approved by the
Nevada Gaming Commission.

 

11.21                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

166

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

Borrowers:

 

 

 

MGM RESORTS INTERNATIONAL

 

 

 

By:

/s/ John M. McManus

 

Name:

John M. McManus

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

MGM GRAND DETROIT, LLC

 

 

 

By:

/s/ John M. McManus

 

Name:

John M. McManus

 

Title:

Corporate Secretary

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/ Maurice Washington

 

Name:

Maurice Washington _

 

Title:

Vice President, Agency Management Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Revolving Lender, a Term A Lender, the sole initial Term B Lender and an
L/C Issuer

 

 

 

By:

/s/ Brian D. Corum

 

Name:

Brian D. Corum

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NY BRANCH, as a Revolving Lender and a Term A Lender

 

 

 

By:

/s/ Mary Kay Coyle

 

Name:

Mary Kay Coyle

 

Title:

Managing Director

 

 

By:

/s/ Erin Morrissey

 

Name:

Erin Morrissey

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Revolving Lender and a Term A Lender

 

 

 

By:

/s/ Diane Rolfe

 

Name:

Diane Rolfe

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Revolving Lender and a Term A Lender

 

 

 

By:

/s/ Marc Costantino

 

Name:

Marc Costantino

 

Title:

Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Revolving Lender and a Term A Lender

 

 

 

By:

/s/ James Goodall

 

Name:

James Goodall

 

Title:

Managing Director

 

 

 

 

By:

/s/ John Treadwell, Jr.

 

Name:

John Treadwell, Jr.

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Revolving Lender and a Term A Lender

 

 

 

By:

/s/ Alex Daw

 

Name:

Alex Daw

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Revolving Lender and a Term A Lender

 

 

 

By:

/s/ William G. Karl

 

Name:

William G. Karl

 

Title:

General Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Revolving Lender and a Term A Lender

 

 

 

By:

/s/ Keith Lukasavich

 

Name:

Keith Lukasavich

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Revolving Lender and a Term
A Lender

 

 

 

By:

/s/ Steven Jonassen

 

Name:

Steven Jonassen

 

Title:

Managing Director

 

 

 

 

By:

/s/ Joseph A. Asciolla

 

Name:

Joseph A. Asciolla

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Revolving Lender and a Term A Lender

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Revolving Lender and a Term A Lender

 

 

 

By:

/s/ Christopher Usas

 

Name:

Christopher Usas

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Revolving Lender and a Term A Lender

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

By:

/s/ Joselin Fernandes

 

Name:

Joselin Fernandes

 

Title:

Associate Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Collateral Properties

 

Property commonly known as Bellagio Hotel and Casino, described as follows:

 

LEGAL DESCRIPTION

 

PARCEL I:

 

THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 20, TOWNSHIP 21 SOUTH,
RANGE 61 EAST, M.D.M., DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE LEFT OR WESTERLY RIGHT OF WAY LINE OF SR-604 (LAS
VEGAS BLVD.), 150.00 FEET LEFT OF AND AT RIGHT ANGLES TO HIGHWAY ENGINEER’S
STATION “A”919+24.30 P.O.T.; SAID POINT OF BEGINNING FURTHER DESCRIBED AS
BEARING SOUTH 2°00’23” WEST A DISTANCE OF 1697.78 FEET FROM THE NORTHEAST CORNER
OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., THENCE ALONG THE FORMER
LEFT OR WESTERLY RIGHT OF WAY LINE OF SAID SR-604, THE FOLLOWING FIVE
(5) COURSES AND DISTANCES:

 

1. NORTH 0°21’22” WEST-123.14 FEET;

 

2. NORTH 0°39’22” WEST-474.86 FEET;

 

3. NORTH 89°40’38” EAST-27.35 FEET;

 

4. FROM A TANGENT WHICH BEARS NORTH 3°40’25” EAST, CURVING TO THE RIGHT WITH A
RADIUS OF 10054 FEET, THROUGH AN ANGLE OF 0°38’44”, AN ARC DISTANCE OF 113.28
FEET;

 

5. FROM A TANGENT WHICH BEARS NORTH 4°19’09” EAST, CURVING TO THE LEFT WITH A
RADIUS OF 9,946 FEET, THROUGH AN ANGLE OF 02°25’02”, AN ARC DISTANCE OF 419.61
FEET TO A POINT ON SAID LEFT OF WESTERLY RIGHT OF WAY LINE OF SR-604, WHICH IS
COINCIDENT WITH THE BACK OF CURB; THENCE ALONG SAID LEFT OR WESTERLY RIGHT OF
WAY AND BACK OF CURB, THE FOLLOWING THREE (3) COURSES:

 

1. SOUTH 1°57’41” WEST-822.54 FEET;

 

2. SOUTH 0°40’42” WEST-241.64 FEET;

 

3. SOUTH 0°14’01” EAST-66.26 FEET;

 

THENCE SOUTH 89°38’38” WEST, ALONG SAID WESTERLY RIGHT OF WAY LINE, A DISTANCE
OF 21.07 FEET TO THE POINT OF BEGINNING.

 

THE ABOVE PARCEL IS ALSO DESCRIBED AS FOLLOWS:

 

A PORTION OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION 20, TOWNSHIP 21 SOUTH,
RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SAID SECTION 20, THENCE ALONG THE EASTERLY
LINE OF THE NORTHEAST QUARTER (NE 1/4) OF SAID SECTION 20, SOUTH 00°53’23” EAST,
1317.83 FEET TO THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER (NE 1/4) OF THE
NORTHEAST QUARTER (NE 1/4) OF SAID SECTION 20; THENCE CONTINUING ALONG SAID
EASTERLY LINE SOUTH 00°53’23” EAST, 377.21 FEET; THENCE DEPARTING SAID EASTERLY
LINE SOUTH 89°6’37” WEST,

 

--------------------------------------------------------------------------------


 

96.44 FEET TO THE POINT OF BEGINNING BEING A POINT ON THE EASTERLY LINE OF A
PARCEL OF LAND DESCRIBED BY THAT CERTAIN “GRANT DEED” RECORDED MARCH 24, 1975 IN
BOOK 504 OF OFFICIAL RECORDS AS INSTRUMENT NO. 463559 IN THE CLARK COUNTY
RECORDER’S OFFICE, CLARK COUNTY, NEVADA, SAID POINT BEARS SOUTH 02°22’01” WEST,
1697.78 FEET FROM THE NORTHEAST CORNER OF SAID SECTION 20; THENCE ALONG SAID
EASTERLY LINE NORTH 00°02’31” WEST, 0.34 FEET TO AN ANGLE POINT IN THE EASTERLY
LINE OF LOT 1 AS SHOWN BY FINAL MAP OF “BELLAGIO NORTH” RECORDED JUNE 25, 2008
IN BOOK 20080625 OF OFFICIAL RECORDS AS INSTRUMENT NO. 1637 IN BOOK 140 OF
PLATS, PAGE 39 IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA;
THENCE ALONG SAID EASTERLY LINE CONTINUING NORTH 00°02’31” WEST, 12.00 FEET TO
THE SOUTHEAST CORNER OF A PARCEL OF LAND DESCRIBED IN THAT CERTAIN “GRANT,
BARGAIN, SALE DEED” TO MKB COMPANY RECORDED APRIL 27, 1995 IN BOOK 950427 OF
OFFICIAL RECORDS AS INSTRUMENT NO. 00291 IN THE CLARK COUNTY RECORDER’S OFFICE,
CLARK COUNTY, NEVADA; THENCE ALONG SAID EASTERLY LINE CONTINUING NORTH 00°02’31”
WEST, 134.00 FEET TO THE NORTHEAST CORNER OF SAID PARCEL OF LAND SAID POINT ALSO
BEING AN ANGLE POINT IN THE AFOREMENTIONED EASTERLY LINE OF LOT 1 OF SAID FINAL
MAP OF “BELLAGIO NORTH”; THENCE ALONG SAID EASTERLY LINE OF LOT 1 THE FOLLOWING
FOUR (4) COURSES:

 

CONTINUING NORTH 00°02’31” WEST, 454.61 FEET; THENCE SOUTH 88°34’25” EAST, 26.34
FEET TO A POINT ON A NON-TANGENT CURVE HAVING A RADIUS OF 10054.00 FEET, A
RADIAL LINE TO SAID POINT BEARS SOUTH 85°55’23” EAST;

 

THENCE CURVING TO THE RIGHT ALONG THE ARC OF SAID CURVE, CONCAVE EASTERLY,
THROUGH A CENTRAL ANGLE OF 00°38’13”, AN ARC LENGTH OF 111.77 FEET TO A POINT OF
REVERSE CURVATURE WITH A TANGENT CURVE HAVING A RADIUS OF 9946.00 FEET, A RADIAL
LINE THROUGH SAID POINT BEARS NORTH 85°17’10” WEST; THENCE CURVING TO THE LEFT
ALONG THE ARC OF SAID CURVE, CONCAVE NORTHWESTERLY, THROUGH A CENTRAL ANGLE OF
01°31’06”, AN ARC LENGTH OF 263.58 FEET TO THE MOST SOUTHERLY POINT OF A PARCEL
OF LAND DESCRIBED IN THAT CERTAIN “GRANT, BARGAIN, SALE DEED” TO THE COUNTY OF
CLARK RECORDED OCTOBER 13, 1998 IN BOOK 981013 OF OFFICIAL RECORDS AS INSTRUMENT
NO. 01317 IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA, TO WHICH
A RADIAL LINE BEARS SOUTH 89°48’16” EAST;

 

THENCE ALONG THE EASTERLY LINE OF SAID PARCEL CONTINUING CURVING TO THE LEFT
ALONG THE LAST DESCRIBED ARC, THROUGH A CENTRAL ANGLE OF 00°48’46”, AN ARC
LENGTH OF 141.09 FEET TO A POINT OF CUSP ON THE WESTERLY RIGHT-OF-WAY LINE OF
LAS VEGAS BOULEVARD AS DESCRIBED IN THAT CERTAIN “QUITCLAIM DEED” TO BELLAGIO, A
NEVADA CORPORATION, RECORDED NOVEMBER 5, 1998 IN BOOK 981105 OF OFFICIAL RECORDS
AS INSTRUMENT NO. 00541 IN THE CLARK COUNTY, RECORDER’S OFFICE, CLARK COUNTY,
NEVADA, TO WHICH A RADIAL LINE BEARS SOUTH 87°37’02” EAST;

 

THENCE ALONG SAID WESTERLY RIGHT-OF-WAY LINE THE FOLLOWING FOUR (4) COURSES:
DEPARTING SAID EASTERLY LINE SOUTH 02°22’58” WEST, 808.43 FEET;

 

THENCE SOUTH 00°59”33 WEST, 241.64 FEET; THENCE SOUTH 00°32’52” WEST, 66.26
FEET; THENCE SOUTH 89°57’29 WEST, 21.07 FEET TO THE POINT OF BEGINNING.

 

--------------------------------------------------------------------------------


 

PARCEL II:

 

ALL OF LOT 1 AS SHOWN BY FINAL MAP OF “BELLAGIO NORTH COMMERCIAL SUBDIVISION”
RECORDED JUNE 25, 2008 IN BOOK 20080625 OF OFFICIAL RECORDS AS INSTRUMENT NO.
01637, BOOK 140 OF PLATS, PAGE 39 IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK
COUNTY, NEVADA, LYING WITHIN THE NORTHEAST QUARTER (NE 1/4) OF SECTION 20,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA

 

EXCEPTING THEREFROM THAT PORTION OF LOT 1 AS DESCRIBED IN BOOK
20081205, INSTRUMENT NO. 01233 OFFICIAL RECORDS IN THE CLARK COUNTY RECORDER’S
OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE NORTHEAST QUARTER (NE ¼) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHEAST QUARTER (NE 1/4) OF SAID
SECTION 20; THENCE ALONG THE SOUTHERLY LINE OF SAID NORTHEAST QUARTER (NE 1/4),
SOUTH 89°00’39” EAST, 375.96 FEET TO A POINT OF THE RIGHT-OF-WAY LINE OF HARMON
AVENUE AS DESCRIBED IN THAT CERTAIN GRANT, BARGAIN, SALE DEED TO THE COUNTY OF
CLARK, A POLITICAL SUBDIVISION OF THE STATE OF NEVADA RECORDED OCTOBER 31, 2007
IN BOOK 20071031 OF OFFICIAL RECORDS AS INSTRUMENT NO’S 02389 AND 02390 IN THE
CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA, SAID RIGHT-OF-WAY LINE
ALSO BEING THE SOUTHERLY LINE OF LOT 1 AS SHOWN BY FINAL MAP OF “BELLAGIO NORTH
COMMERCIAL SUBDIVISION” RECORDED JUNE 25, 2008 IN BOOK 20080625 OF OFFICIAL
RECORDS AS INSTRUMENT NO. 01637, BOOK 140 OF PLATS, PAGE 39 IN THE CLARK COUNTY
RECORDER’S OFFICE, CLARK COUNTY, NEVADA,; THENCE DEPARTING SAID SOUTHERLY LINE
OF SAID NORTHEAST QUARTER (NE 1/4) ALONG SAID RIGHT-OF-WAY LINE OF HARMON AVENUE
THE FOLLOWING THREE (3) COURSES: NORTH 00°12’57” EAST, 45.52 FEET TO AN ANGLE
POINT THEREIN; THENCE SOUTH 88°59’10” EAST, 189.56 FEET TO THE BEGINNING OF A
TANGENT CURVE HAVING A RADIUS OF 676.00 FEET;

 

THENCE CURVING TO THE LEFT ALONG THE ARC OF SAID CURVE, CONCAVE NORTHWESTERLY,
THROUGH A CENTRAL ANGLE OF 12°45’51”, AN ARC LENGTH OF 150.60 FEET TO THE POINT
OF BEGINNING; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY LINE, NORTH 00°02’25”
EAST, 537.93 FEET; THENCE SOUTH 89°57’35” EAST, 463.18 FEET; THENCE SOUTH
00°02’25” WEST, 90.80 FEET TO THE BEGINNING OF A NON-TANGENT CURVE HAVING A
RADIUS OF 5.00 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 88°53’33” EAST;
THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE CONCAVE NORTHWESTERLY THROUGH A
CENTRAL ANGLE OF 50°24’20”, AN ARC LENGTH OF 4.40 FEET;

 

THENCE SOUTH 51°30’47” WEST, 39.34 FEET; THENCE SOUTH 38°32’48” WEST, 16.50 FEET
TO THE BEGINNING OF A NON-TANGENT CURVE HAVING A RADIUS OF 237.26 FEET, A RADIAL
LINE TO SAID POINT BEARS SOUTH 53°05’46” WEST;

 

THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE, CONCAVE NORTHEASTERLY, THROUGH
A CENTRAL ANGLE OF 24°31’55”, AN ARC LENGTH OF 101.56 FEET TO A POINT TO WHICH A
RADIAL LINE BEARS SOUTH 28°34’11” WEST; THENCE ALONG THE SOUTHWESTERLY
PROLONGATION OF SAID RADIAL LINE SOUTH 28°34’11” WEST, 12.00 FEET TO A POINT ON
A NON-TANGENT CURVE HAVING A RADIUS OF 249.26 FEET, A RADIAL LINE TO SAID POINT
BEARS SOUTH 28°34’11” WEST; THENCE CURVING TO THE LEFT ALONG THE ARC OF SAID
CURVE, CONCAVE

 

--------------------------------------------------------------------------------


 

NORTHEASTERLY, THROUGH A CENTRAL ANGLE OF 07°15’31”, AN ARC LENGTH OF 31.58 FEET
TO A POINT ON THE AFOREMENTIONED NORTHERLY RIGHT-OF-WAY LINE OF SAID HARMON
AVENUE; THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY LINE THE FOLLOWING EIGHT
(8) COURSES:

 

SOUTH 68°47’12” WEST, 32.48 FEET; THENCE SOUTH 30°30’15” EAST, 22.90 FEET TO A
POINT ON A NON-TANGENT CURVE HAVING A RADIUS OF 844.68 FEET, A RADIAL LINE TO
SAID POINT BEARS NORTH 30°30’03” WEST; THENCE CURVING TO THE LEFT ALONG THE ARC
OF SAID CURVE, CONCAVE SOUTHEASTERLY, THROUGH A CENTRAL ANGLE OF 08°27’40”, AN
ARC LENGTH OF 124.74 FEET TO A POINT ON A NON-TANGENT CURVE HAVING A RADIUS OF
842.71 FEET, A RADIAL LINE TO SAID POINT BEARS NORTH 38°57’36” WEST; THENCE
CURVING TO THE LEFT ALONG THE ARC OF SAID CURVE, CONCAVE SOUTHEASTERLY, THROUGH
A CENTRAL ANGLE OF 03°16’55”, AN ARC LENGTH OF 48.27 FEET TO A POINT OF REVERSE
CURVATURE WITH A TANGENT CURVE HAVING A RADIUS OF 753.99, A RADIAL LINE THROUGH
SAID POINT BEARS NORTH 42°14’31” WEST;

 

THENCE CURVING TO THE RIGHT ALONG THE ARC OF SAID CURVE, CONCAVE NORTHWESTERLY,
THROUGH A CENTRAL ANGLE OF 11°35’49”, AN ARC LENGTH OF 152.61 FEET TO A POINT ON
A NON-TANGENT CURVE HAVING A RADIUS OF 776.91 FEET, A RADIAL LINE TO SAID POINT
BEARS SOUTH 30°36’24” EAST;

 

THENCE CURVING TO THE RIGHT ALONG THE ARC OF SAID CURVE, CONCAVE NORTHWESTERLY,
THROUGH A CENTRAL ANGLE OF 02°54’50”, AN ARC LENGTH OF 39.51 FEET TO A POINT ON
A NON-TANGENT CURVE HAVING A RADIUS OF 755.00 FEET, A RADIAL LINE TO SAID POINT
BEARS SOUTH 27°29”14’ EAST;

 

THENCE CURVING TO THE RIGHT ALONG ARC OF SAID CURVE, CONCAVE NORTHWESTERLY,
THROUGH A CENTRAL ANGLE OF 15°41”19’, AN ARC LENGTH OF 206.73 FEET TO A POINT ON
A NON-TANGENT CURVE HAVING A RADIUS OF 676.00 FEET, A RADIAL LINE TO SAID POINT
BEARS SOUTH 12°42”12’ EAST;

 

THENCE CURVING TO THE RIGHT ALONG THE ARC OF SAID CURVE, CONCAVE NORTHWESTERLY,
THROUGH A CENTRAL ANGLE OF 00°57”13’, AN ARC LENGTH OF 11.25 FEET TO THE POINT
OF BEGINNING.

 

PARCEL II A:

 

AN EASEMENT FOR INGRESS, EGRESS, AND ROAD AS CONTAINED IN THE EASEMENT AGREEMENT
RECORDED JULY 14, 1969 IN BOOK 963 AS DOCUMENT NO. 772938, OFFICIAL RECORDS.

 

PARCEL II B:

 

AN EASEMENT TO CONSTRUCT, USE, OPERATE, AND MAINTAIN IMPROVEMENTS AND FOR THE
LOCATION OF PRIVATE UTILITIES AS CONTAINED IN THE GRANT, BARGAIN, SALE DEED
RECORDED OCTOBER 31, 2007 IN BOOK 20071031 AS DOCUMENT NO. 02389, OFFICIAL
RECORDS.

 

PARCEL II C:

 

AN EASEMENT FOR ANY ENCROACHMENT OF THE VEHICULAR EASEMENT AREA, THE PARKING
GARAGE OF PEDESTRIAN AREA AS CONTAINED IN THE

 

--------------------------------------------------------------------------------


 

DECLARATION OF VDARA EASEMENTS AND COVENANTS RECORDED NOVEMBER 11, 2007 IN BOOK
20071116 AS DOCUMENT NO. 00068 AND AS MODIFIED IN THE FIRST AMENDMENT TO
DECLARATION OF VDARA EASEMENT AND COVENANTS RECORDED MARCH 27, 2009 IN BOOK
20090327 AS DOCUMENT NO. 00724, OFFICIAL RECORDS.

 

PARCEL II D:

 

A RECIPROCAL EASEMENT AGREEMENT AS SET FORTH IN THAT CERTAIN SERVICE ROAD
EASEMENT AGREEMENT BETWEEN BELLAGIO, LLC AND NEVADA PROPERTY 1, LLC, RECORDED
OCTOBER 28, 2010 IN BOOK 20101028 AS DOCUMENT NO. 03766 OF OFFICIAL RECORDS.

 

PARCEL III A:

 

THAT PORTION OF THE SOUTHEAST QUARTER (SE ¼) OF THE NORTHEAST QUARTER (NE ¼) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST (NW) CORNER OF THE SOUTHEAST QUARTER (SE ¼) OF THE
NORTHEAST QUARTER (NE ¼) OF SAID SECTION 20; THENCE SOUTH 88°34’25” EAST, ALONG
THE NORTH LINE THEREOF, A DISTANCE OF 1,096.19 FEET TO A POINT ON THE WESTERLY
RIGHT OF WAY LINE OF U.S. HIGHWAY NO. 91;

 

THENCE SOUTH 00°20’00” EAST, ALONG SAID WESTERLY RIGHT OF WAY LINE, A DISTANCE
OF 234.58 FEET TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING SOUTH 00°20’00”
EAST, ALONG SAID WESTERLY LINE, A DISTANCE OF 22.86 FEET TO AN ANGLE POINT IN
SAID WESTERLY LINE; THENCE SOUTH 00°09’00” EAST, A DISTANCE OF 111.14 FEET;
THENCE NORTH 88°39’47” WEST, A DISTANCE OF 275.00 FEET; THENCE NORTH 00°02’00”
WEST, A DISTANCE OF 134.00 FEET; THENCE SOUTH 88°39’47” EAST, A DISTANCE OF
274.88 FEET TO THE TRUE POINT OF BEGINNING.

 

THE ABOVE PARCEL IS ALSO DESCRIBED AS FOLLOWS:

 

A PORTION OF THE SOUTHEAST QUARTER (SE 1/4) OF THE NORTHEAST QUARTER (NE 1/4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHEAST QUARTER (SE 1/4) OF THE
NORTHEAST QUARTER (NE 1/4) OF SAID SECTION 20, THENCE ALONG THE NORTHERLY LINE
OF SAID SOUTHEAST QUARTER SOUTH 88°34’25” EAST, 1097.34 FEET TO A POINT ON THE
EASTERLY LINE OF LOT 1 AS SHOWN BY FINAL MAP OF “BELLAGIO NORTH” RECORDED JUNE
25, 2008 IN BOOK 20080625 OF OFFICIAL RECORDS AS INSTRUMENT NO. 1637 IN BOOK 140
OF PLATS, PAGE 39 IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA;
THENCE ALONG SAID EASTERLY LINE OF LOT 1 SOUTH 00°02’’31” EAST, 454.61 FEET TO
THE POINT OF BEGINNING; THENCE DEPARTING SAID EASTERLY LINE OF LOT 1 CONTINUING
SOUTH 00°02’31” EAST, 134.00 FEET TO A POINT ON THE AFOREMENTIONED EASTERLY LINE
OF LOT; THENCE ALONG SAID EASTERLY LINE OF LOT 1 THE FOLLOWING THREE
(3) COURSES: NORTH 88°39’47” WEST, 274.85 FEET, THENCE NORTH 00°02’00” WEST,
134.00 FEET; THENCE SOUTH 89°39’47” EAST, 274.83 FEET TO THE POINT OF BEGINNING

 

--------------------------------------------------------------------------------


 

PARCEL III B:

 

AN EASEMENT OVER AND ACROSS THAT PORTION OF THE SOUTHEAST QUARTER (SE ¼) OF THE
NORTHEAST QUARTER (NE ¼) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST (NW) CORNER OF THE SOUTHEAST QUARTER (SE ¼) OF THE
NORTHEAST QUARTER (NE ¼) OF SAID SECTION 20; THENCE SOUTH 88°34’25” EAST, ALONG
THE NORTH LINE THEREOF, A DISTANCE OF 1,096.19 FEET TO A POINT ON THE WESTERLY
RIGHT OF WAY LINE OF U.S. HIGHWAY NO. 91;

 

THENCE SOUTH 00°20’00” EAST, ALONG SAID WESTERLY RIGHT OF WAY LINE, A DISTANCE
OF 257.44 FEET TO AN ANGLE POINT IN SAID WESTERLY LINE; THENCE SOUTH 00°02’00”
EAST, A DISTANCE OF 111.14 FEET TO THE TRUE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 00°02’00” EAST, ALONG SAID WESTERLY RIGHT OF WAY LINE, A
DISTANCE OF 12.00 FEET; THENCE NORTH 88°39’47” WEST, A DISTANCE OF 275.00 FEET;
THENCE NORTH 00°02’00” EAST, A DISTANCE OF 12.00 FEET; THENCE SOUTH 88°39’47”
EAST, A DISTANCE OF 275.00 FEET TO THE TRUE POINT OF BEGINNING. THE ABOVE PARCEL
IS ALSO DESCRIBED AS FOLLOWS:

 

AN EASEMENT OVER AND ACROSS THAT PORTION OF THE SOUTHEAST QUARTER (SE 1/4) OF
THE NORTHEAST QUARTER (NE 1/4) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER OF THE SOUTHEAST QUARTER (SE 1/4) OF THE
NORTHEAST QUARTER (NE 1/4) OF SAID SECTION 20, THENCE ALONG THE NORTHERLY LINE
OF SAID SOUTHEAST QUARTER SOUTH 88°34’25” EAST, 1097.34 FEET TO A POINT ON THE
EASTERLY LINE OF LOT 1 AS SHOWN BY FINAL MAP OF “BELLAGIO NORTH” RECORDED JUNE
25, 2008 IN BOOK 20080625 OF OFFICIAL RECORDS AS INSTRUMENT NO. 1637 IN BOOK 140
OF PLATS, PAGE 39 IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA;
THENCE ALONG SAID EASTERLY LINE OF LOT 1 SOUTH 00°02’’31” EAST, 588.61 FEET TO
THE POINT OF BEGINNING BEING AN ANGLE POINT IN THE AFOREMENTIONED EASTERLY LINE
OF LOT 1; THENCE ALONG SAID EASTERLY LINE OF LOT 1 CONTINUING SOUTH 00°02’31”
EAST, 12.00 FEET TO AN ANGLE POINT IN SAID EASTERLY LINE OF LOT 1; THENCE ALONG
SAID EASTERLY LINE OF LOT 1 NORTH 88°39’47” WEST, 274.85 FEET; THENCE DEPARTING
SAID EASTERLY LINE OF LOT 1 NORTH 00°02’00” WEST, 12.00 FEET TO A POINT ON SAID
EASTERLY LINE OF LOT 1;

 

THENCE ALONG SAID EASTERLY LINE OF LOT 1 SOUTH 89°39’47” EAST, 274.85 FEET TO
THE POINT OF BEGINNING.

 

PARCEL IV:

 

A PORTION OF THE SOUTHEAST QUARTER (SE ¼) OF THE NORTHEAST QUARTER (NE ¼) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER (NW COR) OF THE SAID SOUTHEAST QUARTER (SE ¼)
OF THE NORTHEAST QUARTER (NE ¼) OF SECTION 20, THENCE SOUTH 0°12’30” WEST ALONG
THE WEST LINE THEREOF A DISTANCE OF 382.48 FEET TO THE TRUE POINT OF BEGINNING;
THENCE CONTINUING SOUTH 0°12’30” WEST ALONG SAID WEST LINE A DISTANCE OF 64.49
FEET TO A POINT FROM WHICH THE SOUTHWEST CORNER OF THE NORTH HALF OF THE
SOUTHEAST QUARTER OF THE NORTHEAST QUARTER OF SAID SECTION 20 BEARS SOUTH
0°12’30” WEST A

 

--------------------------------------------------------------------------------


 

DISTANCE OF 215.92 FEET; THENCE SOUTH 88°40’22” EAST A DISTANCE OF 1099.48 FEET
TO A POINT IN THE WESTERLY RIGHT OF WAY LINE OF U.S. HIGHWAY NO. 91; THENCE
NORTH 0°02’15” EAST ALONG SAID WESTERLY LINE A DISTANCE OF 64.07 FEET TO A POINT
FROM WHICH AN ANGLE POINT IN SAID RIGHT OF WAY LINE BEARS NORTH 0°02’15” EAST A
DISTANCE OF 123.14 FEET; THENCE NORTH 88°39’02” WEST A DISTANCE OF 1099.35 FEET
TO THE TRUE POINT OF BEGINNING.

 

THE ABOVE PARCEL IS ALSO DESCRIBED AS FOLLOWS:

 

A PORTION OF THE SOUTHEAST QUARTER (SE ¼) OF THE NORTHEAST QUARTER (NE ¼) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHWEST CORNER (NW COR) OF SAID SOUTHEAST QUARTER (SE ¼) OF
THE NORTHEAST QUARTER (NE ¼) OF SECTION 20; THENCE SOUTH 00°08’15” WEST ALONG
THE WEST LINE THEREOF 382.27 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING
SOUTH 00°08’15” WEST ALONG SAID WEST LLILNE 64.70 FEET; THENCE SOUTH 88°41’46”
EAST 1,098.68 FEET TO A POINT ON THE WESTERLY RIGHT OF WAY LINE OF U.S. HIGHWAY
NO. 91; THENCE NORTH 00°02’31” WEST ALONG SAID WESTERLY LINE 63.73 FEET; THENCE
NORTH 88°39’47” WEST 1,098.49 FEET TO THE POINT OF BEGINNING.

 

PARCEL IV-A:

 

A RECIPROCAL EASEMENT AGREEMENT AS SET FORTH IN THAT CERTAIN SERVICE ROAD
EASEMENT AGREEMENT BETWEEN BELLAGIO, LLC AND NEVADA PROPERTY 1, LLC, RECORDED
OCTOBER 28, 2010 IN BOOK 20101028 AS DOCUMENT NO. 03766 OF OFFICIAL RECORDS

 

Subject property commonly known as: BELLAGIO, Las Vegas, NV

 

--------------------------------------------------------------------------------


 

Property commonly known as MGM Grand Las Vegas, described as follows:

 

LEGAL DESCRIPTION

 

PARCEL I:

 

THAT PORTION OF SECTIONS 21 AND 28, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M.,
CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST (SW) CORNER OF SAID SECTION 21; THENCE SOUTH
87°32’31” EAST, ALONG THE SOUTH LINE OF SAID SECTION 21, A DISTANCE OF 50.06
FEET TO THE POINT OF BEGINNING ON THE EASTERLY RIGHT-OF-WAY LINE OF U.S. HIGHWAY
NO’S 91-466; THENCE NORTH 00°17’00” WEST, ALONG SAID RIGHT-OF-WAY LINE 101.64
FEET TO AN ANGLE POINT THEREIN; THENCE NORTH 00°02’00” WEST, ALONG SAID
RIGHT-OF-WAY LINE, 348.34 FEET; THENCE DEPARTING SAID RIGHT-OF-WAY LINE NORTH
89°48’31” EAST, 149.96 FEET;

 

THENCE NORTH 00°02’00” WEST, 388.16 FEET; THENCE NORTH 88°42’28” WEST, 150.00
FEET TO A POINT ON THE AFOREMENTIONED EASTERLY RIGHT-OF-WAY LINE OF U.S. HIGHWAY
NO’S. 91-466; THENCE NORTH 00°02’00” WEST, ALONG SAID RIGHT-OF-WAY LINE, 25.00
FEET; THENCE DEPARTING SAID RIGHT-OF-WAY LINE SOUTH 88°42’28” EAST, 150.00 FEET;
THENCE NORTH 00°02’00” WEST, 175.00 FEET;

 

THENCE SOUTH 88°42’28” EAST, 80.99 FEET; THENCE NORTH 00°02’00” WEST, 49.99
FEET; THENCE SOUTH 88°42’28” EAST 362.93 FEET TO A POINT ON THE EAST LINE OF THE
WEST HALF (W 1/2) OF THE SOUTHWEST QUARTER (SW 1/4) OF THE SOUTHWEST QUARTER (SW
1/4) OF SAID SECTION 21; THENCE SOUTH 00°40’08” EAST, ALONG SAID EAST LINE,
1,104.85 FEET TO THE NORTHEAST (NE) CORNER OF THE WEST HALF (W 1/2) OF THE
NORTHWEST QUARTER (NW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 28;
THENCE SOUTH 00°18’34” EAST, ALONG THE EAST LINE OF SAID WEST HALF (W 1/2),
31.96 FEET TO A POINT ON THE NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE
(100.00 FEET WIDE); THENCE SOUTH 89°48’40” WEST, ALONG SAID RIGHT-OF-WAY LINE
590.34 FEET TO THE MOST EASTERLY CORNER OF THAT CERTAIN PARCEL OF LAND DESCRIBED
BY DEED TO CLARK COUNTY RECORDED APRIL 23, 1957 IN BOOK 127 OF OFFICIAL RECORDS
AS INSTRUMENT NO. 104312, IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY,
NEVADA;

 

THENCE FROM A TANGENT BEARING NORTH 44°00’07” WEST, CURVING TO THE RIGHT ALONG A
65.00 FOOT RADIUS CURVE, CONCAVE NORTHEASTERLY THROUGH A CENTRAL ANGLE OF
43°43’07”, AN ARC LENGTH OF 49.60 FEET TO A POINT ON THE AFOREMENTIONED EASTERLY
RIGHT-OF-WAY LINE OF U.S. HIGHWAY NO’S. 91-466; THENCE NORTH 00°17’00” WEST,
ALONG SAID RIGHT-OF WAY LINE, 15.19 FEET TO THE POINT OF BEGINNING.

 

TOGETHER WITH THAT PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 21,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER (SW COR) OF THE SOUTHWEST QUARTER (SW 1/4) OF
SAID SECTION 21 AS SHOWN ON RECORD OF SURVEY FILE 59, PAGE 69 RECORDED MAY 16,
1991; THENCE ALONG THE SOUTHERLY LINE OF SAID SOUTHWEST QUARTER (SW 1/4) SOUTH
87°32’26” EAST, 49.79 FEET TO THE EASTERLY RIGHT-OF-WAY LINE OF LAS VEGAS
BOULEVARD SOUTH (54.00 FEET FROM CENTER

 

--------------------------------------------------------------------------------


 

LINE); THENCE ALONG SAID EASTERLY RIGHT-OF WAY LINE NORTH 00°17’00” WEST, 101.28
FEET TO AN ANGLE POINT; THENCE CONTINUING ALONG SAID EASTERLY RIGHT-OF-WAY LINE
NORTH 00°02’00” WEST, 880.36 FEET TO THE POINT OF BEGINNING; THENCE CONTINUING
ALONG SAID EASTERLY RIGHT-OF-WAY LINE NORTH 00°02’00” WEST, 60.02 FEET; THENCE
SOUTH 88°42’28” EAST, 150.00 FEET TO A POINT ON THE EASTERLY LINE OF THE PARCEL
DESCRIBED IN THAT DEED RECORDED SEPTEMBER 17, 1968 IN BOOK 900 AS DOCUMENT NO.
722463; THENCE ALONG THE EASTERLY LINE OF SAID PARCEL SOUTH 00°02’00” EAST,
60.02 FEET; THENCE NORTH 88°42’28” WEST, 150.00 FEET TO THE POINT OF BEGINNING.

 

EXCEPTING THEREFROM THAT PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER (SW COR) OF THE SOUTHWEST QUARTER (SW 1/4) OF
SAID SECTION 21 AS SHOWN ON RECORD OF SURVEY FILE 59, PAGE 69, RECORDED MAY 16,
1991; THENCE ALONG THE SOUTHERLY LINE OF SAID SOUTHWEST QUARTER (SW 1/4) SOUTH
87°32’26” EAST, 49.79 FEET TO THE EASTERLY RIGHT-OF-WAY LINE OF LAS VEGAS
BOULEVARD SOUTH (54.00 FEET FROM CENTER LINE); THENCE ALONG SAID EASTERLY
RIGHT-OF-WAY LINE NORTH 00°17’00” WEST, 101.28 FEET TO AN ANGLE POINT; THENCE
CONTINUING ALONG SAID EASTERLY RIGHT-OF-WAY LINE NORTH 00°02’00” WEST, 740.38
FEET TO THE NORTHWEST CORNER (NW COR) OF THE PARCEL DESCRIBED IN THAT DEED
RECORDED NOVEMBER 4, 1964 IN BOOK 582 AS DOCUMENT NO. 468779, ALSO BEING THE
POINT OF BEGINNING;

 

THENCE CONTINUING ALONG SAID EASTERLY RIGHT-OF-WAY LINE NORTH 00°02’00” WEST,
25.00 FEET TO THE SOUTHWEST CORNER (SW COR) OF THE PARCEL DESCRIBED IN THAT DEED
RECORDED SEPTEMBER 17, 1968 IN BOOK 900 AS DOCUMENT NO. 722463; THENCE ALONG THE
SOUTHERLY LINE OF SAID PARCEL SOUTH 88°42’28” EAST, 150.00 FEET TO THE SOUTHEAST
CORNER (SE COR) OF SAID PARCEL; THENCE SOUTH 00°02’00” EAST, 25.00 FEET TO THE
NORTHEAST CORNER (NE COR) OF THE AFOREMENTIONED PARCEL DESCRIBED IN THE DEED
RECORDED IN BOOK 582 AS DOCUMENT NO. 468779; THENCE ALONG THE NORTHERLY LINE OF
SAID PARCEL NORTH 88°42’28” WEST, 150.00 FEET TO THE POINT OF BEGINNING.

 

FURTHER EXCEPTING THEREFROM THAT PORTION OF SAID LAND AS CONVEYED TO THE COUNTY
OF CLARK FOR ROAD PURPOSES BY THAT GRANT, BARGAIN, SALE DEED RECORDED DECEMBER
16, 1993 IN BOOK 931216 AS DOCUMENT NO. 01072 OF OFFICIAL RECORDS. AND FURTHER
EXCEPTING THEREFROM THAT PORTION AS GRANTED TO THE STATE OF NEVADA BY QUITCLAIM
DEED RECORDED FEBRUARY 22, 2006 IN BOOK 20060222 AS DOCUMENT NO. 0001359, OF
OFFICIAL RECORDS.

 

AFFECTS APN: 162-21-401-022

 

PARCEL I-A:

 

EASEMENTS (CURRENT EASEMENTS) AS DEFINED IN AND SUBJECT TO THAT “DECLARATION OF
COVENANTS AND EASEMENTS” RECORDED DECEMBER 19, 1975 IN BOOK 580 AS DOCUMENT NO.
539365, OFFICIAL RECORDS.

 

--------------------------------------------------------------------------------


 

PARCEL II:

 

THAT PORTION OF THE SOUTH HALF (S ½) OF THE SOUTHWEST QUARTER (SW ¼) OF
SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B.&M., DESCRIBED AS FOLLOWS:

 

LOT TWO (2) AS SHOWN BY MAP THEREOF ON FILE IN BOOK 80 OF PARCEL MAPS, PAGE
81, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

AFFECTS: APN: 162-21-401-016

 

PARCEL II-A:

 

EASEMENTS (CURRENT EASEMENTS) AS DEFINED IN AND SUBJECT TO THAT “DECLARATION OF
COVENANTS AND EASEMENTS” RECORDED DECEMBER 19, 1975 IN BOOK 580 AS DOCUMENT NO.
539365, OFFICIAL RECORDS.

 

PARCEL III:

 

THAT PORTION OF THE AMENDED PLAT OF TROPICANA COUNTRY CLUB ESTATES TRACT 2 AS
REVERTED TO ACREAGE ON PLAT BOOK 61 PAGE 25 SITUATE IN THE SOUTHWEST QUARTER (SW
¼) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER (NE COR) OF THE SOUTHWEST QUARTER (SW ¼) OF
SAID SECTION 21 AS SHOWN ON RECORD OF SURVEY FILE 59, PAGE 69; THENCE ALONG THE
EASTERLY LINE THEREOF, ALSO BEING THE CENTER LINE OF KOVAL LANE, SOUTH 00°24’02”
EAST, 2110.91 FEET; THENCE SOUTH 89°35’58” WEST 42.00 FEET TO THE WESTERLY
RIGHT-OF-WAY LINE OF SAID KOVAL LANE (42.00 FEET WIDE FROM CENTER LINE) AND TO
THE POINT OF BEGINNING; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY OF KOVAL LANE
SOUTH 00°24’02” EAST, 212.00 FEET TO THE SOUTHERLY LINE OF LOT 12 OF BLOCK 2 OF
THE AMENDED PLAT OF TROPICANA COUNTRY CLUB ESTATES TRACT 2 RECORDED AUGUST 7,
1962 IN PLAT BOOK 7 PAGE 63; THENCE ALONG SAID SOUTHERLY LINE OF LOT 12 NORTH
89°01’52” WEST, 103.00 FEET TO THE WESTERLY BOUNDARY LINE OF THE AFOREMENTIONED
AMENDED PLAT OF TROPICANA COUNTRY CLUB ESTATES TRACT 2; THENCE ALONG SAID
WESTERLY BOUNDARY LINE NORTH 00°24’02” WEST, 212.00 FEET TO THE NORTHERLY LINE
OF THE SOUTHERLY 106.00 FEET OF LOT 13 OF BLOCK 2 OF THE AFOREMENTIONED AMENDED
PLAT OF TROPICANA COUNTRY CLUB ESTATES TRACT 2; THENCE ALONG SAID NORTHERLY LINE
SOUTH 89°01’52: EAST, 103.00 FEET TO THE POINT OF BEGINNING.

 

EXCEPTING THEREFROM THAT PORTION AS CONVEYED TO THE COUNTY OF CLARK BY DEED
RECORDED MAY 17, 1994 IN BOOK 940517 AS DOCUMENT NO. 00957 OF OFFICIAL RECORDS.

 

EXCEPTING THEREFROM THAT PORTION CONVEYED TO THE COUNTY IN DOCUMENT RECORDED
APRIL 3, 1998 IN BOOK 980403 AS DOCUMENT NO. 00744, OF OFFICIAL RECORDS.

 

AFFECTS: APN: 162-21-401-013

 

--------------------------------------------------------------------------------


 

PARCEL III-A:

 

EASEMENTS (CURRENT EASEMENTS) AS DEFINED IN AND SUBJECT TO THAT “DECLARATION OF
COVENANTS AND EASEMENTS” RECORDED DECEMBER 19, 1975 IN BOOK 580 AS DOCUMENT NO.
539365, OFFICIAL RECORDS.

 

PARCEL IV:

 

A PORTION OF THE SOUTHWEST QUARTER (SW ¼) OF SECTION 21, TOWNSHIP 21 SOUTH,
RANGE 61 EAST, M.D.B.&M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

 

LOT ONE (1) AS SHOWN BY MAP THEREOF ON FILE IN BOOK 105 OF PARCEL MAPS, PAGE
99, IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

AFFECTS: 162-21-401-025

 

PARCEL IV-A:

 

NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS OF VEHICULAR AND PEDESTRIAN AS SET
FORTH IN THAT CERTAIN DECLARATION OF PERMANENT EASEMENTS AND COVENANTS RECORDED
August 26, 2004 IN BOOK 20040826 AS DOCUMENT NO. 0003562, AND AMENDED AND
RESTATED, RECORDED MAY 10, 2006 IN BOOK 20060510 AS DOCUMENT NO. 04010, OF
OFFICIAL RECORDS.

 

PARCEL V:

 

THAT PORTION OF LOTS TWO (2) AND THREE (3) IN BLOCK 1 OF THE TROPICANA COUNTY
CLUB ESTATES SUBDIVISION, AS RECORDED IN BOOK 6, PAGE 78 OF PLATS AND ON FILE IN
THE OFFICE OF THE CLARK COUNTY RECORDER, SITUATED IN THE SOUTHWEST QUARTER (SW
¼) OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF LOT 2 OF THE AFOREMENTIONED TROPICANA
COUNTRY CLUB ESTATES SUBDIVISION;

 

THENCE NORTH 00°11’21’ WEST ALONG THE WESTERLY LINE OF LOT 2, FOR A DISTANCE OF
110.47 FEET TO THE NORTHWEST CORNER OF SAID LOT;

 

THENCE NORTH 89°48’39” EST, ALONG THE NORTHERLY LINE OF LOT 2 AND LOT 3, FOR A
DISTANCE OF 146.25 FEET TO A POINT;

 

THENCE SOUTH 01°46’04” WEST FOR A DISTANCE OF 88.78 FEET TO THE BEGINNING OF A
TANGENT CURVE CONCAVE NORTHWESTERLY;

 

THENCE SOUTHWESTERLY ALONG SAID CURVE TO THE RIGHT HAVING A RADIUS OF 20.00 FEET
THROUGH A CENTRAL ANGLE OF 86°31’31” FOR AN ARC DISTANCE OF 30.20 FEET TO A
POINT;

 

THENCE SOUTH 88°17’35” WEST FOR A DISTANCE OF 91.78 FEET TO A POINT ON THE
SOUTHERLY LINE OF SAID LOT 2; THENCE SOUTH 89°48’39” WEST FOR A DISTANCE OF
32.01 FEET TO THE POINT OF BEGINNING.

 

AFFECTS: 162-21-401-026

 

--------------------------------------------------------------------------------


 

PARCEL V-A:

 

NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS, A PEDESTRIAN BRIDGE AND THE
MAINTENANCE OF THE SAME, PARKING, PARTY WALLS, PEDESTRIAN MOVEMENT AND VEHICULAR
ENTRANCE AND EXIT PURPOSES, WHICH EASEMENT IS APPURTENANT TO PARCELS
ONE(1) THROUGH SEVEN (7), INCLUSIVE, AS CREATED, GRANTED AND DEFINED BY THAT
GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF COVENANTS, RECORDED MARCH 7,
1995 IN BOOK 950307 AS DOCUMENT NO. 00092 AND RE-RECORDED MAY 17, 1995 IN BOOK
950517 AS DOCUMENT NO. 00988 OF OFFICIAL RECORDS.

 

PARCEL VI:

 

LOT ELEVEN (11) IN BLOCK TWO (2) OF AMENDED TROPICANA COUNTRY CLUB ESTATES TRACT
NO. 2, AS SHOWN BY MAP THEREOF IN BOOK 7 OF PLATS, PAGE 63, IN THE OFFICE OF THE
COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM THAT PORTION CONVEYED TO COUNTY OF CLARK BY DEED RECORDED
APRIL 3, 1998 IN BOOK 980403 AS DOCUMENT NO. 00742 OFFICIAL RECORDS.

 

PARCEL VII:

 

CONDOMINIUM UNITS ONE (1) THROUGH TWELVE (12), INCLUSIVE, OF TROPICANA GOLF
ESTATES 2, AS SHOWN BY MAP THEREOF IN BOOK 30 OF PLATS, PAGE 13, IN THE OFFICE
OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM THAT PORTION CONVEYED TO COUNTY OF CLARK BY DEED RECORDED
APRIL 3, 1998 IN BOOK 980403 AS DOCUMENT NO. 00742 OF OFFICIAL RECORDS.

 

PARCEL VIII:

 

CONDOMINIUM UNITS ONE (1) THROUGH TEN (10), INCLUSIVE, OF TROPICANA GOLF ESTATES
1, AS SHOWN BY MAP THEREOF IN BOOK 30 OF PLATS, PAGE 67, IN THE OFFICE OF THE
COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM THAT PORTION CONVEYED TO COUNTY OF CLARK BY DEED RECORDED
APRIL 3, 1998 IN BOOK 980403 AS DOCUMENT NO. 00742 OF OFFICIAL RECORDS.

 

PARCEL IX:

 

PARCEL TWO (2) OF THAT CERTAIN PARCEL MAP FILED IN FILE 105 OF PARCEL MAPS, PAGE
99, LYING WITHIN THE SOUTHWEST QUARTER (SW ¼) OF SECTION 21, TOWNSHIP 21 SOUTH,
RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM ANY PORTION LYING WITHIN THE FINAL MAP OF TURNBERRY/M.G.M.
GRAND TOWERS, LLC, TOWER A, FILED IN BOOK 118 OF PLATS, PAGE 16; LYING WITHIN
THE FINAL MAP OF TURNBERRY/M.G.M. TOWERS, LLC, PASE 2, TOWER B, FILED IN BOOK
124 OF PLATS, PAGE 24; AND LYING WITHIN THE FINAL MAP OF TURNBERRY/M.G.M. GRAND
TOWERS, LLC, PHASE 3, TOWER C,

 

--------------------------------------------------------------------------------


 

FILED IN BOOK 129 OF PLATS, PAGE 90, ALL IN THE OFFICE OF THE COUNTY RECORDER OF
CLARK COUNTY, NEVADA.

 

PARCEL X:

 

THAT PORTION OF THE SOUTHWEST QUARTER OF SECTION 21, TOWNSHIP 21 SOUTH, RANGE 61
EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 3 IN BLOCK 1 OF THE “TROPICANA COUNTRY
CLUB ESTATES” SUBDIVISION, AS RECORDED IN BOOK 6 OF PLATS, PAGE 78;

 

1) THENCE SOUTH 00°11’21” EAST ALONG THE EASTERLY LINE OF SAID LOT 3 FOR A
DISTANCE OF 73.45 FEET TO A POINT;

 

2) THENCE SOUTH 89°48’39” WEST FOR A DISTANCE OF 0.52 FEET TO THE BEGINNING OF A
TANGENT CURVE CONCAVE NORTHEASTERLY;

 

3) THENCE NORTHWESTERLY ALONG SAID CURVE TO THE RIGHT HAVING A RADIUS OF 65.00
FEET THROUGH A CENTRAL ANGLE OF 91°57’25” FOR AN ARC DISTANCE OF 104.32 FEET TO
A POINT;

 

4) THENCE NORTH 01°46’04” EAST FOR A DISTANCE OF 6.24 FEET TO A POINT ON THE
NORTHERLY LINE OF LOT 3;

 

5) THENCE NORTH 89°48’39” EAST ALONG THE NORTHERLY LINE OF SAID LOT FOR A
DISTANCE OF 65.27 FEET TO THE POINT OF BEGINNING.

 

PARCEL XI:

 

EASEMENTS AS DEFINED IN AND SUBJECT TO THAT “GRANT OF EASEMENT FOR SIGHT”
RECORDED JULY 22, 1994 IN BOOK 940722 AS DOCUMENT NO. 00919, OFFICIAL RECORDS.

 

PARCEL XII:

 

EASEMENTS AS DEFINED IN AND SUBJECT TO THAT “EASEMENT AGREEMENT” RECORDED
MARCH 23, 2007 IN BOOK 20070323 AS DOCUMENT NO. 02571, OFFICIAL RECORDS.

 

PARCEL XIII:

 

EASEMENTS AS DEFINED IN AND SUBJECT TO THAT “EASEMENT AGREEMENT” RECORDED MAY 7,
2007 IN BOOK 20070507 AS DOCUMENT NO. 03959, OFFICIAL RECORDS, AS AMENDED BY
THAT “FIRST AMENDMENT TO EASEMENT AGREEMENT” RECORDED MAY 19, 2009 IN BOOK
20090519 AS DOCUMENT NO. 02449 OFFICIAL RECORDS. ALSO DESCRIBED AS:

 

BEING A PORTION OF THE SOUTHWEST QUARTER (SW ¼) OF SECTION 21, AND THE NORTHWEST
QUARTER (NW ¼) OF SECTION 28, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK
COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER OF SAID SECITON 21; THENCE ALONG THE
SOUTHERLY LINE THEREOF, SOUTH 87°32’21” EAST, 49.76 FEET;

 

THENCE DEPARTING SAID SOUTHERLY LINE, NORTH 00°17’00” WEST, 13.11 FEET TO THE
POINT OF BEGINNING, SAID POINT BEING ON THE EASTERLY RIGHT-OF-WAY

 

--------------------------------------------------------------------------------


 

LINE OF LAS VEGAS BOULEVARD SOUTH; THENCE ALONG SAID EASTERLY RIGHT-OF-WAY LINE,
NORTH 00°17’00” WEST, 1.99 FEET TO THE EASTERLY RIGHTOF-WAY LINE OF LAS VEGAS
BOULEVARD PER AN ABANDONMENT OF RIGHT-OF WAY IN ACCORDANCE WITH DOCUMENT
RECORDED IN BOOK 20060222, AS INSTRUMENT NO. 01365, OF OFFICIAL RECORDS, CLARK
COUNTY, NEVADA, ALSO BEING THE BEGINNING OF A NON-TANGENT CURVE HAVING A RADIUS
OF 88.46 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 56°40’18” WEST; THENCE
CONTINUING ALONG SAID EASTERLY RIGHT-OF-WAY LINE, NORTHERLY ALONG THE ARC OF
SAID CURVE TO THE RIGHT CONCAVE EASTERLY THROUGH A CENTRAL ANGLE OF 32°19’31”,
AN ARC LENGTH OF 49.91 FEET; THENCE CONTINUING ALONG SAID EASTERLY RIGHT-OF-WAY
LINE, NORTH 00°05’10” WEST, 161.02 FEET; THENCE CONTINUING ALONG SAID EASTERLY
RIGHT-OF-WAY LINE, NORTH 89°58’00” EAST, 14.28 FEET; THENCE DEPARTING SAID
ABANDONMENT AND CONTINUING ALONG SAID EASTERLY RIGHT-OF-WAY LINE, NORTH
00°02’00” WEST, 226.43 FEET TO THE SOUTHERLY LINE OF LAND DESCRIBED IN BOOK
19990930, INSTRUMENT NO. 03567 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA;

 

THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY LINE AND ALONG SAID SOUTHERLY LINE,
NORTH 89°48’31” EAST, 149.96 FEET TO THE SOUTHEAST CORNER DESCRIBED IN SAID
DOCUMENT;

 

THENCE ALONG THE EASTERLY LINE THEREOF AND ITS PROJECTION, NORTH 00°02’00” WEST,
528.14 FEET TO THE SOUTHEAST CORNER OF LAND DESCRIBED IN DOCUMENT RECORDED IN
BOOK 19950217, INSTRUMENT NO. 00132 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA;

 

THENCE ALONG THE SOUTHERLY LINE THEREOF, NORTH 88°42’28” WEST, 150.00 FEET TO
THE EASTERLY RIGHT-OF-WAY LINE OF THE AFORESAID LAS VEGAS BOULEVARD SOUTH;
THENCE ALONG SAID EATERLY RIGHT-OF-WAY LINE, NORTH 00°02’00” WEST, 60.02 FEET TO
THE SOUTHERLY LINE OF THE LAND DESCRIBED IN DOCUMENT RECORDED IN BOOK
20050215, INSTRUMENT NO. 00931 OF OFFICIAL RECOORDS, CLARK COUNTY, NEVADA;
THENCE ALONG SAID SOUTHERLY LINE, SOUTH 88°42’28” EAST, 231.00 FEET TO THE
SOUTHEAST CORNER DESCRIBED IN SAID DOCUMENT; THENCE ALONG THE EASTERLY LINE
THEREOF, NORTH 00°02’00” WEST, 49.87 FEET TO THE SOUTHERLY LINE OF THE LAND
DESCRIBED IN BOOK 20050215, INSTRUMENT NO. 00931 OF OFFICIAL RECORDS, CLARK
COUNTY, NEVADA; THENCE ALONG SAID SOUTHERLY LINE SOUTH 88°42’28” EAST, 363.26
FEET TO THE SOUTHEAST CORNER DESCRIBED IN SAID DOCUMENT, BEING THE SAME AS THE
WESTERLY LINE OF PARCEL 1 OF THE MAP ON FILE IN FILE 105 OF PARCEL MAPS, PAGE 99
OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE ALONG SAID WESTERLY LINE THE
FOLLOWING FIVE (5) COURSES:

 

THENCE NORTH 00°49’15” WEST, 280.19 FEET;

 

THENCE SOUTH 88°42’28” EAST, 138.57 FEET;

 

THENCE NORTH 00°58’03” WEST, 751.34 FEET;

 

THENCE SOUTH 88°43’00” EAST, 733.45 FEET;

 

THENCE NORTH 00°02’32” WEST, 377.58 FEET TO THE SOUTHERLY RIGHT-OF-WAY OF HARMON
AVENUE; THENCE DEPARTING SAID WESTERLY LINE AND ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE THE FOLLOWING SEVEN (7) COURSES: SOUTH 89°54’58” EAST, 1.01
FEET TO THE BEGINNING OF A CURVE HAVING A RADIUS OF 10.00 FEET;

 

THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT

 

--------------------------------------------------------------------------------


 

CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 89°54’58”, AN ARC LENGTH OF
15.69 FEET;

 

THENCE SOUTH 90°00’00” EAST, 30.00 FEET;

 

THENCE SOUTH 00°00’00” WEST, 23.15 FEET;

 

THENCE SOUTH 90°00’00” EAST, 30.00 FEET TO THE BEGINNING OF A NONTANGENT CURVE
HAVING A RADIUS OF 30.00 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 89°59’40”
WEST;

 

THENCE NORTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
SOUTHEASTERLY THROUGH A CENTRAL ANGLE OF 44°30’39”, AN ARC LENGTH OF 23.31 FEET;

 

THENCE SOUTH 89°54’58” EAST, 19.67 FEET TO THE WESTERLY LINE OF PARCEL 2 OF SAID
PARCEL MAP;

 

THENCE DEPARTING SAID SOUTHERLY RIGHT-OF-WAY LINE AND ALONG SAID WESTERLY LINE,
SOUTH 00°03’56” WEST, 885.56 FEET TO THE SOUTHWEST

 

CORNER OF SAID PARCEL 2;

 

THENCE ALONG SAID SOUTHERLY LINE THE FOLLOWING FOUR (4) COURSES:

 

THENCE NORTH 89°56’11” EAST, 324.81 FEET;

 

THENCE NORTH 44°56’11” EAST, 124.74 FEET;

 

THENCE NORTH 00°03’49” WEST, 74.51 FEET;

 

THENCE NORTH 89°56’11” EAST, 156.00 FEET;

 

THENCE DEPARTING SAID SOUTHERLY LINE AND ALONG THE EASTERLY LINE OF THAT MAP ON
FILE IN BOOK 124 OF PLATS, PAGE 24 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA THE
FOLLOWING FIVE (5) COURSES:

 

THENCE NORTH 00°03’49” WEST, 195.33 FEET;

 

THENCE SOUTH 89°59’47” WEST, 25.65 FEET;

 

THENCE NORTH 00°00’13” WEST, 459.00 FEET;

 

THENCE NORTH 89°59’47” EAST, 16.67 FEET;

 

THENCE NORTH 00°00’13” WEST, 67.07 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF
SAID HARMON AVENUE;THENCE ALONG SAID SOUTHERLY RIGHT-OF WAY LINE, SOUTH
89°54’58” EAST, 387.73 FEET TO THE BEGINNING OF A CURVE HAVING A RADIUS OF 25.00
FEET; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 86°53’21”, AN ARC LENGTH OF 37.91 FEET
TO THE WESTERLY RIGHTOF-WAY LINE OF KOVAL LANE;

 

THENCE ALONG SAID WESTERLY RIGHT-OF-WAY LINE THE FOLLOWING TWELVE (12) COURSES:

 

THENCE SOUTH 03°01’37” EAST, 98.21 FEET;

 

THENCE SOUTH 05°37’14” EAST, 152.92 FEET;

 

THENCE SOUTH 00°24’02” EAST, 1249.25 FEET;

 

THENCE SOUTH 04°48’49” WEST, 222.28 FEET TO THE BEGINNING OF A CURVE HAVING A
RADIUS OF 50.00 FEET;

 

THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
NORTHWESTERLY THROUGH A CENTRAL ANGLE OF 47°54’57”, AN ARC LENGTH OF 41.81 FEET;

 

THENCE SOUTH 00°24’02” EAST, 72.00 FEET;

 

THENCE NORTH 89°35’53” EAST, 7.98 FEET TO THE BEGINNING OF A CURVE HAVING A
RADIUS OF 25.00 FEET;

 

THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHERLY
THROUGH A CENTRAL ANGLE OF 36°38’57”, AN ARC LENGTH OF

 

--------------------------------------------------------------------------------


 

15.99 FEET TO THE BEGINNING OF A NON-TANGENT CURVE HAVING A RADIUS OF 25.00
FEET, A RADIAL LINE TO SAID POINT BEARS NORTH 08°40’32” EAST;

 

THENCE WESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE SOUTHERLY
THROUGH A CENTRAL ANGLE OF 07°42’40”, AN ARC LENGTH OF 3.36 FEET;

 

THENCE NORTH 89°02’13” WEST, 21.10 FEET TO THE BEGINNING OF A NONTANGENT CURVE
HAVING A RADIUS OF 20.01 FEET, A RADIAL LINE TO SAID POINT BEARS NORTH 00°58’34”
EAST;

 

THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 88°35’28”, AN ARC LENGTH OF 30.94 FEET;

 

THENCE SOUTH 00°24’02” EAST, 500.91 FEET TO THE NORTHERLY LINE OF THAT MAP ON
FILE IN FILE 80 OF PARCEL MAPS, PAGE 81 OF OFFICIAL RECORDS, CLARK COUNTY,
NEVADA;

 

THENCE ALONG SAID NORTHERLY LINE, NORTH 89°02’13” WEST, 461.32 FEET TO THE
NORTHEAST CORNER OF PARCEL 2 OF SAID PARCEL MAP; THENCE DEPARTING SAID NORTHERLY
LINE AND ALONG THE BOUNDARY OF SAID PARCEL 2, SOUTH 00°00’01” EAST, 16.43 FEET
TO THE BEGINNING OF A CURVE HAVING A RADIUS OF 64.00 FEET; THENCE SOUTHERLY
ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE EASTERLY THROUGH A CENTRAL ANGLE
OF 29°12’36”, AN ARC LENGTH OF 32.63 FEET TO THE BEGINNING OF A COMPOUND CURVE
HAVING A RADIUS OF 30.00 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 60°47’23”
WEST; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE
NORTHEASTERLY THROUGH A CENTRAL ANGLE OF 60°02’11”, AN ARC LENGTH OF 31.44 FEET
TO THE BEGINNING OF A NONTANGENT CURVE HAVING A RADIUS OF 23018.31 FEET, A
RADIAL LINE TO SAID POINT BEARS NORTH 00°45’13” EAST; THENCE EASTERLY ALONG THE
ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHERLY THROUGH A CENTRAL ANGLE OF
00°09’54”, AN ARC LENGTH OF 66.29 FEET; THENCE SOUTH 89°04’53” EAST, 154.12 FEET
TO THE BEGINNING OF A CURVE HAVING A RADIUS OF 239.00 FEET;

 

THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHERLY
THROUGH A CENTRAL ANGLE OF 25°35’13”, AN ARC LENGTH OF 106.73 FEET; THENCE SOUTH
63°29’40” EAST, 4.91 FEET TO THE BEGINNING OF A CURVE HAVING A RADIUS OF 67.00
FEET; THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE NORTHERLY
THROUGH A CENTRAL ANGLE OF 26°33’02”, AN ARC LENGTH OF 31.05 FEET; THENCE SOUTH
00°02’42” EAST, 11.00 FEET TO THE BEGINNING OF A NON-TANGENT CURVE HAVING A
RADIUS OF 78.00 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 00°02’42” EAST,
THE SAME BEING A POINT ON THE NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE;
THENCE CONTINUING ALONG THE BOUNDARY OF SAID PARCEL 2 AND ALONG SAID NORTHERLY
RIGHT-OF-WAY LINE, THE FOLLOWING FIVE (5) COURSES:

 

THENCE WESTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE NORTHERLY
THROUGH A CENTRAL ANGLE OF 26°33’02”, AN ARC LENGTH OF 36.14 FEET;

 

THENCE NORTH 63°29’40” WEST, 4.91 FEET TO THE BEGINNING OF A CURVE HAVING A
RADIUS OF 228.00 FEET;

 

THENCE WESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE SOUTHERLY
THROUGH A CENTRAL ANGLE OF 25°35’13”, AN ARC LENGTH OF

 

--------------------------------------------------------------------------------


 

101.82 FEET;

 

THENCE NORTH 89°04’53” WEST, 154.12 FEET TO THE BEGINNING OF A CURVE HAVING A
RADIUS OF 23007.31 FEET;

 

THENCE WESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE SOUTHERLY
THROUGH A CENTRAL ANGLE OF 00°37’40”, AN ARC LENGTH OF 252.09 FEET;

 

THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY LINE AND CONTINUING ALONG THE
BOUNDARY OF SAID PARCEL 2, NORTH 00°11’42” WEST, 11.00 FEET TO THE BEGINNING OF
A NON-TANGENT CURVE HAVING A RADIUS OF 23018.31 FEET, A RADIAL LINE TO SAID
POINT BEARS NORTH 00°17’26” EAST, THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO
THE RIGHT CONCAVE SOUTHERLY THROUGH A CENTRAL ANGLE OF 00°11’29”, AN ARC LENGTH
OF 76.89 FEET;

 

THENCE NORTH 00°57’47” EAST, 63.10 FEET TO THE NORTHWEST CORNER OF SAID PARCEL
2; THENCE ALONG THE NORTHERLY LINE OF SAID PARCEL MAP ON FILE IN FILE 80 OF
PARCEL MAPS, PAGE 81, NORTH 89°02’13” WEST, 48.31 FEET; THENCE DEPARTING SAID
NORTHERLY LINE, SOUTH 89°48’18” WEST, 278.76 FEET; THENCE SOUTH 00°11’42” EAST,
73.47 FEET; THENCE SOUTH 89°48’18” WEST, 0.52 FEET TO THE BEGINNING OF A CURVE
HAVING A RADIUS OF 65.00 FEET; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE
TO THE RIGHT CONCAVE NORTHEASTERLY THROUGH A CENTRAL ANGLE OF 91°57’25”, AN ARC
LENGTH OF 104.32 FEET;

 

THENCE NORTH 01°45’43” EAST, 6.24 FEET; THENCE NORTH 89°29’36” WEST, 38.48 FEET;

 

THENCE SOUTH 01°45’43” WEST, 88.78 FEET TO THE BEGINNING OF A CURVE HAVING A
RADIUS OF 20.00 FEET; THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE
RIGHT CONCAVE NORTHWESTERLY THROUGH A CENTRAL ANGLE OF 86°31’31”, AN ARC LENGTH
OF 30.20 FEET TO THE NORTHERLY RIGHT-OF-WAY LINE OF SAID TROPICANA AVENUE;
THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY LINE THE FOLLOWING TEN (10) COURSES:

 

THENCE SOUTH 88°17’14” WEST 91.78 FEET;

 

THENCE SOUTH 89°48’18” WEST, 157.01;

 

THENCE SOUTH 00°11’57” EAST, 4.16 FEET;

 

THENCE SOUTH 88°17’19” WEST, 31.15 FEET;

 

THENCE SOUTH 89°48’23” WEST, 351.14 FEET;

 

THENCE NORTH 88°37’53” WEST, 55.02 FEET;

 

THENCE SOUTH 89°48’23” WEST, 31.57 FEET;

 

THENCE NORTH 82°19’53” WEST, 54.83 FEET;

 

THENCE SOUTH 89°48’23” WEST, 696.97 FEET TO THE BEGINNING OF A CURVE

 

HAVING A RADIUS OF 89.50 FEET;

 

THENCE WESTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE NORTHERLY
THROUGH A CENTRAL ANGLE OF 55°40’18”, AN ARC LENGTH OF 86.96 FEET TO THE POINT
OF BEGINNING.

 

Subject property commonly known as: MGM GRAND HOTEL, Las Vegas, NV

 

--------------------------------------------------------------------------------


 

Property commonly known as The Mirage Casino Hotel, described as follows:

 

LEGAL DESCRIPTION

 

PARCEL ONE (I):

 

THAT PORTION OF LOT ONE (1) OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”, A
COMMERCIAL SUBDIVISION, ON FILE IN BOOK 141 OF PLATS, PAGE 55 IN THE CLARK
COUNTY RECORDER’S OFFICE, LYING WITHIN THE WEST HALF (W 1/2) OF SECTION 16 AND
THE EAST HALF (E 1/2) OF SECTION 17, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M.,
CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT THE
SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16; THENCE
ALONG THE WEST LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16 NORTH
00°24’19” WEST 493.27 FEET TO THE POINT OF BEGINNING;

 

THENCE SOUTH 63°50’11” EAST 94.06 FEET;

 

THENCE SOUTH 33°16’55” WEST 26.46 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4.60 FEET, A CENTRAL ANGLE OF
92°13’00”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 08°52’21” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 7.40 FEET;

 

THENCE SOUTH 01°21’09” WEST 36.82 FEET;

 

THENCE SOUTH 01°32’41” WEST 53.52 FEET TO THE BEGINNING POINT OF CUSP OF A
NON-TANGENT CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 35.00 FEET, A
CENTRAL ANGLE OF 04°29’12” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH
87°31’21” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 2.74 FEET;

 

THENCE SOUTH 01°14’10” WEST 90.31 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 278.00 FEET, A CENTRAL ANGLE OF
22°05’33”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 89°07’35” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 107.19 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 249.00 FEET, A CENTRAL ANGLE OF 26°50’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 68°46’53” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 116.67 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 298.00 FEET, A CENTRAL ANGLE OF 21°01’58”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 41°56’03” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 109.39 FEET;

 

THENCE SOUTH 69°05’55” EAST 50.46 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 830.00 FEET, A CENTRAL ANGLE OF
09°03’24”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 20°46’30” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 131.20 FEET TO

 

--------------------------------------------------------------------------------


 

THE BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 49.80 FEET, A CENTRAL ANGLE OF 14°47’53”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 11°43’06” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 12.86 FEET;

 

THENCE NORTH 86°55’14” EAST 12.30 FEET TO THE WESTERLY RIGHT-OF-WAY LINE OF LAS
VEGAS BOULEVARD AS DEDICATED IN DOCUMENT 931020 INSTRUMENT 01511 OF OFFICIAL
RECORDS IN THE CLARK COUNTY, NEVADA RECORDER’S OFFICE;

 

THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING FIFTEEN (15) COURSES;

 

1) THENCE SOUTH 11°41’28” EAST, 22.85 FEET;

 

2) THENCE SOUTH 24°39’16” WEST, 29.31 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 210.00 FEET AND A CENTRAL
ANGLE OF 04°36’48”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 24°39’17”
EAST;

 

3) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 16.91 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 8.00 FEET, A CENTRAL ANGLE OF 86°03’20” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 29°16’06” EAST;

 

4) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.02 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 4066.00 FEET, A CENTRAL ANGLE OF 03°11’04” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 64°40’34” WEST;

 

5) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 225.98 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 1000.00 FEET, A CENTRAL ANGLE OF 05°04’14” AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 67°51’39” WEST;

 

6) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 88.50 FEET;

 

7) THENCE SOUTH 17°04’07” WEST, 271.00 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4054.00 FEET AND A CENTRAL ANGLE OF
02°20’57”;

 

8) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 166.22 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS
OF 8.00 FEET, A CENTRAL ANGLE OF 91°48’30” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 75°16’49” EAST;

 

9) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.82 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 200.00 FEET, A CENTRAL ANGLE OF 02°20’23” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°31’41” WEST;

 

10) THENCE ALONG SAID CURVE TO THE RIGHT AN ARCH LENGTH OF 8.17 FEET;

 

11) THENCE SOUTH 18°52’04” WEST, 33.74 FEET;

 

12) THENCE SOUTH 45°12’14” WEST, 19.51 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 61.24 FEET, A CENTRAL ANGLE
OF 60°48’08” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 45°12’14” EAST;

 

13) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.99 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 248.30 FEET, A CENTRAL ANGLE OF 06°46’08” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 73°59’38” WEST;

 

--------------------------------------------------------------------------------


 

14) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 29.33 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS
OF 512.04 FEET, A CENTRAL ANGLE OF 02°59’41” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 80°45’46” EAST;

 

15) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 26.76 FEET; THENCE
DEPARTING SAID RIGHT-OF-WAY LINE, NORTH 88°44’46” WEST, 138.91 FEET;

 

THENCE NORTH 88°51’07” WEST, 1924.03 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 45.00 FEET, A CENTRAL ANGLE
OF 44°33’49” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 45°13’22” WEST, SAID
POINT BEING ON THE EAST RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE AND INDUSTRIAL
ROADS AS DEDICATED IN DOCUMENT 940831:01339 OF OFFICIAL RECORDS IN THE CLARK
COUNTY NEVADA RECORDER’S OFFICE;

 

THENCE ALONG SAID EAST RIGHT-OF-WAY LINE THE FOLLOWING NINE (9) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 35.00 FEET;

 

2) THENCE NORTH 00°12’49” WEST, 137.18 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF
91°31’55”;

 

3) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.90 FEET;

 

4) THENCE NORTH 00°12’49” WEST, 46.19 FEET;

 

5) THENCE NORTH 35°46’51” EAST, 5.00 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 75.00 FEET, A CENTRAL ANGLE
OF 68°15’46” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 35°46’42” WEST;

 

6) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 89.36 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 500.00 FEET, A CENTRAL ANGLE OF 04°42’30” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 75°57’32” WEST;

 

7) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 41.09 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 143.00 FEET, A CENTRAL ANGLE OF 08°20’29” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 71°15’02” WEST;

 

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 20.82 FEET;

 

9) THENCE NORTH 27°05’27” EAST, 389.60 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL
ANGLE OF 00°28’42” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 63°51’57”
WEST;

 

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 0496:0399453 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING THREE (3) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 50.09 FEET;

 

2) NORTH 27°37’16” EAST, 228.55 FEET;

 

3) THENCE NORTH 89°12’43” WEST, 9.14 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL
ANGLE OF 00°22’57” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 65°32’14”
EAST, SAID POINT ALSO BEING ON THE EAST RIGHT-OF-WAY LINE OF

 

--------------------------------------------------------------------------------


 

INDUSTRIAL ROAD AS DEDICATED IN THE AFOREMENTIONED DOCUMENT 940831:01339 OF
OFFICIAL RECORDS;

 

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD THE
FOLLOWING TWO (2) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 40.06 FEET;

 

2) THENCE NORTH 24°04’49” EAST ALONG SAID RIGHT-OF-WAY, 142.71 FEET; THENCE
CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS DEDICATED IN
DOCUMENT 940831:01338 OF OFFICIAL RECORDS IN THE CLARK COUNTY, NEVADA RECORDER’S
OFFICE, THE FOLLOWING EIGHT (8) COURSES:

 

1) NORTH 24°06’50” EAST, 76.42 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE
TO THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF
90°36’48”;

 

2) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.26 FEET;

 

3) THENCE NORTH 24°43’38” EAST, 32.50 FEET;

 

4) THENCE NORTH 65°16’22” WEST, 1.55 FEET;

 

5) THENCE NORTH 24°43’38” EAST, 32.50 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 40.00 FEET, A CENTRAL ANGLE
OF 89°23’12” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°43’38” WEST;

 

6) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 62.40 FEET;

 

7) THENCE NORTH 24°06’50” EAST, 30.30 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 3000.00 FEET, A CENTRAL
ANGLE OF 03°53’45” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 65°53’11”
WEST;

 

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 203.99 FEET; THENCE
CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS DEDICATED IN
DOCUMENT 900501:00870 OF OFFICIAL RECORDS IN THE CLARK COUNTY, NEVADA RECORDER’S
OFFICE, NORTH 70°41’14” EAST, 13.27 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 43.38 FEET, A CENTRAL ANGLE
OF 44°15’53” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 69°15’46” WEST;
THENCE DEPARTING SAID RIGHT-OF-WAY LINE AND ALONG SAID CURVE TO THE LEFT AN ARC
LENGTH OF 33.51 FEET;

 

THENCE SOUTH 62°18’55” EAST, 307.43 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 228.35 FEET, A CENTRAL ANGLE OF
20°36’47” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°32’14” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 82.15 FEET;

 

THENCE SOUTH 89°17’23” EAST, 143.71 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTH, HAVING A RADIUS OF 1275.46 FEET, A CENTRAL ANGLE OF
04°52’51” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 01°57’34” EAST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 108.65 FEET;

 

THENCE NORTH 33°06’16” EAST 24.72 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 45.50 FEET, A CENTRAL ANGLE OF
68°17’20” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 00°32’30” EAST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 54.23 FEET TO THE BEGINNING
OF A TANGENT REVERSE CURVE, CONCAVE TO THE

 

--------------------------------------------------------------------------------


 

SOUTHEAST, HAVING A RADIUS OF 25.00 FEET, A CENTRAL ANGLE OF 69°47’28” AND A
POINT TO WHICH A RADIAL LINE BEARS NORTH 68°49’50” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 30.45 FEET;

 

THENCE SOUTH 89°11’01” EAST, 61.01 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 70.00 FEET AND A CENTRAL ANGLE OF
90°59’03”;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 111.16 FEET TO A POINT OF
CUSP ON THE EAST RIGHT-OF-WAY LINE OF VEGAS PLAZA DRIVE AS SHOWN BY MAP THEREOF
IN BOOK 46, PAGE 64 OF PLATS IN THE CLARK COUNTY, NEVADA RECORDER’S OFFICE;

 

THENCE SOUTH 00°12’48” EAST 39.29 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 21.50 FEET, A CENTRAL ANGLE OF
55°05’49”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 54°34’21” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.67 FEET;

 

THENCE SOUTH 88°49’38” EAST 99.04 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 449.10 FEET, A CENTRAL ANGLE OF
04°47’17”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 11°59’48” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 37.53 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 21.10 FEET, A CENTRAL ANGLE OF 49°21’12”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°49’25” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 18.18 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
10.70 FEET, A CENTRAL ANGLE OF 27°53’16”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 32°29’52” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 5.21 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF
12.70 FEET, A CENTRAL ANGLE OF 23°06’26”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 04°37’48” EAST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 5.12 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 68.60
FEET, A CENTRAL ANGLE OF 41°03’53”, AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 13°26’43” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 49.17 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 52.50 FEET, A CENTRAL ANGLE OF 43°00’24”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 23°03’16” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 39.41 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 177.80
FEET, A CENTRAL ANGLE OF 19°15’45”, AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 15°57’04” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 59.78 FEET;

 

THENCE SOUTH 88°48’48” EAST 117.50 FEET;

 

THENCE SOUTH 63°50’11” EAST 23.91 FEET TO THE POINT OF BEGINNING.

 

THE ABOVE DESCRIPTION WAS PREPARED BY RANDY A. OXBORROW, PLS NO. 10119, OF
LOCHSA SURVEYING, 6345 S. JONES BLVD., SUITE 200, LAS VEGAS, NV 89118, AND
REPRESENTS THE REMAINDER OF LOT 1 OF “TI/MIRAGE ONE LOT COMMERCIAL

 

--------------------------------------------------------------------------------


 

SUBDIVISION” ON FILE IN BOOK 141 OF PLATS, PAGE 55, OFFICIAL RECORDS, AFTER
EXCEPTING THEREFROM THOSE CERTAIN RECORDS OF SURVEY FILED IN FILE 177 OF
SURVEYS, PAGE 0064, OFFICIAL RECORDS; FILE 177 OF SURVEYS, PAGE 0065, OFFICIAL
RECORDS; AND FILE 177 OF SURVEYS, PAGE 0066, OFFICIAL RECORDS.

 

PARCEL TWO (II):

 

THAT PORTION OF LOT ONE (1) OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”, A
COMMERCIAL SUBDIVISION, ON FILE IN BOOK 141 OF PLATS, PAGE 55 IN THE CLARK
COUNTY RECORDER’S OFFICE, LYING WITHIN THE WEST HALF (W 1/2) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT OF THE WESTERLY LINE AS
DEDICATED BY THOSE CERTAIN DOCUMENTS RECORDED IN BOOK 931020 AS INSTRUMENT NO.
01511 OF OFFICIAL RECORDS IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY,
NEVADA, FROM WHICH A LAS VEGAS BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 029Y, AS
SHOWN BY THAT CERTAIN MAP IN FILE 169, PAGE 20 OF SURVEYS IN CLARK COUNTY
RECORDER’S OFFICE, CLARK COUNTY, NEVADA, BEARS NORTH 31°42’48” EAST 217.60 FEET;

 

THENCE SOUTH 28°49’54” WEST 8.60 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE WEST, HAVING A RADIUS OF 50.00 FEET, A CENTRAL ANGLE OF
52°41’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 66°21’08”EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 45.98 FEET;

 

THENCE SOUTH 29°02’34” WEST 60.11 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 50.00 FEET AND A CENTRAL ANGLE OF
07°07’30”;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 6.22 FEET;

 

THENCE SOUTH 36°10’04” WEST 87.41 FEET TO THE BEGINNING OF A TANGENT CURVE
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 100.00 FEET AND A CENTRAL ANGLE OF
07°07’30”.

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 12.44 FEET;

 

THENCE SOUTH 29°02’34’ WEST 146.78 FEET TO A POINT FROM WHICH A LAS VEGAS
BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 027Y, AS SHOWN BY THAT CERTAIN MAP IN FILE
169, PAGE 20 OF SURVEYS IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY,
NEVADA, BEARS NORTH 56°46’46” WEST 8.60 FEET AND THE BEGINNING OF A TANGENT
CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 75.00 FEET AND A CENTRAL
ANGLE OF 49°15’58”;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.49 FEET;

 

THENCE SOUTH 86°55’14” WEST 12.30 FEET TO THE BEGINNING OF A TANGENT CURVE
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 49.80 FEET AND A CENTRAL ANGLE OF
14°47’52”;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.86 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 830.00 FEET, A CENTRAL ANGLE OF 09°03’24”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 11°43’06” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 131.20 FEET;

 

THENCE NORTH 69°05’55” WEST 50.46 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 298.00 FEET AND A CENTRAL ANGLE OF
21°01’58”;

 

--------------------------------------------------------------------------------


 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 109.39 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 249.00 FEET, A CENTRAL ANGLE OF 26°50’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 41°56’03” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 116.67 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 278.00 FEET, A CENTRAL ANGLE OF 22°05’32”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 68°46’53” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 107.19 FEET;

 

THENCE NORTH 01°14’10” EAST 90.31 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 35.00 FEET, A CENTRAL ANGLE OF
69°24’13”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 87°59’26” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 42.40 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
365.00 FEET, A CENTRAL ANGLE OF 09°29’47”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 20°08’21” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 60.50 FEET;

 

THENCE NORTH 81°57’31” EAST 31.42 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE SOUTH, HAVING A RADIUS OF 385.00 FEET, A CENTRAL ANGLE OF
05°49’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 05°08’41” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 39.13 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 43.00 FEET, A CENTRAL ANGLE OF 17°10’23”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 00°40’45” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.89 FEET;

 

THENCE SOUTH 67°00’52” EAST 15.55 FEET;

 

THENCE SOUTH 88°37’20” EAST 143.54 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 44.00 FEET, A CENTRAL ANGLE OF
27°03’59”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 04°30’55” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.79 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE , CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
36.00 FEET, A CENTRAL ANGLE OF 31°43’57”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 29°09’16” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 19.94 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 435.00 FEET, A CENTRAL ANGLE OF 12°24’36”, AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 07°11’21” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 94.22 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 455.00 FEET, A CENTRAL ANGLE OF 09°44’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 19°35’57” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 77.41 FEET;

 

THENCE SOUTH 62°30’28” EAST 50.13 FEET;

 

THENCE SOUTH 60°07’37” EAST 18.81 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 35.54 FEET, A

 

--------------------------------------------------------------------------------


 

CENTRAL ANGLE OF 23°56’30”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH
37°39’02” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 14.85 FEET TO THE POINT OF
BEGINNING.

 

SAID LAND IS ALSO SHOWN AS JOINT VALET PARCEL ON THAT CERTAIN RECORD OF SURVEY
FILED IN FILE 177 OF SURVEYS, PAGE 0065, OFFICIAL RECORDS.

 

PARCEL THREE (III):

 

THAT PORTION OF LOT ONE (1) OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”, A
COMMERCIAL SUBDIVISION, ON FILE IN BOOK 141 OF PLATS, PAGE 55 IN THE CLARK
COUNTY RECORDER’S OFFICE, LYING WITHIN THE EAST HALF (E 1/2) OF SECTION 17,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER (NE ¼) OF SAID
SECTION 17;

 

THENCE NORTH 53°33’40” WEST 828.35 FEET TO AN ALUMINUM CAP, PLS #6030 AT THE
CENTER OF THE CUL-DE-SAC OF PERSHING AVENUE;

 

THENCE SOUTH 00°32’30” EAST 45.50 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF
PERSHING AVENUE AND THE POINT OF BEGINNING;

 

THENCE SOUTH 33°06’16” WEST, DEPARTING SAID RIGHT-OF-WAY LINE, 24.72 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF
1275.46 FEET, A CENTRAL ANGLE OF 04°52’52”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 06°50’26” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 108.66 FEET;

 

THENCE NORTH 89°17’23” WEST 143.71 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 228.35 FEET, A CENTRAL ANGLE OF
20°36’47”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 03°55’27” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 82.15 FEET;

 

THENCE NORTH 62°18’55” WEST 307.43 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 43.38 FEET, A CENTRAL ANGLE OF
44°15’53”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°59’53” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 33.51 FEET TO

 

THE EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS DEDICATED BY THOSE CERTAIN
DOCUMENTS RECORDED IN BOOK 900501 OF OFFICIAL RECORDS AS INSTRUMENT NO. 00870 IN
THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA;

 

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT FOUR (4) COURSES:

 

NORTH 70°41’14” EAST 4.22 FEET TO THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE
TO THE EAST, HAVING A RADIUS OF 35.00 FEET, A CENTRAL ANGLE OF 47°55’52”, AND A
POINT TO WHICH A RADIAL LINE BEARS SOUTH 70°40’14” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 29.28 FEET;

 

THENCE NORTH 28°36’06” EAST 257.71 FEET;

 

--------------------------------------------------------------------------------


 

THENCE NORTH 27°38’40” EAST 227.58 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF SPRING
MOUNTAIN ROAD AS DEDICATED BY THOSE CERTAIN DOCUMENTS RECORDED IN BOOK 980415 OF
OFFICIAL RECORDS AS INSTRUMENT NO. 00154 IN CLARK COUNTY RECORDER’S OFFICE,
CLARK COUNTY, NEVADA, BEING THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE
SOUTHEAST, HAVING A RADIUS OF 30.00 FEET AND A CENTRAL ANGLE OF 67°45’49;

 

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE RIGHT AN ARC LENGTH OF 35.48 FEET;

 

THENCE SOUTH 84°35’31” EAST 337.34 FEET;

 

THENCE SOUTH 00°25’43” WEST 292.58 FEET TO THE RIGHT-OF-WAY LINE OF BLACK CANYON
AVENUE AND THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST,
HAVING A RADIUS OF 45.50 FEET, A CENTRAL ANGLE OF 73°47’02”, AND A POINT TO
WHICH A RADIAL LINE BEARS NORTH 66°18’24” WEST;

 

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE LEFT AN ARC LENGTH OF 58.59 FEET;

 

THENCE SOUTH 50°05’26” EAST 24.08 FEET;

 

THENCE SOUTH 00°48’59” WEST, DEPARTING SAID RIGHT-OF-WAY LINE, 150.00 FEET TO
THE NORTH RIGHT-OF-WAY LINE OF PERSHING AVENUE;

 

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: SOUTH 65°38’25”
WEST 7.82 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE EAST, HAVING
A RADIUS OF 45.50 FEET AND A CENTRAL ANGLE OF 156°10’55”;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 124.03 FEET TO THE POINT OF
BEGINNING;

 

SAID LAND IS ALSO SHOWN AS JOINT EMPLOYEE GARAGE PARCEL ON THAT CERTAIN RECORD
OF SURVEY FILED IN FILE 177 OF SURVEYS, PAGE 0066, OFFICIAL RECORDS.

 

THE ABOVE PARCEL ONE (I), PARCEL TWO (II) AND PARCEL THREE (III) ARE ALSO
DESCRIBED AS FOLLOWS:

 

THAT PORTION OF BOOK 19880407, INSTRUMENT 00313 AND BOOK 19901004, INSTRUMENT
00062 IN BOOK OF DEEDS, ON FILE IN THE CLARK COUNTY RECORDER’S OFFICE, LOCATED
WITHIN THE WEST HALF (W 1/2) OF SECTION 16 AND THE EAST HALF (E 1/2) OF
SECTION 17, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 16; THENCE ALONG THE WEST LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 16 NORTH 00°24’19” WEST 493.27 FEET TO THE POINT OF BEGINNING;

 

THENCE SOUTH 63°50’11” EAST 94.06 FEET;

 

THENCE SOUTH 33°16’55” WEST 26.46 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4.60 FEET, A CENTRAL ANGLE OF
92°13’00”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 08°52’21” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 7.40 FEET;

 

THENCE SOUTH 01°21’09” WEST 36.82 FEET;

 

--------------------------------------------------------------------------------


 

THENCE SOUTH 01°32’41” WEST 53.52 FEET TO THE POINT OF CUSP OF A NONTANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 35.00 FEET, A CENTRAL ANGLE
OF 64°55’01” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 87°31’21” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 39.66 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 365.00 FEET, A CENTRAL ANGLE OF 09°29’47”, AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 20°08’21” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 60.50 FEET;

 

THENCE NORTH 81°57’31” EAST 31.42 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE SOUTH, HAVING A RADIUS OF 385.00 FEET, A CENTRAL ANGLE OF
05°49’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 05°08’41” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 39.13 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 43.00 FEET, A CENTRAL ANGLE OF 17°10’23”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 00°40’45” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.89 FEET;

 

THENCE SOUTH 67°00’52” EAST 15.55 FEET;

 

THENCE SOUTH 88°37’20” EAST 143.54 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 44.00 FEET, A CENTRAL ANGLE OF
27°03’59”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 04°30’55” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.79 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
36.00 FEET, A CENTRAL ANGLE OF 31°43’57”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 29°09’16” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 19.94 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A
RADIUS OF 435.00 FEET, A CENTRAL ANGLE OF 12°24’36”, AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 07°11’21” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 94.22 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 455.00 FEET, A CENTRAL ANGLE OF 09°44’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 19°35’57” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 77.41 FEET;

 

THENCE SOUTH 62°30’28” EAST 50.13 FEET;

 

THENCE SOUTH 60°07’37” EAST 18.81 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 35.54 FEET, A CENTRAL ANGLE OF
23°56’30”, AND A POINT TO WHICH A RADIA LINE BEARS NORTH 37°39’02” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 14.85 FEET TO THE WESTERLY
RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD AS DEDICATED BY THOSE CERTAIN DOCUMENTS
RECORDED IN BOOK 931020 AS INSTRUMENT 01511 OF

 

--------------------------------------------------------------------------------


 

OFFICIAL RECORDS IN THE CLARK COUNTY, RECORDER’S OFFICE, CLARK COUNTY, NEVADA,
FROM WHICH A LAS VEGAS BOULEVARD RIGHTOF-WAY BRASS CAP NO. 029Y, AS SHOWN BY
THAT CERTAIN MAP IN FILE 169, PAGE 20 OF SURVEYS IN CLARK COUNTY RECORDER’S
OFFICE, CLARK COUNTY, NEVADA, BEARS NORTH 31°42’48” EAST 217.60 FEET;

 

THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING TWENTY THREE (23) COURSES;

 

1) SOUTH 28°49’54” WEST 8.60 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE WEST, HAVING A RADIUS OF 50.00 FEET, A CENTRAL ANGLE OF
52°41’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 66°21’08” EAST;

 

2) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 45.98 FEET;

 

3) THENCE SOUTH 29°02’34” WEST, 60.11 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE NORTHWEST, HAVING A RADIUS OF 50.00 FEET AND A CENTRAL ANGLE OF
07°07’30”;

 

4) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 6.22 FEET;

 

5) THENCE SOUTH 36°10’04” WEST, 87.41 FEET TO THE BEGINNING OF A TANGENT CURVE
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 100.00 FEET AND A CENTRAL ANGLE OF
07°07’30”;

 

6) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 12.44 FEET;

 

7) THENCE SOUTH 29°02’34” WEST, 146.78 FEET TO A POINT FROM WHICH A LAS VEGAS
BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 027Y, AS SHOWN BY THAT CERTAIN MAP IN FILE
169, PAGE 20 OF SURVEYS IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY,
NEVADA, BEARS NORTH 56°46’46” WEST 8.60 FEET AND THE BEGINNING OF A TANGENT
CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 75.00 FEET AND A CENTRAL
ANGLE OF 49°15’58”;

 

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.49 FEET;

 

9) THENCE SOUTH 11°41’28” EAST, 22.85 FEET;

 

10) THENCE SOUTH 24°39’16” WEST 29.31 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 210.00 FEET AND A CENTRAL
ANGLE OF 04°36’48”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 24°39’17”
EAST;

 

11) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 16.91 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 8.00 FEET, A CENTRAL ANGLE OF 86°03’20” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 29°16’06” EAST;

 

12) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.02 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 4066.00 FEET, A CENTRAL ANGLE OF 03°11’04” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 64°40’34” WEST;

 

13) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 225.98 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 1000.00 FEET, A CENTRAL ANGLE OF 05°04’14” AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 67°51’39” WEST;

 

14) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 88.50 FEET;

 

15) THENCE SOUTH 17°04’07” WEST, 271.00 FEET TO THE BEGINNING OF A

 

--------------------------------------------------------------------------------


 

TANGENT CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4054.00 FEET AND A
CENTRAL ANGLE OF 02°20’57”;

 

16) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 166.22 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS
OF 8.00 FEET, A CENTRAL ANGLE OF 91°48’30” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 75°16’49” EAST;

 

17) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.82 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 200.00 FEET, A CENTRAL ANGLE OF 02°20’23” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°31’41” WEST;

 

18) THENCE ALONG SAID CURVE TO THE RIGHT AN ARCH LENGTH OF 8.17 FEET;

 

19) THENCE SOUTH 18°52’04” WEST 33.74 FEET;

 

20) THENCE SOUTH 45°12’14” WEST 19.51 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 61.24 FEET, A CENTRAL ANGLE
OF 60°48’08” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 45°12’14” EAST;

 

21) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.99 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 248.30 FEET, A CENTRAL ANGLE OF 06°46’08” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 73°59’38” WEST;

 

22) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 29.33 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS
OF 512.04 FEET, A CENTRAL ANGLE OF 02°59’41” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 80°45’46” EAST;

 

23) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 26.76 FEET; THENCE
DEPARTING SAID RIGHT-OF-WAY LINE, NORTH 88°44’46” WEST 138.91 FEET;

 

THENCE NORTH 88°51’07” WEST 1924.03 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 45.00 FEET, A CENTRAL ANGLE OF
44°33’49” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 45°13’22” WEST, SAID
POINT BEING ON THE EAST RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE AND INDUSTRIAL
ROADS AS DEDICATED IN DOCUMENT 940831:01339 OF OFFICIAL RECORDS IN THE CLARK
COUNTY NEVADA RECORDER’S OFFICE;

 

THENCE ALONG SAID EAST RIGHT-OF-WAY LINE THE FOLLOWING NINE (9) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 35.00 FEET;

 

2) THENCE NORTH 00°12’49” WEST, 137.18 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF
91°31’55”;

 

3) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.90 FEET;

 

4) THENCE NORTH 00°12’49” WEST 46.19 FEET;

 

5) THENCE NORTH 35°46’51” EAST 5.00 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 75.00 FEET, A CENTRAL ANGLE OF
68°15’46” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 35°46’42” WEST;

 

--------------------------------------------------------------------------------


 

6) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 89.36 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 500.00 FEET, A CENTRAL ANGLE OF 04°42’30” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 75°57’32” WEST;

 

7) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 41.09 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 143.00 FEET, A CENTRAL ANGLE OF 08°20’29” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 71°15’02” WEST;

 

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 20.82 FEET;

 

9) THENCE NORTH 27°05’27” EAST, 389.60 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL
ANGLE OF 00°28’42” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 63°51’57”
WEST;

 

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 0496:0399453 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING THREE (3) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 50.09 FEET;

 

2) NORTH 27°37’16” EAST 228.55 FEET;

 

3) THENCE NORTH 89°12’43” WEST, 9.14 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL
ANGLE OF 00°22’57” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 65°32’14”
EAST, SAID POINT ALSO BEING ON THE EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN THE AFOREMENTIONED DOCUMENT 940831:01339 OF OFFICIAL RECORDS;

 

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD THE
FOLLOWING TWO (2) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 40.06 FEET;

 

2) THENCE NORTH 24°04’49” EAST ALONG SAID RIGHT-OF-WAY, 142.71 FEET;

 

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 940831:01338 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING EIGHT (8) COURSES:

 

1) NORTH 24°06’50” EAST, 76.42 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE
TO THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF
90°36’48”;

 

2) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.26 FEET;

 

3) THENCE NORTH 24°43’38” EAST 32.50 FEET;

 

4) THENCE NORTH 65°16’22” WEST 1.55 FEET;

 

5) THENCE NORTH 24°43’38” EAST 32.50 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 40.00 FEET, A CENTRAL ANGLE
OF 89°23’12” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°43’38” WEST;

 

6) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 62.40 FEET;

 

7) THENCE NORTH 24°06’50” EAST 30.30 FEET TO THE BEGINNING OF A NONTANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 3000.00 FEET, A CENTRAL
ANGLE OF 03°53’45” AND A POINT TO WHICH A

 

--------------------------------------------------------------------------------


 

RADIAL LINE BEARS NORTH 65°53’11” WEST;

 

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 203.99 FEET;

 

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 900501:00870 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, NORTH 70°41’14” EAST, 17.49 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE, CONCAVE TO THE NOREAST, HAVING A RADIUS OF 35.00 FEET, A
CENTRAL ANGLE OF 47°55’52” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH
70°40’14” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 29.28 FEET;

 

THENCE NORTH 28°36’06” EAST 257.71 FEET;

 

THENCE NORTH 27°38’40” EAST 227.58 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF SPRING
MOUNTAIN ROAD AS DEDICATED BY THOSE CERTAIN DOCUMENTS RECORDED IN BOOK 980415 OF
OFFICIAL RECORDS AS INSTRUMENT NO. 00154 IN CLARK COUNTY RECORDER’S OFFICE,
CLARK COUNTY, NEVADA, BEING THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE
SOUTHEAST, HAVING A RADIUS OF 30.00 FEET AND A CENTRAL ANGLE OF 67°45’49”;

 

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE RIGHT AN ARC LENGTH OF 35.48 FEET;

 

THENCE SOUTH 84°35’31” EAST, 337.34 FEET;

 

THENCE SOUTH 00°25’43” WEST 292.58 FEET TO THE RIGHT-OF-WAY LINE OF BLACK CANYON
AVENUE AND THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST,
HAVING A RADIUS OF 45.50 FEET, A CENTRAL ANGLE OF 73°47’02” AND A POINT TO WHICH
A RADIAL LINE BEARS NORTH 66°18’24” WEST;

 

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE LEFT AN ARC LENGTH OF 58.59 FEET;

 

THENCE SOUTH 50°05’26” EAST, 24.08 FEET;

 

THENCE SOUTH 00°48’59” WEST, DEPARTING SAID RIGHT-OF-WAY LINE, 150.00 FEET TO
THE NORTH RIGHT-OF-WAY LINE OF PERSHING AVENUE;

 

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: SOUTH 65°38’25”
WEST 7.82 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE EAST, HAVING
A RADIUS OF 45.50 FEET AND A CENTRAL ANGLE OF 224°28’15”;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 178.26 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 25.00 FEET, A CENTRAL ANGLE OF 69°47’28” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 68°49’50” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 30.45 FEET;

 

THENCE SOUTH 89°11’01” EAST 61.01 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 70.00 FEET AND A CENTRAL ANGLE OF
90°59’03”;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 111.16 FEET TO A POINT OF
CUSP ON THE EAST RIGHT-OF-WAY LINE OF VEGAS PLAZA DRIVE AS SHOWN BY MAP THEREOF
IN BOOK 46, PAGE 64 OF PLATS IN THE CLARK COUNTY, NEVADA RECORDER’S OFFICE;

 

THENCE SOUTH 00°12’48” EAST 39.29 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 21.50 FEET, A CENTRAL ANGLE OF
55°05’49”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 54°34’21” WEST;

 

--------------------------------------------------------------------------------


 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.67 FEET;

 

THENCE SOUTH 88°49’38” EAST 99.04 FEET TO THE BEGINNING OF A NONTANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 449.10 FEET, A CENTRAL ANGLE OF
04°47’17”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 11°59’48” EAST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 37.53 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 21.10 FEET, A CENTRAL ANGLE OF 49°21’12”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°49’25” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 18.18 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
10.70 FEET, A CENTRAL ANGLE OF 27°53’16”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 32°29’52” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 5.21 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF
12.70 FEET, A CENTRAL ANGLE OF 23°06’26”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 04°37’48” EAST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 5.12 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 68.60
FEET, A CENTRAL ANGLE OF 41°03’53”, AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 13°26’43” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 49.17 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 52.50 FEET, A CENTRAL ANGLE OF 43°00’24”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 23°03’16” WEST;

 

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 39.41 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 177.80
FEET, A CENTRAL ANGLE OF 19°15’45”, AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 15°57’04” WEST;

 

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 59.78 FEET;

 

THENCE SOUTH 88°48’48” EAST 117.50 FEET;

 

THENCE SOUTH 63°50’11” EAST 23.91 FEET TO THE POINT OF BEGINNING.

 

PARCEL FOUR (IV):

 

PERPETUAL NON-EXCLUSIVE EASEMENTS FOR VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS AS SET FORTH IN THAT CERTAIN “DECLARATION OF RECIPROCAL EASEMENTS AND
OPTION TO PURCHAVEE TENANCY-IN-COMMON INTEREST”, RECORDED MARCH 20, 2009 IN BOOK
20090320 AS DOCUMENT NO. 00883 OFFICIAL RECORDS.

 

Subject property commonly known as: THE MIRAGE CASINO-HOTEL, Las Vegas, NV

 

--------------------------------------------------------------------------------


 

Property commonly known as New York-New York Hotel & Casino, described as
follows:

 

LEGAL DESCRIPTION

 

PARCEL ONE (1):

 

THAT PORTION OF THE NORTH HALF (N ½) OF THE SOUTHEAST QUARTER (SE ¼) OF THE
SOUTHEAST QUARTER (SE ¼) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.B. & M., DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE WESTERLY BOUNDARY OF U.S. HIGHWAY NO. 91, FROM WHICH
THE SOUTHEAST CORNER OF SAID SECTION 20 BEARS SOUTH 10°35’48” EAST, A DISTANCE
OF 822.32 FEET, SAID POINT BEING THE SOUTHEAST CORNER OF THAT PARCEL OF LAND
CONVEYED TO MICHELE TERLIZZI, ET AL, BY DEED RECORDED JULY 30, 1953 AS DOCUMENT
NO. 410028 OF CLARK COUNTY, NEVADA RECORDS; THENCE SOUTH 89°58’00” WEST, ALONG
THE SOUTH LINE OF SAID PARCEL, 600.00 FEET; THENCE ALONG THE SOUTHERLY
PROLONGATION OF THE WEST LINE OF SAID PARCEL SOUTH 0°02’00” EAST, 156.40 FEET,
MORE OR LESS, TO A POINT IN THE SOUTHERLY BOUNDARY LINE OF THAT PARCEL OF LAND
CONVEYED TO MAJOR A. RIDDLE, ET AL, BY DEED RECORDED DECEMBER 30, 1960 AS
DOCUMENT NO. 222929 OF OFFICIAL RECORDS OF SAID COUNTY;

 

THENCE ALONG SAID SOUTHERLY BOUNDARY LINE NORTH 89°30’50” EAST, 600.02 FEET,
MORE OR LESS, TO A POINT IN THE AFOREMENTIONED WEST LINE OF U.S. HIGHWAY NO. 91;
THENCE ALONG SAID LAST MENTIONED WEST LINE NORTH 0°02’00” WEST, 151.82 FEET,
MORE OR LESS, TO THE POINT OF BEGINNING.

 

PARCEL TWO (2):

 

THAT PORTION OF SECTIONS 20 AND 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. &
M., MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST QUARTER (NE ¼) OF SAID
SECTION 29; THENCE SOUTH 89°03’00” WEST ALONG THE NORTH LINE THEREOF A DISTANCE
OF 150.29 FEET TO A POINT ON THE WESTERLY RIGHT OF WAY LINE OF LAS VEGAS
BOULEVARD SOUTH (U.S. HIGHWAY 91-93-466) SAID POINT BEING THE TRUE POINT OF
BEGINNING; THENCE SOUTH 00°17’00” EAST ALONG SAID WESTERLY RIGHT OF WAY LINE A
DISTANCE OF 13.15 FEET TO A POINT ON A NON-TANGENT CURVE CONCAVE TO THE
NORTHWEST HAVING A RADIUS OF 93.50 FEET; THENCE FROM A RADIAL LINE THAT BEARS
SOUTH 45°06’47” EAST, SOUTHWESTERLY ALONG THAT ARC OF SAID CURVE THROUGH A
CENTRAL ANGLE OF 44°08’00” AN ARC LENGTH OF 72.02 FEET TO A POINT ON THE
NORTHERLY RIGHT-OF-WAY LINE OF SR-593 (TROPICANA AVENUE);

 

THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY LINE THE FOLLOWING TWO COURSES AND
DISTANCES; SOUTH 89°01’13” WEST A DISTANCE OF 232.78 FEET;

 

THENCE NORTH 86°24’21” WEST A DISTANCE OF 85.27 FEET TO A POINT ON THE RIGHT OR
EASTERLY RIGHT-OF-WAY LINE OF IR-15 FREEWAY 1797.84 FEET RIGHT OF AND AT RIGHT
ANGLES TO HIGHWAY ENGINEER’S STATION “B1’ 205+31.46 P.O.T.;

 

THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING NINE COURSES AND DISTANCES;
CONTINUING NORTH 86°24’21” WEST A DISTANCE OF 65.21 FEET;

 

--------------------------------------------------------------------------------


 

THENCE SOUTH 89°01’13” WEST A DISTANCE OF 178.50 FEET TO A POINT ON A TANGENT
CURVE CONCAVE TO THE NORTHEAST HAVING A RADIUS OF 35.50 FEET; THENCE
NORTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 43°20’30”
AN ARC LENGTH OF 26.85 FEET TO A POINT ON A TANGENT COMPOUND CURVE CONCAVE TO
THE NORTHEAST HAVING A RADIUS OF 13.50 FEET; THENCE NORTHWESTERLY ALONG THE ARC
OF SAID CURVE THROUGH A CENTRAL ANGLE OF 10°19’02” AN ARC LENGTH OF 2.43 FEET;

 

THENCE SOUTH 89°01’13” WEST A DISTANCE OF 54.25 FEET TO A POINT ON A NONTANGENT
CURVE CONCAVE TO THE NORTHWEST HAVING A RADIUS OF 49.50 FEET; THENCE FROM A
RADIAL LINE THAT BEARS SOUTH 67°08’56” EAST, SOUTHWESTERLY ALONG THE ARC OF SAID
CURVE THROUGH A CENTRAL ANGLE OF 66°10’09” AN ARC LENGTH OF 57.17 FEET; THENCE
SOUTH 89°01’13” WEST A DISTANCE OF 181.02 FEET; THENCE NORTH 00°58’47” WEST A
DISTANCE OF 46.02 FEET TO A POINT ON THE NORTH LINE OF THE AFOREMENTIONED
NORTHEAST QUARTER (NE ¼) OF SECTION 29; THENCE SOUTH 89°03’00” WEST A DISTANCE
OF 175.55 FEET TO THE SOUTHWEST CORNER OF THE SOUTH HALF (S ½) OF THE SOUTHEAST
QUARTER (SE ¼) OF THE SOUTHEAST QUARTER (SE ¼) OF SECTION 20; THENCE NORTH
00°06’17” EAST ALONG THE WEST LINE THEREOF A DISTANCE OF 667.98 FEET TO AN ANGLE
POINT IN THE PROPERTY LINE DESCRIBED IN THE DEED FROM W.D. CLOSE, ET AL TO MAJOR
A. RIDDLE, ET AL., RECORDED IN BOOK 275, DOCUMENT NUMBER 222926, DECEMBER 11,
1961, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE NORTH 89°30’50” EAST
ALONG THE NORTH LINE THEREOF A DISTANCE OF 1106.46 FEET TO A POINT ON THE
WESTERLY RIGHT-OF-WAY LINE OF THE AFOREMENTIONED LAS VEGAS BOULEVARD SOUTH (U.S.
HIGHWAY 91-93-466); THENCE SOUTH 00°02’00” EAST ALONG SAID WESTERLY RIGHT-OF-WAY
LINE A DISTANCE OF 557.86 FEET TO AN ANGLE POINT IN SAID WESTERLY RIGHT-OF-WAY
LINE; THENCE SOUTH 00°17’00” EAST ALONG SAID WESTERLY RIGHT-OF-WAY LINE A
DISTANCE OF 101.12 FEET TO THE TRUE POINT OF BEGINNING.

 

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE ¼) OF THE NORTHEAST
QUARTER (NE ¼) OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK
COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SAID SECTION 29; THENCE SOUTH 88°59’00”
WEST ALONG THE NORTH LINE OF SAID NORTHEAST QUARTER (NE ¼) A DISTANCE OF 776.46
FEET; THENCE SOUTH 1°02’47” EAST (BEING A RADIAL BEARING) A DISTANCE OF 27.06
FEET TO THE NORTH LINE OF TROPICANA AVENUE, ALSO BEING THE TRUE POINT OF
BEGINNING 91.32 FEET RIGHT OF (“BRI” 84+43.50 P.O.T.); THENCE NORTHWESTERLY
26.85 FEET ALONG A CURVE CONCAVE NORTHEASTERLY THROUGH A CENTRAL ANGLE OF
43°20’30” HAVING A RADIUS OF 35.50 FEET TO A POINT OF COMPOUND CURVE; THENCE
CONTINUING NORTHWESTERLY 2.43 FEET ALONG A CURVE CONCAVE NORTHEASTERLY THROUGH A
CENTRAL ANGLE OF 10°19’05” HAVING A RADIUS OF 13.50 FEET; THENCE SOUTH 88°57’13”
WEST A DISTANCE OF 54.25 FEET;

 

THENCE SOUTH 82°14’19” EAST A DISTANCE OF 75.11 FEET; THENCE NORTH 88°57’13”
EAST A DISTANCE OF 6.00 FEET TO THE POINT OF BEGINNING.

 

EXCEPTING FROM PARCEL TWO (2) THOSE PORTIONS DEEDED TO THE STATE OF NEVADA,
ACTING BY AND THROUGH ITS DEPARTMENT OF TRANSPORTATION, BY DEEDS RECORDED JULY
29, 1997 IN BOOK 970729 AS DOCUMENT NUMBERS 00025 AND 00027 AND DESCRIBED AS
FOLLOWS:

 

--------------------------------------------------------------------------------


 

A PORTION OF THE NORTHEAST QUARTER (NE ¼) OF THE NORTHEAST QUARTER (NE ¼) OF
SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE NORTH LINE OF SAID NORTHEAST QUARTER (NE ¼) OF THE
NORTHEAST QUARTER (NE ¼), SOUTH 88°59’00” WEST A DISTANCE OF 982.96 FEET FROM
THE NORTHEAST CORNER OF SAID SECTION 29; THENCE CONTINUING SOUTH 88°59’00” WEST
ALONG SAID NORTH LINE AND NORTHERLY LINE OF TROPICANA AVENUE, A DISTANCE OF
100.02 FEET TO A POINT 118.54 FEET RIGHT OF STATION 87+50.02 FEET P.O.T. OF
“BRI” LINE; THENCE ALONG THE FORMER NORTHERLY LINE OF TROPICANA AVENUE SOUTH
1°02’59” EAST A DISTANCE OF 45.22 FEET; THENCE CONTINUING ALONG SAID FORMER
NORTHERLY LINE NORTH 88°57’13” EAST A DISTANCE OF 181.02 FEET; THENCE CONTINUING
ALONG SAID FORMER NORTHERLY LINE 57.17 FEET ALONG A CURVE CONCAVE NORTHWESTERLY,
THROUGH A CENTRAL ANGLE OF 66°10’09” HAVING A RADIUS OF 49.50 FEET; THENCE ALONG
THE NORTHERLY LINE OF TROPICANA AVENUE NORTH 83°58’25” WEST A DISTANCE OF 127.25
FEET TO THE POINT OF BEGINNING; AND COMMENCING AT THE NORTHEAST CORNER OF
SECTION 29; THENCE SOUTH 88°59’00” WEST ALONG THE NORTH LINE OF SAID NORTHEAST
QUARTER (NE ¼) A DISTANCE OF 362.88 FEET; THENCE SOUTH 1°01’00” EAST A DISTANCE
OF 38.85 FEET TO THE TRUE POINT OF BEGINNING ALSO BEING ON THE NORTH LINE OF
TROPICANA AVENUE, STATION 80+29.93, 79.32 FEET RIGHT “BRI” LINE; THENCE SOUTH
88°57’13” WEST ALONG SAID NORTH LINE A DISTANCE OF 85.07 FEET;

 

THENCE CONTINUING ALONG SAID NORTH LINE NORTH 86°28’21” WEST A DISTANCE OF
138.86 FEET; THENCE NORTH 87°25’34” EAST A DISTANCE OF 41.71 FEET; THENCE
NORTHEASTERLY 1.49 FEET ALONG A CURVE CONCAVE SOUTHEASTERLY THROUGH A CENTRAL
ANGLE OF 01°31’37” HAVING A RADIUS OF 56.00 FEET; THENCE NORTH 88°57’13” EAST A
DISTANCE OF 105.07 FEET;

 

THENCE SOUTHEASTERLY 9.61 FEET ALONG A CURVE CONCAVE SOUTHWESTERLY THROUGH A
CENTRAL ANGLE OF 09°50’05” HAVING A RADIUS OF 56.00 FEET; THENCE SOUTH 81°12’43”
EAST A DISTANCE OF 66.64 FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING FROM PARCEL TWO (2) ANY PORTION DEEDED TO THE STATE OF NEVADA,
ACTING BY AND THROUGH ITS DEPARTMENT OF TRANSPORTATION, BY DEED RECORDED AUGUST
2, 1990 IN BOOK 900802 AS DOCUMENT NO. 00475 OF OFFICIAL RECORDS.

 

FURTHER EXCEPTING THEREFROM THAT PORTION OF SAID LAND AS DESCRIBED IN DEED
RECORDED FEBRUARY 22, 2006 IN BOOK 20060222 AS DOCUMENT NO. 0001360, OFFICIAL
RECORDS.

 

TOGETHER WITH THAT PORTION OF SAID LAND AS DESCRIBED IN DEED

 

RECORDED FEBRUARY 22, 2006 IN BOOK 20060222 AS DOCUMENT NO. 0001361, OF OFFICIAL
RECORDS. TOGETHER WITH THAT PORTION OF SAID LAND AS ABANDONED BY THAT CERTAIN
RESOLUTION OF ABANDONMENT RECORDED FEBRUARY 22, 2006 IN BOOK 20060222 AS
DOCUMENT NO. 01365 OFFICIAL RECORDS.

 

Subject property commonly known as: NEW YORK NEW YORK HOTEL & CASINO, Las Vegas,
NV

 

--------------------------------------------------------------------------------


 

Property commonly known as MGM Grand Detroit Hotel and Casino, described as
follows:

 

LEGAL DESCRIPTION

 

Real property in the City of Detroit, County of Wayne, State of Michigan,
described as follows:

 

Part of Private Claims 23, 55, and 247, City of Detroit, Wayne County, Michigan,
described as: Part of Lots 1 thru 7 of Block 57, part of Lots 1 thru 6 of Block
64, part of Lots 1 thru 6 of Block 69, of “Cass Western Addition to the City of
Detroit, between the Chicago and Grand River Roads, by Lewis Cass 1851”, as
recorded in Liber 42, Pages 138 thru 141 of Deeds, Wayne County Records; part of
Lot 8 and all of Lot 9 of Block 57, part of Lots 1 thru 4, and all of Lots 5 and
6 of Block 61, all of Lots 7 and 8 of Block 64, part of Lots 1 thru 6, and all
of Lots 7 and 8 of Block 67, all of Lots 7 and 8 of Block 69, of “Plat of
Subdivision of Blocks 52, 61, 67 and part of Blocks 57, 64, 69, and 71 of the
Cass Farm” as recorded in Liber 1, Page 128A of Plats, Wayne County Records;
also all of Lots 1 thru 6, and all of Lots 10 and 11, and part of Lots 7 thru 9
of Block 55, all of Lots 1 thru 8 of Block 56, all of Lots 1 thru 8 Block 57,
all of Lots 7 thru 15, and part of Lots 1 thru 6 of Block 54, of “Plat of the
Subdivision of the Jones’ Farm between Michigan Avenue and the North line of
Beech Street”, as recorded in Liber 53, Page 53 of Deeds, Wayne County Records;
also all of Lots 1 thru 10 of Block 58, all of Lots 1 thru 10 of Block 59, all
of Lots 1 thru 10 of Block 60, all of Lots 1 thru 10 of Block 61, all of Lots 2
thru 8, and part of Lots 1, 9, and 10 of Block 62, all of Lots 1 thru 10 of
Block 63 of “Plat of Subdivision of the Jones’ Farm South of the Grand River
Road”, as recorded in Liber 1, Page 184 of Plats, Wayne County Records; also all
of Lots 8 thru 12, and part of Lots 1 thru 7 of Block 1, all of Lots 11 and 12,
and part of Lot 10 of Block 2, all of Lot 3, all of Lots 5 thru 8, and part of
Lots 1, 2, and 4 of Block 3, all of Lots 1 thru 8 of Block 4, all of Lots 1 thru
9 of Block 5, all of Lots 2 thru 9, and part of Lot 1 of Block 6, all of Lots 4
and 5, and part of Lots 2 and 3, and part Lots 6 thru 9 of Block 7, all of Lots
1 thru 9 of Block 8, all of Lots 1, 4, and 5, and part of Lots 2 and 3, and part
of Lots 6 thru 8 of Block 9, part of Lot 5 of Block 10 of “Crane and Wesson’s
Section of the Forsyth Farm between Chicago and Grand River Roads”, as recorded
in Liber 44, Pages 10 and 11, of Deeds, Wayne County Records; also Elton Park,
vacated Fourth, Fifth, Beech, Elizabeth & Plum Streets, and Plaza Drive; also
all of the alleys, all within the bounds of the more particularly described
parcel:

 

Beginning at a point distant South 67 degrees 04 minutes 00 seconds West 38.00
feet from the Northerly corner of Lot 1 of Block 69 of “Cass Western Addition to
the City of Detroit” as recorded in Liber 42, Pages 138-141 of Deeds, Wayne
County Records, being also the intersection of the Westerly line of Third Avenue
(98 feet wide) and the Southerly line of the Fisher Service Drive and proceeding
thence South 22 degrees 56 minutes 00 seconds East 323.50 feet along the
Westerly line of Third Avenue (98 feet wide); thence North 67 degrees 04 minutes
00 seconds East 12.00 feet; thence South 22 degrees 56 minutes o0 seconds East
254.62 feet, along the Westerly line of Third Avenue (86 feet wide); thence
South 67 degrees 04 minutes 00 seconds West 10.50 feet; thence South 22 degrees
56 minutes 00 seconds East 327.03 feet, along the Westerly line of Third Avenue
(96.5 feet wide); thence North 67 degrees 04 minutes 00 seconds East 10.50 feet;
thence South 22 degrees 56 minutes 00 seconds East 250.35 feet along the
Westerly line of Third Avenue (86 feet wide); thence South 67 degrees 04 minutes
00 seconds West 12.00 feet; thence South 22 degrees 56 minutes 00 seconds East
218.50 feet along the Westerly line of Third Avenue (98 feet wide); thence South
67 degrees 04 minutes 00

 

--------------------------------------------------------------------------------


 

seconds West 95.05 feet along the Northerly line of Bagley Avenue (90.00 feet
wide); thence North 22 degrees 56 minutes 00 seconds West 8.00 feet; thence
South 67 degrees 04 minutes 00 seconds West 190.00 feet along the Northerly line
of Bagley Avenue (98 feet wide); thence South 71 degrees 38 minutes 09 seconds
West 50.16 feet; thence South 89 degrees 50 minutes 52 seconds West 368.44 feet;
thence North 83 degrees 53 minutes 39 seconds West 57.19 feet; thence South 82
degrees 26 minutes 40 seconds West 72.31 feet; thence North 83 degrees 37
minutes 39 seconds West 23.54 feet; thence North 23 degrees 24 minutes 01
seconds West 66.89 feet; thence North 59 degrees 04 minutes 20 seconds West
49.52 feet; thence North 33 degrees 33 minutes 11 seconds West 162.79 feet;
thence North 40 degrees 40 minutes 41 seconds West 52.50 feet; thence North 22
degrees 56 minutes 00 seconds West 96.00 feet; thence South 67 degrees 04
minutes 00 seconds West 4.00 feet; thence North 22 degrees 56 minutes 00 seconds
West 152.00 feet; thence North 14 degrees 17 minutes 30 seconds West 50.90 feet;
thence North 17 degrees 12 minutes 04 seconds West 75.57 feet; thence North 05
degrees 05 minutes 55 seconds West 31.51 feet; thence North 04 degrees 38
minutes 20 seconds West 48.35 feet; thence North 07 degrees 12 minutes 29
seconds East 71.72 feet; thence North 08 degrees 18 minutes 11 seconds East
40.42 feet; thence North 17 degrees 01 minutes 52 seconds East 65.24 feet;
thence North 18 degrees 41 minutes 24 seconds East 46.82 feet; thence North 27
degrees 42 minutes 54 seconds East 64.66 feet; thence North 32 degrees 04
minutes 41 seconds East 13.95 feet; thence North 32 degrees 04 minutes 27
seconds East 95.91 feet; thence North 41 degrees 49 minutes 22 seconds East
44.22 feet; thence North 41 degrees 50 minutes 04 seconds East 44.22 feet;
thence North 38 degrees 54 minutes 08 seconds East 68.06 feet; thence North 47
degrees 25 minutes 07 seconds East 116.48 feet; thence North 67 degrees 04
minutes 00 seconds East 335.05 feet, along the Southerly line of the Fisher
Service Drive to the point of beginning.

 

--------------------------------------------------------------------------------


 

Property commonly known as Gold Strike Resort and Casino, described as follows:

 

LEGAL DESCRIPTION

 

BEING A 23.989 ACRE TRACT OF LAND LYING IN SECTIONS 2, AND 11, TOWNSHIP THREE
SOUTH, RANGE ELEVEN WEST, TUNICA COUNTY, MISSISSIPPI, OF RECORD IN BOOK V4, PAGE
16 AT THE TUNICA COUNTY CLERKS OFFICE, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

COMMENCING AT THE SECTION CORNER BETWEEN SECTIONS 1,2,11 AND 12, TOWNSHIP THREE
SOUTH, RANGE ELEVEN WEST TUNICA COUNTY, MISSISSIPPI; THENCE S00°00’06”E ALONG
THE EAST LINE OF SAID SECTION 11 A DISTANCE OF 115.73 FEET TO A POINT ON THE
NORTH LINE OF YAZOO MISSISSIPPI DELTA LEVEE BOARD RIGHT-OF-WAY; THENCE
S74°46’53”W ALONG SAID LEVEE BOARD RIGHT-OF-WAY A DISTANCE OF 1439.74 FEET TO
THE POINT OF BEGINNING; THENCE CONTINUING S74°46’53”W ALONG SAID LEVEE BOARD
RIGHT-OF-WAY A DISTANCE OF 540.17 FEET TO A ANGLE POINT; THENCE S68°17’02”W AND
CONTINUING ALONG SAID LEVEE BOARD RIGHT-OF-WAY A DISTANCE OF 544.92 FEET TO A
POINT; THENCE LEAVING SAID LEVEE BOARD RIGHT-OF-WAY N64°07’06”W A DISTANCE OF
249.87 FEET TO A POINT ON THE EAST LINE OF JAMES NEELY GRANT III PROPERTY;
THENCE N00°04’52”W ALONG THE SAID EAST LINE OF THE GRANT PROPERTY A DISTANCE OF
719.37 FEET TO THE NORTHEAST CORNER OF THE SAID GRANT PROPERTY; THENCE
CONTINUING N00°04’52”W A DISTANCE OF 213.36 FEET TO A POINT; THENCE THE
FOLLOWING COURSES AND DISTANCES THROUGH THE ROBINSON PROPERTY GROUP L.P.
PROPERTY AS RECORDED IN BOOK V4, PAGE 16 AT SAID CLERKS OFFICE;

 

N 22°31’05” W 142.42’

N 67°28’55” E 223.71’

 

TO A POINT ON A CURVE; THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF
175.00 FEET, AN ARC LENGTH OF 100.06 FEET (CHORD N23°22’46”E - 98.70 FEET) TO A
POINT OF TANGENCY; THENCE

 

N 39°45’35” E 194.79’

S 58°17’44” E 180.67’

N 32°45’52” E 81.00’

S 57°14’08” E 192.00’

S 32°45’52” W 72.00’

S 57°14’08” E 228.13’

S 15°14’08” E 133.31’

S 74°45’52” W 50.00’

S 15°14’08” E 153.74’

 

TO A POINT ON A CURVE; THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF
599.00 FEET AN ARC LENGTH OF 180.63 FEET (CHORD S50°50’14”W - 179.95 FEET) TO A
POINT; THENCE S15°13’07”E A DISTANCE OF 489.42 FEET TO A POINT; THENCE
N74°46’53”E A DISTANCE OF 404.49 FEET TO A POINT; THENCE

 

--------------------------------------------------------------------------------


 

S15°13’07”E A DISTANCE OF 74.00 FEET TO THE POINT OF BEGINNING AND CONTAINING
1,044,976 SQUARE FEET OR 23.989 ACRES.

 

--------------------------------------------------------------------------------


 

Schedule 1.02

 

Detroit Collateral

 

Land situated in the State of Michigan, County of Wayne, City of Detroit.

 

PART OF PRIVATE CLAIMS 23, 55, AND 247, CITY OF DETROIT, WAYNE COUNTY, MICHIGAN,
DESCRIBED AS:

 

PART OF LOTS 1 THRU 7 OF BLOCK 57, PART OF LOTS 1 THRU 6 OF BLOCK 64, PART OF
LOTS 1 THRU 6 OF BLOCK 69, OF “CASS WESTERN ADDITION TO THE CITY OF DETROIT,
BETWEEN THE CHICAGO AND GRAND RIVER ROADS, BY LEWIS CASS 1851”, AS RECORDED IN
LIBER 42, PAGES 138 THRU 141 OF DEEDS, WAYNE COUNTY RECORDS; PART OF LOT 8 AND
ALL OF LOT 9 OF BLOCK 57, PART OF LOTS 1 THRU 4, AND ALL OF LOTS 5 AND 6 OF
BLOCK 61, ALL OF LOTS 7 AND 8 OF BLOCK 64, PART OF LOTS 1 THRU 6, AND ALL OF
LOTS 7 AND 8 OF BLOCK 67, ALL OF LOTS 7 AND 8 OF BLOCK 69, OF “PLAT OF
SUBDIVISION OF BLOCKS 52, 61, 67 AND PART OF BLOCKS 57, 64, 69, AND 71 OF THE
CASS FARM” AS RECORDED IN LIBER 1, PAGE 128A OF PLATS, WAYNE COUNTY RECORDS;
ALSO ALL OF LOTS 1 THRU 6, AND ALL OF LOTS 10 AND 11, AND PART OF LOTS 7 THRU 9
OF BLOCK 55, ALL OF LOTS 1 THRU 8 OF BLOCK 56, ALL OF LOTS 1 THRU 8 BLK 57, ALL
OF LOTS 7 THRU 15, AND PART OF LOTS 1 THRU 6 OF BLOCK 54, OF “PLAT OF THE
SUBDIVISION OF THE JONES’ FARM BETWEEN MICHIGAN AVENUE AND THE NORTH LINE OF
BEECH STREET”, AS RECORDED IN LIBER 53, PAGE 53 OF DEEDS, WAYNE COUNTY RECORDS;
ALSO ALL OF LOTS 1 THRU 10 OF BLOCK 58, ALL OF LOTS 1 THRU 10 OF BLOCK 59, ALL
OF LOTS 1 THRU 10 OF BLOCK 60, ALL OF LOTS 1 THRU 10 OF BLOCK 61, ALL OF LOTS 2
THRU 8, AND PART OF LOTS 1, 9, AND 10 OF BLOCK 62, ALL OF LOTS 1 THRU 10 OF
BLOCK 63 OF “PLAT OF SUBDIVISION OF THE JONES’ FARM SOUTH OF THE GRAND RIVER
ROAD”, AS RECORDED IN LIBER 1, PAGE 184 OF PLATS, WAYNE COUNTY RECORDS; ALSO ALL
OF LOTS 8 THRU 12, AND PART OF LOTS 1 THRU 7 OF BLOCK 1, ALL OF LOTS 11 AND 12,
AND PART OF LOT 10 OF BLOCK 2, ALL OF LOT 3, ALL OF LOTS 5 THRU 8, AND PART OF
LOTS 1, 2, AND 4 OF BLOCK 3, ALL OF LOTS 1 THRU 8 OF BLOCK 4, ALL OF LOTS 1 THRU
9 OF BLOCK 5, ALL OF LOTS 2 THRU 9, AND PART OF LOT 1 OF BLOCK 6, ALL OF LOTS 4
AND 5, AND PART OF LOTS 2 AND 3, AND PART LOTS 6 THRU 9 OF BLOCK 7, ALL OF LOTS
1 THRU 9 OF BLOCK 8, ALL OF LOTS 1, 4, AND 5, AND PART OF LOTS 2 AND 3, AND PART
OF LOTS 6 THRU 8 OF BLK 9, PART OF LOT 5 OF BLOCK 10 OF “CRANE AND WESSON’S
SECTION OF THE FORSYTH FARM BETWEEN CHICAGO AND GRAND RIVER ROADS”, AS RECORDED
IN LIBER 44, PAGES 10 AND 11, OF DEEDS, WAYNE COUNTY RECORDS; ALSO ELTON PARK,
VACATED FOURTH, FIFTH, BEECH, ELIZABETH & PLUM STREETS, AND PLAZA DRIVE; ALSO
ALL OF THE ALLEYS, ALL WITHIN THE BOUNDS OF THE MORE PARTICULARLY DESCRIBED
PARCEL:

 

BEGINNING AT A POINT DISTANT SOUTH 67 DEGREES 04 MINUTES 00 SECONDS WEST 38.00
FEET FROM THE NORTHERLY CORNER OF LOT 1 OF BLOCK 69 OF “CASS WESTERN ADDITION TO
THE CITY OF DETROIT” AS RECORDED IN LIBER 42, PAGES 138-141 OF DEEDS, WAYNE
COUNTY RECORDS, BEING ALSO THE INTERSECTION OF THE WESTERLY LINE OF THIRD AVENUE
(98 FEET WIDE) AND THE SOUTHERLY LINE OF THE FISHER SERVICE DRIVE AND PROCEEDING
THENCE SOUTH 22 DEGREES 56 MINUTES 00 SECONDS EAST 323.50 FEET ALONG THE
WESTERLY LINE OF THIRD AVENUE (98 FEET WIDE); THENCE NORTH 67 DEGREES 04 MINUTES
00 SECONDS EAST 12.00 FEET; THENCE SOUTH 22 DEGREES 56 MINUTES 00 SECONDS EAST
254.62 FEET, ALONG THE WESTERLY LINE OF THIRD AVENUE (86 FEET WIDE); THENCE
SOUTH 67 DEGREES 04 MINUTES 00 SECONDS WEST 10.50 FEET; THENCE SOUTH 22 DEGREES
56 MINUTES 00 SECONDS EAST 327.03 FEET, ALONG THE WESTERLY LINE OF THIRD AVENUE
(96.5 FEET WIDE); THENCE NORTH 67 DEGREES 04 MINUTES 00 SECONDS EAST 10.50 FEET;
THENCE SOUTH 22 DEGREES 56 MINUTES 00 SECONDS EAST 250.35 FEET ALONG THE
WESTERLY LINE OF THIRD AVENUE (86 FEET WIDE); THENCE SOUTH 67 DEGREES 04 MINUTES
00 SECONDS WEST 12.00 FEET; THENCE SOUTH 22 DEGREES 56 MINUTES 00 SECONDS EAST
218.50 FEET ALONG THE WESTERLY LINE OF THIRD AVENUE (98 FEET WIDE); THENCE SOUTH
67 DEGREES 04 MINUTES 00 SECONDS WEST 95.05 FEET ALONG THE NORTHERLY LINE OF
BAGLEY AVENUE (90.00 FEET WIDE); THENCE NORTH 22

 

--------------------------------------------------------------------------------


 

DEGREES 56 MINUTES 00 SECONDS WEST 8.00 FEET; THENCE SOUTH 67 DEGREES 04 MINUTES
00 SECONDS WEST 190.00 FEET ALONG THE NORTHERLY LINE OF BAGLEY AVENUE (98 FEET
WIDE); THENCE SOUTH 71 DEGREES 38 MINUTES 09 SECONDS WEST 50.16 FEET; THENCE
SOUTH 89 DEGREES 50 MINUTES 52 SECONDS WEST 368.44 FEET; THENCE NORTH 83 DEGREES
53 MINUTES 39 SECONDS WEST 57.19 FEET; THENCE SOUTH 82 DEGREES 26 MINUTES 40
SECONDS WEST 72.31 FEET; THENCE NORTH 83 DEGREES 37 MINUTES 39 SECONDS WEST
23.54 FEET; THENCE NORTH 23 DEGREES 24 MINUTES 01 SECONDS WEST 66.89 FEET;
THENCE NORTH 59 DEGREES 04 MINUTES 20 SECONDS WEST 49.52 FEET; THENCE NORTH 33
DEGREES 33 MINUTES 11 SECONDS WEST 162.79 FEET; THENCE NORTH 40 DEGREES 40
MINUTES 41 SECONDS WEST 52.50 FEET; THENCE NORTH 22 DEGREES 56 MINUTES 00
SECONDS WEST 96.00 FEET; THENCE SOUTH 67 DEGREES 04 MINUTES 00 SECONDS WEST 4.00
FEET; THENCE NORTH 22 DEGREES 56 MINUTES 00 SECONDS WEST 152.00 FEET; THENCE
NORTH 14 DEGREES 17 MINUTES 30 SECONDS WEST 50.90 FEET; THENCE NORTH 17 DEGREES
12 MINUTES 04 SECONDS WEST 75.57 FEET; THENCE NORTH 05 DEGREES 05 MINUTES 55
SECONDS WEST 31.51 FEET; THENCE NORTH 04 DEGREES 38 MINUTES 20 SECONDS WEST
48.35 FEET; THENCE NORTH 07 DEGREES 12 MINUTES 29 SECONDS EAST 71.72 FEET;
THENCE NORTH 08 DEGREES 18 MINUTES 11 SECONDS EAST 40.42 FEET; THENCE NORTH 17
DEGREES 01 MINUTES 52 SECONDS EAST 65.24 FEET; THENCE NORTH 18 DEGREES 41
MINUTES 24 SECONDS EAST 46.82 FEET; THENCE NORTH 27 DEGREES 42 MINUTES 54
SECONDS EAST 64.66 FEET; THENCE NORTH 32 DEGREES 04 MINUTES 41 SECONDS EAST
13.95 FEET; THENCE NORTH 32 DEGREES 04 MINUTES 27 SECONDS EAST 95.91 FEET;
THENCE NORTH 41 DEGREES 49 MINUTES 22 SECONDS EAST 44.22 FEET; THENCE NORTH 41
DEGREES 50 MINUTES 04 SECONDS EAST 44.22 FEET; THENCE NORTH 38 DEGREES 54
MINUTES 08 SECONDS EAST 68.06 FEET; THENCE NORTH 47 DEGREES 25 MINUTES 07
SECONDS EAST 116.48 FEET; THENCE NORTH 67 DEGREES 04 MINUTES 00 SECONDS EAST
335.05 FEET, ALONG THE SOUTHERLY LINE OF THE FISHER SERVICE DRIVE TO THE POINT
OF BEGINNING.

 

Tax ID: Ward 4, Item 4075-143A

Address: 1777 Third St., Detroit, MI

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

($ in millions)

 

Lender

 

Revolving
Commitment

 

Applicable
Revolving
Percentage

 

Term A
Commitment

 

Term A
Applicable
Percentage

 

Term B
Commitment

 

Term B
Applicable
Percentage

 

Total
Commitment

 

Bank of America, N.A.

 

$

142.5

 

11.875000000

%

$

197.5

 

18.809523810

%

$

1,750.0

 

100.000000000

%

$

2,090.0

 

Deutsche Bank AG, New York Branch

 

125.0

 

10.416666667

%

100.0

 

9.523809524

%

—

 

—

 

225.0

 

Barclays Bank PLC

 

125.0

 

10.416666667

%

100.0

 

9.523809524

%

—

 

—

 

225.0

 

JPMorgan Chase Bank, N.A.

 

125.0

 

10.416666667

%

100.0

 

9.523809524

%

—

 

—

 

225.0

 

BNP Paribas

 

125.0

 

10.416666667

%

100.0

 

9.523809524

%

—

 

—

 

225.0

 

The Royal Bank of Scotland plc

 

120.0

 

10.000000000

%

95.0

 

9.047619048

%

—

 

—

 

215.0

 

Sumitomo Mitsui Banking Corporation

 

100.0

 

8.333333333

%

100.0

 

9.523809524

%

—

 

—

 

200.0

 

Citibank, N.A.

 

100.0

 

8.333333333

%

82.5

 

7.857142857

%

—

 

—

 

182.5

 

Credit Agricole Corporate and Investment Bank

 

87.5

 

7.291666667

%

75.0

 

7.142857143

%

—

 

—

 

162.5

 

Morgan Stanley Senior Funding, Inc.

 

50.0

 

4.166666667

%

50.0

 

4.761904762

%

—

 

—

 

100.0

 

The Bank of Nova Scotia

 

50.0

 

4.166666667

%

50.0

 

4.761904762

%

—

 

—

 

100.0

 

UBS AG, Stamford Branch

 

50.0

 

4.166666667

%

—

 

—

 

—

 

—

 

50.0

 

Total

 

$

1,200.0

 

100.000000000

%

$

1,050.0

 

100.000000000

%

$

1,750.0

 

100.000000000

%

$

4,000.0

 

 

--------------------------------------------------------------------------------


 

Schedule 2.16

 

REVERSE DUTCH AUCTION PROCEDURES

 

This Schedule 2.16 is intended to summarize certain basic terms of the reverse
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.16 of the Credit Agreement, of which this Schedule 2.16
is a part.  It is not intended to be a definitive statement of all of the terms
and conditions of a reverse Dutch auction, the definitive terms and conditions
for which shall be set forth in the applicable offering document.  None of the
Administrative Agent, the Auction Manager, or any of their respective affiliates
or any officers, directors, employees, agents or attorneys-in-fact of such
Persons (together with the Administrative Agent and its affiliates, the
“Agent-Related Persons”) makes any recommendation pursuant to any offering
document as to whether or not any Lender should sell any of its Term Loans to
any Borrower pursuant to any offering documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent-Related Person (or
any of their affiliates) in its respective capacity as a Lender to sell any of
its Term Loans to any Borrower be deemed to constitute such a recommendation. 
Each Lender should make its own decision on whether to sell any of its Term
Loans and, if it decides to do so, the principal amount of and price to be
sought for such Term Loans.  In addition, each Lender should consult its own
attorney, business advisor and tax advisor as to legal, business, tax and
related matters concerning each Auction and the relevant offering documents. 
Capitalized terms not otherwise defined in this Schedule 2.16 have the meanings
assigned to them in the Credit Agreement.

 

(a)           Notice Procedures. In connection with each Auction, the applicable
Borrower will provide notification to the Auction Manager for distribution to
the Lenders of the applicable Term Facility (each, an “Auction Notice”).  Each
Auction Notice shall contain (i) the maximum principal amount (calculated on the
face amount thereof) of Term Loans in the relevant Term Facility that such
Borrower offers to purchase in such Auction (the “Auction Amount”), which shall
be no less than $25,000,000 (unless another amount is agreed to by the
Administrative Agent); (ii) the range of discounts to par (the “Discount
Range”), expressed as a range of prices per $1,000 (in increments of $5), at
which such Borrower would be willing to purchase such Term Loans in such
Auction; and (iii) the date on which such Auction will conclude, on which date
Return Bids (as defined below) will be due by 10:00 a.m. (Pacific time) (as such
date and time may be extended by the Auction Manager, such time the “Expiration
Time”).  Such Expiration Time may be extended for a period not exceeding three
(3) Business Days upon notice by such Borrower to the Auction Manager received
not less than 24 hours before the original Expiration Time; provided that only
one extension per offer shall be permitted.  An Auction shall be regarded as a
“failed auction” in the event that either (x) such Borrower withdraws such
Auction in accordance with the terms hereof or (y) the Expiration Time occurs
with no Qualifying Bids (as defined below) having been received.  In the event
of a failed auction, no Borrower shall be permitted to deliver a new Auction
Notice prior to the date occurring three (3) Business Days after such withdrawal
or Expiration Time, as the case may be. Notwithstanding anything to the contrary
contained herein, no Borrower shall initiate any Auction by delivering an
Auction Notice to the Auction Manager until after the conclusion (whether
successful or failed) of the previous Auction (if any), whether such conclusion
occurs by withdrawal of such previous Auction or the occurrence of the
Expiration Time of such previous Auction.

 

(b)           Reply Procedures.  In connection with any Auction, each Lender of
Term Loans of the applicable Term Facility wishing to participate in such
Auction shall, prior to the Expiration Time, provide the Auction Manager with a
notice of participation, in the form included in the respective offering
document (each, a “Return Bid”) which shall specify (i) a discount to par that
must be expressed as a price per $1,000 (in increments of $5) in principal
amount of Term Loans (the “Reply Price”) within the Discount Range and (ii) the
principal amount of such Term Loans, in an amount not less than $1,000,000

 

--------------------------------------------------------------------------------


 

or an integral multiple of $1,000 in excess thereof, that such Lender offers for
sale at its Reply Price (the “Reply Amount”).  A Lender may submit a Reply
Amount that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans of such Term Facility held by such Lender.  Lenders may only submit one
Return Bid per Auction but each Return Bid may contain up to three (3) component
bids, each of which may result in a separate Qualifying Bid and each of which
will not be contingent on any other component bid submitted by such Lender
resulting in a Qualifying Bid.  In addition to the Return Bid, the participating
Lender must execute and deliver, to be held by the Auction Manager, an
assignment and acceptance in the form included in the offering document (each,
an “Auction Assignment and Assumption”).  The applicable Borrower will not
purchase any Term Loans at a price that is outside of the applicable Discount
Range, nor will any Return Bids (including any component bids specified therein)
submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price.

 

(c)           Acceptance Procedures.  Based on the Reply Prices and Reply
Amounts received by the Auction Manager, the Auction Manager, in consultation
with the applicable Borrower, will calculate the lowest purchase price (the
“Applicable Threshold Price”) for such Auction within the Discount Range for
such Auction that will allow such Borrower to complete the Auction by purchasing
the full Auction Amount (or such lesser amount of Term Loans for which such
Borrower has received Qualifying Bids). Such Borrower shall purchase Term Loans
from each Lender whose Return Bid is within the Discount Range and contains a
Reply Price that is equal to or less than the Applicable Threshold Price (each,
a “Qualifying Bid”).  All Term Loans included in Qualifying Bids (including
multiple component Qualifying Bids contained in a single Return Bid) received at
a Reply Price lower than the Applicable Threshold Price will be purchased at
such applicable Reply Prices and shall not be subject to proration.

 

(d)           Proration Procedures.  All Term Loans offered in Return Bids (or,
if applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans for which Qualifying Bids have been submitted in any
given Auction at the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans to be purchased at
prices below the Applicable Threshold Price), the applicable Borrower shall
purchase the Term Loans for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the amount necessary to complete the
purchase of the Auction Amount.  No Return Bids or any component thereof will be
accepted above the Applicable Threshold Price.

 

(e)           Notification Procedures.  The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet or intranet site (including an IntraLinks, SyndTrak or
other similar electronic system) in accordance with the Auction Manager’s
standard dissemination practices by 1:00 p.m. (Pacific time) on the same
Business Day as the date the Return Bids were due (as such due date may be
extended in accordance with this Schedule 2.16).  The Auction Manager will
insert the principal amount of Term Loans to be assigned and the applicable
settlement date into each applicable Auction Assignment and Assumption received
in connection with a Qualifying Bid.  Upon the request of the submitting Lender,
the Auction Manager will promptly return any Auction Assignment and Assumption
received in connection with a Return Bid that is not a Qualifying Bid.

 

(f)            Additional Procedures.  In connection with any Auction, upon
submission by a Lender of a Return Bid, such Lender will not have any withdrawal
rights.  Any Return Bid (including any component bid thereof) delivered to the
Auction Manager may not be modified, revoked, terminated or cancelled by a
Lender.  However, an Auction may become void if the conditions to the purchase
of Term

 

--------------------------------------------------------------------------------


 

Loans by the applicable Borrower required by the terms and conditions of
Section 2.16 of the Credit Agreement are not met.  The purchase price in respect
of each Qualifying Bid for which purchase by such Borrower is required in
accordance with the foregoing provisions shall be paid directly by such Borrower
to the respective assigning Lender on a settlement date as determined jointly by
such Borrower and the Auction Manager (which shall be not later than ten
(10) Business Days after the date Return Bids are due).  Such Borrower shall
execute each applicable Auction Assignment and Assumption received in connection
with a Qualifying Bid.  All questions as to the form of documents and validity
and eligibility of Term Loans that are the subject of an Auction will be
determined by the Auction Manager, in consultation with such Borrower, and their
determination will be final and binding so long as such determination is not
inconsistent with the terms of Section 2.16 of the Credit Agreement or this
Schedule 2.16.  The Auction Manager’s interpretation of the terms and conditions
of the offering document, in consultation with such Borrower, will be final and
binding so long as such interpretation is not inconsistent with the terms of
Section 2.16 of the Credit Agreement or this Schedule 2.16.  None of the
Administrative Agent, the Auction Manager, any other Agent-Related Person or any
of their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrowers, the Loan Parties, or
any of their affiliates (whether contained in an offering document or otherwise)
or for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.  This Schedule 2.16 shall not
require any Borrower to initiate any Auction.

 

--------------------------------------------------------------------------------


 

Schedule 5.04 - Subsidiaries

 

Restricted Subsidiaries/Guarantors

 

Restricted Subsidiaries

 

Form
of Legal Entity

 

Jurisdiction
of Formation

 

Percentage
Ownership

350 Leasing Company I, LLC

 

Limited Liability Company

 

Nevada

 

100%

350 Leasing Company II, LLC

 

Limited Liability Company

 

Nevada

 

100%

450 Leasing Company I, LLC

 

Limited Liability Company

 

Nevada

 

100%

550 Leasing Company I, LLC

 

Limited Liability Company

 

Nevada

 

100%

550 Leasing Company II, LLC

 

Limited Liability Company

 

Nevada

 

100%

AC Holding Corp.

 

Corporation

 

Nevada

 

100%

AC Holding Corp. II

 

Corporation

 

Nevada

 

100%

Aria Resort & Casino, LLC

 

Limited Liability Company

 

Nevada

 

100%

Beau Rivage Resorts, Inc., dba Beau Rivage

 

Corporation

 

Mississippi

 

100%

Bellagio, LLC, dba Bellagio

 

Limited Liability Company

 

Nevada

 

100%

Bungalow, Inc.

 

Corporation

 

Mississippi

 

100%

Circus Circus Casinos, Inc., dba Circus Circus Hotel and Casino-Las Vegas Circus
Circus Hotel and Casino-Reno and Slots-A-Fun Casino

 

Corporation

 

Nevada

 

100%

CityCenter Facilities Management, LLC

 

Limited Liability Company

 

Nevada

 

100%

CityCenter Realty Corporation

 

Corporation

 

Nevada

 

100%

Destron, Inc.

 

Corporation

 

Nevada

 

100%

Diamond Gold, Inc.

 

Corporation

 

Nevada

 

100%

Galleon, Inc.

 

Corporation

 

Nevada

 

100%

Gold Strike Fuel Company, LLC dba Gold Strike Auto & Truck Plaza

 

Limited Liability Company

 

Nevada

 

100%

Gold Strike L.V.

 

Partnership

 

Nevada

 

(1)

Grand Laundry, Inc.

 

Corporation

 

Nevada

 

100%

IKM MGM, LLC

 

Limited Liability Company

 

Nevada

 

100%

IKM MGM Management, LLC

 

Limited Liability Company

 

Nevada

 

100%

Jean Development Company, LLC, dba Gold Strike Hotel and Gambling Hall

 

Limited Liability Company

 

Nevada

 

100%

Jean Development North, LLC

 

Limited Liability Company

 

Nevada

 

(2)

Jean Development West, LLC

 

Limited Liability Company

 

Nevada

 

(3)

Jean Fuel Company West, LLC dba Nevada Landing Auto Plaza

 

Limited Liability Company

 

Nevada

 

100%

LV Concrete Corp.

 

Corporation

 

Nevada

 

100%

MAC, Corp.

 

Corporation

 

New Jersey

 

100%

 

--------------------------------------------------------------------------------


 

Mandalay Corp., dba Mandalay Bay Resort and Casino and TheHotel

 

Corporation

 

Nevada

 

100%

Mandalay Employment, LLC

 

Limited Liability Company

 

Nevada

 

100%

Mandalay Marketing and Events

 

Corporation

 

Nevada

 

100%

Mandalay Place

 

Corporation

 

Nevada

 

100%

Mandalay Resort Group

 

Corporation

 

Nevada

 

100%

Metropolitan Marketing, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Grand Atlantic City, Inc.

 

Corporation

 

New Jersey

 

100%

MGM Grand Condominiums, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Grand Condominiums II, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Grand Condominiums III, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Grand Condominiums East-Tower I, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Grand Detroit, Inc.

 

Corporation

 

Delaware

 

100%

MGM Grand Detroit, LLC (4)

 

Limited Liability Company

 

Delaware

 

100%

MGM Grand Hotel, LLC, dba MGM Grand Hotel & Casino

 

Limited Liability Company

 

Nevada

 

100%

MGM Hospitality, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM International, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Resorts Advertising, Inc.

 

Corporation

 

Nevada

 

100%

MGM Resorts Aircraft Holdings, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Resorts Aviation Corp.

 

Corporation

 

Nevada

 

100%

MGM Resorts Corporate Services

 

Corporation

 

Nevada

 

100%

MGM Resorts Development, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Resorts Entertainment and Sports

 

Corporation

 

Nevada

 

100%

MGM Resorts International Design

 

Corporation

 

Nevada

 

100%

MGM Resorts International Global Gaming Development, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Resorts International Marketing, Inc.

 

Corporation

 

Nevada

 

100%

MGM Resorts International Operations, Inc.

 

Corporation

 

Nevada

 

100%

MGM Resorts Land Holdings, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Resorts Macao, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Resorts Management and Technical Services, LLC

 

Limited Liability Company

 

Nevada

 

100%

MGM Resorts Manufacturing Corp.

 

Corporation

 

Nevada

 

100%

MGM Resorts Mississippi, Inc., dba Gold Strike Casino Resort

 

Corporation

 

Mississippi

 

100%

MGM Resorts Online, LLC

 

Limited Liability Company

 

Nevada

 

100%

 

--------------------------------------------------------------------------------


 

MGM Resorts Retail

 

Corporation

 

Nevada

 

100%

MGM Springfield, LLC

 

Limited Liability Company

 

Massachusetts

 

100%

MH, Inc., dba Shadow Creek

 

Corporation

 

Nevada

 

100%

Mirage Leasing Corp.

 

Corporation

 

Nevada

 

100%

Mirage Laundry Services Corp.

 

Corporation

 

Nevada

 

100%

Mirage Resorts, Incorporated

 

Corporation

 

Nevada

 

100%

M.I.R. Travel

 

Corporation

 

Nevada

 

100%

MMNY Land Company, Inc.

 

Corporation

 

New York

 

100%

MRGS, LLC

 

Limited Liability Company

 

Nevada

 

100%

M.S.E. Investments, Incorporated (“MSE”)

 

Corporation

 

Nevada

 

100%

Nevada Landing Partnership

 

Partnership

 

Illinois

 

(5)

New Castle Corp., dba Excalibur Hotel and Casino

 

Corporation

 

Nevada

 

100%

New PRMA Las Vegas, Inc.

 

Corporation

 

Nevada

 

100%

New York-New York Hotel & Casino, LLC, dba New York-New York Hotel & Casino

 

Limited Liability Company

 

Nevada

 

(6)

New York-New York Tower, LLC

 

Limited Liability Company

 

Nevada

 

(7)

OE Pub, LLC

 

Limited Liability Company

 

Nevada

 

100%

PRMA, LLC

 

Limited Liability Company

 

Nevada

 

100%

PRMA Land Development Company, dba Primm Valley Golf Club

 

Corporation

 

Nevada

 

100%

Project CC, LLC

 

Limited Liability Company

 

Nevada

 

100%

Railroad Pass Investment Group, LLC, dba Railroad Pass Hotel and Casino

 

Limited Liability Company

 

Nevada

 

100%

Ramparts, Inc., dba Luxor Hotel and Casino

 

Corporation

 

Nevada

 

100%

Signature Tower I, LLC

 

Limited Liability Company

 

Nevada

 

100%

Signature Tower 2, LLC

 

Limited Liability Company

 

Nevada

 

100%

Signature Tower 3, LLC

 

Limited Liability Company

 

Nevada

 

100%

The Crystals at CityCenter Management, LLC

 

Limited Liability Company

 

Nevada

 

100%

The Mirage Casino-Hotel, dba The Mirage

 

Corporation

 

Nevada

 

100%

The Signature Condominiums, LLC

 

Limited Liability Company

 

Nevada

 

100%

Tower B, LLC

 

Limited Liability Company

 

Nevada

 

100%

Tower C, LLC

 

Limited Liability Company

 

Nevada

 

100%

Vendido, LLC

 

Limited Liability Company

 

Nevada

 

100%

Vdara Condo Hotel, LLC

 

Limited Liability Company

 

Nevada

 

100%

Victoria Partners, dba Monte Carlo Resort and Casino

 

Partnership

 

Nevada

 

(8)

VidiAd

 

Corporation

 

Nevada

 

100%

Vintage Land Holdings, LLC

 

Limited Liability

 

Nevada

 

100%

 

--------------------------------------------------------------------------------


 

 

 

Company

 

 

 

 

Vintage Land Holdings II, LLC

 

Limited Liability Company

 

Nevada

 

100%

 

--------------------------------------------------------------------------------

(1)         The partnership interests are owned 97.5% by MSE and 2.5% by Diamond
Gold, Inc.

(2)         The voting securities are owned 91% by MSE and 9% by Diamond
Gold, Inc.

(3)         The voting securities are owned 92% by MSE and 8% by Diamond
Gold, Inc

(4)         MGM Grand Detroit, LLC, is a co-borrower under the credit facility
but is not a guarantor under the credit facility.

(5)         The partnership interests are owned 85% by MSE and 15% by Diamond
Gold, Inc.

(6)         50% of the voting securities are owned by MGM Resorts International
and 50% are owned by New PRMA Las Vegas, Inc.

(7)         50% of the voting securities are owned by MGM Resorts International
and 50% are owned by New PRMA Las Vegas, Inc.

(8)         The partnership interests are owned 50% by Gold Strike L.V. and 50%
by MRGS LLC

 

Unrestricted Subsidiaries

 

Form
of
Legal Entity

 

Jurisdiction of
Organization

 

Percentage
Ownership

Blue Tarp reDevelopment, LLC*

 

Limited Liability Company

 

Massachusetts

 

99%

M3 Nevada Insurance Company

 

Corporation

 

Nevada

 

100%

MGM (Beijing) Hospitality Services, Ltd.

 

Limited Liability Company

 

Beijing

 

100%

MGM China Holdings, Ltd.

 

Limited Liability Company

 

Grand Cayman

 

51%

MGM Grand Detroit II, LLC

 

Limited Liability Company

 

Delaware

 

100%

MGM Grand (International), Pte Ltd.

 

Limited Liability Company

 

Singapore

 

100%

MGM Grand (Macao) Limited

 

Limited Liability Company

 

Macau

 

89%

MGM Grand Paradise, S.A.

 

Corporation

 

Macau

 

51%

MGM Hospitality Development, LLC

 

Limited Liability Company

 

Dubai

 

100%

MGM Hospitality Holdings, LLC

 

Limited Liability Company

 

Dubai

 

100%

MGM Hospitality India Private, Ltd.

 

Limited Liability Company

 

Isle of Man

 

100%

MGM Hospitality International Holdings, Ltd.

 

Limited Liability Company

 

Isle of Man

 

100%

MGM Macau, Ltd.

 

Limited Liability Company

 

Isle of Man

 

100%

MGM MIRAGE Hospitality Development, LLC

 

Limited Liability Company

 

Abu Dhabi

 

100%

MGM Resorts China Holdings, Ltd.

 

Limited Liability Company

 

Hong Kong

 

100%

MGM Resorts Club Holdings, Ltd.

 

Limited Liability Company

 

Hong Kong

 

100%

MGM Resorts International Holdings, Ltd.

 

Limited Liability Company

 

Isle of Man

 

100%

MGM Resorts International Holdings II, Ltd.

 

Limited Liability Company

 

Isle of Man

 

100%

MGM Resorts International Marketing, Ltd.

 

Limited Liability Company

 

Hong Kong

 

100%

 

--------------------------------------------------------------------------------


 

MGM Resorts Limited, LLC*

 

Limited Liability Company

 

Nevada

 

100%

MGM Resorts Macau, Ltd.

 

Limited Liability Company

 

Isle of Man

 

100%

MGM Resorts Tier I Sub A LLC*

 

Limited Liability Company

 

Nevada

 

100%

MGM Resorts Tier I Sub B LLC*

 

Limited Liability Company

 

Nevada

 

100%

MGMM Insurance Company

 

Corporation

 

Nevada

 

100%

Sanya Investments Ltd.

 

Limited Liability Company

 

Hong Kong

 

100%

 

--------------------------------------------------------------------------------

* Denotes that this entity is a Specified Unrestricted Subsidiary

 

Non-Control Subsidiaries

 

Form
of
Legal Entity

 

Jurisdiction of
Organization

 

Percentage
Ownership

Bella Lounge, LLC dba Caramel Lounge

 

Limited Liability Company

 

Nevada

 

53%

 

--------------------------------------------------------------------------------


 

Schedule 5.24

 

Flood Zone Properties

 

Bellagio Hotel and Casino

Gold Strike Resort and Casino

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.03

 

Circus Circus Property

 

Completion Guaranty Collateral Description

 

All of the right title and interest of (i) Circus Circus Casinos, Inc. a Nevada
corporation (“Circus”) in certain real property more particularly described in
Exhibit X attached hereto (the “Circus Real Property”), (ii) Vintage Land
holdings, LLC, a Nevada limited liability company (“Vintage”) in certain real
property more particularly described in Exhibit Y attached hereto (the “Vintage
Real Property”), and (iii) Mandalay Resort Group, a Nevada corporation (“MRG”
and, with Circus and Vintage, collectively, “Grantor”) in certain real property
more particularly described in Exhibit Z attached hereto (the “MRG Real
Property” and, with the Circus Real Property and the Vintage Real Property, the
“Real Property”) whether now owned or hereafter acquired which, together with
all of the following property constitutes and is collectively described as the
“Completion Guaranty Collateral”):

 

TOGETHER WITH all right, title and interest of Grantor in and to the following,
whether now owned or hereafter acquired: (a) all buildings, machinery,
equipment, structures, replacements, and improvements (including, without
limitation, all motors, boilers, engines, pumps, heating, electrical, lighting,
power, plumbing, air conditioning, refrigeration, ventilation and other
infrastructure improvements and public improvements) now or hereafter attached
to or placed, erected, constructed or developed on the Real Property or
otherwise affixed thereto in such manner that such items are not deemed to be
personal property under the laws of the State (the “State”) of Nevada
(collectively, the “Improvements”); (b) to the extent not constituting
Improvements covered by (a) above, any and all tangible personal property,
fixtures, furnishings, equipment, machinery, and furniture (“FF&E”), now or
hereafter located on the Real Property or in the Improvements or used in
connection with the development, construction, use, occupancy, operation and
maintenance of all or any part of the Real Property or the Improvements,
including all gaming devices and associated equipment, goods, plumbing fixtures
(including faucets, sinks and toilets), non-structural additions, appliances,
washers and dryers, blinds, window shades, carpeting, floor coverings,
elevators, office equipment, inventory (including food and beverage), growing
plants and other landscaping, fire sprinklers and alarms, control devices,
recreational, monitoring, security and/or construction equipment, machinery,
signs, artwork, specialized fixtures, furnishings and equipment relating to the
development, use or operation or other activity on the Real Property, and all
renewals of or replacements or substitutions for any of the foregoing, whether
or not the same are or shall be attached to the Real Property or Improvements;
(c) all water, water stock, “will-serve” letters, rights under water banking
agreements, timber, crops, gas, sewer, electric, utility, oil, gas, coal,
minerals and related interests and rights pertaining to the Real Property;
(d) all building materials and equipment now or hereafter delivered to and
intended to be installed in or on the Real Property or the Improvements; and all
plans and specifications for the Improvements; (e) all special improvement
districts or any similar public financing vehicles which relate to the Real
Property or the Improvements (or future Improvements) and any reimbursement
rights of Grantor relating thereto; (f) all legally assignable entitlements,
permits, licenses, franchises, certificates, and other rights and privileges
necessary for or beneficial to the use or occupancy of the Real
Property, Improvements & FF&E (“Permits”); (g) all proceeds arising from or by
virtue of the sale, lease or other disposition of the Collateral; (h) all
proceeds (including premium refunds) of each policy of insurance relating to the
Real Property, the Improvements, the FF&E or other Collateral; (i) all proceeds
from the taking or condemnation of any of the Real Property, the Improvements,
the FF&E, other Collateral or any rights appurtenant thereto by right of eminent
domain or by private or other purchase in lieu thereof, including change of
grade of streets, curb cuts or other rights of access, for any public or
quasi-public use under any law; (j) all sidewalks, strips, gores, alleys,
drives, streets, roads, public places, easements and rights-of-way, existing or
proposed, public or private, adjacent to or used in connection with, belonging
or pertaining to the Real Property; (k) subject to the terms and conditions of
the license in favor of Grantor granted in Article II below, all of the leases,
rents, royalties, bonuses, issues, profits, revenues or other benefits of the
Real Property, the Improvements, the FF&E or other Collateral, including
guarantees, cash or securities deposited pursuant to leases to secure
performance by the lessees of their obligations thereunder; (l) all fees,
charges, accounts and/or other payments for the use or occupancy of any portion
of the Improvements or any other Collateral; (n) the Personal Property Leases;
(o) the Receivables; (p) the Trademark Collateral; (q) the Books and Records;
(r) all tenements, title, estate, claim, demand, privileges, liberties,
appendages, rights, hereditaments and appurtenances pertaining to the foregoing;
and (s) other interests of every kind and character that Grantor now has or at
any time hereafter acquires in and to the Real Property, Improvements, FF&E and
other Collateral described herein and all other real property, improvements,
FF&E and personal property that is used or useful in

 

--------------------------------------------------------------------------------


 

connection therewith, including rights of ingress and egress and all
reversionary rights or interests of Grantor with respect to such property.

 

All terms used herein and not otherwise defined shall have the meaning ascribed
to such terms in the relevant deed of trust, as may be amended from time to
time, filed in the real estate records in Clark County, Nevada.

 

--------------------------------------------------------------------------------


 

EXHIBIT X

 

Legal Description of the Real Property

 

Parcel A:

 

A portion of Section 9, Township 21 South, Range 61 East, M.D.M., more
particularly described as follows:

 

COMMENCING at the point of intersection of the West line of U.S. Highway 91
(present alignment 100.00 feet wide) with the North line of the South Half (S
1/2) of the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of said
Section 9;

 

Thence North 28°00’00” East along the said West line of U.S. Highway 91, a
distance of 1719.81 feet to the True Point of Beginning;

 

Thence continuing North 28°00’00” East along said West line of U.S. Highway 91,
a distance of 468.25  feet to a point, said point also being the intersection of
the South line of Keno Lane with the said West line of U.S. Highway 91 as shown
on the map recorded as File 12 page 45 of Record of Surveys in the Office of the
County Recorder, Clark County, Nevada;

 

Thence North 62°00’00” West along said Southerly right of way line of Keno Lane,
1354.31 feet to the most Easterly corner of that certain parcel of land conveyed
to Paradise Homes, a Nevada corporation, by deed recorded April 3, 1963 as
Document No. 349859 of said County Official Records;

 

Thence South 28°00’00” West 788.25 feet to the most Southerly corner of the
aforementioned parcel conveyed by Document No. 349859;

 

Thence South 62°00’00” East 314.31 feet;

 

Thence North 28°00’00” East 440.00 feet;

 

Thence South 62°00’00” East 765.00 feet;

 

Thence South 28°00’00” West 120.00 feet;

 

Thence South 62°00’00” East 275.00 feet to the True Point of Beginning.

 

EXCEPT that portion as conveyed to the County of Clark by Deed recorded
December 6, 1968 as Document No. 735291, Official Records, more particularly
described as follows:

 

Beginning at a point in the Southwest intersection of Keno Lane and U.S. Highway
91-466 as shown on the map recorded as File 12, Page 45 of the Record of Surveys
in the Office of the County Recorder, Clark County, Nevada;

 

Thence South 28°00’00” West along the Southwest right of way line of U.S.
Highway 91-466 a distance of 30.00 feet;

 

Thence Northwesterly along a curve concave to the Southwest having a radius of
30.00 feet and a central angle of 90°00’00” an arc length of 47.12 feet;

 

Thence South 62°00’00” East along the South right of way line of Keno Lane a
distance of 30.00 feet to the Point of Beginning.

 

FURTHER EXCEPTING THEREFROM a portion of Section 9, Township 21 South, Range 61
East, M.D.B. & M.< more particularly described as follows:

 

COMMENCING at the point of intersection of the Westerly line of U.S. Highway 91
(present alignment 100.00 feet wide) with the North line of the South Half (S
1/2) of the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of said
Section 9;

 

Thence North 28°00’00” East, along said Westerly line of U.S. Highway 91, a
distance of 1719.81 feet to a point, said point bears South 28°00’00” West a
distance of 468.25 feet from the intersection of the Southerly line of Keno Lane
with the Westerly line of U.S. Highway 91 as shown on a map recorded in File 12,
page 45 of Surveys, Clark County, Nevada records, said point also being the True
Point of  Beginning;

 

Thence continuing North 28°00’00” East 97.35 feet;

 

Thence departing the aforesaid Westerly right of way line of U.S. Highway 91,
North 62°00’00” West 153.56 feet;

 

Thence South 28°00’00” West 97.35 feet;

 

Thence South 62°00’00” East, 10.42 feet;

 

Thence South 28°00’00” West 0.10 feet;

 

Thence South 61°57’16” East 88.48 feet;

 

Thence North 28°00’00” East 0.17 feet;

 

--------------------------------------------------------------------------------


 

Thence South 62°00’00” East 54.66 feet to the True Point of Beginning.

 

FURTHER EXCEPTING THEREFROM a portion of Section 9, Township 21 South, Range 61
East, M.D.B. & M., more particularly described as follows:

 

COMMENCING at the point of intersection of the Westerly line of U.S. Highway 91
(present alignment 100.00 feet wide) with the North line of the South Half (S
1/2) of the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of said
Section 9;

 

Thence North 28°00’00” East, along said Westerly line of U.S. Highway 91, a
distance of 1817.16 feet to a point, said point bears South 28°00’00” West, a
distance of 370.90 feet from the intersection of the Southerly line of Keno Lane
with the Westerly line of U.S. Highway 91 as shown on map recorded in File 12,
page 45 of Survey, Clark County, Nevada records;

 

Thence departing the aforesaid Westerly right of way line of U.S. Highway 91,
North 62°00’00” West 153.56 feet to the True Point of Beginning;

 

Thence continuing North 62°00’00” West 10.00 feet;

 

Thence South 28°00’00” West, 97.35 feet;

 

Thence South 62°00’00” East, 10.00 feet;

 

Thence North 28°00’00” East, 97.35 feet to the True Point of Beginning.

 

Parcel B:

 

That portion of Section 9, Township 21 South, Range 61 East, M.D.M., County of
Clark, State of Nevada more particularly described as follows:

 

COMMENCING at the point of intersection of the West line of U.S. Highway 91
(present alignment 100.00 feet wide) with the North line of the South Half (S
1/2) of the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of said
Section 9;

 

Thence North 28°00’00” East along the said West line of U.S. Highway 91, a
distance of 2,188.06 feet to a point, said point also being the intersection of
the South line of Keno Lane with the said West line of U.S. Highway 91 as shown
on the map recorded as File 12, page 45 of the Record of Surveys in the Office
of the County Recorder, Clark County, Nevada;

 

Thence North 62°00’00” West along said Southerly right of way line of Keno Lane,
1,354.31 feet to the True Point of Beginning;

 

Thence continuing North 62°00’00” West a distance of 44.95 feet;

 

Thence South 27°58’32” West 394.12 feet;

 

Thence North 62°00’00” West, 507.82 feet to a point on the Southeasterly line of
Industrial Road;

 

Thence South 27°58’32” West along said Southeasterly line of Industrial Road,
394.13 feet;

 

Thence South 62°00’00” East, 552.43 feet;

 

Thence North 28°00’00” East, 788.25 feet to the True Point of Beginning.

 

EXCEPTING THEREFROM the Northwesterly Ten Feet (10.00’) thereof as conveyed to
the County of Clark by Deed recorded July 8, 1982 as Document 1550466 of
Official Records.  Said property being Ten Foot (10.00’) strip of land lying
adjacent to and parallel with the Southeasterly right-of-way line of Industrial
Road (present alignment 80.00 feet wide).

 

Parcel C:

 

That portion of the North Half (N 1/2) of Section 9, Township 21 South, Range 61
East, M.D.B. & M., described as follows:

 

Parcel One (1)  as shown by map thereof in File 31 of Parcel Maps, page 81, in
the Office of the County Recorder, Clark County, Nevada.

 

EXCEPTING THEREFROM that portion as conveyed to the State of Nevada Department
of Transportation by Deed recorded January 21, 1994 in Book 940121 as Document
No. 00667, Official Records.

 

--------------------------------------------------------------------------------


 

Parcel D:

 

That portion of the North Half (N 1/2) of Section 9, Township 21 South, Range 61
East, M.D.B. & M., described as follows:

 

Parcel Two (2) as shown by map thereof on file in File 31 of Parcel Maps,
page 81, in the Office of the County Recorder, Clark County, Nevada.

 

Parcel E:

 

That portion of the Northeast Quarter (NE 1/4) of Section 9, Township 21 South,
Range 61 East, M.D.M., described as follows:

 

COMMENCING at the Southwest corner of the Northeast Quarter (NE 1/4) of said
Section 9, as designated by map on file in File 7, page 26 of registered
professional engineer’s file in the Office of the County Recorder of Clark
County, Nevada;

 

Thence North 1°50’05” West along the West line of the Northeast Quarter (NE 1/4)
of said Section 9, a distance of 439.2 feet to a point on the North line of Keno
Lane, the True Point of Beginning:

 

Thence continuing North 1°50’05” West, a distance of 380.41 feet to a point;

 

Thence North 88°09’55” East a distance of 276.00 feet to a point;

 

Thence South 1°50’05” East, a distance of 271.49 feet to a point;

 

Thence North 88°30’00” West a distance of 128.76 feet to a point;

 

Thence South 28°00’00” West a distance of 174.34 feet to a  point on the said
North line;

 

Thence North 62°00’00” West a distance of 70.00 feet to the True Point of
Beginning.

 

Parcel F:

 

That portion of the Southwest Quarter (SW 1/4) of the Northeast Quarter (NE 1/4)
of Section 9, Township 21 South, Range 61 East, M.D.M., more particularly
described as follows:

 

COMMENCING at the Southwest corner of the Northeast Quarter (NE 1/4) of said
Section 9;

 

Thence North 1°55’ West along the West line of the Northeast Quarter (NE 1/4) of
said Section 9, a distance of 439.2 feet to the Southwest corner of that certain
parcel of land conveyed by Vegas Valley Development Company, Ltd., to Maxwell
Kelch and Laura Bell Kelch, by Deed recorded April 4, 1946 as Document
No. 218830, Clark County, Nevada Records;

 

Thence continuing North 1°55’ West along the West line of said parcel 380.41
feet to the Northwest corner of that certain parcel of land described in the
Deed of Trust recorded December 27, 1963 as Document No. 404074 of said County
Official Records, said corner being the True Point of Beginning;

 

Thence continuing North 1°55’ West 219.59 feet to the Northwest corner of the
aforesaid parcel conveyed by Document No. 218830;

 

Thence South 88°30’ East, along the North line of said parcel 315.00 feet to the
Northwest corner of that certain parcel of land conveyed to Janet L. Hall, et
al, by Deed recorded December 1, 1965 as Document No. 542910 of said County
Official Records;

 

Thence South 1°55’ East along the Westerly boundary line of the last mentioned
parcel a distance of 475 feet;

 

Thence North 88°30’ West 39.00 feet to the most Easterly Southeast corner of the
aforementioned parcel described in the Deed of Trust No. 404074;

 

Thence North 1°50’05” West 271.49 feet;

 

Thence South 88°09’55” West 276.00 feet to the True Point of Beginning.

 

--------------------------------------------------------------------------------


 

EXHIBIT Y

 

DESCRIPTION OF THE LAND

 

Parcel One (1):

 

That portion of the Southwest Quarter (SW 1/4) of the Northeast Quarter (NE 1/4)
of Section 9, Township 21 South, Range 61 East, M.D.B. & M., described as
follows:

 

Commencing at a point which bears South 3°30’ East 639 feet from the Northwest
corner of the Northeast Quarter (NE 1/4) of the Northeast Quarter (NE 1/4) of
Section 9, said point being the Southwest corner of the Northwest Quarter (NW
1/4) of the Northeast Quarter (NE 1/4) of the Northeast Quarter (NE ¼) of
Section 9;

 

Thence North 87°40’ West 625 feet to the Northwest corner of the Southeast
Quarter (SE 1/4) of the Northwest Quarter (NW 1/4) of the Northeast Quarter (NE
1/4) of said Section 9;

 

Thence South 2°41’ East 1484 feet to the Southwest corner of that certain parcel
of land conveyed by Vegas Valley Development Company Limited to Hull Las Vegas
Company by Deed recorded October 24, 1940, in Book 27, Page 308, of Deeds, Clark
County, Nevada Official Records, said corner being the True Point of Beginning;

 

Thence North 28°00’00” East 89.47 feet (89.08 feet record) to the Southwest
corner of that certain parcel of land conveyed by Maxwell and Laura Belle Kelch
to the Bank of Nevada by Deed recorded April 14, 1955 as Document 43871 in said
County Official Records;

 

Thence North 62°01’20” West 69.78 feet (North 62°00” West 69.00 feet record) to
the most Westerly corner of that additional parcel of land conveyed by Maxwell
Kelch, et ux to the Bank of Nevada by Deed recorded February 22, 1960 as
Document No. 188948 of said County Official Records;

 

Thence North 27°58’54” East, 165.11 feet (North 28°00’ East a distance of 164.95
feet record) to the most Northerly corner of the land conveyed to the Bank of
Nevada;

 

Thence North 62°05’43” West 80.45 feet (North 62°00’ West record) along the
prolongation of the Northeasterly boundary line of the aforementioned parcel
conveyed by Document No. 43871, (81.74 feet record) to a point on the East line
of that certain parcel of land conveyed by Vegas Valley Development Company to
Maxwell Kelch, et ux by Deed recorded April 4, 1946 as Document No. 218830 of
said Official Records;

 

Thence North 2°29’25” West (North 2°41’ West record) along said East line 304.93
feet (305 feet record) to the Northeast corner of said parcel conveyed by
Document No. 218830;

 

Thence North 88°30’00” West 321.62 feet (320.5 feet record) to the Northwest
corner of that certain parcel of land conveyed to Big Top, Inc., by Deed
recorded January 15, 1963 as Document No. 333210 of said Official Records;

 

Thence along the Westerly boundary of the last mentioned parcel as follows:
South 1°50’05” East (South 1°55’ East record) parallel with the West line of the
Northeast Quarter (NE 1/4) of said Section 9, a distance of 475.00 feet;

 

Thence North 88°30’ 00” West, 166.91 feet (167.12 feet record);

 

Thence South 28°00’00” West 174.90 feet (174.33 feet record) to a point in the
Southwest line of the land described in the Deed to Maxwell and Laura Belle
Kelch recorded June 6, 1950 as Document No. 341551 of said Official Records,
said point being distant along said line South 62°00’ East 70 feet from the most
Westerly corner of said parcel of land;

 

Thence South 62°00’00” East 63.10 feet;

 

Thence North 28°00’00” East, 133.29 feet (132.67 feet record);

 

Thence South 62°00’00” East 133 feet to the most Easterly corner of the last
mentioned parcel of land conveyed by Document No. 341551;

 

Thence South 88°30’00” East 346.16 feet (346.2 feet record) to the True Point of
Beginning.

 

Assessor’s Parcel No.:162-09-601-001

 

Parcel Two (2):

 

That portion of the Northeast Quarter (NE 1/4) of Section 9, Township 21 South,
Range 61 East, M.D.M., described as follows:

 

Commencing at the Southwest corner of the Northeast Quarter (NE 1/4) of said
Section 9;

 

--------------------------------------------------------------------------------


 

Thence North 1°50’05” West along the West line of the Northeast Quarter (NE 1/4)
of said Section 9, a distance of 439.2 feet to a point;

 

Thence South 62°00’00” East a distance of 856.10 feet to a point on the West
line of U.S. Highway No. 91 (100 feet wide);

 

Thence North 28°00’ East along the said West line a distance of 95.00 feet to
the most Easterly corner of that certain parcel of land conveyed by T.M. Griss,
et ux, to the Travelodge Corporation by Deed recorded October 2, 1957 as
Document No. 115897, Official Records of Clark County, Nevada, also being the
True Point of Beginning;

 

Thence North 62°00’00 West a distance of 300.02 feet (300 feet record) to an
inverted corner of the said  conveyed parcel;

 

Thence North 14°28’16” West a distance of 169.68 feet (169.66 feet record) to
the Northeast corner of the said conveyed parcel;

 

Thence South 88°30’00” East a distance of 150.11 feet (150.12 record) to an
inverted corner of that certain parcel of land conveyed by Vegas Valley
Development Company, Ltd. To T.M. Griss, et ux, by Deed recorded August 15, 1950
as Document No. 347395, Clark County, Nevada records;

 

Thence North 28°00’00” East a distance of 89.47 feet to the most Northerly
corner of the last mentioned conveyed parcel;

 

Thence South 62°01’20” East a distance of 99.20 feet (South 62°00’00” East,
99.22 feet record) to the most Northerly corner of that certain parcel of land
conveyed by T.M. Griss, et ux to Shell Oil Company by Deed recorded February 13,
1953 as Document No. 400011, Clark County, Nevada records;

 

Thence South 28°00’00” West a distance of 140.46 feet (140.00 feet record) to
the most Westerly corner of the last mentioned conveyed parcel;

 

Thence South 62°00’00” East a distance of 181.05 feet (181.00 feet record) to a
point on the West line of said U.S. Highway No. 91;

 

Thence South 28°00’00” West a distance of 141.19 feet (141.60 feet record) to
the True Point of Beginning.

 

Assessor Parcel No: 162-09-601-005

 

Parcel Three (3):

 

That portion of the Southwest Quarter (SW 1/4) of the Northeast Quarter (NE 1/4)
of Section 9, Township 21 South, Range 61 East, M.D.B. & M., described as
follows:

 

Beginning at a point on the West line of the said Southwest Quarter (SW 1/4) of
the Northeast Quarter (NE 1/4) distant thereon North 01°55’ West 439.2 feet from
the Southwest corner thereof, being the Southwest corner of that certain parcel
of land conveyed by Vegas Valley Development Company, Ltd. To Maxwell Kelch et
al, a Copartnership doing business as Nevada Broadcasting Company, by the Deed
recorded April 4, 1946 shown as Document No. 218830, Clark County, Nevada
records;

 

Thence South 62°00’00” East a distance of 133.01 feet to the Point of Beginning;

 

Thence North 28°00’00” East and parallel with the West line of U.S. Highway 91 a
distance of 133.29 feet (132.67 feet record);

 

Thence South 62°00’00” East a distance of 133.00 feet to a point;

 

Thence South 28°00’00” West and parallel with the West line of U.S. Highway 91 a
distance of 133.29 feet (132.67 feet record) to a point;

 

Thence North 62°00’00” West a distance of 133.00 feet to the Point of Beginning.

 

Assessor’s Parcel No.: 162-09-601-003

 

Parcel Four (4):

 

That portion of the Southwest Quarter (SW 1/4) of the Northeast Quarter (NE 1/4)
of Section 9, Township 21 South, Range 61 East, M.D.B. & M., described as
follows:

 

--------------------------------------------------------------------------------


 

Commencing at the Southwest corner of the Southwest Quarter (SW 1/4) of the
Northeast Quarter (NE 1/4) of said Section 9;

 

Thence North 1°55’ West a distance of 439.2 feet to a point;

 

Thence South 62°00’ East a distance of 856.1 feet to a point on the West line of
U.S. Highway No. 91 (100 feet wide);

 

Thence North 28°00’ East along the last mentioned West line a distance of 376.6
feet to a point on the Northeasterly line of that certain parcel of land
conveyed by Vegas Valley Development Company to T.M. Griss, et ux, by deed
recorded August 15, 1950 as Document No. 347395, Clark County, Nevada records,
the True Point of Beginning;

 

Thence North 62°01’20” West (North 62°00’ West record) along the said
Northeasterly line a distance of 181.04 feet (181.00 feet record) to a point;

 

Thence South 28°00’00” West a distance of 140.46 feet (140.00 feet record) to a
point;

 

Thence South 62°00’00” East a distance of 181.05 feet (181.00 feet record) to a
point;

 

Thence North 28°00’00” East along the said right of line a distance of 140.53
feet (140.00 feet record) to the true point of beginning.

 

Assessor Parcel No.: 162-09-601-006

 

--------------------------------------------------------------------------------


 

EXHIBIT Z

 

DESCRIPTION OF THE LAND

 

A Portion of Section 9, Township 21 South, Range 61 East, M.D.B. & M., more
particularly described as follows:

 

Commencing at the point of intersection of the West line of U.S. Highway 91
(original alignment 80 feet wide) with the North line of the South Half (S 1/2)
of the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of said
Section 9; thence North 28°00’00” East along the said West line, a distance of
2183.03 feet to a point; thence North 62°00’00” West along the Southwesterly
line of Keno Lane a distance of 1409.26 feet to the true point of beginning;
thence continuing North 62°00’00” West a distance of 507.75 feet to a point on
the Southeasterly line of Industrial Road; thence South 27°59’14” West on a line
along the said Southeasterly line of Industrial Road for a distance of 394.12
feet to a point; thence South 62°00’00” East a distance of 507.75 feet; thence
North 27°59’14” East a distance of 394.12 feet to the true point of beginning.

 

Excepting therefrom that portion of said land as conveyed to County of Clark by
Deed recorded August 6, 1993 in Book 930806 as Document No. 01074, of Official
Records.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

NOTICE ADDRESSES

 

Website of the Borrower for links to documents pursuant to Section 7.01:

 

http://mgmresorts.investorroom.com/

 

Address for Borrower, Co-Borrower and each Restricted Subsidiary:

 

MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: Daniel J. D’Arrigo

Telecopier: 702 693-7628

Telephone: 702 693-8895

Email: d’arrigo@mgmresorts.com

 

With a copy to:

 

MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: William M. Scott IV

Telecopier: 702 693-7628

Telephone: 702 730-3940

Email: bscott@mgmresorts.com

 

With a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

Attn: Rod Miller

One Chase Manhattan Plaza

New York, New York 10005-1413

Telecopier: 212 822-5022

Telephone: 212 530-5022

Email: rdmiller@milbank.com

 

Address for Administrative Agent and L/C Issuer:

 

Bank of America, N.A.

Agency Management

Mail Code: TX1-492-14-11

901 Main Street, 14th Floor

Dallas, TX 75202-3714

Attn: Maurice E. Washington

Telecopier: (214) 290-9544

Telephone: (214) 209-4128

Email: maurice.washington@baml.com

 

--------------------------------------------------------------------------------


 

With a copy to:

 

Bank of America, N.A.

Mail Code: TX1-492-64-01

901 Main Street, 64th Floor

Dallas, TX 75202

Attn: Brian Corum

Telecopier: (214) 530-3179

Telephone: (214) 209-0921

Email: brian.corum@baml.com

 

With a copy to:

 

O’Melveny & Myers LLP

Attn: Eric Reimer

Times Square Tower

7 Times Square

New York, New York 10036

Telecopier: 213 430-6407

Telephone: 212 728-5986

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,       

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, entered
into as of December 20, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MGM Resorts
International, a Delaware corporation (the “Company”), MGM Grand Detroit, LLC, a
Delaware limited liability company (“Detroit” and, together with the Company and
each other Subsidiary of the Company that is designated a Borrower pursuant to
Section 2.17 of the Agreement, individually, a “Borrower” and collectively, the
“Borrowers”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent and an L/C Issuer.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of [Revolving][Term A][Term B] Loans

 

o  A conversion or continuation of [Revolving][Term A][Term B] Loans

 

 

1.

On                                                          (a Business Day).

 

 

 

 

2.

In the amount of $

 

 

 

 

3.

Comprised of

 

 

[Type of Loan requested]

 

 

 

 

 

 

4.

For Eurodollar Rate Loans:  with an Interest Period of [         months][1
week](1).

 

 

 

 

[After giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Revolving Facility, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Revolving
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Revolving Lender’s Revolving Commitment.](2)

 

--------------------------------------------------------------------------------

(1)           One week Interest Periods available for Revolving Loans and Term A
Loans only.

 

(2)           Include this sentence in the case of a Revolving Borrowing.

 

A - 1

--------------------------------------------------------------------------------


 

The Borrower[s] hereby represent[s] and warrant[s] that the conditions specified
in Sections 4.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the applicable Credit Extension.

 

 

[MGM RESORTS INTERNATIONAL

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

]

 

 

 

 

 

 

 

[MGM GRAND DETROIT, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

]

 

A - 2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF JOINT BORROWER PROVISIONS

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of December 20, 2012 (as amended, extended, renewed, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MGM Resorts
International, a Delaware corporation (the “Company”), MGM Grand Detroit, LLC, a
Delaware limited liability company (“Detroit” and, together with the Company and
each other Subsidiary of the Company that is designated a Borrower pursuant to
Section 2.17 of the Agreement, individually, a “Borrower” and collectively, the
“Borrowers”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent and an L/C Issuer.  These Joint Borrower Provisions are
attached to and made a part of the Credit Agreement as Exhibit B thereto.
Capitalized terms used but not defined herein are used with the meanings set
forth for those terms in the Credit Agreement. The Borrowers each agree that:

 

1.                                      Requests for Credit Extensions. Requests
for Credit Extensions may be made by one or more Borrowers, and the
Administrative Agent and the Lenders are authorized to honor and rely upon any
such request or any instructions received from any Responsible Officer of any
such Borrower.  It is expressly agreed and understood by each Borrower that the
Administrative Agent, the L/C Issuers and the Lenders shall have no
responsibility to inquire into the apportionment, allocation or disposition of
any Loans or Letters of Credit made to any Borrower. Obligations incurred by the
Borrowers are the joint and several obligation of each of them, notwithstanding
the crediting of any Loan or Letter of Credit to the account of a particular
Borrower, provided that, anything to the contrary herein notwithstanding, the
liability of Detroit shall be limited to that portion of the Obligations which
are actually borrowed or received by Detroit.

 

2.                                      Implementation. For the purpose of
implementing the joint borrower provisions of the Loan Documents, each of the
Borrowers hereby irrevocably appoints the others as its agent and
attorney-in-fact for all purposes of the Loan Documents, including without
limitation the giving and receiving of notices and other communications, the
making of Requests for Credit Extensions, the execution and delivery of
certificates, the receiving and allocating of disbursements from the
Administrative Agent and the Lenders and the issuance of Letters of Credit by
the L/C Issuers.

 

3.                                      Acknowledgment and Indemnity Regarding
Joint Handling. It is understood and agreed that the handling of this credit
facility on a joint borrowing basis as set forth in the Credit Agreement is
solely as an accommodation to Borrowers and at the request of Borrowers, and
that the Administrative Agent, the L/C Issuers and the Lenders shall incur no
liability to Borrowers or any other Person as a result thereof. To induce the
Administrative Agent, the L/C Issuers and the Lenders to do so, and in
consideration thereof, Borrowers hereby agree to indemnify the Administrative
Agent, each L/C Issuer and each Lender and hold them harmless from and against
any and all liabilities, expenses, losses, damages and/or claims of damage or
injury asserted against them by Borrowers or by any other Person arising from or
incurred by reason of the joint handling of the financing arrangements provided
in the Credit Agreement, reliance by

 

B - 1

--------------------------------------------------------------------------------


 

the Administrative Agent, the L/C Issuers and the Lenders on any requests or
instructions from Borrowers, or any other similar action taken by the
Administrative Agent, any L/C Issuer or any Lender under the Loan Documents.

 

4.                                      Representation and Warranty. Each
Borrower represents and warrants to the Administrative Agent, the L/C Issuers
and the Lenders that the request for joint handling of the Obligations is made
because Borrowers are engaged in an integrated operation that requires financing
on a basis permitting the availability of credit from time to time to Borrowers
as required for the continued successful operation of each of them and their
integrated operations. Each Borrower expects to derive benefit, directly or
indirectly, from such availability because the successful operation of the
Company and its Subsidiaries is dependent on the continued successful
performance of the functions of the integrated group.

 

Each Borrower represents and warrants to the Administrative Agent, each L/C
Issuer and each Lender that (i) it has established adequate means of obtaining,
on a continuing basis, financial and other information pertaining to the
business, operations and condition (financial and otherwise) of each Borrower,
its Subsidiaries and its Property, and (ii) it now is and hereafter will be
completely familiar with the business, operations and condition (financial and
otherwise) of such Persons and their Property. Each Borrower hereby waives and
relinquishes any duty on the part of the Administrative Agent, any L/C Issuer or
any Lender to disclose to it any matter, fact or thing relating to the business,
operations or condition (financial or otherwise) of Borrowers, their
Subsidiaries or their Property, whether now or hereafter known by the
Administrative Agent, any L/C Issuer or any Lender during the term of the Credit
Agreement.

 

5.                                      Waivers and Consents. Each Borrower
consents and agrees that the Administrative Agent, the L/C Issuers and the
Lenders may, at any time and from time to time, without notice or demand to any
of them, and without affecting the enforceability or security hereof or of any
other Loan Document:

 

(a) supplement, modify, amend, extend, renew, accelerate, or otherwise change
the time for payment or the terms of the Obligations or any part thereof,
including any increase or decrease of the rate(s) of interest thereon;

 

(b) supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Obligations or any part thereof or any
of the Loan Documents or any additional security or guaranties, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder;

 

(c) accept new or additional instruments, documents or agreements in exchange
for or relative to any of the Loan Documents or the Obligations or any part
thereof;

 

(d) accept partial payments on the Obligations;

 

(e) receive and hold additional security or guaranties for the Obligations or
any part thereof;

 

B - 2

--------------------------------------------------------------------------------


 

(f) release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as the Administrative
Agent, the L/C Issuers and the Lenders in their sole and absolute discretion may
determine;

 

(g) release any Borrower, any Party, any guarantor or any other Person from any
personal liability with respect to the Obligations or any part thereof;

 

(h) settle, release on terms satisfactory to the Administrative Agent, the L/C
Issuers and the Lenders or by operation of applicable Laws or otherwise
liquidate or enforce any Obligations and any security or guaranty in any manner,
consent to the transfer of any security and bid and purchase at any sale; and

 

(i) consent to the merger, change or any other restructuring or termination of
the corporate or other existence of any Person, and correspondingly restructure
the Obligations, and any such merger, change, restructuring or termination shall
not affect the liability of any Person under any Loan Document to which the
Borrowers are a party or the enforceability hereof or thereof with respect to
all or any part of the Obligations;

 

provided that nothing contained herein shall permit the Administrative Agent to
amend the terms of any Loan Document without the written consent of all of the
Parties thereto.

 

Upon the occurrence of and during the continuance of any Event of Default, the
Administrative Agent, the L/C Issuers and the Lenders may enforce the Credit
Agreement and the other Loan Documents independently as to each Borrower and
independently of any other remedy or security the Administrative Agent, any L/C
Issuer or any Lender at any time may have or hold in connection with the
Obligations, and it shall not be necessary for them to marshal assets in favor
of any Borrower or any other Person or to proceed upon or against and/or exhaust
any other security or remedy before proceeding to enforce any Loan Document or
these Joint Borrower Provisions. Each Borrower expressly waives any right to
require the Administrative Agent, any L/C Issuer or any Lender to marshal assets
in favor of any Borrower or any other Person or to proceed against any Person or
any collateral provided thereby, and agrees that the Administrative Agent, the
L/C Issuers and the Lenders may proceed against each Borrower, any other Person
and/or the collateral in such order as they determine in their sole and absolute
discretion. The Administrative Agent (with the consent of the Required Lenders)
may file a separate action or actions against each Borrower, whether action is
brought or prosecuted with respect to any other security or against any other
Person, or whether any other Person is joined in any such action or actions.
Each Borrower agrees that the Administrative Agent, the L/C Issuers and the
Lenders may deal with any Borrower or any other Person in connection with the
Obligations or otherwise, or alter any contracts or agreements now or hereafter
existing between any of them (in each case, with the consent of the Parties to
such contracts or agreements), in any manner whatsoever, all without in any way
altering or affecting the security of the Loan Documents. Each Borrower
expressly waives the benefit of any statute(s) of limitations affecting its
liability under the Loan Documents or the enforcement of the Obligations created
therein. The Administrative Agent’s, the L/C Issuers’ and the Lenders’ rights
hereunder and under the other Loan Documents shall be reinstated and revived,
and the enforceability of the Credit Agreement

 

B - 3

--------------------------------------------------------------------------------


 

and the other Loan Documents shall continue, with respect to any amount at any
time paid on account of the Obligations which thereafter shall be required to be
restored or returned by them upon the bankruptcy, insolvency or reorganization
of any Borrower, all as though such amount had not been paid. Each Borrower
expressly waives any and all defenses now or hereafter arising or asserted by
reason of (a) any disability or other defense of any other Person with respect
to the Obligations, (b) the unenforceability or invalidity of any security or
guaranty for the Obligations or the lack of perfection or continuing perfection
or failure of priority of any security for the Obligations, (c) the cessation
for any cause whatsoever of the liability of any Borrower (other than by reason
of the full payment and performance of all Obligations), (d) any failure of the
Administrative Agent, any L/C Issuer or any Lender to marshal assets in favor of
any Borrower or any other Person, (e) any failure of the Administrative Agent,
any L/C Issuer or any Lender to give notice of sale or other disposition to any
Borrower or any other Person or any defect in any notice that may be given in
connection with any sale or disposition, (f) any failure of the Administrative
Agent, any L/C Issuer or any Lender to comply with applicable Laws in connection
with the sale or other disposition of any collateral or other security for any
Obligation, including without limitation any failure of the Administrative
Agent, any L/C Issuer or any Lender to conduct a commercially reasonable sale or
other disposition of any collateral or other security for any Obligation,
(g) any act or omission of the Administrative Agent, any L/C Issuer or any
Lender or other Persons that directly or indirectly results in or aids the
discharge or release of any Borrower or any other Person or the Obligations or
any other security or guaranty therefor by operation of Law or otherwise,
(h) any Law which provides that the Obligation of a surety or guarantor must
neither be larger in amount nor in other respects more burdensome than that of
the principal or which reduces a surety’s or guarantor’s Obligation in
proportion to the principal Obligation, (i) any failure of the Administrative
Agent, any L/C Issuer or any Lender to file or enforce a claim in any bankruptcy
or other proceeding with respect to any Person, (j) the election by the
Administrative Agent, any L/C Issuer or any Lender, in any bankruptcy proceeding
of any Person, of the application or non-application of Section 1111(b)(2) of
the United States Bankruptcy Code, (k) any extension of credit or the grant of
any Lien under Section 364 of the United States Bankruptcy Code, (1) any use of
cash collateral under Section 363 of the United States Bankruptcy Code, (m) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person, (n) the avoidance of any Lien in favor
of the Administrative Agent, any L/C Issuer or any Lender for any reason, or
(o) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any Person,
including any discharge of, or bar or stay against collecting, all or any of the
Obligations (or any interest thereon) in or as a result of any such proceeding.
Each Borrower expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations (except any of the same which are expressly provided for in the Loan
Documents), and all notices of acceptance of the Credit Agreement or of the
existence, creation or incurring of new or additional Obligations.

 

6.                                      Waiver of Rights of Subrogation. 
Notwithstanding anything to the contrary elsewhere contained herein or in any
other Loan Document to which any Borrower is a party, the Borrowers hereby waive
with respect to each other and their respective successors and assigns
(including any surety) and any other Person any and all rights at Law or in
equity, to

 

B - 4

--------------------------------------------------------------------------------


 

subrogation, to reimbursement, to exoneration, to contribution, to indemnity, to
setoff or to any other rights that could accrue to a surety against a principal,
to a guarantor against a maker or obligor, to an accommodation party against the
party accommodated, or to a holder or transferee against a maker and which any
Borrower may have or hereafter acquire against each other or any other Person in
connection with or as a result of their execution, delivery and/or performance
of the Credit Agreement, these Joint Borrower Provisions or any other Loan
Document to which any of them is a party. The Borrowers agree that they shall
not have or assert any such rights against one another or their respective
successors and assigns or any other Person (including any surety), either
directly or as an attempted setoff to any action commenced against any Borrower
by any Borrower (as Borrowers or in any other capacity) or any other Person. The
Borrowers hereby acknowledge and agree that this waiver is intended to benefit
the Administrative Agent, the L/C Issuers and the Lenders and shall not limit or
otherwise affect the Borrowers’ liabilities hereunder or under any other Loan
Document to which any of them is a party, or the enforceability hereof or
thereof.

 

7.                                      Understandings with Respect to Waivers
and Consents.  The Borrowers each warrant and agree that each of the waivers and
consents set forth herein are made with full knowledge of their significance and
consequences, with the understanding that events giving rise to any defense
waived may diminish, destroy or otherwise adversely affect rights which they
otherwise may have against each other, the Administrative Agent, the L/C
Issuers, the Lenders or others, or against collateral, and that, under the
circumstances, the waivers and consents herein given are reasonable and not
contrary to public policy or Law. If any of the waivers or consents herein are
determined to be contrary to any applicable Law or public policy, such waivers
and consents shall be effective to the maximum extent permitted by Law.

 

B - 5

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM A NOTE

 

                      ,       

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
                                  or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term A Loan from time to time made by the Lender to the
Borrowers under that certain Amended and Restated Credit Agreement, dated as of
December 20, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrowers, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and an L/C Issuer.

 

The Borrowers promise to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  The Borrowers shall be jointly and severally liable for the
Obligations represented by this Term A Loan, subject to the limitations
expressly set forth in the Agreement.  The Term A Loan made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term A Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term A Note.

 

C-1 - 1

--------------------------------------------------------------------------------


 

THIS TERM A NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

 

Borrowers:

 

 

 

MGM RESORTS INTERNATIONAL

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MGM GRAND DETROIT, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1 - 2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1 - 3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF TERM B NOTE

 

                    ,       

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
                           or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Term B Loan from time to time made by the Lender to the Borrowers
under that certain Amended and Restated Credit Agreement, dated as of
December 20, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrowers, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and an L/C Issuer.

 

The Borrowers promise to pay interest on the unpaid principal amount of the Term
B Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term B Note is one of the Term B Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term B Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term B Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  The Borrowers shall be jointly and severally liable for the
Obligations represented by this Term B Loan, subject to the limitations
expressly set forth in the Agreement.  The Term B Loan made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term B Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term B Note.

 

C-2 - 1

--------------------------------------------------------------------------------


 

THIS TERM B NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

 

Borrowers:

 

 

 

MGM RESORTS INTERNATIONAL

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MGM GRAND DETROIT, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2 - 2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2 - 3

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

FORM OF REVOLVING NOTE

 

                     ,         

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
                              or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrowers under that certain Amended and Restated Credit Agreement, dated as
of December 20, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrowers, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and an L/C Issuer.

 

The Borrowers promise to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  This Revolving Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  The Borrowers shall be jointly and severally liable
for the Obligations represented by this Revolving Note, subject to the
limitations expressly set forth in the Agreement.  Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

 

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.

 

C-3 - 1

--------------------------------------------------------------------------------


 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

 

Borrowers:

 

 

 

MGM RESORTS INTERNATIONAL

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MGM GRAND DETROIT, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-3 - 2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3 - 3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                ,         

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 20, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MGM Resorts
International, a Delaware corporation (the “Company”), MGM Grand Detroit, LLC, a
Delaware limited liability company (“Detroit” and, together with the Company and
each other Subsidiary of the Company that is designated a Borrower pursuant to
Section 2.17 of the Agreement, individually, a “Borrower” and collectively, the
“Borrowers”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Bank of America, N.A., as
Administrative Agent and an L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                    of the Company, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Company has delivered the year-end
audited financial statements required by Section 7.01(b) of the Agreement for
the Fiscal Year ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Company has delivered the unaudited
financial statements required by Section 7.01(a) of the Agreement for the Fiscal
Quarter ended as of the above date.  Such consolidated financial statements
fairly present the financial condition, results of operations and cash flows of
the Company and its Subsidiaries in conformity with GAAP consistently applied,
as at such date and for such period (except for the absence of certain footnotes
and other informational disclosures customarily omitted from interim financial
statements).

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrowers and their Restricted Subsidiaries
during the accounting period covered by such financial statements.

 

3.                                      A review of the activities of the
Borrowers and their Restricted Subsidiaries during such fiscal period has been
made under the supervision of the undersigned

 

D - 1

--------------------------------------------------------------------------------


 

with a view to determining whether during such fiscal period the Loan Parties
performed and observed all their Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, as of the date hereof, no Default has
occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

 

4.                                      The representations and warranties of
each Borrower contained in Article V of the Agreement and all representations
and warranties of any Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in Section 5.05 and Section 5.06 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 7.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                   ,              .

 

 

MGM RESORTS INTERNATIONAL

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D - 2

--------------------------------------------------------------------------------


 

 

For the Fiscal Quarter/Fiscal Year ended                                ,
        (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

Section 8.12    Minimum Borrower Group EBITDA

 

 

 

 

 

 

 

 

A.

EBITDA of the Borrower Group for the period of four consecutive Fiscal Quarters
ending on the Statement Date (see Schedule 2):(3)

 

$

 

 

 

 

 

 

B.

EBITDA of the Borrower Group attributable to Unconsolidated Affiliates:

 

$

 

 

 

 

 

 

C.

Without duplication of amounts included in I.A., the aggregate amount of any
cash dividends or other cash distributions received by the Borrower Group from
Unconsolidated Affiliates or from cost method investments:

 

$

 

 

 

 

 

 

D.

The Borrower Group EBITDA (I.A — I.B + I.C):

 

$

 

 

 

 

 

 

E.

Minimum Borrower Group EBITDA required under Section 8.12 of the Agreement:(4)

 

$

 

 

 

 

 

II.

Section 8.13    Capital Expenditures

 

 

 

 

 

 

 

 

A.

Capital Expenditures made on or prior to the Statement Date during the Fiscal
Year in which the Statement Date occurred (the “Current Fiscal Year”):

 

$

 

 

 

 

 

 

B.

Maximum Permitted Capital Expenditures:

 

$

 

--------------------------------------------------------------------------------

(3) For the avoidance of doubt, as of the Closing Date, MGM China Holdings
Limited and its Subsidiaries are Unrestricted Subsidiaries that are not
Unconsolidated Affiliates, and neither the EBITDA attributable to them nor any
cash dividends or other cash distributions received from them shall be included
in Borrower Group EBITDA so long as they remain Unrestricted Subsidiaries that
are not Unconsolidated Affiliates.

 

(4) Minimum Borrower Group EBITDA for each Fiscal Quarter ending on or following
the date of any Asset Sale consummated by the Borrowers or the Restricted
Subsidiaries shall be reduced by the amount of the Associated EBITDA for such
Asset Sale if, within ten Business Days following such date, (a) the Borrowers
either (i) prepay the Term Loans or (ii) irrevocably commit to prepay, redeem,
purchase, defease or otherwise satisfy any other term Indebtedness of the
Borrowers and the Restricted Subsidiaries (and thereafter consummate such
prepayment, redemption, purchase, defeasance or satisfaction within an
additional 45 days), or any combination thereof, in an aggregate amount equal to
the Net Available Proceeds from such Asset Sale and in accordance with Section
2.04(b)(i) of the Agreement and (b) the Company notifies the Administrative
Agent and the Lenders that it has irrevocably waived its right to reinvest such
Net Available Proceeds in the manner contemplated by Section 2.04(b)(i) of the
Agreement.

 

D - 3

--------------------------------------------------------------------------------


 

 

1.

$500,000

 

$

 

 

 

 

 

 

2.

Capital Expenditures, which if not expended in the prior Fiscal Year, are
carried over for expenditure in the Current Fiscal Year (>                ):(5)

 

$

 

 

 

 

 

 

3.

The portion, if any, of the Available Amount that the Company elected to apply
to Section 8.13 of the Agreement on or prior to the Statement Date:

 

$

 

 

 

 

 

 

4.

The portion, if any, of Cumulative Net Income that the Company elected to apply
to Section 8.13 of the Agreement on or prior to the Statement Date:

 

$

 

 

 

 

 

 

5.

The portion, if any, of the amount set forth in Section 8.06(n) of the Agreement
that the Company elected to apply to Section 8.13 of the Agreement on or prior
to the Statement Date:

 

$

 

 

 

 

 

 

C.

Maximum Capital Expenditures permitted during this Fiscal Year (sum of II.B.1
through II.B. 5):

 

$

 

 

 

 

 

III.

Available Amount

 

 

 

 

 

 

 

 

A.

$100,000

 

$

 

 

 

 

 

 

B.

The amount of dividends, distributions and returns of capital (excluding any
expense reimbursements, indemnification payments and any dividends,
distributions or returns of capital by the Borgata Trustee that result in
mandatory prepayments under the Credit Agreement) actually received in cash by
the Borrowers or any Restricted Subsidiary after December 15, 2012 and prior to
the Statement Date from any Person which is not a Restricted Subsidiary:

 

$

 

 

 

 

 

 

C.

The net cash proceeds of any issuance of by the Company of common Equity
Interests or Qualified Capital Stock after the Closing Date on or prior to the
Statement Date:

 

$

 

 

 

 

 

 

D.

Available Amount applied to make Investments pursuant to Section 8.06(m) of the
Agreement on or prior to the Statement Date:

 

$

 

--------------------------------------------------------------------------------

(5) Such amounts will be deemed used before the $500,000 amount set forth above
is applied.

 

D - 4

--------------------------------------------------------------------------------


 

 

E.

Available Amount applied to prepay, redeem, purchase, defease or satisfy
Indebtedness pursuant to Section 8.05(e) of the Agreement on or prior to the
Statement Date:

 

$

 

 

 

 

 

 

F.

Available Amount used to make Capital Expenditures pursuant to Section 8.13 of
the Agreement on or prior to the Statement Date:

 

$

 

 

 

 

 

 

G.

Available Amount as of the Statement Date (III.A + III.B + III.C — III.D — III.E
— III.F):

 

$

 

 

 

 

 

IV.

Cumulative Net Income

 

 

 

 

 

 

 

 

A.

The Company’s cumulative consolidated Net Income, determined in accordance with
GAAP, from December 31, 2012 to the Statement Date:

 

$

 

 

 

 

 

 

B.

Net Income attributable to MGM China Holdings Limited and its Subsidiaries or
any successor entities whose primary asset, directly or indirectly, is MGM Macau
or a development in Cotai, Macau, determined in accordance with GAAP, from
December 31, 2012 to the Statement Date:

 

$

 

 

 

 

 

 

C.

Cumulative Net Income used to make Investments pursuant to Section 8.06(m) of
the Agreement on or prior to the Statement Date:

 

$

 

 

 

 

 

 

D.

Cumulative Net Income used to prepay, redeem, purchase, defease or satisfy
Indebtedness pursuant to Section 8.05(e) of the Agreement on or prior to the
Statement Date:

 

$

 

 

 

 

 

 

E.

Cumulative Net Income used to make Capital Expenditures pursuant to
Section 8.13(iii) of the Agreement on or prior to the Statement Date:

 

$

 

 

 

 

 

 

F.

Cumulative Net Income used to make Restricted Payments pursuant to
Section 8.07(e) of the Agreement on or prior to the Statement Date:

 

$

 

 

 

 

 

 

G.

Cumulative Net Income as of the Statement Date (greater of (x) zero and (y) (50%
of (IV.A — IV.B(6))) — IV.C — IV.D — IV.E — IV.F):

 

$

 

--------------------------------------------------------------------------------

(6) In determining Net Income for IV.A and IV.B: (a) any after-tax effect,
whether gains or losses, of items classified as extraordinary or any non-cash
item classified as nonrecurring shall be excluded, (b) the cumulative effect of
a change in accounting principles during such period shall be excluded, (c) any
after-tax effect of income (loss) from disposed, abandoned, transferred, closed
or discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded, (d) any after-tax effect of gains or losses attributable to asset
dispositions other than in the ordinary course of business, as determined in
good faith by the Company, shall be excluded, (e) any after-tax effect, whether
gains or losses

 

D - 5

--------------------------------------------------------------------------------


 

attributable to the early extinguishment of Indebtedness, hedging obligations or
other derivative instruments shall be excluded, (f) the Net Income for such
period of any Person that is not a Subsidiary or is an Unrestricted Subsidiary
or that is accounted for by the equity method of accounting, shall be excluded;
provided that Net Income of the Company shall be increased by the aggregate
amount of Net Income of any such Person in respect of such period distributed to
the Company or any Restricted Subsidiary in the form of cash dividends or
distributions (to the extent such dividends or distributions are not included in
the determination of Available Amount), (g) any non-cash expense realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans of the Company or grants or sales of stock, stock appreciation or
similar rights, stock options, restricted stock, preferred stock or other rights
shall be excluded, (h) effects of purchase accounting adjustments (including the
effects of such adjustments pushed down to such Person and such Restricted
Subsidiaries) in amounts required or permitted by GAAP, resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded, (i) after-tax effect of any impairment charges or asset write-offs, in
each case pursuant to GAAP, and the amortization of intangibles arising pursuant
to GAAP shall be excluded, and (j) the Net Income for such period of any
Restricted Subsidiary shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
its Net Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived, provided that Net Income of the Company will be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
to the extent converted into cash) or Cash Equivalents by such Restricted
Subsidiary to the Company or a Restricted Subsidiary not subject to such
restriction in respect of such period, to the extent not already included
therein.

 

D - 6

--------------------------------------------------------------------------------


 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

Borrower Group EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

Borrower Group
EBITDA(7)

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve 
Months
Ended

Net Income of the Borrower and the Restricted Subsidiaries for the fiscal period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus, any extraordinary loss reflected in such Net Income, and, without
duplication, any loss associated with the early retirement of Indebtedness and
with any disposition not in the ordinary course of business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minus, any extraordinary gain reflected in such Net Income, and, without
duplication, any gains associated with the early retirement of Indebtedness and
with any disposition not in the ordinary course of business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus, interest Charges of such Person for the

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(7) Each of the items listed below shall be as determined in accordance with
GAAP.

 

D-7

--------------------------------------------------------------------------------


 

fiscal period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus, the aggregate amount of expense for federal, foreign, state and local
taxes on or measured by income of such Person for the fiscal period (whether or
not payable during that period)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minus, the aggregate amount of benefit for federal, foreign, state and local
taxes on or measured by income of such Person for the fiscal period (whether or
not receivable during that period)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus, depreciation, amortization and all non-recurring and/or other non-cash
expenses to the extent deducted in arriving at Net Income for the fiscal period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus, expenses classified as “pre-opening and start-up expenses” on the
applicable financial statements of that Person for the fiscal period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus, minority interest reflected in Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Borrower Group EBITDA

 

 

 

 

 

 

 

 

 

 

 

D-8

--------------------------------------------------------------------------------


 

EXHIBIT E-1

GRAPHIC [g298251la59i001.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

1.     Borrower or Deal Name: MGM Resorts International and MGM Grand Detroit,
LLC

E-mail this document with your commitment letter to:

E-mail address of recipient:

 

2.

Legal Name of Lender of Record for Signature Page:

 

 

Markit Entity Identifier (MEI) #

 

Fund Manager Name (if applicable)

 

Legal Address from Tax Document of Lender of Record:

 

Country

 

Address

 

City

State/Province

Country

 

 

 

 

3.

Domestic Funding Address:

4.

Eurodollar Funding Address:

Street Address

Street Address

 

 

 

 

 

 

Suite/ Mail Code

Suite/ Mail Code

 

 

 

 

City

State

City

State

 

 

 

 

Postal Code

Country

Postal Code

Country

 

 

5.

Credit Contact Information:

 

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:

First Name

Middle Name

Last Name

Title

Street Address

Suite/Mail Code

City

State

Postal Code

Country

Office Telephone #

Office Facsimile #

Work E-Mail Address

IntraLinks/SyndTrak

E-Mail Address

 

Secondary Credit Contact:

First Name

Middle Name

Last Name

Title

Street Address

Suite/Mail Code

 

--------------------------------------------------------------------------------


 

City

State

Postal Code

Country

Office Telephone #

Office Facsimile #

Work E-Mail Address

IntraLinks/SyndTrak

E-Mail Address

 

Primary Operations Contact:

Secondary Operations Contact:

First

MI

Last

 

 

First

MI

Last

 

Title

Title

Street Address

 

Street Address

 

 

 

 

 

 

Suite/ Mail Code

 

Suite/ Mail Code

 

 

 

 

 

 

City

State

 

City

State

 

 

 

 

 

Postal Code

Country

 

Postal Code

Country

 

 

 

 

 

Telephone

Facsimile

 

Telephone

Facsimile

 

 

 

E-Mail Address

 

E-Mail Address

 

 

 

 

 

 

IntraLinks/SyndTrak E-Mail

 

IntraLinks/SyndTrak E-Mail

Address

 

Address

 

 

 

 

Does Secondary Operations Contact need copy of notices?  o  YES  o  NO

 

Letter of Credit Contact:

 

Draft Documentation Contact or Legal Counsel:

 

 

 

 

 

 

 

 

 

First

MI

Last

 

 

First

MI

Last

 

Title

Title

Street Address

 

Street Address

 

 

 

 

 

 

Suite/ Mail Code

 

Suite/ Mail Code

 

 

 

 

 

 

City

State

 

City

State

 

 

 

 

 

Postal Code

Country

 

Postal Code

Country

 

 

 

 

 

Telephone

Facsimile

 

Telephone

Facsimile

 

 

 

 

E-1-2

--------------------------------------------------------------------------------


 

E-Mail Address

 

E-Mail Address

 

 

 

 

 

 

 

6.  Lender’s Fed Wire Payment Instructions:

 

 

Pay to:

 

 

 

 

Bank Name

 

 

 

 

 

 

 

ABA #

 

 

 

 

 

 

 

City

 

 

State

 

 

 

 

 

Account #

 

 

 

 

 

Account Name

 

 

 

 

 

Attention

 

 

 

 

 

 

 

7.  Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

 

 

Pay to:

 

 

 

 

Bank Name

 

 

 

 

 

 

 

ABA #

 

 

 

 

 

 

 

City

 

 

State

 

 

 

 

 

Account #

 

 

 

 

 

Account Name

 

 

 

 

 

E-1-3

--------------------------------------------------------------------------------


 

 

 

 

Attention

 

 

 

 

 

 

 

Can the Lender’s Fed Wire Payment Instructions in Section 6 be
used?  o  YES  o  NO

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

 

 

 

 

 

Lender Taxpayer Identification Number (TIN):
                                                                                                          -                  

 

 

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

o W-9

o W-8BEN

o W-8ECI

o W-8EXP

o W-8IMY

 

 

 

Tax Contact:

 

 

First

MI

Last

 

Title

 

Street Address

 

Suite/ Mail Code

 

City

State

 

Postal Code

Country

 

Telephone

Facsimile

 

E-Mail Address

 

 

NON–U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

E-1-4

--------------------------------------------------------------------------------


 

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[g298251la59i002.jpg]

 

9. Bank of America’s Payment Instructions:

 

Pay to:

Bank of America, N.A.

 

ABA # 026009593

 

New York, NY

 

Account # 1292000883

 

Attn: Corporate Credit Services

 

Ref: MGM Resorts International

 

E-1-5

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](8) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](9) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](10) hereunder are several and not joint.](11) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any]

 

--------------------------------------------------------------------------------

(8)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(9)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(10)                          Select as appropriate.

 

(11)                          Include bracketed language if there are either
multiple Assignors or multiple Assignees.

 

E-2 - 1

--------------------------------------------------------------------------------


 

Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrowers:                                     MGM Resorts International, a
Delaware corporation, and MGM Grand Detroit, LLC, a Delaware limited liability
company

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Amended and Restated
Credit Agreement, dated as of December 20, 2012 among the Borrowers, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and an L/C Issuer.

 

6.                                      Assigned Interest:

 

Assignor[s](12)

 

Assignee[s](13)

 

Facility
Assigned(14)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(15)

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(16)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                             Trade Date:                             ](17)

 

--------------------------------------------------------------------------------

(12)                          List each Assignor, as appropriate.

(13)                          List each Assignee, as appropriate.

(14)                          Fill in the appropriate terminology for the types
of facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Commitment”, “Term A Commitment”, etc.).

(15)                          Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(16)                          Set forth, to at least 9 decimals, as a percentage
of the Commitment/Loans of all Lenders thereunder.

 

E-2 - 2

--------------------------------------------------------------------------------


 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

[Consented to and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

Consented to:

 

 

 

 

MGM RESORTS INTERNATIONAL

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

MGM GRAND DETROIT, LLC

 

 

 

 

By:

 

 

 

Title:](18)

 

 

--------------------------------------------------------------------------------

(17)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

(18)                          Include consents (including, without limitation,
consent of any L/C Issuer) only as required by Section 11.06 of the Credit
Agreement.

 

E-2 - 3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

MGM Resorts International
MGM Grand Detroit, LLC

 

Amended and Restated Credit Agreement

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.01(a) and (b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and

 

E-2 - 4

--------------------------------------------------------------------------------


 

executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance upon the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-2 - 5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (“Assumption”) is executed as of                   ,
        , by                     , a (“New Borrower”) [and MGM Resorts
International, a Delaware corporation (the “Company”)], and delivered to the
Administrative Agent pursuant to the Amended and Restated Credit Agreement,
dated as of December 20, 2012 (either as originally executed, or as it may from
time to time be supplemented, modified, amended, restated or extended, the
“Agreement”), among MGM Resorts International, a Delaware corporation (the
“Company”), MGM Grand Detroit, LLC, a Delaware limited liability company
(“Detroit” and, together with the Company and each other Subsidiary of the
Company that is designated a Borrower pursuant to Section 2.17 of the Agreement,
individually, a “Borrower” and collectively, the “Borrowers”), each lender from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and an L/C Issuer. This Assumption is subject to the Agreement including,
without limitation, Section 2.17 thereof. Terms used but not defined in this
Assumption shall have the meanings defined for those terms in the Agreement.

 

By this Assumption, the Borrowers designate New Borrower as a “Borrower”
pursuant to Section 2.17 of the Agreement. New Borrower agrees that, upon
becoming a Borrower, it will become a Party to the Agreement, and will join all
the representations, warranties and covenants of the Borrowers, and will be
subject to the other terms, conditions, and duties applicable to the Borrowers
under the Agreement, provided that:

 

(i) Each representation, warranty and covenant of the Borrowers in the Agreement
joined in by New Borrower shall be construed, mutatis mutandis, as a
representation, warranty or covenant with respect only to New Borrower, or
actions to be taken or not taken only by New Borrower, and not as a
representation, warranty or covenant with respect to any other Loan Party or any
action taken or not taken by such other Loan Party; and

 

(ii) Upon any breach by New Borrower of any of its representations, warranties
or covenants in the Agreement, as aforesaid, the rights of New Borrower as a
Borrower shall be suspended and, if such breach constitutes a Default or Event
of Default, the Administrative Agent, the L/C Issuers and the Lenders shall have
such rights and remedies as are provided therefor in the Agreement.

 

It is a condition precedent to this Assumption that it be accompanied or
preceded by the following:

 

1. Term A Notes, substantially in the form of Exhibit C-1 to the Agreement,
executed by New Borrower, as appropriate;

 

2. Term B Notes, substantially in the form of Exhibit C-2 to the Agreement,
executed by New Borrower, as appropriate;

 

F-1

--------------------------------------------------------------------------------


 

3.  Revolving Notes, substantially in the form of Exhibit C-3 to the Agreement,
executed by New Borrower, as appropriate;

 

4. A certificate of good standing of New Borrower in the jurisdiction of its
incorporation or organization;

 

5. A certified resolution of Board of Directors or other governing body of New
Borrower authorizing the execution and delivery of this Assumption and the Notes
referred to above;

 

6. A written consent to this Assumption executed by each Guarantor;

 

7. Appropriate written legal opinions similar to the opinions with respect to
the Company and Detroit and the Loan Documents to which the Company and Detroit
were party as of the Closing Date; and

 

8. Such other information, certificates or legal opinions as the Administrative
Agent or the Required Lenders may reasonably request.

 

Borrowers and New Borrower represent and warrant, jointly and severally, that
(a) New Borrower is a Restricted Subsidiary of the Company; and (b) all
statements and representations contained in this Assumption and the accompanying
documents are true as of the date this Assumption is executed.

 

This Assumption shall become effective if and when countersigned by the
Administrative Agent, whereupon New Borrower shall become a Borrower. This
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

IN WITNESS WHEREOF the undersigned have caused this Assumption to be duly
executed as of the date first written above.

 

 

 

[New Borrower]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Consented to and Acknowledged:

 

F-2

--------------------------------------------------------------------------------


 

MGM Resorts International

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MGM Grand Detroit, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Each Other Borrower]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

F-3

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 20, 2012 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and an
L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 20, 2012 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and an
L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 20, 2012 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and an
L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 20, 2012 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and an
L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

G-4

--------------------------------------------------------------------------------